Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

among

 

FRONTDOOR, INC.,

 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and an Issuing Bank,

 

J.P. MORGAN SECURITIES, LLC, FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

CAPITAL ONE, N.A., REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

GOLDMAN SACHS BANK USA, RBC CAPITAL MARKETS, LLC and

CREDIT SUISSE LOAN FUNDING LLC, 
as Joint Lead Arrangers and Joint Bookrunners,

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, CAPITAL ONE, N.A. and

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

as Co-Syndication Agents

and

 

GOLDMAN SACHS BANK USA, ROYAL BANK OF CANADA and CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as Co-Documentation Agents

 

Dated as of August 16, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

60

 

 

 

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

63

2.1

Loans

63

2.2

Notes

63

2.3

Procedure for Borrowing

64

2.4

Repayment of Loans; Record of Loans

65

2.5

Extension Amendments

66

2.6

[Reserved]

69

2.7

Letters of Credit

70

2.8

Swing Line Commitments

75

2.9

Incremental Facilities

77

2.10

Permitted Debt Exchanges

80

2.11

Specified Refinancing Facilities

81

 

 

 

SECTION 3

GENERAL PROVISIONS

83

3.1

Interest Rates and Payment Dates

83

3.2

Conversion and Continuation Options

84

3.3

Minimum Amounts of Sets

84

3.4

Optional and Mandatory Prepayments

84

3.5

Administrative Agent’s Fee; Other Fees

96

3.6

Computation of Interest and Fees

96

3.7

Inability to Determine Interest Rate

97

3.8

Pro Rata Treatment and Payments

98

3.9

Illegality

99

3.10

Requirements of Law

100

3.11

Taxes

101

3.12

Indemnity

104

3.13

Certain Rules Relating to the Payment of Additional Amounts

105

3.14

Defaulting Lenders

106

 

 

 

SECTION 4

REPRESENTATIONS AND WARRANTIES

109

4.1

Financial Condition

109

4.2

No Change; Solvent

109

4.3

Corporate Existence; Compliance with Law

109

4.4

Corporate Power; Authorization; Enforceable Obligations

109

4.5

No Legal Bar

110

4.6

No Material Litigation

110

4.7

No Default

110

4.8

Ownership of Property; Liens

110

4.9

Intellectual Property

110

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.10

Compliance with Laws

111

4.11

Taxes

111

4.12

Federal Regulations

111

4.13

ERISA

111

4.14

Collateral

112

4.15

Investment Company Act; Other Regulations

112

4.16

Subsidiaries

112

4.17

Purpose of Loans

112

4.18

Environmental Matters

112

4.19

No Material Misstatements

113

4.20

Labor Matters

114

4.21

Insurance

114

4.22

Anti-Terrorism

114

4.23

Anti-Corruption

114

 

 

 

SECTION 5

CONDITIONS PRECEDENT

114

5.1

Conditions Precedent to Effectiveness

114

5.2

Conditions Precedent to Each Extension of Credit

116

 

 

 

SECTION 6

AFFIRMATIVE COVENANTS

116

6.1

Financial Statements

117

6.2

Certificates; Other Information

118

6.3

Payment of Taxes

119

6.4

Maintenance of Existence

119

6.5

Maintenance of Property; Insurance

119

6.6

Inspection of Property; Books and Records; Discussions

120

6.7

Notices

120

6.8

Environmental Laws

122

6.9

After-Acquired Real Property and Fixtures and Future Subsidiaries

122

 

 

 

SECTION 7

NEGATIVE COVENANTS

124

7.1

Limitation on Indebtedness

124

7.2

Limitation on Liens

129

7.3

Limitation on Fundamental Changes

133

7.4

Limitation on Asset Dispositions; Proceeds from Asset Dispositions and Recovery
Events

134

7.5

Limitation on Dividends and Other Restricted Payments

137

7.6

Limitation on Transactions with Affiliates

141

7.7

[Reserved]

142

7.8

[Reserved]

142

7.9

Limitation on Restrictions on Distributions from Restricted Subsidiaries

142

7.10

Financial Covenant

144

 

 

 

SECTION 8

EVENTS OF DEFAULT

144

8.1

Events of Default

144

8.2

Borrower’s Right to Cure

147

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9

THE AGENTS AND THE OTHER REPRESENTATIVES

148

9.1

Appointment

148

9.2

The Administrative Agent and Affiliates

148

9.3

Action by Agent

148

9.4

Exculpatory Provisions

149

9.5

Acknowledgement and Representation by Lenders

149

9.6

Indemnity; Reimbursement by Lenders

150

9.7

Right to Request and Act on Instructions

151

9.8

Credit Bidding

151

9.9

Collateral Matters

152

9.10

Successor Agent

154

9.11

Withholding Tax

155

9.12

Other Representatives

155

9.13

Administrative Agent May File Proofs of Claims

155

9.14

Application of Proceeds

156

9.15

Approved Electronic Communications

157

9.16

Certain ERISA Matters

158

 

 

 

SECTION 10

MISCELLANEOUS

159

10.1

Amendments and Waivers

159

10.2

Notices

164

10.3

No Waiver; Cumulative Remedies

165

10.4

Survival of Representations and Warranties

165

10.5

Payment of Expenses and Taxes

166

10.6

Successors and Assigns; Participations and Assignments

167

10.7

Adjustments; Set-off; Calculations; Computations

173

10.8

[Reserved]

174

10.9

Counterparts

174

10.10

Severability

174

10.11

Integration

174

10.12

GOVERNING LAW

174

10.13

Submission to Jurisdiction; Waivers

175

10.14

Acknowledgements

176

10.15

WAIVER OF JURY TRIAL

176

10.16

Confidentiality

176

10.17

Incremental Indebtedness; Additional Indebtedness

177

10.18

USA Patriot Act Notice

177

10.19

Special Provisions Regarding Pledges of Capital Stock in, and Promissory Notes
Owed by, Persons Not Organized in the United States

178

10.20

Electronic Execution of Assignments and Certain Other Documents

178

10.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

178

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

SCHEDULES

 

A

Commitments and Addresses

 

B

Subsidiary Borrowers

 

4.6

Litigation

 

4.16

Subsidiaries

 

4.18

Environmental Matters

 

4.21

Insurance

 

5.1(b)

Lien Searches

 

6.2

Document Posting Website

 

7.2

Existing Liens

 

 

EXHIBITS

 

 

 

A-1

Form of Term Loan Note

 

A-2

Form of Revolving Note

 

A-3

Form of Swing Line Note

 

B-1

Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders That Are Not
Partnerships)

 

B-2

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)

 

B-3

Form of U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)

 

B-4

Form of U.S. Tax Compliance Certificate (Non-U.S. Lenders That Are Partnerships)

 

C

Form of Assignment and Acceptance

 

D

Form of Borrowing Request

 

E

Form of Letter of Credit Request

 

F

Form of Specified Discount Prepayment Notice

 

G

Form of Specified Discount Prepayment Response

 

H

Form of Discount Range Prepayment Notice

 

I

Form of Discount Range Prepayment Offer

 

J

Form of Solicited Discounted Prepayment Notice

 

K

Form of Solicited Discounted Prepayment Offer

 

L

Form of Acceptance and Prepayment Notice

 

M-1

Form of Joinder Agreement

 

M-2

Form of Subsidiary Borrower Termination

 

N

Form of Swing Line Loan Participation Certificate

 

O-1

Form of Increase Supplement

 

O-2

Form of Lender Joinder Agreement

 

P

Form of Solvency Certificate

 

Q

Form of Closing Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of August 16, 2018, among FRONTDOOR, INC., a Delaware
corporation (as further defined in subsection 1.1, the “Borrower”), the
Subsidiary Borrowers (as hereinafter defined) from time to time party to this
Agreement, the Effective Date Term Loan Lender (as hereinafter defined), the
several banks and other financial institutions from time to time party to this
Agreement (as further defined in subsection 1.1, the “Lenders”) and JPMORGAN
CHASE BANK, N.A., as administrative agent, collateral agent and issuing bank for
the Lenders hereunder (in such capacities, respectively, the “Administrative
Agent”, “Collateral Agent” and, as further defined in subsection 1.1, an
“Issuing Bank”).

 

The parties hereto hereby agree as follows:

 

SECTION 1                               DEFINITIONS.

 

1.1                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“18-Month Anniversary”: as defined in subsection 7.4(b)(i).

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted
LIBOR Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Adjusted LIBOR Rate for any day shall be
based on the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for
such one-month Interest Period, the Interpolated Screen Rate) at approximately
11:00 a.m. London time on such day.  Any change in ABR due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be effective from
and including the effective date of such change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBOR Rate, respectively.  If ABR is being used as an
alternate rate of interest pursuant to subsection 3.7 hereof, then ABR shall be
the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above.  If ABR as so determined would be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Acceleration”:  as defined in subsection 8.1(e).

 

“Acceptable Discount”:  as defined in subsection 3.4(j)(iv)(2).

 

“Acceptable Prepayment Amount”:  as defined in subsection 3.4(j)(iv)(3).

 

“Acceptance and Prepayment Notice”:  an irrevocable written notice from the
Borrower accepting a Solicited Discounted Prepayment Offer at the Acceptable
Discount specified therein pursuant to subsection 3.4(j) substantially in the
form of Exhibit L.

 

“Acceptance Date”:  as defined in subsection 3.4(j)(iv)(2).

 

“Accounts”:  as defined in the UCC; and, with respect to any Person, all such
Accounts of such Person, whether now existing or existing in the future,
including (a) all accounts receivable of such Person (whether or not
specifically listed on schedules furnished to the Administrative Agent),
including all accounts created by or arising from all of such Person’s sales of
goods or rendition of

 

1

--------------------------------------------------------------------------------


 

services made under any of its trade names, or through any of its divisions,
(b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including returned or repossessed goods, (d) all reserves and credit balances
held by such Person with respect to any such accounts receivable of any
Obligors, (e) all letters of credit, guarantees or collateral for any of the
foregoing and (f) all insurance policies or rights relating to any of the
foregoing.

 

“Additional Assets”:  (i) any property or assets that replace the property or
assets that are the subject of an Asset Disposition; (ii) any property or assets
(other than Indebtedness and Capital Stock) used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Related Business (including
any Capital Expenditures on any property or assets already so used); (iii) the
Capital Stock of a Person that is engaged in a Related Business and becomes a
Restricted Subsidiary as a result of the acquisition of such Capital Stock by
the Borrower or another Restricted Subsidiary; or (iv) Capital Stock of any
Person that at such time is a Restricted Subsidiary acquired from a third party.

 

“Additional Incremental Lender”:  as defined in subsection 2.9(b).

 

“Additional Indebtedness”:  any Indebtedness that is or may from time to time be
Incurred in compliance with subsection 7.1 and that is secured by a Lien on
Collateral and is permitted to be so secured by subsection 7.2, and is
designated as “Additional Indebtedness” by the Borrower in writing to the
Administrative Agent.

 

“Additional Obligations”:  senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking equally and ratably with the
Lien securing the Senior Credit Facility Obligations, (y) secured by a Lien
ranking junior to the Lien securing the Senior Credit Facility Obligations or
(z) unsecured), including customary bridge financings, in each case issued or
Incurred by the Borrower or a Subsidiary Guarantor, the terms of which
Indebtedness (i) do not provide for a maturity date or weighted average life to
maturity earlier than the Initial Term Loan Maturity Date or shorter than the
remaining weighted average life to maturity of the Initial Term Loans, as the
case may be (other than an earlier maturity date and/or shorter weighted average
life to maturity for customary bridge financings, which, subject to customary
conditions, would either be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date or a shorter weighted average life to maturity than the Initial Term Loan
Maturity Date or the remaining weighted average life to maturity of the Initial
Term Loans, as applicable), (ii) to the extent such Indebtedness is
subordinated, provide for customary payment subordination to the Senior Credit
Facility Obligations under the Loan Documents as reasonably determined by the
Borrower in good faith and (iii) do not provide for any mandatory repayment or
redemption from the Net Available Cash of Asset Dispositions (other than any
Asset Disposition in respect of any assets, business or Person the acquisition
of which was financed, all or in part, with such Additional Obligations and the
disposition of which was contemplated by any definitive agreement in respect of
such acquisition) or Recovery Events or such Excess Cash Flow, to the extent the
Net Available Cash of such Asset Disposition or Recovery Event or from Excess
Cash Flow are required to be applied to repay the Initial Term Loans hereunder
pursuant to subsection 3.4(e), on more than a ratable basis with the Initial
Term Loans (after giving effect to any amendment in accordance with subsection
10.1(d)(v)); provided that (a) such Indebtedness shall not be secured by any
Lien on any asset of any Loan Party that does not also secure the Senior Credit
Facility Obligations, or be guaranteed by any Person other than the Subsidiary
Guarantors, and (b) if secured by Collateral, such Indebtedness (and all related
Obligations) shall be subject to the terms of an Intercreditor Agreement.

 

“Additional Obligations Documents”:  any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Loan Documents)

 

2

--------------------------------------------------------------------------------


 

issued or executed and delivered with respect to any Additional Obligations or
Rollover Indebtedness by any Loan Party.

 

“Additional Specified Refinancing Lender”:  as defined in subsection 2.11(b).

 

“Adjusted LIBOR Rate”: with respect to any Borrowing of Eurocurrency Loans for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the higher of (a) (i) the LIBOR Rate for such
Borrowing of Eurocurrency Loans in effect for such Interest Period multiplied by
(ii) the Statutory Reserve Rate and (b) 0%.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to subsection 9.10.

 

“Administrative Agent Office”: the office of the Administrative Agent designated
in subsection 10.2 or such other office of the Administrative Agent as to which
the Administrative Agent shall notify the Borrower and the Lenders.

 

“Affected Loans”:  as defined in subsection 3.9.

 

“Affected Rate”: as defined in subsection 3.7(a)(i).

 

“Affiliate”:  with respect to any specified Person, any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliate Transaction”:  as defined in subsection 7.6(a).

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent.

 

“Aggregate Outstanding Revolving Credit”:  as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans made by such Lender then outstanding, (b) such Lender’s Revolving
Commitment Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Commitment Percentage of the Swing Line Loans then
outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“Amendment”:  as defined in subsection 7.9(c).

 

“Anti-Corruption Laws”:  all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any Restricted Subsidiary from time to time
concerning or related to bribery or corruption, including but not limited to the
Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Commitment Fee Percentage”:  0.50% per annum.

 

“Applicable Discount”:  as defined in subsection 3.4(j)(iii)(2).

 

3

--------------------------------------------------------------------------------


 

“Applicable Margin”:  in respect of (a) Initial Revolving Loans and Swing Line
Loans (i) with respect to ABR Loans, 1.50% per annum, and (ii) with respect to
Eurocurrency Loans, 2.50% per annum and (b) Initial Term Loans (i) with respect
to ABR Loans, 1.50% per annum, and (ii) with respect to Eurocurrency Loans,
2.50% per annum.

 

“Applicable Parties”: as defined in subsection 9.15(c).

 

“Approved Electronic Platform”:  as defined in subsection 9.15(a).

 

“Approved Fund”:  as defined in subsection 10.6(b)(ii).

 

“Asset Disposition”:  any sale, lease, transfer or other disposition of shares
of Capital Stock of a Restricted Subsidiary (other than directors’ qualifying
shares, or (in the case of a Foreign Subsidiary) to the extent required by
applicable law), property or other assets (each referred to for the purposes of
this definition as a “disposition”) by the Borrower or any of its Restricted
Subsidiaries (including any disposition by means of a merger, consolidation or
similar transaction), other than (i) a disposition to the Borrower or a
Restricted Subsidiary, (ii) a disposition in the ordinary course of business,
(iii) a disposition of Cash Equivalents, Investment Grade Securities or
Temporary Cash Investments, (iv) the sale or discount (with or without recourse,
and on customary or commercially reasonable terms, as determined by the Borrower
in good faith, which determination shall be conclusive) of accounts receivable
or notes receivable arising in the ordinary course of business, or the
conversion or exchange of accounts receivable for notes receivable, (v) any
Restricted Payment Transaction, (vi) a disposition that is governed by
subsection 7.3, (vii) any Financing Disposition, (viii) any “fee in lieu” or
other disposition of assets to any Governmental Authority that continue in use
by the Borrower or any Restricted Subsidiary, so long as the Borrower or any
Restricted Subsidiary may obtain title to such assets upon reasonable notice by
paying a nominal fee, (ix) any exchange of property pursuant to or intended to
qualify under Section 1031 (or any successor section) of the Code, or any
exchange of equipment for other equipment to be leased, rented or otherwise used
in a Related Business, (x) any financing transaction with respect to property
built or acquired by the Borrower or any Restricted Subsidiary after the
Effective Date, including without limitation any Sale and Leaseback Transaction
or asset securitization, (xi) any disposition arising from foreclosure,
condemnation, eminent domain or similar action with respect to any property or
other assets, or exercise of termination rights under any lease, license,
concession or other agreement, or necessary or advisable (as determined by the
Borrower in good faith, which determination shall be conclusive) in order to
consummate any acquisition of any Person, business or assets, or pursuant to
buy/sell arrangements under any joint venture or similar agreement or
arrangement, or of non-core assets acquired in connection with any acquisition
of any Person, business or assets (in the case of such non-core assets, so long
as such disposition or series of related dispositions is for aggregate
consideration not to exceed $30.0 million), (xii) any disposition of Capital
Stock, Indebtedness or other securities of an Unrestricted Subsidiary, (xiii) a
disposition of Capital Stock of a Restricted Subsidiary pursuant to an agreement
or other obligation with or to a Person (other than the Borrower or a Restricted
Subsidiary) from whom such Restricted Subsidiary was acquired, or from whom such
Restricted Subsidiary acquired its business and assets (having been newly formed
in connection with such acquisition), entered into in connection with such
acquisition, (xiv) a disposition of not more than 5% of the outstanding Capital
Stock of a Foreign Subsidiary that has been approved by the Board of Directors,
(xv) any disposition or series of related dispositions for aggregate
consideration not to exceed $20.0 million, (xvi) any Exempt Sale and Leaseback
Transaction, (xvii) the abandonment or other disposition of patents, trademarks
or other intellectual property that are, in the good faith determination of the
Borrower, which determination shall be conclusive, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and its Subsidiaries taken as a whole, (xviii)  any license, sublicense or other
grant of rights in or to any trademark, copyright, patent or other intellectual
property, (xix) the creation or granting of any Lien permitted under this
Agreement or (xx) any disposition by any Captive Insurance Subsidiary or

 

4

--------------------------------------------------------------------------------


 

Home Warranty Subsidiary (or, in each case, any Restricted Subsidiary thereof)
in connection with its provision of insurance, home service plan, service
contract or similar contracts or policies made in the ordinary course of
business or by reason of applicable law, rule, regulation or order, or required
or approved by any regulatory authority having jurisdiction over such Restricted
Subsidiary or its businesses, as applicable.

 

“Assignee”:  as defined in subsection 10.6(b)(i).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit C or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent.

 

“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) the amount of such Lender’s Revolving Commitment
at such time over (b) the sum of (i) the aggregate unpaid principal amount at
such time of all Revolving Loans made by such Lender, (ii) an amount equal to
such Lender’s Revolving Commitment Percentage of the aggregate unpaid principal
amount at such time of all Swing Line Loans; provided that for purposes of
calculating Available Revolving Commitments pursuant to subsection 3.5(b) such
amount in this clause (b)(ii) shall be zero, and (iii) an amount equal to such
Lender’s Revolving Commitment Percentage of the outstanding L/C Obligations at
such time; collectively, as to all the Lenders, the “Available Revolving
Commitments”.

 

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

“Bank Products Agreement”:  as defined in the Guarantee and Collateral
Agreement.

 

“Bank Products Obligations”: with respect to any Person, the obligations of such
Person pursuant to any Bank Products Agreement.

 

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect, or any successor statute.

 

“Bankruptcy Plan”: a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Benefited Lender”:  as defined in subsection 10.7(a).

 

5

--------------------------------------------------------------------------------


 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the board of
directors or other governing body of such entity, or, in either case, any
committee thereof duly authorized to act on behalf of such board of directors or
other governing body.  Unless otherwise provided, “Board of Directors” means the
Board of Directors of the Borrower.

 

“Borrower”:  frontdoor, inc., a Delaware corporation, or any successor or
assignee permitted hereunder.

 

“Borrower Materials”:  as defined in subsection 10.2(e).

 

“Borrower Offer of Specified Discount Prepayment”:  the offer by the Borrower to
make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to subsection 3.4(j)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”:  the solicitation
by the Borrower of offers for, and the corresponding acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to subsection 3.4(j)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”:  the solicitation by
the Borrower of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepayment of Term Loans at a discount to par pursuant to
subsection 3.4(j)(iv).

 

“Borrowing”:  (a) Loans (other than Swing Line Loans) of the same Tranche and
Type, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (b) a
Swing Line Loan.

 

“Borrowing Date”:  any Business Day specified in a Borrowing Request or a notice
pursuant to subsection 2.7(b), as applicable, as a date on which the Borrower
requests the Lenders to make Loans hereunder or any Issuing Bank to issue a
Letter of Credit hereunder.

 

“Borrowing Request”:  a request by the Borrower for a Borrowing of Loans in
accordance with subsection 2.3, which shall be substantially in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Business”:  as defined in subsection 4.1.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banking institutions are authorized or required by law to close in
New York City, except that, when used in connection with any Eurocurrency Loan,
“Business Day” shall mean any Business Day on which dealings in Dollars between
banks may be carried on in London, England and New York, New York.

 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Subsidiaries
during such period which, in accordance with GAAP, are or should be included in
“capital expenditures”.

 

“Capital Stock”:  of any Person means any and all shares or units of, rights to
purchase, warrants or options for, or other equivalents of or interests in
(however designated) equity of such Person, including any Preferred Stock, but
excluding any debt securities convertible into such equity.

 

6

--------------------------------------------------------------------------------


 

“Capitalized Lease Obligation”:  an obligation that is required to be classified
as, and expenses in respect of which are recognized as for, a capitalized lease
for financial reporting purposes in accordance with GAAP, and the amount of
Indebtedness represented by such obligation shall be the capitalized amount of
such obligation determined in accordance with GAAP; provided that all
obligations of any Person that are or would be characterized as operating lease
obligations in accordance with GAAP on July 1, 2018 (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations (and not Capitalized Lease
Obligations) for purposes of this Agreement regardless of any change in GAAP
following such date that would otherwise require such obligations to be
recharacterized (on a prospective or retrospective basis or otherwise) as
Capitalized Lease Obligations.  The Stated Maturity of any Capitalized Lease
Obligation shall be the date of the last payment of rent or any other amount due
under the related lease.

 

“Captive Insurance Subsidiary”:  any of (a) Steward of Texas, LLC, a Texas
limited liability company, and any successor in interest thereto, so long as
such Person either (x) satisfies the requirements of clause (c) below or
(y) does not enter into any new insurance policies after the Effective Date
insuring risks of any Persons other than the Borrower and its Subsidiaries,
(b) any Subsidiary of any Captive Insurance Subsidiary referred to in clause
(a) above and (c) any Subsidiary of the Borrower that is subject to regulation
as an insurance company (or any Subsidiary thereof).

 

“Cash Equivalents”:  any of the following:  (a) money, (b) securities issued or
fully Guaranteed or insured by the United States of America, Canada or a member
state of the European Union or any agency or instrumentality of any thereof, (c)
time deposits, certificates of deposit or bankers’ acceptances of (i) any Lender
or any affiliate thereof or (ii) any commercial bank having capital and surplus
in excess of $500.0 million (or the foreign currency equivalent thereof as of
the date of such investment) and the commercial paper of the holding company of
which is rated at least A-2 or the equivalent thereof by S&P or at least P-2 or
the equivalent thereof by Moody’s (or if at such time neither is issuing
ratings, then a comparable rating of another nationally recognized rating
agency), (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above, (e) money market instruments, commercial paper or other
short-term obligations rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of another nationally recognized
rating agency), (f) investments in money market funds subject to the risk
limiting conditions of Rule 2a-7 or any successor rule of the SEC under the
Investment Company Act, (g) investment funds investing at least 95.0% of their
assets in cash equivalents of the types described in clauses (a) through (f)
above (which funds may also hold reasonable amounts of cash pending investment
and/or distribution), and (h) solely with respect to any Captive Insurance
Subsidiary, any investment that Person is permitted to make in accordance with
applicable law.

 

“Change in Law”:  as defined in subsection 3.11(a).

 

“Change of Control”:  after the Spin-Off Effective Time, and excluding the
Transactions and changes occurring as part of or in connection with the
Transactions:  (i) the Borrower becomes aware that any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more
Permitted Holders, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 50% of the
total voting power of the Voting Stock of the Borrower; provided that any Voting
Stock of which any Permitted Holder is the “beneficial owner” shall not in any
case be included in any Voting Stock of which any such “person” is the
“beneficial owner”; (ii) the Borrower sells or transfers (in one or a series of
related transactions) all or substantially all of the assets of the Borrower and
its Restricted Subsidiaries to another Person (other than one or more Permitted
Holders) and any “person” (as defined in clause (i) above), other than one or
more Permitted

 

7

--------------------------------------------------------------------------------


 

Holders, is or becomes the “beneficial owner” (as so defined), directly or
indirectly, of more than 50% of the total voting power of the Voting Stock of
the transferee person in such sale or transfer of assets, as the case may be;
provided that any Voting Stock of which any Permitted Holder is the “beneficial
owner” shall not in any case be included in any Voting Stock of which any such
“person” is the beneficial owner; or (iii) a “Change of Control” as defined in
the Senior Notes Indenture (or any indenture or other agreement governing
Refinancing Indebtedness in respect of the Senior Notes and in each case
relating to Indebtedness in an aggregate principal amount equal to or greater
than $50,000,000) occurs.

 

“Change of Control Offer”:  (a) an offer by the Borrower to all Lenders to pay
in full the Term Loans and the Revolving Loans (and to terminate the related
Revolving Commitments and cancel, backstop or cash collateralize on terms
satisfactory to each Issuing Bank any Letters of Credit issued by it) and any
other amounts then due and owing to each Lender and the Administrative Agent
hereunder and under any Note and (b) payment by the Borrower in full thereof to
(and termination of any related applicable commitment of) each such Lender or
the Administrative Agent which has accepted such offer (and to the extent the
Outstanding Amount of Revolving Loans and all L/C Obligations would exceed the
remaining Revolving Commitments (such excess amount, the “Overdrawn Amount”),
provision to the Administrative Agent for the benefit of the applicable Issuing
Bank cash collateral in an amount equal to 101% of such Overdrawn Amount).  Each
Lender shall be given a period of not less than 15 Business Days to accept or
reject any offer made in accordance with clause (a) above.

 

“Co-Documentation Agents”: Goldman Sachs Bank USA, Royal Bank of Canada and
Credit Suisse AG, Cayman Islands Branch, as Co-Documentation Agents.

 

“Co-Syndication Agents”:  First Tennessee Bank National Association, Capital
One, N.A. and Regions Capital Markets, a division of Regions Bank, as
Co-Syndication Agents.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble hereto and shall include any
successor to the Collateral Agent appointed pursuant to subsection 9.10.

 

“Collection Amounts”: as defined in subsection 9.14.

 

“Commercial Letter of Credit”:  as defined in subsection 2.7(a)(i).

 

“Commitment”:  as to any Lender, such Lender’s Initial Term Loan
Commitments, Incremental Commitments, Initial Revolving Commitments, Extended
Revolving Commitments and Specified Refinancing Revolving Commitment, as the
context requires.

 

“Commodities Agreement”:  in respect of a Person, any commodity futures
contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

8

--------------------------------------------------------------------------------


 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

“Compliance Certificate”: as defined in subsection 6.2(b).

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower on request); provided that the designation by any Lender
of a Conduit Lender shall not relieve the designating Lender of any of its
obligations under this Agreement, including its obligation to fund a Loan if,
for any reason, its Conduit Lender fails to fund any such Loan, and the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided further that no
Conduit Lender shall (a) be entitled to receive any greater amount pursuant to
any provision of this Agreement, including without limitation subsection 3.10,
3.11, 3.12 or 10.5, than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender if
such designating Lender had not designated such Conduit Lender hereunder, (b) be
deemed to have any Commitment or (c) be designated if such designation would
otherwise increase the costs of any Facility to the Borrower.

 

“Consolidated Coverage Ratio”:  as of any date of determination, the ratio of
(i) the aggregate amount of Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Borrower are
available to (ii) Consolidated Interest Expense for such four fiscal quarters;
provided that:

 

(1)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary has Incurred any Indebtedness or the
Borrower has issued any Designated Preferred Stock that remains outstanding on
such date of determination or if the transaction giving rise to the need to
calculate the Consolidated Coverage Ratio is an Incurrence of Indebtedness or an
issuance of Designated Preferred Stock of the Borrower, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness or Designated Preferred Stock
as if such Indebtedness or Designated Preferred Stock had been Incurred or
issued, as applicable, on the first day of such period (except that in making
such computation, the amount of Indebtedness under any revolving credit facility
outstanding on the date of such calculation shall be computed based on (A) the
average daily balance of such Indebtedness during such four fiscal quarters or
such shorter period for which such facility was outstanding or (B) if such
facility was created after the end of such four fiscal quarters, the average
daily balance of such Indebtedness during the period from the date of creation
of such facility to the date of such calculation),

 

(2)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary has repaid, purchased, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged any
Indebtedness, or any Designated Preferred Stock of the Borrower, that is no
longer outstanding on such date of determination (each, a “Discharge”), or if
the transaction giving rise to the need to calculate the Consolidated Coverage
Ratio involves a Discharge of Indebtedness (in each case other than Indebtedness
Incurred under any revolving credit facility unless the commitments thereunder
have been terminated), or a

 

9

--------------------------------------------------------------------------------


 

Discharge of Designated Preferred Stock of the Borrower, Consolidated EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Discharge of such Indebtedness or Designated
Preferred Stock, including with the proceeds of such new Indebtedness or new
Designated Preferred Stock of the Borrower, as if such Discharge had occurred on
the first day of such period,

 

(3)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have disposed of any company, any
business or any group of assets constituting an operating unit of a business,
including any such disposition occurring in connection with a transaction
causing a calculation to be made hereunder, or designated any Restricted
Subsidiary as an Unrestricted Subsidiary (any such disposition or designation, a
“Sale”), the Consolidated EBITDA for such period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the assets that
are the subject of such Sale for such period or increased by an amount equal to
the Consolidated EBITDA (if negative) attributable thereto for such period, and
Consolidated Interest Expense for such period shall be reduced by an amount
equal to (A) the Consolidated Interest Expense attributable to any Indebtedness
of the Borrower or any Restricted Subsidiary repaid, purchased, repurchased,
redeemed, defeased or otherwise acquired, retired or discharged with respect to
the Borrower and its continuing Restricted Subsidiaries in connection with such
Sale for such period (including but not limited to through the assumption of
such Indebtedness by another Person) plus (B) if the Capital Stock of any
Restricted Subsidiary is sold or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the Consolidated Interest Expense for such period
attributable to the Indebtedness of such Restricted Subsidiary to the extent the
Borrower and its continuing Restricted Subsidiaries are no longer liable for
such Indebtedness after such Sale,

 

(4)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made an Investment in any Person that thereby becomes a Restricted
Subsidiary, or otherwise acquired any company, any business or any group of
assets constituting an operating unit of a business, including any such
Investment or acquisition occurring in connection with a transaction causing a
calculation to be made hereunder, or designated any Unrestricted Subsidiary as a
Restricted Subsidiary (any such Investment, acquisition or designation, a
“Purchase”), Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto (including the
Incurrence of any related Indebtedness, the use of proceeds thereof and any
other related transactions) as if such Purchase occurred on the first day of
such period, and

 

(5)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have Discharged any Indebtedness or made any Sale or
Purchase that would have required an adjustment pursuant to clause (2), (3) or
(4) above if made by the Borrower or a Restricted Subsidiary since the beginning
of such period, Consolidated EBITDA and Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto as if such
Discharge, Sale or Purchase and any other related transactions occurred on the
first day of such period;

 

provided that, in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as Incurred in part under subsection
7.1(a) and in part under subsection 7.1(b), as provided in subsection
7.1(c)(iii), any such pro forma calculation of Consolidated Interest Expense
shall not give

 

10

--------------------------------------------------------------------------------


 

effect to any such Incurrence of Indebtedness on the date of determination
pursuant to subsection 7.1(b) (other than subsection 7.1(b)(xii)) or to any
Discharge of Indebtedness from the proceeds of any such Incurrence pursuant to
such subsection 7.1(b) (other than subsection 7.1(b)(xii)).

 

For purposes of this definition, (A) whenever pro forma effect is to be given to
any Discharge, Sale, Purchase or other transaction, the pro forma calculations
in respect thereof (including without limitation in respect of anticipated cost
savings and synergies relating to any such Discharge, Sale, Purchase or other
transaction) shall be as determined in good faith by the Chief Financial Officer
or another Responsible Officer of the Borrower, which determination shall be
conclusive; provided that with respect to cost savings and synergies relating to
any Sale, Purchase or other transaction, the related actions are expected by the
Borrower to be taken no later than 18 months after the date of determination,
(B) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest expense on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Interest Rate Agreement
applicable to such Indebtedness), (C) if any Indebtedness bears, at the option
of the Borrower or a Restricted Subsidiary, a rate of interest based on a prime
or similar rate, a eurocurrency interbank offered rate or other fixed or
floating rate, and such Indebtedness is being given pro forma effect, the
interest expense on such Indebtedness shall be calculated by applying such
optional rate as the Borrower or such Restricted Subsidiary may designate,
(D) if any Indebtedness that is being given pro forma effect was Incurred under
a revolving credit facility, the interest expense on such Indebtedness shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period, (E) interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate determined in good faith by a responsible
financial or accounting officer of the Borrower (which determination shall be
conclusive) to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP and (F) notwithstanding anything herein to
the contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated EBITDA”:  for any period, the Consolidated Net Income for such
period, plus (x) the following to the extent deducted in calculating such
Consolidated Net Income, without duplication:  (i) provision for all taxes
(whether or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of “Consolidated Interest Expense”
pursuant to clause (iii) thereof (other than Special Purpose Financing Expense),
any Special Purpose Financing Fees and (for purposes of calculating the
Consolidated Net Leverage Ratio) any Special Purpose Financing Expense, (iii)
depreciation, amortization (including but not limited to amortization of
goodwill and intangibles and amortization and write-off of financing costs) and
all other non-cash charges or non-cash losses, (iv) any expenses or charges
related to any Equity Offering, Investment or Indebtedness permitted by this
Agreement (whether or not consummated or Incurred, and including any offering or
sale of Capital Stock to the extent the proceeds thereof were intended to be
contributed to the equity capital of the Borrower or any of its Restricted
Subsidiaries), (v) the amount of any minority interest expense, (vi)  interest
and investment income, (vii) the amount of loss on any Financing Disposition,
(viii) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any equity subscription or equityholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Borrower
or an issuance of Capital Stock of the Borrower (other than Disqualified Stock)
and excluded from the calculation set forth in subsection 7.5(a)(3), and (ix)
notwithstanding any classification under GAAP as discontinued operations of any
Person, property, business or asset in respect of which a definitive agreement
for the sale, transfer or other disposition thereof has been entered into, the
earnings and income (or loss) attributable to any such Person, business, assets
or operations for any period until such sale, transfer or other disposition
shall have been consummated plus (y) the amount of anticipated cost savings and
synergies projected by the Borrower in good faith to be realized as a result of
actions taken or to be

 

11

--------------------------------------------------------------------------------


 

taken (calculated on a pro forma basis as though such cost savings and synergies
had been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (1) such
cost savings and synergies are reasonably identifiable and factually supportable
and (2) such actions have been taken or are to be taken within 18 months after
the date of determination to take such action (which adjustments may be
incremental to (but not duplicative of) pro forma adjustments made pursuant to
the definition of “Consolidated Coverage Ratio”, “Consolidated First Lien
Leverage Ratio”, “Consolidated Net Secured Leverage Ratio” or “Consolidated Net
Leverage Ratio”), plus (z) solely with respect to determining compliance with
subsection 7.10, any Cure Amounts.

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated First Lien Indebtedness”:  as of any date of determination, an
amount equal to (i) the Consolidated Indebtedness as of such date that in each
case is then secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than (x) Indebtedness secured by a Lien ranking
junior to or subordinated to the Liens securing the Senior Credit Facility
Obligations and (y) property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby), minus
(ii) Unrestricted Cash of the Borrower and its Restricted Subsidiaries.

 

“Consolidated First Lien Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated First Lien Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, provided
that:

 

(1)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have made a Sale (including any Sale
occurring in connection with a transaction causing a calculation to be made
hereunder), the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
that are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period;

 

(2)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

 

(3)                                 if since the beginning of such period any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period.

 

For purposes of this definition, (A) whenever pro forma effect is to be given to
any Sale, Purchase or other transaction, the pro forma calculations in respect
thereof (including without limitation in respect of anticipated cost savings and
synergies relating to any such Sale, Purchase or other transaction) shall be as
determined in good faith by the Chief Financial Officer or a Responsible Officer
of the Borrower, which determination shall be conclusive; provided that with
respect to cost savings and

 

12

--------------------------------------------------------------------------------


 

synergies relating to any Sale, Purchase or other transaction, the related
actions are expected by the Borrower to be taken no later than 18 months after
the date of determination and (B) notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Indebtedness”:  as of any date of determination, an amount equal
to (i) the aggregate principal amount of outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries as of such date consisting of (without
duplication) Indebtedness pursuant to clauses (i), (ii), (iii) and (v) of the
definition thereof, determined on a Consolidated basis in accordance with GAAP
(excluding items eliminated in Consolidation, and for the avoidance of doubt,
excluding Hedging Obligations), minus (ii) the amount of such Indebtedness
consisting of Indebtedness of a type referred to in, or Incurred pursuant to,
subsection 7.1(b)(ix).

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Interest Expense”:  for any period,

 

(i)                                     the total interest expense of the
Borrower and its Restricted Subsidiaries to the extent deducted in calculating
Consolidated Net Income, net of any interest income of the Borrower and its
Restricted Subsidiaries, including without limitation any such interest expense
consisting of (a) interest expense attributable to Capitalized Lease
Obligations, (b) amortization of debt discount, (c) interest in respect of
Indebtedness of any other Person that has been Guaranteed by the Borrower or any
Restricted Subsidiary, but only to the extent that such interest is actually
paid by the Borrower or any Restricted Subsidiary, (d) non-cash interest
expense, (e) the interest portion of any deferred payment obligation and
(f) commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing, plus

 

(ii)                                  dividends paid in cash in respect of
Disqualified Stock of the Borrower held by Persons other than the Borrower or a
Restricted Subsidiary, minus

 

(iii)                               to the extent otherwise included in such
interest expense referred to in clause (i) above, amortization or write-off of
financing costs, Special Purpose Financing Expense, accretion or accrual of
discounted liabilities not constituting Indebtedness, expense resulting from
discounting of Indebtedness in conjunction with recapitalization or purchase
accounting, and any “additional interest” in respect of registration rights
arrangements for any securities, plus

 

(iv)                              dividends paid in cash in respect of
Designated Preferred Stock of the Borrower pursuant to subsection 7.5(b)(xiv),

 

in each case under clauses (i) through (iv) as determined on a Consolidated
basis in accordance with GAAP; provided that gross interest expense shall be
determined after giving effect to any net payments made or received by the
Borrower and its Restricted Subsidiaries with respect to Interest Rate
Agreements.

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Net Income”:  for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any

 

13

--------------------------------------------------------------------------------


 

reduction in respect of Preferred Stock dividends; provided that, without
duplication, there shall not be included in such Consolidated Net Income:

 

(i)                                     any net income (loss) of any Person that
is not the Borrower or a Restricted Subsidiary, except that (A) the Borrower’s
equity in the net income of any such Person for such period shall be included in
such Consolidated Net Income up to the aggregate amount actually dividended or
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary that is not a
Subsidiary Guarantor, to the limitations contained in clause (ii) below) and
(B) the Borrower’s equity in the net loss of such Person shall be included to
the extent of the aggregate Investment of the Borrower or any of its Restricted
Subsidiaries in such Person,

 

(ii)                                  solely for purposes of determining the
amount available for Restricted Payments under subsection 7.5(a)(3)(A) or
determining Excess Cash Flow, any net income (loss) of any Restricted Subsidiary
that is not a Subsidiary Guarantor if such Restricted Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of similar distributions by such Restricted Subsidiary, directly or indirectly,
to the Borrower by operation of the terms of such Restricted Subsidiary’s
charter or any agreement, instrument, judgment, decree, order, statute or
governmental rule or regulation applicable to such Restricted Subsidiary or its
stockholders (other than (x) restrictions that have been waived or otherwise
released, (y) restrictions pursuant to the Loan Documents, the Senior Notes or
the Senior Notes Indenture, and (z) restrictions in effect on the Effective Date
with respect to a Restricted Subsidiary and other restrictions with respect to
such Restricted Subsidiary that taken as a whole are not materially less
favorable to the Lenders than such restrictions in effect on the Effective Date
as determined by the Borrower in good faith, which determination shall be
conclusive), except that (A) the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of any dividend or distribution that was or
that (as determined by the Borrower in good faith, which determination shall be
conclusive) could have been made by such Restricted Subsidiary during such
period to the Borrower or another Restricted Subsidiary (subject, in the case of
a dividend that could have been made to another Restricted Subsidiary, to the
limitation contained in this clause) and (B) the net loss of such Restricted
Subsidiary shall be included to the extent of the aggregate Investment of the
Borrower or any of its other Restricted Subsidiaries in such Restricted
Subsidiary,

 

(iii)                               any gain or loss realized upon (x) the sale,
abandonment or other disposition of any asset of the Borrower or any Restricted
Subsidiary (including pursuant to any Sale and Leaseback Transactions) that is
not sold, abandoned or otherwise disposed of in the ordinary course of business
(as determined in good faith by the Borrower, which determination shall be
conclusive) or (y) the disposal, abandonment or discontinuation of operations of
the Borrower or any Restricted Subsidiary, and any income (loss) from disposed,
abandoned or discontinued operations,

 

(iv)                              any item classified as an extraordinary,
unusual or nonrecurring gain, loss or charge (including fees, expenses and
charges associated with the Transactions and any acquisition, merger or
consolidation after the Effective Date),

 

(v)                                 the cumulative effect of a change in
accounting principles,

 

(vi)                              all deferred financing costs written off and
premiums paid in connection with any early extinguishment of Indebtedness or
Hedging Obligations or other derivative instruments,

 

14

--------------------------------------------------------------------------------


 

(vii)                           any unrealized gains or losses in respect of
Currency Agreements,

 

(viii)                        any non-cash compensation charge arising from any
grant of limited liability company interests, stock, stock options or other
equity-based awards,

 

(ix)                              to the extent otherwise included in
Consolidated Net Income, any unrealized foreign currency translation or
transaction gains or losses, including in respect of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary,

 

(x)                                 any non-cash charge, expense or other impact
attributable to application of the purchase or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-up of assets to the
extent resulting from such purchase or recapitalization accounting adjustments),
non-cash charges for deferred tax valuation allowances and non-cash gains,
losses, income and expenses resulting from fair value accounting (including, but
not limited to, non-cash charges resulting from changes in Fair Market Value of
minority equity investments to the extent provided for under GAAP of the
Borrower or any Restricted Subsidiary) required by the applicable standard under
GAAP,

 

(xi)                              any impairment charge or asset write-off,
including any charge or write-off related to intangible assets, long-lived
assets or investments in debt and equity securities, and any amortization of
intangibles,

 

(xii)                           any fees and expenses (or amortization thereof),
and any charges or costs, in connection with any acquisition, Investment, Asset
Disposition, issuance of Capital Stock, issuance, repayment or refinancing of
Indebtedness, or amendment or modification of any agreement or instrument
relating to any Indebtedness (in each case, whether or not completed, and
including any such transactions consummated prior to the Effective Date),

 

(xiii)                        any accruals and reserves established or adjusted
within twelve months after Effective Date that are established as a result of
the Transactions, and any changes as a result of adoption or modification of
accounting policies,

 

(xiv)                       the amount of any restructuring charge or reserve,
integration cost or other business optimization expense or cost (including
charges related to the implementation of strategic or cost-savings initiatives),
including any severance, retention, signing bonuses, relocation, recruiting and
other employee-related costs, future lease commitments, and costs related to the
opening and closure and/or consolidation of facilities and to existing lines of
business, and

 

(xv)                          to the extent covered by insurance and actually
reimbursed (or the Borrower has determined that there exists reasonable evidence
that such amount will be reimbursed by the insurer and such amount is not denied
by the applicable insurer in writing within 180 days and is reimbursed within
365 days of the date of such evidence (with a deduction in any future
calculation of Consolidated Net Income for any amount so added back to the
extent not so reimbursed within such 365-day period)), any expenses with respect
to liability or casualty events or business interruption, provided, further,
that the exclusion of any item pursuant to the foregoing clauses (i) through
(xv) shall also exclude the tax impact of any such item, if applicable.

 

Notwithstanding the foregoing, for the purpose of subsection 7.5(a)(3)(A) only,
there shall be excluded from Consolidated Net Income, without duplication, any
income consisting of

 

15

--------------------------------------------------------------------------------


 

dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries to the Borrower or a Restricted Subsidiary, and any
income consisting of return of capital, repayment or other proceeds from
dispositions or repayments of Investments consisting of Restricted Payments, in
each case to the extent such income would be included in Consolidated Net Income
and such related dividends, repayments, transfers, return of capital or other
proceeds are applied by the Borrower to increase the amount of Restricted
Payments permitted under such covenant pursuant to subsection 7.5(a)(3)(C) or
(D) thereof.

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Net Indebtedness”:  as of any date of determination, an amount
equal to (a) Consolidated Indebtedness as of such date, minus (b) the amount of
Unrestricted Cash.

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Net Leverage Ratio”:  as of any date of determination, the ratio
of (x) Consolidated Net Indebtedness as at such date (after giving effect to any
Incurrence or Discharge of Indebtedness on such date) to (y) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
fiscal quarters ending prior to the date of such determination for which
consolidated financial statements of the Borrower are available; provided that:

 

(1)                                 if since the beginning of such period, the
Borrower or any Restricted Subsidiary shall have made a Sale (including any Sale
occurring in connection with a transaction causing a calculation to be made
hereunder), the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
that are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period;

 

(2)                                 if since the beginning of such period, the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

 

(3)                                 if since the beginning of such period, any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period.

 

For purposes of this definition, (A) whenever pro forma effect is to be given to
any Sale, Purchase or other transaction, the pro forma calculations in respect
thereof (including without limitation in respect of anticipated cost savings and
synergies relating to any such Sale, Purchase or other transaction) shall be as
determined in good faith by the Chief Financial Officer or a Responsible Officer
of the Borrower, which determination shall be conclusive; provided that with
respect to cost savings and synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by the Borrower to be taken no
later than 18 months after the date of determination and (B) notwithstanding

 

16

--------------------------------------------------------------------------------


 

anything herein to the contrary, pro forma effect shall be given to the
consummation of the Transactions on any date of determination.

 

“Consolidated Net Secured Indebtedness”:  as of any date of determination, an
amount equal to (a) the Consolidated Indebtedness as of such date that in each
case is secured by Liens on property or assets of the Borrower and its
Restricted Subsidiaries (other than property or assets held in a defeasance or
similar trust or arrangement for the benefit of the Indebtedness secured
thereby), minus (b) the amount of Unrestricted Cash.

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Net Secured Leverage Ratio”:  as of any date of determination, the
ratio of (x) Consolidated Net Secured Indebtedness as at such date (after giving
effect to any Incurrence or Discharge of Indebtedness on such date) to (y) the
aggregate amount of Consolidated EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available; provided
that:

 

(1)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary shall have made a Sale (including any Sale
occurring in connection with a transaction causing a calculation to be made
hereunder), the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the assets
that are the subject of such Sale for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period;

 

(2)                                 if since the beginning of such period the
Borrower or any Restricted Subsidiary (by merger, consolidation or otherwise)
shall have made a Purchase (including any Purchase occurring in connection with
a transaction causing a calculation to be made hereunder), Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Purchase occurred on the first day of such period; and

 

(3)                                 if, since the beginning of such period, any
Person became a Restricted Subsidiary or was merged or consolidated with or into
the Borrower or any Restricted Subsidiary, and since the beginning of such
period such Person shall have made any Sale or Purchase that would have required
an adjustment pursuant to clause (1) or (2) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Consolidated EBITDA
for such period shall be calculated after giving pro forma effect thereto as if
such Sale or Purchase occurred on the first day of such period;

 

provided that, (x) in the event that the Borrower shall classify Indebtedness
Incurred on the date of determination as secured in part pursuant to subsection
7.2(k)(i) in respect of Indebtedness Incurred pursuant to subsection
7.1(b)(i) and in part pursuant to one or more other clauses of subsection 7.2
(other than clause (s)), as provided in clause (u) of the second sentence of
subsection 7.2, any calculation of the Consolidated Net Secured Leverage Ratio,
including in the definition of “Maximum Incremental Facilities Amount,” shall
not include any such Indebtedness (and shall not give effect to any Discharge of
Indebtedness from the proceeds thereof) to the extent secured pursuant to any
such other clause of subsection 7.2 and (y) in the event that the Borrower shall
classify Indebtedness Incurred on the date of determination as secured in part
pursuant to subsection 7.2(s) and in part pursuant to one or more other clauses
of subsection 7.2 (other than clause (k)(i) in respect of Indebtedness Incurred
pursuant to subsection 7.1(b)(i)), as provided in clause (v) of the second
sentence of subsection 7.2, any calculation of the Consolidated Net Secured
Leverage Ratio shall not include any such Indebtedness (and shall not give

 

17

--------------------------------------------------------------------------------


 

effect to any Discharge of Indebtedness from the proceeds thereof) to the extent
secured pursuant to any such other clause of subsection 7.2.

 

For purposes of this definition, (A) whenever pro forma effect is to be given to
any Sale, Purchase or other transaction, the pro forma calculations in respect
thereof (including without limitation in respect of anticipated cost savings and
synergies relating to any such Sale, Purchase or other transaction) shall be as
determined in good faith by the Chief Financial Officer or a Responsible Officer
of the Borrower which determination shall be conclusive; provided that with
respect to cost savings and synergies relating to any Sale, Purchase or other
transaction, the related actions are expected by the Borrower to be taken no
later than 18 months after the date of determination and (B) notwithstanding
anything herein to the contrary, pro forma effect shall be given to the
consummation of the Transactions on any date of determination.

 

“Consolidated Tangible Assets”:  as of any date of determination, total assets
less the sum of goodwill, net, and other intangible assets, net, in each case
reflected on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of the most recently ended fiscal quarter of the
Borrower for which such a balance sheet is available, determined on a
Consolidated basis in accordance with GAAP (and, in the case of any
determination relating to any Asset Disposition, Incurrence of Indebtedness or
Liens or any Restricted Payment or Permitted Payment (including, without
limitation, any Investment or Permitted Investment), on a pro forma basis
including any property or assets being disposed or acquired in connection
therewith).

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Consolidated Working Capital”:  at any date, the excess of (a) the sum of all
amounts (other than cash, Cash Equivalents and Temporary Cash Investments) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any
Funded Debt, (ii) all Indebtedness consisting of Loans to the extent otherwise
included therein, (iii) the current portion of interest and (iv) the current
portion of current and deferred income taxes.

 

“Consolidation”:  the consolidation of the accounts of each of the Restricted
Subsidiaries with those of the Borrower in accordance with GAAP; provided that
“Consolidation” will not include consolidation of the accounts of any
Unrestricted Subsidiary, but the interest of the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary will be accounted for as an
investment.  The term “Consolidated” has a correlative meaning.

 

“Contract Consideration”:  as defined in the definition of “Excess Cash Flow”.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution”: the contribution by RemainCo and/or any of RemainCo’s
Subsidiaries of the SpinCo Assets and SpinCo Liabilities (each as defined in the
Form of Separation and Distribution Agreement attached as Exhibit 2.1 to the
Form 10) to the Borrower or any of its Subsidiaries.

 

18

--------------------------------------------------------------------------------


 

“Contribution Amounts”:  the aggregate amount of capital contributions applied
by the Borrower to permit the Incurrence of Contribution Indebtedness pursuant
to subsection 7.1(b)(xi).

 

“Contribution Indebtedness”:  Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than the aggregate
amount of cash contributions (other than Specified Equity Contributions and the
proceeds from the issuance of Disqualified Stock or contributions by the
Borrower or any Restricted Subsidiary) made to the capital of the Borrower or
such Restricted Subsidiary after the Effective Date (whether through the
issuance or sale of Capital Stock or otherwise); provided that such Contribution
Indebtedness (a) is Incurred within 180 days after the making of the related
cash contribution and (b) is so designated as Contribution Indebtedness by the
Borrower.

 

“Credit Facilities”:  one or more of (i) the Senior Credit Facility and (ii) any
other facilities or arrangements designated by the Borrower, in each case with
one or more banks or other lenders or institutions providing for revolving
credit loans, term loans, receivables,  inventory or real estate financings
(including without limitation through the sale of receivables, inventory, real
estate and/or other assets to such institutions or to special purpose entities
formed to borrow from such institutions against such receivables, inventory,
real estate and/or other assets or the creation of any Liens in respect of such
receivables, inventory, real estate and/or other assets in favor of such
institutions), letters of credit or other Indebtedness, in each case, including
all agreements, indentures, instruments and documents executed and delivered
pursuant to or in connection with any of the foregoing, including but not
limited to any notes and letters of credit issued pursuant thereto and any
guarantee and collateral agreement, patent, trademark or copyright security
agreement, mortgages or letter of credit applications and other Guarantees,
pledge agreements, security agreements and collateral documents, in each case as
the same may be amended, supplemented, waived or otherwise modified from time to
time, or refunded, refinanced, restructured, replaced, renewed, repaid,
increased, decreased or extended from time to time (whether in whole or in part,
whether with the original banks, lenders or institutions or other banks, lenders
or institutions or otherwise, and whether provided under any original Credit
Facility or one or more other credit agreements, indentures, financing
agreements or other Credit Facilities or otherwise).  Without limiting the
generality of the foregoing, the term “Credit Facility” shall include any
agreement (i) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries as additional borrowers or
guarantors thereunder, (iii) increasing or decreasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (iv) otherwise
altering the terms and conditions thereof.

 

“Cure Amount”:  as defined in subsection 8.2(a).

 

“Currency Agreement”:  in respect of a Person, any foreign exchange contract,
currency swap agreement or other similar agreement or arrangements (including
derivative agreements or arrangements), as to which such Person is a party or a
beneficiary.

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Excess Proceeds”: as defined in subsection 7.4(b)(iii).

 

“Default”:  any event or condition that is, or after notice or passage of time
or both would be, an Event of Default.

 

“Default Notice”:  as defined in subsection 8.1(e).

 

19

--------------------------------------------------------------------------------


 

“Defaulting Lender”:  subject to subsection 3.14(g), any Lender or Agent whose
acts or failure to act, whether directly or indirectly, cause it to meet any
part of the definition of Lender Default.

 

“Designated Noncash Consideration”:  the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated Noncash
Consideration pursuant to a certificate signed by a Responsible Officer and
delivered to the Administrative Agent, setting forth the basis of such
valuation.

 

“Designated Preferred Stock”:  Preferred Stock of the Borrower (other than
Disqualified Stock) that is issued for cash (other than to a Restricted
Subsidiary) and is so designated as Designated Preferred Stock, pursuant to a
certificate executed by a Responsible Officer of the Borrower on the date of
issuance thereof.

 

“Designation Date”:  as defined in subsection 2.5(f).

 

“Discharge”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Discount Prepayment Accepting Lender”:  as defined in subsection 3.4(j)(ii)(2).

 

“Discount Range”:  as defined in subsection 3.4(j)(iii)(1).

 

“Discount Range Prepayment Amount”:  as defined in subsection 3.4(j)(iii)(1).

 

“Discount Range Prepayment Notice”:  a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to
subsection 3.4(j) substantially in the form of Exhibit H.

 

“Discount Range Prepayment Offer”:  the irrevocable written offer by a Lender,
substantially in the form of Exhibit I, submitted in response to an invitation
to submit offers following the Administrative Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date”:  as defined in
subsection 3.4(j)(iii)(1).

 

“Discount Range Proration”:  as defined in subsection 3.4(j)(iii)(3).

 

“Discounted Prepayment Determination Date”:  as defined in
subsection 3.4(j)(iv)(3).

 

“Discounted Prepayment Effective Date”:  in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers, five
Business Days following the receipt by each relevant Term Loan Lender of notice
from the Administrative Agent in accordance with subsection 3.4(j)(ii),
subsection 3.4(j)(iii) or subsection 3.4(j)(iv), as applicable unless a shorter
period is agreed to between the Borrower and the Administrative Agent.

 

“Discounted Term Loan Prepayment”:  as defined in subsection 3.4(j)(i).

 

“Disinterested Directors”:  with respect to any Affiliate Transaction, one or
more members of the Board of Directors of the Borrower having no material direct
or indirect financial interest in or with respect to such Affiliate
Transaction.  A member of any such Board of Directors shall not be deemed to
have such a financial interest by reason of such member’s holding Capital Stock
of the

 

20

--------------------------------------------------------------------------------


 

Borrower or any options, warrants or other rights in respect of such Capital
Stock or by reason of such member receiving any compensation in respect of such
member’s role as director.

 

“Disqualified Lender”:  any competitor of the Borrower and its Restricted
Subsidiaries that is in the same or a similar line of business as the Borrower
and its Restricted Subsidiaries or any controlled affiliate of such competitor
(other than any such affiliate that is a bank, financial institution or fund
that is primarily engaged in, or advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, notes, bonds and similar extensions of credit or securities in the
ordinary course, so long as (i) any such affiliate is managed as to day-to-day
matters (but excluding, for the avoidance of doubt, as to strategic direction
and similar matters) independently from the relevant entity and any affiliate of
the relevant entity that is not primarily engaged in the investing activities
described above, (ii) any such affiliate has in place customary information
screens between it and the relevant entity and any affiliate of the relevant
entity that is not primarily engaged in the investing activities described
above, and (iii) neither the relevant entity nor any of its affiliates that are
not primarily engaged in the investing activities described above directs or
causes the direction of the investment policies of such entity), in each case
designated in writing by the Borrower to the Administrative Agent from time to
time (which designation may be made available to (i) Lenders by the
Administrative Agent and (ii) any potential assignee or participant on a
confidential basis for the purpose of verifying whether such Person is a
Disqualified Lender by any Lender); provided that (i) the identification of any
Person as a Disqualified Lender after the Effective Date shall not apply to
retroactively disqualify any Person that was a Lender or a participant prior to
the effectiveness of the addition of such Person as a Disqualified Lender and
(ii) any notice to the Administrative Agent adding or removing a Disqualified
Lender (x) shall be e-mailed to the Administrative Agent at
JPMDQ_Contact@JPMorgan.com in order for such update to be effective and
(y) shall not be effective until three Business Days after such notice is
delivered to the Administrative Agent at the address set forth in clause
(x) above.

 

“Disqualified Stock”:  with respect to any Person, any Capital Stock (other than
Management Stock) that by its terms (or by the terms of any security into which
it is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (other than following the occurrence of a Change of
Control or other similar event described under such terms as a “change of
control,” or an Asset Disposition or other disposition) (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock or
(iii) is redeemable at the option of the holder thereof (other than following
the occurrence of a Change of Control or other similar event described under
such terms as a “change of control,” or an Asset Disposition or other
disposition), in whole or in part, in each case on or prior to 91 days after the
Initial Term Loan Maturity Date; provided that Capital Stock issued to any
employee benefit plan, or by any such plan to any employees of the Borrower or
any Subsidiary, shall not constitute Disqualified Stock solely because it may be
required to be repurchased or otherwise acquired or retired in order to satisfy
applicable statutory or regulatory obligations.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Borrower other than a
Foreign Subsidiary.

 

“Dormant Subsidiary”:  any Subsidiary of the Borrower that carries on no
operations, had revenues of less than $2.0 million during the most recently
completed period of four consecutive fiscal quarters of the Borrower, has total
assets of less than $2.0 million as of the last day of such period and does not
have any Indebtedness outstanding (other than Indebtedness in an aggregate
principal amount not in excess of $2.0 million); provided that the assets of all
Subsidiaries constituting Dormant

 

21

--------------------------------------------------------------------------------


 

Subsidiaries shall at no time exceed $10.0 million in the aggregate, the
revenues of all Subsidiaries constituting Dormant Subsidiaries for any four
consecutive fiscal quarters shall at no time exceed $10.0 million in the
aggregate and the principal amount of Indebtedness of Dormant Subsidiaries shall
at no time exceed $10.0 million in the aggregate.

 

“ECF Acquisition”: as defined in the definition of “Excess Cash Flow”.

 

“ECF Disposition”: as defined in the definition of “Excess Cash Flow”.

 

“ECF Payment Date”:  as defined in subsection 3.4(c).

 

“ECF Percentage”:  50%, provided that with respect to any fiscal year, (a) if
the Consolidated First Lien Leverage Ratio is less than 2.25 to 1.00 and greater
than or equal to 1.75 to 1.00, the ECF Percentage shall be reduced to 25% and
(b) if the Consolidated First Lien Leverage Ratio is less than 1.75 to 1.00, the
ECF Percentage shall be reduced to 0%.

 

“ECF Prepayment Amount”:  as defined in subsection 3.4(c).

 

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”:  the date on which the conditions precedent specified in
Section 5.1 shall have been satisfied (or waived in accordance with subsection
10.1), which date is August 16, 2018.

 

“Effective Date Term Loan Lender”:  The ServiceMaster Company, LLC, a Delaware
limited liability company or any successor permitted hereunder.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign federal, state, provincial,
territorial, foreign, local or municipal laws, rules, orders, enforceable
guidelines, orders-in-council, regulations, statutes, ordinances, codes,
decrees, and such requirements of any Governmental Authority properly
promulgated and having the force and effect of law or other Requirements of Law
(including common

 

22

--------------------------------------------------------------------------------


 

law) regulating, relating to or imposing liability or standards of conduct
concerning protection of human health (as it relates to exposure to Materials of
Environmental Concern) or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Offering”:  a sale of Capital Stock (x) that is a sale of Capital Stock
of the Borrower (other than Disqualified Stock), or (y) proceeds of which are
(or are intended to be) contributed to the equity capital of the Borrower or any
of its Restricted Subsidiaries.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Cash Flow”:  for any period, an amount equal to the excess of:

 

(a)                                 the sum, without duplication, of

 

(i)                                     Consolidated Net Income for such period,

 

(ii)                                  an amount equal to the amount of all
non-cash charges to the extent deducted in calculating such Consolidated Net
Income and cash receipts to the extent excluded in calculating such Consolidated
Net Income (except to the extent such cash receipts are attributable to revenue
or other items that would be included in calculating Consolidated Net Income for
any prior period),

 

(iii)                               decreases in Consolidated Working Capital
for such period (other than any such decreases arising (x) from any acquisition
or disposition of (a) any business unit, division, line of business or Person or
(b) any assets other than in the ordinary course of business (each, an “ECF
Acquisition” or “ECF Disposition”, respectively) by the Borrower and the
Restricted Subsidiaries completed during such period, (y) from the application
of purchase accounting or (z) as a result of the reclassification of any item
from short-term to long-term or vice versa),

 

(iv)                              an amount equal to the aggregate net non-cash
loss on Asset Dispositions (or any disposition specifically excluded from the
definition of the term “Asset Disposition”) by the Borrower and the Restricted
Subsidiaries during such period (other than in the ordinary course of business)
to the extent deducted in calculating such Consolidated Net Income,

 

(v)                                 cash receipts in respect of Hedge Agreements
during such period to the extent not otherwise included in calculating such
Consolidated Net Income, and

 

(vi)                              any extraordinary, unusual or nonrecurring
cash gain,

 

23

--------------------------------------------------------------------------------


 

over (b) the sum, without duplication, of

 

(i)                                     an amount equal to the amount of all
non-cash credits included in calculating such Consolidated Net Income and cash
charges to the extent not deducted in calculating such Consolidated Net Income,

 

(ii)                                  without duplication of amounts deducted
pursuant to clause (xi) below in prior years, the amount of Capital Expenditures
either made in cash or accrued during such period (provided that, whether any
such Capital Expenditures shall be deducted for the period in which cash
payments for such Capital Expenditures have been paid or the period in which
such Capital Expenditures have been accrued shall be at the Borrower’s election;
provided, further that, in no case shall any accrual of a Capital Expenditure
which has previously been deducted give rise to a subsequent deduction upon the
making of such Capital Expenditure in cash in the same or any subsequent
period), except to the extent that such Capital Expenditures were financed with
the proceeds of long-term Indebtedness of the Borrower or the Restricted
Subsidiaries (unless such Indebtedness has been repaid),

 

(iii)                               the aggregate amount of all principal
payments, purchases or other retirements of Indebtedness of the Borrower and the
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Lease Obligations, (B) the amount of any repayment of
Term Loans pursuant to subsection 2.2(b) and (C) the amount of a mandatory
prepayment of Term Loans pursuant to subsection 3.4(d) and any mandatory
prepayment, repayment or redemption of Pari Passu Indebtedness pursuant to
requirements under the agreements governing such Pari Passu Indebtedness similar
to the requirements set forth in subsection 3.4(d), to the extent required due
to an Asset Disposition (or any disposition specifically excluded from the
definition of the term “Asset Disposition”) that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (x) all other prepayments of Loans and (y) all prepayments of
revolving loans (other than Revolving Loans hereunder), to the extent there is
not an equivalent permanent reduction in commitments thereunder) made during
such period, except to the extent financed with the proceeds of long-term
Indebtedness of the Borrower or the Restricted Subsidiaries,

 

(iv)                              an amount equal to the aggregate net non-cash
gain on Asset Dispositions (or any disposition specifically excluded from the
definition of the term “Asset Dispositions”) by the Borrower and the Restricted
Subsidiaries during such period (other than in the ordinary course of business)
to the extent included in calculating such Consolidated Net Income,

 

(v)                                 increases in Consolidated Working Capital
for such period (other than any such increases arising (x) from any ECF
Acquisition or ECF Disposition by the Borrower and the Restricted Subsidiaries
completed during such period, (y) from the application of purchase accounting or
(z) as a result of the reclassification from short-term to long-term or vice
versa),

 

(vi)                              payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries other than Indebtedness, to the extent
not already deducted in calculating Consolidated Net Income,

 

(vii)                           without duplication of amounts deducted pursuant
to clause (xi) below in prior fiscal years, the aggregate amount of cash
consideration paid by the Borrower and the Restricted Subsidiaries (on a
Consolidated basis) in connection with Investments (including acquisitions, but
excluding Capital Expenditures that constitute Investments) made during such
period constituting “Permitted Investments” (other than Permitted Investments of
the type described in clause (iii) of

 

24

--------------------------------------------------------------------------------


 

the definition thereof and intercompany Investments by and among the Borrower
and its Restricted Subsidiaries) or made pursuant to subsection 7.5 to the
extent that such Investments were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries,

 

(viii)                        the amount of Restricted Payments (other than
Investments) made in cash during such period (on a Consolidated basis) by the
Borrower and the Restricted Subsidiaries pursuant to subsection 7.5(b) (other
than subsections 7.5(b)(vi) and (xvii)), to the extent such Restricted Payments
were financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries,

 

(ix)                              the aggregate amount of expenditures actually
made by the Borrower and the Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) to the extent that
such expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,

 

(x)                                 the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash by the Borrower and the
Restricted Subsidiaries during such period that are made in connection with any
prepayment of Indebtedness to the extent that such payments are not deducted in
calculating Consolidated Net Income,

 

(xi)                              at the Borrower’s election, without
duplication of amounts deducted from Excess Cash Flow in prior periods, the
aggregate consideration required to be paid in cash by the Borrower or any of
the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Investments constituting “Permitted Investments” (other than Permitted
Investments of the type described in clause (iii) of the definition thereof and
intercompany Investments by and among the Borrower and its Restricted
Subsidiaries) or made pursuant to subsection 7.5 or Capital Expenditures to be
consummated or made during the period of four consecutive fiscal quarters of the
Borrower following the end of such period, provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Investments and Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

 

(xii)                           the amount of taxes (including penalties and
interest) paid in cash or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in calculating such Consolidated Net Income for such period,

 

(xiii)                        cash expenditures in respect of Hedge Agreements
during such period to the extent not deducted in calculating such Consolidated
Net Income; and

 

(xiv)                       any extraordinary, unusual or nonrecurring cash loss
or charge (including fees, expenses and charges associated with the Transactions
and any acquisition, merger or consolidation after the Effective Date).

 

“Excess Proceeds”: as defined in subsection 7.4(b)(ii).

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time; provided that for purposes of the definitions of Change of Control and
Permitted Holders, “Exchange Act” shall mean the Securities Exchange Act of 1934
as in effect on the Effective Date.

 

25

--------------------------------------------------------------------------------


 

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

 

“Excluded Information”:  as defined in subsection 3.4(j)(i).

 

“Excluded Subsidiary”:  (a) any Special Purpose Subsidiary, (b) any Foreign
Subsidiary or Foreign Subsidiary Holdco, (c) any Subsidiary of a Foreign
Subsidiary, (d) any Unrestricted Subsidiary, (e) any Immaterial Subsidiary,
(f) any Dormant Subsidiary, (g) any Captive Insurance Subsidiary, (h) any
Subsidiary that is prohibited by the certificate of incorporation, bylaws and/or
other organizational or governing documents of such Person, any Requirement of
Law or any Contractual Obligation, in each case, existing on the Effective Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from Guaranteeing, or
granting Liens to secure, the Senior Credit Facility Obligations or if
Guaranteeing, or granting Liens to secure, the Senior Credit Facility
Obligations would require governmental (including regulatory) consent, approval,
license or authorization unless such consent, approval, license or authorization
has been received, (i) any Home Warranty Subsidiary, (j) any Subsidiary with
respect to which the Borrower and the Administrative Agent reasonably agree that
the burden or cost or other consequences of providing a guarantee of the Senior
Credit Facility Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom; (k) any Subsidiary with respect to which the
provision of such guarantee of the Senior Credit Facility Obligations would
result in material adverse tax consequences to the Borrower or one of its
Subsidiaries (as reasonably determined by the Borrower and notified in writing
to the Administrative Agent); (l) any Subsidiary that is a joint venture or
Non-Wholly Owned Subsidiary; or (m) any Subsidiary that is a not-for-profit
Subsidiary; provided that, notwithstanding the foregoing, any Subsidiary that
Guarantees the payment of the Senior Notes shall not be an Excluded Subsidiary. 
Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is 60 days following the date on which
such annual or quarterly financial statements were required to be delivered
pursuant to subsection 6.1 with respect to such period.

 

“Excluded Taxes”:  any (a) Taxes measured by or imposed upon the net income of
any Agent, Issuing Bank or Lender or its applicable lending office, or any
branch or affiliate thereof, (b) franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any Agent, Issuing Bank or Lender or its applicable lending office, or any
branch or affiliate thereof, in each case imposed by the jurisdiction under the
laws of which such Agent, Issuing Bank or Lender, applicable lending office,
branch or affiliate is organized or is located, or in which its principal
executive office is located, or any nation within which such jurisdiction is
located or any political subdivision thereof, (c) Taxes imposed by reason of any
connection between the jurisdiction imposing such Tax and any Agent, Issuing
Bank or Lender, applicable lending office, branch or affiliate other than a
connection arising solely from such Agent, Issuing Bank or Lender having
executed, delivered or performed its obligations under, or received payment
under or enforced, this Agreement or any other Loan Document and (d) Taxes
imposed under FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Borrower or any of its Subsidiaries or
(b) that involves property with a book value of $10.0 million or less, and is
not part of a series of related Sale and Leaseback Transactions involving
property with an aggregate value in excess of such amount and entered into with
a single Person or group of Persons.

 

“Existing Loans”:  as defined in subsection 2.5(a).

 

“Existing Revolving Commitments”:  as defined in subsection 2.5(a).

 

26

--------------------------------------------------------------------------------


 

“Existing Revolving Tranche”:  as defined in subsection 2.5(a).

 

“Existing Term Loans”:  as defined in subsection 2.5(a).

 

“Existing Term Tranche”:  as defined in subsection 2.5(a).

 

“Existing Tranche”:  as defined in subsection 2.5(a).

 

“Extended Loans”:  as defined in subsection 2.5(a).

 

“Extended Revolving Commitments”:  as defined in subsection 2.5(a).

 

“Extended Revolving Loans”:  as defined in subsection 2.5(a).

 

“Extended Revolving Tranche”:  as defined in subsection 2.5(a).

 

“Extended Term Loans”:  as defined in subsection 2.5(a).

 

“Extended Term Tranche”:  as defined in subsection 2.5(a).

 

“Extended Tranche”:  as defined in subsection 2.5(a).

 

“Extending Lender”:  as defined in subsection 2.5(b).

 

“Extension”:  as defined in subsection 2.5(b).

 

“Extension Amendment”:  as defined in subsection 2.5(c).

 

“Extension Date”:  as defined in subsection 2.5(d).

 

“Extension Election”:  as defined in subsection 2.5(b).

 

“Extension of Credit”:  as to any Lender, the making (including a deemed making)
of an Initial Term Loan (excluding any Supplemental Term Loans being made under
the Initial Term Loan Tranche), a Revolving Loan, a Swing Line Loan, an
Incremental Revolving Loan (other than the extension thereof pursuant to
subsection 2.9(a) thereunder), an Extended Revolving Loan (other than the
extension thereof pursuant to subsection 2.5(a) thereunder), a Specified
Refinancing Revolving Loan (other than the extension thereof pursuant to
subsection 2.11(a)) or, with respect to an Issuing Bank, the issuance of a
Letter of Credit.

 

“Extension Request”:  as defined in subsection 2.5(a).

 

“Extension Request Deadline”:  as defined in subsection 2.5(b).

 

“Extension Series”:  all Extended Loans or Extended Revolving Commitments, as
applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

 

27

--------------------------------------------------------------------------------


 

“Facility”:  each of (a) the Initial Term Loan Commitments and the Extensions of
Credit made thereunder, (b)  the Initial Revolving Commitments and the
Extensions of Credit made thereunder, (c) Incremental Term Loans of the same
Tranche, (d) Incremental Revolving Commitments of the same Tranche and
Extensions of Credit made thereunder, (e) any Extended Term Loans of the same
Extension Series, (f) any Extended Revolving Commitments of the same Extension
Series and Extensions of Credit made thereunder, (g) any Specified Refinancing
Term Loans of the same Tranche and (h) any Specified Refinancing Revolving
Commitments of the same Tranche and Extensions of Credit made thereunder, and
collectively the “Facilities.”

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by senior management
of the Borrower or the Board of Directors of the Borrower, whose determination
will be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code as of the Effective Date (or
any amended or successor version that is substantively comparable), any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable), and any
law, regulation, rule, promulgation, guidance notes, practices or official
agreement implementing an official government agreement with respect to the
foregoing.

 

“Federal District Court”:  as defined in subsection 10.13(a).

 

“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Financial Covenant Event of Default”:  as defined in Section 8.1(c).

 

“Financing Disposition”:  any sale, transfer, conveyance or other disposition
of, or creation or incurrence of any Lien on, property or assets by the Borrower
or any Subsidiary thereof to or in favor of any Special Purpose Entity, or by
any Special Purpose Subsidiary, in each case in connection with the Incurrence
by a Special Purpose Entity of Indebtedness, or obligations to make payments to
the obligor on Indebtedness, which may be secured by a Lien in respect of such
property or assets.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“Foreign Borrowing Base”:  the sum of (1) 80% of the book value of Inventory of
Foreign Subsidiaries, (2) 85% of the book value of Receivables of Foreign
Subsidiaries and (3) cash, Cash Equivalents and Temporary Cash Investments of
Foreign Subsidiaries (in each case, determined as of the end of the most
recently ended fiscal month of the Borrower for which internal consolidated
financial statements of the Borrower are available, and, in the case of any
determination relating to any Incurrence of Indebtedness, on a pro forma basis
including (x) any property or assets of a type described above acquired since
the end of such fiscal month and (y) any property or assets of a type described
above being acquired in connection therewith).

 

28

--------------------------------------------------------------------------------


 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Subsidiary
of the Borrower sponsors or maintains, or to which it makes or is obligated to
make contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Borrower or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  (a) any Restricted Subsidiary of the Borrower that is not
organized under the laws of the United States of America or any state thereof or
the District of Columbia and any Restricted Subsidiary of such Foreign
Subsidiary and (b) any Foreign Subsidiary Holdco.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Borrower that has
no material assets other than securities or Indebtedness of one or more Foreign
Subsidiaries (or Subsidiaries thereof).

 

“Form 10”: the registration statement on Form 10 (including all exhibits
attached thereto), initially filed with the SEC by the Borrower on August 1,
2018 (as amended, supplemented or otherwise modified from time to time prior to
the Spin-Off Effective Time).

 

“Funded Debt”:  all Indebtedness of the Borrower and the Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of the Borrower or any Restricted Subsidiary, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all amounts of such debt required to be paid
or prepaid within one year from the date of its creation and, in the case of the
Borrower, Indebtedness in respect of the Term Loans.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as approved by a significant segment of the accounting profession,
and subject to the following:  if at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower
may elect by written notice to the Administrative Agent to so use IFRS in lieu
of GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect from time to time and (b) for prior periods, GAAP
as defined in the first sentence of this definition.  All ratios and
computations based on GAAP contained in this Agreement shall be computed in
conformity with GAAP; provided that if any change in (or in the application or
operation of) GAAP as defined in the first sentence of this definition and/or,
if applicable, IFRS would cause a change in the method of calculation of any
ratio or other computation as determined in good faith by the Borrower (which
determination shall be conclusive) (an “Accounting Change”), then the Borrower
may at any time elect by written notice to the Administrative Agent that such
ratio or computation shall be calculated (and any related definition shall be
interpreted) as if such Accounting Change had not occurred.

 

29

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb, adverb or adjective has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
dated as of August 16, 2018, made by the Borrower and the Subsidiary Guarantors
party thereto in favor of the Administrative Agent and the Collateral Agent, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Guarantor Subordinated Obligations”:  with respect to a Subsidiary Guarantor,
any Indebtedness of such Subsidiary Guarantor (whether outstanding on the
Effective Date or thereafter Incurred) that is expressly subordinated in right
of payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.

 

“Hedge Agreements”:  collectively, Interest Rate Agreements, Currency Agreements
and Commodities Agreements.

 

“Hedging Obligations”:  of any Person, the obligations of such Person pursuant
to any Interest Rate Agreement, Currency Agreement or Commodities Agreement.

 

“Home Warranty Subsidiary”:  any Subsidiary of the Borrower that is subject to
regulation as an insurance, a home service plan, a service contract or a similar
company (or any Subsidiary thereof).

 

“Identified Participating Lenders”:  as defined in subsection 3.4(j)(iii)(3).

 

“Identified Qualifying Lenders”:  as defined in subsection 3.4(j)(iv)(3).

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such board, or the SEC, as the case may be), as in
effect from time to time.

 

“Immaterial Subsidiary”:  any Subsidiary of the Borrower designated by the
Borrower to the Administrative Agent in writing that had (a) total consolidated
revenues of less than 2.5% of the total consolidated revenues of the Borrower
and its Subsidiaries during the most recently completed period of four
consecutive fiscal quarters of the Borrower for which financial statements have
been delivered under subsection 6.1 and (b) total consolidated assets of less
than 2.5% of the total consolidated assets of the Borrower and its Subsidiaries
as of the last day of such period; provided that (x) for purposes of subsection
6.9, any Special Purpose Subsidiary shall be deemed to be an “Immaterial
Subsidiary”, and (y) Immaterial Subsidiaries (other than any Special Purpose
Subsidiary) shall not, in the aggregate, (1) have had revenues in excess of 10%
of the total consolidated revenues of the Borrower and its Subsidiaries during
the most recently completed period of four consecutive fiscal quarters for which
financial statements have been delivered under subsection 6.1 or (2) have had
total assets in excess of 10% of the total consolidated assets of the Borrower
and its Subsidiaries as of the last day of such period.

 

30

--------------------------------------------------------------------------------


 

Any Subsidiary so designated as an Immaterial Subsidiary that fails to meet the
foregoing as of the last day of any such four consecutive fiscal quarter period
shall continue to be deemed an “Immaterial Subsidiary” hereunder until the date
that is 60 days following the delivery of annual or quarterly financial
statements pursuant to subsection 6.1 with respect to the last quarter of such
four consecutive fiscal quarter period.

 

“Increase Supplement”:  as defined in subsection 2.9(c).

 

“Incremental Commitment Amendment”:  as defined in subsection 2.9(d).

 

“Incremental Commitments”:  as defined in subsection 2.9(a).

 

“Incremental Indebtedness”:  Indebtedness Incurred after the Effective Date by
the Borrower pursuant to and in accordance with subsection 2.9.

 

“Incremental Lenders”:  as defined in subsection 2.9(b).

 

“Incremental Letter of Credit Commitments”:  as defined in subsection 2.9(a).

 

“Incremental Loans”:  as defined in subsection 2.9(d).

 

“Incremental Revolving Commitments”:  as defined in subsection 2.9(a).

 

“Incremental Revolving Loans”:  any loans drawn under an Incremental Revolving
Commitment.

 

“Incremental Term Loan”:  any Incremental Loan made pursuant to an Incremental
Term Loan Commitment.

 

“Incremental Term Loan Commitments”:  as defined in subsection 2.9(a).

 

“Incur”:  issue, assume, enter into any Guarantee of, incur or otherwise become
liable for; and the terms “Incurs,” “Incurred” and “Incurrence” shall have a
correlative meaning; provided that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Subsidiary (whether by merger,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Subsidiary at the time it becomes a Subsidiary.  Accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, and the payment of dividends on Capital Stock constituting
Indebtedness in the form of additional shares of the same class of Capital Stock
will not be deemed to be an Incurrence of Indebtedness.  Any Indebtedness issued
at a discount (including Indebtedness on which interest is payable through the
issuance of additional Indebtedness) shall be deemed Incurred at the time of
original issuance of the Indebtedness at the initial accreted amount thereof.

 

“Indebtedness”:  with respect to any Person on any date of determination
(without duplication):

 

(i)                                     the principal of indebtedness of such
Person for borrowed money,

 

(ii)                                  the principal of obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,

 

(iii)                               all reimbursement obligations of such Person
in respect of letters of credit, bankers’ acceptances or other similar
instruments (the amount of such obligations being equal at

 

31

--------------------------------------------------------------------------------


 

any time to the aggregate then undrawn and unexpired amount of such letters of
credit, bankers’ acceptances or other instruments plus the aggregate amount of
drawings thereunder that have not then been reimbursed) (except to the extent
such reimbursement obligations relate to Trade Payables and such obligations are
expected to be satisfied within 30 days of becoming due and payable),

 

(iv)                              all obligations of such Person to pay the
deferred and unpaid purchase price of property, which purchase price is due more
than one year after the date of placing such property in final service or taking
final delivery and title thereto (in each case, except (x) Trade Payables and
(y) any earn-out obligations until such obligation is reflected as a liability
on the balance sheet of such Person in accordance with GAAP and if not expected
to be paid within 60 days after becoming due and payable),

 

(v)                                 all Capitalized Lease Obligations of such
Person,

 

(vi)                              the redemption, repayment or other repurchase
amount of such Person with respect to any Disqualified Stock of such Person or
(if such Person is a Subsidiary of the Borrower other than a Subsidiary
Guarantor) any Preferred Stock of such Subsidiary, but excluding, in each case,
any accrued dividends (the amount of such obligation to be equal at any time to
the maximum fixed involuntary redemption, repayment or repurchase price for such
Capital Stock, or if less (or if such Capital Stock has no such fixed price), to
the involuntary redemption, repayment or repurchase price therefor calculated in
accordance with the terms thereof as if then redeemed, repaid or repurchased,
and if such price is based upon or measured by the fair market value of such
Capital Stock, such fair market value shall be as determined in good faith by
senior management of the Borrower, the Board of Directors or the board of
directors or other governing body of the issuer of such Capital Stock, which
determination shall be conclusive),

 

(vii)                           all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided that the amount of Indebtedness of such Person shall be
the lesser of (A) the fair market value of such asset at such date of
determination (as determined in good faith by the Borrower, which determination
shall be conclusive) and (B) the amount of such Indebtedness of such other
Persons,

 

(viii)                        all Guarantees by such Person of Indebtedness of
other Persons, to the extent so Guaranteed by such Person, and

 

(ix)                              to the extent not otherwise included in this
definition, net Hedging Obligations of such Person (the amount of any such
obligation to be equal at any time to the termination value of such agreement or
arrangement giving rise to such Hedging Obligation that would be payable by such
Person at such time);

 

provided that Indebtedness shall not include for the avoidance of doubt, any
obligations in respect of operating leases.  The amount of Indebtedness of any
Person at any date shall be determined as set forth above or otherwise shall
equal the amount thereof that would appear as a liability on a balance sheet of
such Person (excluding any notes thereto) prepared in accordance with GAAP.

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Indemnified Liabilities”:  as defined in subsection 10.5.

 

32

--------------------------------------------------------------------------------


 

“Indemnitee”:  as defined in subsection 10.5.

 

“Initial Agreement”:  as defined in subsection 7.9(c).

 

“Initial Revolving Commitment”:  as to any Lender, its obligation to make
Initial Revolving Loans to, and/or make or participate in Swing Line Loans made
to, and/or issue or participate in Letters of Credit issued on behalf of, the
Borrower in an aggregate amount not to exceed at any one time outstanding the
amount set forth opposite such Lender’s name in Schedule A under the heading
“Initial Revolving Commitment” or, in the case of any Lender that is an
Assignee, the amount of the assigning Lender’s Initial Revolving Commitment
assigned to such Assignee pursuant to subsection 10.6(b) (in each case as such
amount may be adjusted from time to time as provided herein); collectively, as
to all the Lenders, the “Initial Revolving Commitments.”  The original amount of
the aggregate Initial Revolving Commitments of the Lenders is $250,000,000.

 

“Initial Revolving Commitment Period”:  as to any Initial Revolving Commitments,
the period from and including the Effective Date to but not including Initial
Revolving Maturity Date, or such earlier date as the Initial Revolving
Commitments shall terminate as provided herein.

 

“Initial Revolving Loans”:  as defined in subsection 2.1(b)(i).

 

“Initial Revolving Maturity Date”:  August 16, 2023.

 

“Initial Term Loan”:  as defined in subsection 2.1(a)(i).

 

“Initial Term Loan Commitment”:  the commitment of a Lender to make or otherwise
fund an Initial Term Loan pursuant to subsection 2.1(a)(i) in an aggregate
amount not to exceed $650,000,000.

 

“Initial Term Loan Lender”:  any Lender having an Initial Term Loan Commitment
or an Initial Term Loan outstanding hereunder.

 

“Initial Term Loan Maturity Date”:  August 16, 2025.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in subsection 4.9.

 

“Intercreditor Agreement”:  an Intercreditor Agreement in form and substance
reasonably satisfactory to the Borrower and the Collateral Agent.

 

“Intercreditor Agreement Supplement”:  as defined in subsection 9.9(a).

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurocurrency Loan having an Interest Period longer than three
months, (i) each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

 

33

--------------------------------------------------------------------------------


 

“Interest Period”:  with respect to any Eurocurrency Loan:

 

(a)                                 initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such
Eurocurrency Loan and ending one, two, three or six months, or, if available to
all relevant Lenders, 12 months or a shorter period thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and

 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one, two, three or six months, or, if available to all relevant
Lenders, 12 months or a shorter period thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days (or such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the last day of the then current Interest Period
with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  any Interest Period that would otherwise
extend beyond the applicable Maturity Date shall end on the applicable Maturity
Date;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              the Borrower shall select Interest Periods so
as not to require a scheduled payment of any Eurocurrency Loan during an
Interest Period for such Term Loan.

 

“Interest Rate Agreement”:  with respect to any Person, any interest rate
protection agreement, future agreement, option agreement, swap agreement, cap
agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is a party or a beneficiary.

 

“Interpolated Screen Rate”: at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available for Dollars that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Inventory”:  goods held for sale, lease or use by a Person in the ordinary
course of business, net of any reserve for goods that have been segregated by
such Person to be returned to the applicable vendor for credit, as determined in
accordance with GAAP.

 

“Investment”:  in any Person by any other Person means any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers,

 

34

--------------------------------------------------------------------------------


 

consultants, directors, officers or employees of any Person in the ordinary
course of business) or capital contribution (by means of any transfer of cash or
other property to others or any payment for property or services for the account
or use of others) to, or any purchase or acquisition of Capital
Stock, Indebtedness or other similar instruments issued by, such Person.  For
purposes of the definition of “Unrestricted Subsidiary” and subsection 7.5 only,
(i) “Investment” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of any Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to (x) the Borrower’s “Investment” in such Subsidiary at the
time of such redesignation less (y) the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of such Subsidiary at the time of such redesignation, (ii) any property
transferred to or from an Unrestricted Subsidiary shall be valued at its Fair
Market Value at the time of such transfer and (iii) for purposes of
subsection 7.5(a)(3)(C) the amount resulting from the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall be the Fair Market
Value of the Investment in such Unrestricted Subsidiary at the time of such
redesignation (excluding the amount of such Investment then outstanding pursuant
to clause (xv) or (xviii) of the definition of the term “Permitted Investment”
or subsections 7.5(b)(vi) or (xv)).  The amount of any Investment outstanding at
any time shall be the original cost of such Investment, reduced (at the
Borrower’s option, but not below zero) by any dividend, distribution, interest
payment, return of capital, repayment or other amount or value received in
respect of such Investment; provided that to the extent that the amount of
Restricted Payments outstanding at any time pursuant to subsection 7.5(a) is so
reduced by any portion of any such amount or value that would otherwise be
included in the calculation of Consolidated Net Income, such portion of such
amount or value shall not be so included for purposes of calculating the amount
of Restricted Payments that may be made pursuant to subsection 7.5(a).

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Grade Rating”:  a rating of Baa3 or better by Moody’s and BBB- or
better by S&P (or, in either case, the equivalent of such rating by such
organization), or an equivalent rating by any other Rating Agency.

 

“Investment Grade Securities”:  (i) securities issued or directly and fully
Guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (ii) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (iii) investments in any fund that invests exclusively in
investments of the type described in clauses (i) and (ii), which fund may also
hold reasonable amounts of cash pending investment or distribution; and
(iv) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

 

“ISP”:  the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuing Bank”:  as the context may require, (a) JPMorgan Chase Bank, N.A.,
First Tennessee Bank National Association, Capital One, N.A., Regions Bank,
Goldman Sachs Bank USA, Royal Bank of Canada and Credit Suisse AG, Cayman
Islands Branch, or, in each case, any Affiliate thereof, in its capacity as
issuer of any Letter of Credit hereunder or (b) any other Lender that may become
an Issuing Bank under subsection 2.7(i).

 

35

--------------------------------------------------------------------------------


 

“Joinder Agreement”: a joinder agreement with respect to a Subsidiary Borrower
substantially in the form of Exhibit M-1.

 

“L/C Commitment Amount”:  as to each Issuing Bank as of the Effective Date, an
amount not to exceed $5,000,000, and as to any other Lender that may become an
Issuing Bank under subsection 2.7(i), the amount agreed in writing between such
Issuing Bank and the Borrower, in each case as such amount may be increased as
agreed in writing between the applicable Issuing Bank and the Borrower.

 

“L/C Disbursement”: as defined in subsection 2.7(d).

 

“L/C Facing Fee”:  as defined in subsection 2.7(c)(i).

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last Business
Day of each March, June, September and December to occur after the date of
issuance thereof to and including the first such Business Day to occur on or
after the date of expiry thereof.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to subsection 2.7(e).  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices (ISP98), such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

 

“L/C Participants”:  the collective reference to all the Lenders other than the
Issuing Bank.

 

“LCT Election”:  as defined in subsection 1.2(h)(ii).

 

“LCT Test Date”:  as defined in subsection 1.2(h)(ii).

 

“Lead Arrangers”: J.P. Morgan Securities, LLC, First Tennessee Bank National
Association, Capital One, N.A., Regions Capital Markets, a division of Regions
Bank, Goldman Sachs Bank USA, RBC Capital Markets, LLC and Credit Suisse Loan
Funding LLC, as Joint Lead Arrangers and Joint Bookrunners.

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any Incurrence of Loans or
Reimbursement Obligations, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure; (b) the failure of any
Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, the Swing Line Lender, any Issuing Bank or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, (c) a
Lender (including any Agent in its capacity as Lender) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder, (d) a Lender (including any Agent in its capacity as
Lender) has failed, within 10 Business Days after request by the Administrative
Agent, to confirm that it will comply with its funding obligations hereunder
(provided that such Lender Default pursuant to this clause (d) shall cease to be
a Lender Default upon receipt of such confirmation by the Administrative Agent)
or (e) an Agent or a Lender has admitted in writing that it is insolvent or such
Agent or Lender becomes subject to a Lender-Related Distress Event.

 

36

--------------------------------------------------------------------------------


 

“Lender Joinder Agreement”:  as defined in subsection 2.9(c).

 

“Lender-Related Distress Event”:  with respect to any Agent, Lender or direct or
indirect parent company of an Agent or Lender (each, a “Distressed Person”), a
voluntary or involuntary case with respect to such Distressed Person under any
debt relief law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Distressed Person
to be, insolvent or bankrupt or such Distressed Person has become the subject of
a Bail-in Action; provided that a Lender-Related Distress Event shall not be
deemed to have occurred solely by virtue of the ownership or acquisition of any
equity interests in any Agent or Lender or any Person that directly or
indirectly controls such Agent or Lender by a Governmental Authority or an
instrumentality thereof so long as such ownership interest does not result in or
provide such Distressed Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Distressed Person (or such governmental
authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Distressed Person.

 

“Lenders”:  the Effective Date Term Loan Lender and the several banks and other
financial institutions from time to time party to this Agreement acting in their
capacity as lenders, together with, in each case, any affiliate of any such bank
or financial institution through which such bank or financial institution
elects, by written notice to the Administrative Agent and the Borrower, to make
any Loans available to the Borrower; provided that for all purposes of voting or
consenting with respect to (a) any amendment, supplementation or modification of
any Loan Document, (b) any waiver of any of the requirements of any Loan
Document or any Default or Event of Default and its consequences or (c) any
other matter as to which a Lender may vote or consent pursuant to
subsection 10.1, the bank or financial institution making such election shall be
deemed the “Lender” rather than such affiliate, which shall not be entitled to
so vote or consent.

 

“Letter of Credit Request”:  a letter of credit request substantially in the
form of Exhibit E or in such form as the applicable Issuing Bank may specify
from time to time, requesting such Issuing Bank to open a Letter of Credit, and
accompanied by an application and agreement for the issuance of a Letter of
Credit in such form as such Issuing Bank may reasonably specify from time to
time consistent with the terms hereof (it being understood that in the event of
any conflict, the terms hereof shall control).

 

“Letters of Credit”:  as defined in subsection 2.7(a)(i).

 

“Leverage Excess Proceeds”:  as defined in subsection 7.4(b).

 

“Liabilities”:  collectively, any and all claims, obligations, liabilities,
causes of action, actions, suits, proceedings, investigations, judgments,
decrees, losses, damages, fees, costs and expenses (including without limitation
interest, penalties and fees and disbursements of attorneys, accountants,
investment bankers and other professional advisors), in each case whether
Incurred, arising or existing with respect to third parties or otherwise at any
time or from time to time.

 

“LIBOR Rate”: with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBOR Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBOR Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBOR Rate shall be the
Interpolated Screen Rate.

 

37

--------------------------------------------------------------------------------


 

“LIBOR Screen Rate”: for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBOR Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Limited Condition Transaction”:  (x) any acquisition or Investment, including
by way of merger, amalgamation, consolidation or other business combination or
the acquisition of Capital Stock or otherwise, by one or more of the Borrower
and its Restricted Subsidiaries of or in any assets, business or Person, in each
case, whose consummation is not conditioned on the availability of, or on
obtaining, third party financing or (y) any redemption, purchase, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock by one or more of the Borrower and its
Restricted Subsidiaries requiring irrevocable notice in advance of such
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
prepayment.

 

“Loan”:  each Initial Term Loan, Incremental Term Loan, Extended Term Loan,
Specified Refinancing Term Loan, Initial Revolving Loan, Incremental Revolving
Loan, Extended Revolving Loan, Specified Refinancing Revolving Loan or a Swing
Line Loan, as the context shall require; collectively, the “Loans.”

 

“Loan Documents”:  this Agreement, any Notes, the Guarantee and Collateral
Agreement, any Intercreditor Agreement (on and after the execution thereof) and
any other Security Documents, each as amended, supplemented, waived or otherwise
modified from time to time.

 

“Loan Parties”:  the Borrower and each Subsidiary Guarantor; individually, a
“Loan Party”.  No Excluded Subsidiary shall be a Loan Party.

 

“Management Advances”:  (1) loans or advances made to directors, management
members, officers, employees or consultants of the Borrower or any Restricted
Subsidiary (x) in respect of travel, entertainment or moving-related expenses
Incurred in the ordinary course of business, (y) in respect of moving-related
expenses Incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $5.0 million in the aggregate outstanding at any time,
(2) promissory notes of Management Investors acquired in connection with the
issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) other Guarantees of borrowings by Management Investors in
connection with the purchase of Management Stock, which Guarantees are permitted
under subsection 7.1.

 

“Management Guarantees”:  Guarantees made on behalf of, or in respect of loans
or advances made to, directors, officers, employees or consultants of the
Borrower or any Restricted Subsidiary (1) in respect of travel, entertainment
and moving related expenses Incurred in the ordinary course of business, or
(2) in the ordinary course of business and (in the case of this clause (2)) not
exceeding $5.0 million in the aggregate outstanding at any time.

 

38

--------------------------------------------------------------------------------


 

“Management Investors”:  the officers, directors, employees and other members of
the management of the Borrower or any of its respective Subsidiaries, or family
members or relatives thereof (provided that, solely for purposes of the
definition of “Permitted Holders,” such relatives shall include only those
Persons who are or become Management Investors in connection with estate
planning for or inheritance from other Management Investors, as determined in
good faith by the Borrower, which determination shall be conclusive), or trusts,
partnerships or limited liability companies for the benefit of any of the
foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Borrower or any Restricted
Subsidiary.

 

“Management Stock”:  Capital Stock of the Borrower (including any options,
warrants or other rights in respect thereof) held by any of the Management
Investors.

 

“Mandatory Revolving Loan Borrowing”:  as defined in subsection 2.8(b).

 

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of capital stock of the Borrower on the date of declaration
of the relevant dividend multiplied by (ii) the arithmetic mean of the closing
prices per share of such capital stock on the Nasdaq Global Select Market (or,
if the primary listing of such capital stock is on another exchange, on such
other exchange) for the 30 consecutive trading days immediately preceding the
date of declaration of such dividend.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries taken as a whole or (b) the validity or
enforceability as to any Loan Party party thereto of this Agreement or any of
the other Loan Documents or the rights or remedies of the Administrative Agent,
the Collateral Agent, the Issuing Banks and the Lenders under the Loan
Documents, in each case taken as a whole.

 

“Material Restricted Subsidiary”:  any Restricted Subsidiary other than one or
more Restricted Subsidiaries designated by the Borrower that in the aggregate do
not constitute Material Subsidiaries.  Subsidiary Borrowers shall be deemed to
be Material Restricted Subsidiaries at all times.

 

“Material Subsidiaries”:  Restricted Subsidiaries of the Borrower constituting,
individually or in the aggregate (as if such Subsidiaries constituted a single
Subsidiary), a “significant subsidiary” in accordance with Rule 1-02 under
Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”:  the Initial Revolving Maturity Date, the Initial Term Loan
Maturity Date, for any Extended Tranche the “Maturity Date” set forth in the
applicable Extension Amendment, for any Incremental Commitments the “Maturity
Date” set forth in the applicable Incremental Commitment Amendment, as the
context may require and for any Specified Refinancing Tranche the “Maturity
Date” set forth in the applicable Specified Refinancing Amendment.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, an
amount (i) such that, after giving effect to the Incurrence of such amount (and,
in the case of Refinancing Indebtedness, on the date of the Incurrence of such
Indebtedness being refinanced) (or, at the Borrower’s option, on the date of the
initial commitment to lend such additional amount after giving pro forma effect

 

39

--------------------------------------------------------------------------------


 

to the Incurrence of the entire committed amount of such amount), the
Consolidated Net Secured Leverage Ratio shall not exceed 2.50:1.00 (as set forth
in a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at the time of such Incurrence or such commitment, as
applicable, together with calculations demonstrating compliance with such ratio
(amounts Incurred pursuant to this clause (i), the “Ratio Incremental Facility”)
(it being understood that (A) if pro forma effect is given to the entire
committed amount of any such additional amount on the date of initial borrowing
of such Indebtedness or entry into the definitive agreement providing the
commitment to fund such Indebtedness, such committed amount may thereafter be
borrowed and reborrowed in whole or in part, from time to time, without further
compliance with this clause (i) and (B) for purposes of so calculating the
Consolidated Net Secured Leverage Ratio under this clause (i), any additional
amount Incurred pursuant to this clause (i) shall be treated as if such amount
is Consolidated Net Secured Indebtedness, regardless of whether such amount is
actually secured or is secured by Liens ranking junior to the Liens securing the
Senior Credit Facility Obligations)) plus (ii) not to exceed $250,000,000
(excluding any amount Incurred in accordance with the preceding clause (i))
(amounts Incurred pursuant to this clause (ii), the “Cash Capped Incremental
Facility”) (provided that (x) at the Borrower’s option, capacity under the Ratio
Incremental Facility shall be deemed to be used before capacity under the Cash
Capped Incremental Facility and (y) any Indebtedness Incurred under the Cash
Capped Incremental Facility shall be reclassified, as the Borrower may elect
from time to time, as having been Incurred under the Ratio Incremental Facility
if the Borrower meets the applicable Consolidated Net Secured Leverage Ratio
under the Ratio Incremental Facility at such time, on a pro forma basis) plus
(iii) the amount of any voluntary repayment of Incremental Term Loans and
Supplemental Term Loans and reductions in Incremental Revolving Commitments and
Supplemental Revolving Commitments, in each case Incurred and outstanding under
clause (i) or (ii) of this definition, and the amount of any voluntary repayment
of Initial Term Loans and reductions in Initial Revolving Commitments, in each
case, other than prepayments and reductions funded with the proceeds of
long-term Indebtedness.  For purposes of any determination of the “Maximum
Incremental Facilities Amount,” the principal amount of Indebtedness outstanding
under clause (i) or (ii) of this definition shall be determined after giving
effect to the application of proceeds of any such Indebtedness.

 

“Minimum Exchange Tender Condition”:  as defined in subsection 2.10(b).

 

“Minimum Extension Condition”:  as defined in subsection 2.5(g).

 

“Moody’s”:  Moody’s Investors Service, Inc., and its successors.

 

“Mortgaged Properties”:  the collective reference to real properties, if any,
acquired after the Effective Date and owned in fee by the Loan Parties on which
the Loan Parties are required to grant a mortgage pursuant to subsection 6.9(a).

 

“Mortgages”:  each of the mortgages and deeds of trust, if any, executed and
delivered by any Loan Party to the Collateral Agent, in form and substance
reasonably acceptable to the Borrower and the Collateral Agent, as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Most Recent Four Quarter Period”:  the four-fiscal-quarter period of the
Borrower ending on the last day of the most recently completed fiscal year or
fiscal quarter for which financial statements of the Borrower have been (or have
been required to be) delivered under subsection 6.1(a) or 6.1(b).

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

40

--------------------------------------------------------------------------------


 

“Net Available Cash”:  with respect to any Asset Disposition or Recovery Event,
an amount equal to the cash payments received (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding any other consideration received in the form of assumption by the
acquiring Person of Indebtedness or other obligations relating to the properties
or assets that are the subject of such Asset Disposition or Recovery Event or
received in any other non-cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
Incurred, and all federal, state, provincial, foreign and local taxes required
to be paid or to be accrued as a liability under GAAP, as a consequence of such
Asset Disposition or Recovery Event (including as a consequence of any transfer
of funds in connection with the application thereof in accordance with
subsection 7.4), (ii) all payments made, and all installment payments required
to be made, on any Indebtedness (other than Indebtedness secured by Liens that
are required by the express terms of this Agreement to be on an equal and
ratable basis with or junior to the Liens on the Collateral securing the Senior
Credit Facility Obligations) (x) that is secured by any assets subject to such
Asset Disposition or involved in such Recovery Event, in accordance with the
terms of any Lien upon such assets, or (y) that must by its terms, or in order
to obtain a necessary consent to such Asset Disposition, or by applicable law,
be repaid out of the proceeds from such Asset Disposition or Recovery Event,
including but not limited to any payments required to be made to increase
borrowing availability under any revolving credit facility, (iii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
or Recovery Event, or to any other Person (other than the Borrower or a
Restricted Subsidiary) owning a beneficial interest in the assets disposed of in
such Asset Disposition or subject to such Recovery Event, (iv) any liabilities
or obligations associated with the assets disposed of in such Asset Disposition
or involved in such Recovery Event and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Disposition or Recovery
Event, including without limitation pension and other post-employment benefit
liabilities, liabilities related to environmental matters, and liabilities
relating to any indemnification obligations associated with such Asset
Disposition or Recovery Event, (v) in the case of an Asset Disposition the
amount of any purchase price or similar adjustment (x) claimed by any Person to
be owed by the Borrower or any Restricted Subsidiary, until such time as such
claim shall have been settled or otherwise finally resolved, or (y) paid or
payable by the Borrower or any Restricted Subsidiary, in either case in respect
of such Asset Disposition and (vi) in the case of any Recovery Event, any amount
thereof that constitutes or represents reimbursement or compensation for any
amount previously paid by Borrower or any of its Subsidiaries.

 

“Net Cash Proceeds”:  with respect to any issuance or sale of any securities of,
or the Incurrence of Indebtedness by, the Borrower or any Subsidiary, or any
capital contribution, means the cash proceeds of such issuance, sale,
contribution or Incurrence net of attorneys’ fees, accountants’ fees,
underwriters’ or placement agents’ fees, discounts or commissions and brokerage,
consultant and other fees actually Incurred in connection with such issuance,
sale, contribution or Incurrence and net of taxes paid or payable as a result,
or in respect, thereof.

 

“New York Courts”:  as defined in subsection 10.13(a).

 

“New York Supreme Court”:  as defined in subsection 10.13(a).

 

“Non-Consenting Lender”:  as defined in subsection 10.1(g).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”:  as defined in subsection 2.5(e).

 

41

--------------------------------------------------------------------------------


 

“Non-Wholly Owned Subsidiary”:  each Subsidiary that is not a Wholly Owned
Subsidiary.

 

“Note”:  as defined in subsection 2.2(a).

 

“NYFRB”: the Federal Reserve Bank of New York.

 

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations”:  with respect to any Indebtedness, any principal, premium (if
any), interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower or any
Restricted Subsidiary whether or not a claim for post-filing interest is allowed
in such proceedings), fees, charges, expenses, reimbursement obligations,
Guarantees of such Indebtedness (or of Obligations in respect thereof), other
monetary obligations of any nature and all other amounts payable thereunder or
in respect thereof.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than to any Special
Purpose Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of
such goods or services.

 

“Offered Amount”:  as defined in subsection 3.4(j)(iv)(1).

 

“Offered Discount”:  as defined in subsection 3.4(j)(iv)(1).

 

“OID”:  as defined in subsection 2.9(d).

 

“Other Representatives”:  each of the Lead Arrangers, Co-Syndication Agents and
Co-Documentation Agents.

 

“Outstanding Amount”:  with respect to the Loans on any date, the principal
amount thereof after giving effect to any Borrowings and prepayments or
repayments thereof occurring on such date.

 

“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate.

 

“Pari Passu Indebtedness”:  Indebtedness with a Lien on the Collateral that is
equal and ratable with the Liens securing the Senior Credit Facility
Obligations.

 

“Participant”:  as defined in subsection 10.6(c)(i).

 

“Participant Register”:  as defined in subsection 10.6(c)(ii).

 

42

--------------------------------------------------------------------------------


 

“Participating Lender”:  as defined in subsection 3.4(j)(iii)(2).

 

“Patriot Act”:  as defined in subsection 10.18.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Pension Act”:  the Pension Protection Act of 2006, as it presently exists or as
it may be amended from time to time.

 

“Permitted Cure Securities”:  any equity interests of the Borrower that do not
constitute Disqualified Stock.

 

“Permitted Debt Exchange”:  as defined in subsection 2.10(a).

 

“Permitted Debt Exchange Notes”:  as defined in subsection 2.10(a).

 

“Permitted Debt Exchange Offer”:  as defined in subsection 2.10(a).

 

“Permitted Holders”: any of the following: (i) prior to the Spin-Off Effective
Time, RemainCo and its Subsidiaries, (ii) any of the Management Investors and
(iii) any Person acting in the capacity of an underwriter in connection with a
public or private offering of Capital Stock of the Borrower.  In addition, any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
whose status as a “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act) constitutes or results in a Change of Control in respect of
which a Change of Control Offer is made in accordance with the requirements of
this Agreement, together with its Affiliates, shall thereafter constitute
Permitted Holders.

 

“Permitted Investment”:  an Investment by the Borrower or any Restricted
Subsidiary in, or consisting of, any of the following:

 

(i)                                     a Restricted Subsidiary, the Borrower,
or a Person that will, upon the making of such Investment, become a Restricted
Subsidiary (and any Investment held by such Person that was not acquired by such
Person, or made pursuant to a commitment by such Person that was not entered
into, in contemplation of so becoming a Restricted Subsidiary);

 

(ii)                                  another Person if as a result of such
Investment such other Person is merged or consolidated with or into, or
transfers or conveys all or substantially all its assets to, or is liquidated
into, the Borrower or a Restricted Subsidiary (and, in each case, any Investment
held by such other Person that was not acquired by such Person, or made pursuant
to a commitment by such Person that was not entered into, in contemplation of
such merger, consolidation, transfer or conveyance);

 

(iii)                               Temporary Cash Investments, Investment Grade
Securities or Cash Equivalents;

 

(iv)                              receivables owing to the Borrower or any
Restricted Subsidiary, if created or acquired in the ordinary course of
business;

 

(v)                                 any securities or other Investments received
as consideration in, or retained in connection with, sales or other dispositions
of property or assets, including Asset Dispositions made in compliance with
subsection 7.4;

 

43

--------------------------------------------------------------------------------


 

(vi)                              securities or other Investments received in
settlement of debts created in the ordinary course of business and owing to, or
of other claims asserted by, the Borrower or any Restricted Subsidiary, or as a
result of foreclosure, perfection or enforcement of any Lien, or in satisfaction
of judgments, including in connection with any bankruptcy proceeding or other
reorganization of another Person;

 

(vii)                           Investments in existence or made pursuant to
legally binding written commitments in existence on the Effective Date, and in
each case any extension, modification, replacement, reinvestment or renewal
thereof; provided that the amount of any such Investment may be increased in
such extension, modification, replacement, reinvestment or renewal only (x) as
required by the terms of such Investment or binding commitment as in existence
on the Effective Date or (y) as otherwise permitted by this Agreement;

 

(viii)                        Currency Agreements, Interest Rate Agreements,
Commodities Agreements and related Hedging Obligations, which obligations are
Incurred in compliance with subsection 7.1;

 

(ix)                              pledges or deposits (x) with respect to leases
or utilities provided to third parties in the ordinary course of business or
(y) otherwise described in the definition of “Permitted Liens” or made in
connection with Liens permitted under subsection 7.2;

 

(x)                                 (1) Investments in or by any Special Purpose
Subsidiary, or in connection with a Financing Disposition by or to or in favor
of any Special Purpose Entity, including Investments of funds held in accounts
permitted or required by the arrangements governing such Financing Disposition
or any related Indebtedness, or (2) any promissory note issued by the Borrower;

 

(xi)                              bonds secured by assets leased to and operated
by the Borrower or any Restricted Subsidiary that were issued in connection with
the financing of such assets so long as the Borrower or any Restricted
Subsidiary may obtain title to such assets at any time by paying a nominal fee,
canceling such bonds and terminating the transaction;

 

(xii)                           [reserved];

 

(xiii)                        any Investment to the extent made using Capital
Stock of the Borrower (other than Disqualified Stock) as consideration;

 

(xiv)                       Management Advances;

 

(xv)                          Investments in Related Businesses in an aggregate
amount outstanding at any time not to exceed an amount equal to the greater of
$125.0 million and 32.0% of Consolidated Tangible Assets;

 

(xvi)                       any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
subsection 7.6(b) (except transactions described in clauses (i), (v) and
(vi) thereof), including any Investment pursuant to any transaction described in
clause (ii) of such subsection (b) (whether or not any Person party thereto is
at any time an Affiliate of the Borrower);

 

(xvii)                    any Investment (1) by any Captive Insurance Subsidiary
in connection with its provision of insurance to the Borrower or any of its
Subsidiaries or (2) by any Home Warranty Subsidiary in connection with its
provision of home service plan, service contract or similar contracts or
policies on behalf of the Borrower or its Subsidiaries, in each case which
Investment

 

44

--------------------------------------------------------------------------------


 

is made in the ordinary course of business of such Captive Insurance Subsidiary
or such Home Warranty Subsidiary, as the case may be, or by reason of applicable
law, rule, regulation or order, or is required or approved by any regulatory
authority having jurisdiction over such Captive Insurance Subsidiary or such
Home Warranty Subsidiary or their respective businesses, as applicable; and

 

(xviii)                 other Investments in an aggregate amount outstanding at
any time not to exceed an amount equal to the greater of $125.0 million and
32.0% of Consolidated Tangible Assets.

 

If any Investment pursuant to clause (xv) or (xviii) above, or
subsection 7.5(b)(vi), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, then such Investment shall thereafter be deemed to have
been made pursuant to clause (i) or (ii) above, respectively, and not clause
(xv) or (xviii) above, or subsection 7.5(b)(vi), as applicable (and, in the case
of the foregoing clause (A), for so long as such Person continues to be a
Restricted Subsidiary unless and until such Person is merged or consolidated
into, or transfers or conveys all or substantially all its assets to, or is
liquidated into, the Borrower or a Restricted Subsidiary).

 

“Permitted Lien”:  any Lien permitted pursuant to the Loan Documents, including
those Liens permitted to exist pursuant to subsection 7.2 or described in any of
the clauses of such subsection 7.2.

 

“Permitted Payment”:  as defined in subsection 7.5(b).

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation or
company, means Capital Stock of any class or classes (however designated) that
by its terms is preferred as to the payment of dividends, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such corporation or company, over shares of Capital Stock of any
other class of such corporation or company.

 

“Prepayment Date”:  as defined in subsection 3.4(f).

 

“Prime Rate”:  the rate of interest last quoted by The Wall Street Journal as
the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

45

--------------------------------------------------------------------------------


 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Purchase”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Purchase Money Obligations”:  any Indebtedness Incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Qualifying Lender”:  as defined in subsection 3.4(j)(iv)(3).

 

“Rating Agency”:  Moody’s or S&P, or, if Moody’s or S&P or both shall not make a
rating on the applicable security or instrument publicly available, a nationally
recognized statistical rating agency or agencies, as the case may be, selected
by the Borrower which shall be substituted for Moody’s or S&P or both, as the
case may be.

 

“Receivable”:  a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries constituting Collateral
giving rise to Net Available Cash to the Borrower or such Restricted Subsidiary,
as the case may be, in excess of $20.0 million, to the extent that such
settlement or payment does not constitute reimbursement or compensation for
amounts previously paid by the Borrower or any Restricted Subsidiary in respect
of such casualty or condemnation.

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinancing Agreement”:  as defined in subsection 7.9(c).

 

“Refinancing Indebtedness”:  Indebtedness that is Incurred to refinance any
Indebtedness (or unutilized commitment in respect of Indebtedness) existing on
the Effective Date or Incurred (or established) in compliance with this
Agreement (including Indebtedness of the Borrower that refinances Indebtedness
of any Restricted Subsidiary (to the extent permitted in this Agreement) and
Indebtedness of any Restricted Subsidiary that refinances Indebtedness of the
Borrower or of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness, and Indebtedness Incurred pursuant to a
commitment that refinances any Indebtedness or unutilized commitment; provided
that

 

(1)           if the Indebtedness being refinanced is Subordinated Obligations
or Guarantor Subordinated Obligations, the Refinancing Indebtedness (x) is
expressly subordinated in right of payment to the applicable Senior Credit
Facility Obligations or the applicable Subsidiary Guarantee pursuant to a
written agreement at least to the same extent as such Indebtedness being
refinanced and (y) has a final Stated Maturity at the time such Refinancing
Indebtedness is Incurred that is equal to or greater than the final Stated
Maturity of the Indebtedness being refinanced (or if shorter, the Term Loans),

 

46

--------------------------------------------------------------------------------


 

(2)           such Refinancing Indebtedness is Incurred in an aggregate
principal amount (or if issued with original issue discount, an aggregate
accreted value) that is equal to or less than the sum of (x) the aggregate
principal amount (or if issued with original issue discount, the aggregate
accreted value) then outstanding of the Indebtedness being refinanced, plus
(y) an amount equal to any unutilized commitment relating to the Indebtedness
being refinanced or otherwise then outstanding under the financing arrangement
being refinanced to the extent the unutilized commitment being refinanced could
be drawn in compliance with subsection 7.1 immediately prior to such
refinancing, plus (z) fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) Incurred in connection with
such Refinancing Indebtedness,

 

(3)           Refinancing Indebtedness shall not include (x) Indebtedness of a
Restricted Subsidiary that is not a Subsidiary Guarantor that refinances
Indebtedness of the Borrower or a Subsidiary Guarantor that could not have been
initially Incurred by such Restricted Subsidiary pursuant to subsection 7.1 or
(y) Indebtedness of the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary, and

 

(4)           if the Indebtedness being refinanced was Incurred pursuant to
subsection 7.1(b)(i), such Refinancing Indebtedness (w) if Refinancing
Indebtedness consisting of revolving commitments, shall mature no earlier than,
and have no scheduled mandatory commitment reduction in respect thereof prior
to, the final Stated Maturity of the Indebtedness being refinanced, (x) if
Refinancing Indebtedness consisting of term loans or notes, shall mature no
earlier than the final Stated Maturity of the Indebtedness being refinanced and
shall have a weighted average life to maturity no shorter than the remaining
weighted average life to maturity of the Indebtedness being refinanced (other
than an earlier maturity date and/or shorter weighted average life to maturity
for customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
weighted average life to maturity than the Indebtedness being refinanced or the
remaining weighted average life to maturity of the Indebtedness being
refinanced), (y) shall not be Guaranteed by any Subsidiary of the Borrower other
than the Subsidiary Guarantors and (z) if secured, shall be secured only by the
Collateral securing the Senior Credit Facility Obligations and only on an equal
and ratable basis or (at the Borrower’s option) a junior basis by the Collateral
securing the Senior Credit Facility Obligations and shall, in each case, be
subject to an Intercreditor Agreement.

 

“Refunded Swing Line Loans”:  as defined in subsection 2.8(b).

 

“Refunding Capital Stock”:  as defined in subsection 7.5(b)(i).

 

“Register”:  as defined in subsection 10.6(b)(iv).

 

“Regulation S-X”:  Regulation S-X promulgated by the SEC, as in effect on the
Effective Date.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

47

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
applicable Issuing Banks pursuant to subsection 2.7(e) for amounts drawn on the
applicable Letters of Credit.

 

“Related Business”:  those businesses in which the Borrower or any of its
Subsidiaries is engaged on the date of this Agreement, or that are similar,
related, complementary, incidental or ancillary thereto or extensions,
developments or expansions thereof.

 

“Related Parties”:  with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, shareholders, members,
attorneys and other advisors, agents and controlling Persons of such Person and
of such Person’s affiliates and “Related Party” shall mean any of them.

 

“RemainCo”: ServiceMaster Global Holdings, Inc., a Delaware corporation.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC Reg. § 4043 or any successor regulation thereto.

 

“Repricing Transaction”:  other than in connection with a transaction involving
a Change of Control, the prepayment of any Initial Term Loans by the Borrower
with the proceeds of secured term loans (including, without limitation, any new,
amended or additional loans or Term Loans under this Agreement, whether as a
result of an amendment to this Agreement or otherwise), that are broadly
marketed or syndicated to banks and other institutional investors in financings
similar to the Senior Credit Facility and having an effective interest cost or
weighted average yield (as determined prior to such prepayment by the
Administrative Agent consistent with generally accepted financial practice and,
in any event, excluding any arrangement, structuring, syndication or commitment
fees in connection therewith, and excluding any performance or ratings based
pricing grid that could result in a lower interest rate based on future
performance, but including any Adjusted LIBOR Rate floor or similar floor that
is higher than the then applicable Adjusted LIBOR Rate) that is less than the
interest rate for or weighted average yield (as determined prior to such
prepayment by the Administrative Agent on the same basis) of the Initial Term
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the interest rate for, or weighted average yield of,
the Initial Term Loans.

 

“Required Lenders”:  Lenders the Total Credit Percentages of which aggregate to
greater than 50.0%; provided that the Revolving Commitments (or, if the
Revolving Commitments have terminated or expired, the Revolving Loans and
interests in L/C Obligations and Swing Line Loans) and Term Loans held or deemed
held by Defaulting Lenders or (unless otherwise agreed by the Administrative
Agent in its sole discretion) the Effective Date Term Loan Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders”:  Lenders the Revolving Commitment Percentage of
which aggregate to greater than 50.0%; provided that the Revolving Commitments
(or, if the Revolving Commitments have terminated or expired, the Revolving
Loans and interests in L/C Obligations and Swing Line Loans) held or deemed held
by Defaulting Lenders shall be excluded for purposes of making a determination
of Required Revolving Lenders.

 

“Requirement of Law”:  as to any Person, any law, statute, ordinance, code,
decree, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property or to which such Person or any of its
material property is subject, including laws, ordinances and regulations
pertaining to zoning,

 

48

--------------------------------------------------------------------------------


 

occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, who has been designated in writing to the Administrative Agent as a
Responsible Officer by such chief executive officer or president of such Person
or, with respect to financial matters, such chief financial officer of such
Person, (c) with respect to subsection 6.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person and (e) any other individual designated as a “Responsible Officer” for
the purposes of this Agreement by the Board of Directors or equivalent body of
such Person.  For all purposes of this Agreement, the term “Responsible Officer”
shall mean a Responsible Officer of the Borrower unless the context otherwise
requires.

 

“Restricted Payment”:  as defined in subsection 7.5(a).

 

“Restricted Payment Transaction”:  any Restricted Payment permitted pursuant to
subsection 7.5, any Permitted Payment, any Permitted Investment, or any
transaction specifically excluded from the definition of the term “Restricted
Payment” (including pursuant to the exception contained in clause (i) and the
parenthetical exclusions contained in clauses (ii) and (iii) of subsection
7.5(a)).

 

“Restricted Subsidiary”:  any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Commitment”:  as to any Lender, the aggregate of its Initial
Revolving Commitments, Incremental Revolving Commitments, Extended Revolving
Commitments and Specified Refinancing Revolving Commitments; collectively, as to
all Lenders, the “Revolving Commitments.”

 

“Revolving Commitment Percentage”:  as to any Lender, the percentage of the
aggregate Revolving Commitments constituted by its Revolving Commitment (or, if
the Revolving Commitments have terminated or expired, the percentage which
(a) the sum of (i) such Lender’s then outstanding Revolving Loans plus (ii) such
Lender’s interests in the aggregate L/C Obligations and Swing Line Loans then
outstanding then constitutes of (b) the sum of (i) the aggregate Revolving Loans
of all the Lenders then outstanding plus (ii) the aggregate L/C Obligations and
Swing Line Loans then outstanding); provided that for purposes of subsection
3.14(d) and (e), “Revolving Commitment Percentage” shall mean the percentage of
the aggregate Revolving Commitments (disregarding the Revolving Commitment of
any Defaulting Lender to the extent its Swing Line Exposure or L/C Obligations
are reallocated to the Non-Defaulting Lenders) constituted by such Lender’s
Revolving Commitment.

 

“Revolving Commitment Period”:  the Initial Revolving Commitment Period, the
“Revolving Commitment Period” in respect of any Tranche of Extended Revolving
Commitments as set forth in the applicable Extension Amendment, the “Revolving
Commitment Period” in respect of any Tranche of Incremental Revolving
Commitments as set forth in the applicable Incremental Commitment Amendment or
the “Revolving Commitment Period” in respect of any Tranche of Specified
Refinancing Revolving Facilities as set forth in the applicable Specified
Refinancing Amendment, as the context may require.

 

49

--------------------------------------------------------------------------------


 

“Revolving Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Revolving Loans.  The Revolving Exposure of any Lender at any
time shall equal its Revolving Commitment Percentage of the aggregate Revolving
Exposure at such time.

 

“Revolving Lender”:  any Lender having a Revolving Commitment and/or a Revolving
Loan outstanding hereunder.

 

“Revolving Loans”:  Initial Revolving Loans, Incremental Revolving Loans,
Extended Revolving Loans and Specified Refinancing Revolving Loans, as the
context shall require.

 

“Rollover Indebtedness”:  Indebtedness of a Borrower or a Subsidiary Guarantor
issued to any Lender in lieu of such Lender’s pro rata portion of any repayment
of Term Loans made pursuant to subsection 3.4(a), (b), (c) or (d); so long as
(other than in connection with a refinancing in full of the Facilities) such
Indebtedness would not have a weighted average life to maturity earlier than the
remaining weighted average life to maturity of the Term Loans being repaid.

 

“S&P”:  Standard & Poor’s Rating Services, and its successors.

 

“Sale”:  as defined in the definition of “Consolidated Coverage Ratio”.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been or is to be sold or transferred by the Borrower or any
such Subsidiary to such Person or to any other Person to whom funds have been or
are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary.

 

“Sanctioned Person”: as defined in subsection 4.22.

 

“Sanctions”: as defined in subsection 4.22.

 

“SEC”:  the Securities and Exchange Commission.

 

“Second Commitment”: as defined in subsection 7.4(b)(i).

 

“Secured Obligations”: Obligations as defined in the Guarantee and Collateral
Agreement.

 

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Property (if any), the Guarantee and Collateral Agreement, any
intellectual property security agreements and all other similar security
documents hereafter delivered to the Collateral Agent granting a Lien on any
asset or assets of any Person to secure the obligations and liabilities of the
Loan Parties hereunder and/or under any of the other Loan Documents or to secure
any guarantee of any such obligations and liabilities, including any security
documents executed and delivered or caused to be delivered to the Collateral
Agent pursuant to subsection 6.9(b) or 6.9(c), in each case, as amended,
supplemented, waived or otherwise modified from time to time.

 

“Senior Credit Facility”:  the collective reference to this Agreement, any notes
and Letters of Credit issued pursuant hereto and any guarantee and collateral
agreement, patent and trademark

 

50

--------------------------------------------------------------------------------


 

security agreement, mortgages, letter of credit applications and other
Guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased, decreased or
extended from time to time (whether in whole or in part, whether with the
original agent and lenders or other agents and lenders or otherwise, and whether
provided under this Agreement or one or more other credit agreements, indentures
(including the Senior Notes Indenture) or financing agreements or otherwise,
unless such agreement, instrument or document expressly provides that it is not
intended to be and is not a Senior Credit Facility hereunder).  Without limiting
the generality of the foregoing, the term “Senior Credit Facility” shall include
any agreement (i) changing the maturity of any Indebtedness Incurred thereunder
or contemplated thereby, (ii) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (iii) increasing or decreasing the amount of
Indebtedness Incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“Senior Credit Facility Obligations”:  obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (ii) all other monetary obligations (other
than obligations owing to Lender Affiliate Secured Parties (as defined in the
Guarantee and Collateral Agreement)), including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations Incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower and the other Loan
Parties under this Agreement and the other Loan Documents.

 

“Senior Notes”:  the Borrower’s 6.750% Senior Notes due August 15, 2026, issued
under the Senior Notes Indenture.

 

“Senior Notes Indenture”:  the Indenture, dated as of the Effective Date, by and
among the Borrower, the Subsidiaries of the Borrower party thereto, and
Wilmington Trust, National Association, as trustee, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Separation”: the separation of (x) the business, operations and activities of
the American Home Shield business of RemainCo as described in the Form 10 from
(y) all other businesses, operations and activities (whether or not such
businesses, operations or activities are or have been terminated, divested or
discontinued) conducted by RemainCo.

 

“Set”:  the collective reference to Eurocurrency Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Term Loans shall
originally have been made on the same day).

 

“Settlement Service”:  as defined in subsection 10.6(b).

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solicited Discount Proration”:  as defined in subsection 3.4(j)(iv)(3).

 

51

--------------------------------------------------------------------------------


 

“Solicited Discounted Prepayment Amount”:  as defined in
subsection 3.4(j)(iv)(1).

 

“Solicited Discounted Prepayment Notice”:  an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
subsection 3.4(j)(iv) substantially in the form of Exhibit J.

 

“Solicited Discounted Prepayment Offer”:  the irrevocable written offer by each
Lender, substantially in the form of Exhibit K, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”:  as defined in
subsection 3.4(j)(iv)(1).

 

“Solvent” and “Solvency”:  with respect to the Borrower and its Restricted
Subsidiaries on a Consolidated basis after giving effect to the Transactions
means (i) the Fair Value and Present Fair Salable Value of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Borrower and its
Restricted Subsidiaries taken as a whole do not have Unreasonably Small Capital;
and (iii) the Borrower and its Restricted Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature (all capitalized terms used in this definition (other than
“Borrower”, “Effective Date”, “Restricted Subsidiary” and “Transactions”, which
have the meanings set forth in this Agreement) shall have the meaning assigned
to such terms in the form of solvency certificate attached hereto as Exhibit P).

 

“Special Flood Hazard Area” shall mean an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area.

 

“Special Purpose Entity”:  (x) any Special Purpose Subsidiary or (y) any other
Person that is engaged in the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and/or
all rights (contractual and other), collateral and other assets relating thereto
and/or (ii) financing or refinancing in respect of Capital Stock of any Special
Purpose Subsidiary.

 

“Special Purpose Financing”:  any financing or refinancing of assets consisting
of or including Receivables, accounts (as defined in the Uniform Commercial Code
as in effect in any jurisdiction from time to time), other accounts and
receivables (including any thereof constituting or evidenced by chattel paper,
instruments or general intangibles), all proceeds thereof and/or all rights
(contractual and other), collateral and other assets relating thereto, of the
Borrower or any Restricted Subsidiary that have been transferred to a Special
Purpose Entity or made subject to a Lien in a Financing Disposition (including
any financing or refinancing in respect of Capital Stock of a Special Purpose
Subsidiary held by another Special Purpose Subsidiary).

 

“Special Purpose Financing Expense”:  for any period, (a) the aggregate interest
expense for such period on any Indebtedness of any Special Purpose Subsidiary
that is a Restricted Subsidiary, which Indebtedness is not recourse to the
Borrower or any Restricted Subsidiary that is not a Special Purpose Subsidiary
(other than with respect to Special Purpose Financing Undertakings), and
(b) Special Purpose Financing Fees.

 

52

--------------------------------------------------------------------------------


 

“Special Purpose Financing Fees”:  distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings”:  representations, warranties,
covenants, indemnities, Guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition; provided that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes, (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition and/or (iii) any Guarantee in respect of customary recourse
obligations (as determined in good faith by the Borrower, which determination
shall be conclusive) in connection with any Special Purpose Financing or
Financing Disposition, including in respect of Liabilities in the event of any
involuntary case commenced with the collusion of any Special Purpose Subsidiary
or any Affiliate thereof, or any voluntary case commenced by any Special Purpose
Subsidiary, under any applicable bankruptcy law, and (y) subject to the
preceding clause (x), any such other agreements and undertakings shall not
include any Guarantee of Indebtedness of a Special Purpose Subsidiary by the
Borrower or a Restricted Subsidiary that is not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary”:  a Subsidiary of the Borrower that (a) is engaged
solely in (x) the business of (i) acquiring, selling, collecting, financing or
refinancing Receivables, accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time), other accounts and receivables
(including any thereof constituting or evidenced by chattel paper, instruments
or general intangibles), all proceeds thereof and/or all rights (contractual and
other), collateral and other assets relating thereto, and/or (ii) owning or
holding Capital Stock of any Special Purpose Subsidiary and/or engaging in any
financing or refinancing in respect thereof, and (y) any business or activities
incidental or related to such business, and (b) is designated as a “Special
Purpose Subsidiary” by the Borrower.

 

“Specified Discount”:  as defined in subsection 3.4(j)(ii).

 

“Specified Discount Prepayment Amount”:  as defined in subsection 3.4(j)(ii)(1).

 

“Specified Discount Prepayment Notice”:  an irrevocable written notice of the
Borrower of Discounted Term Loan Prepayment made pursuant to
subsection 3.4(j)(ii) substantially in the form of Exhibit F.

 

“Specified Discount Prepayment Response”:  the written response by each Lender,
substantially in the form of Exhibit G, to a Specified Discount Prepayment
Notice.

 

“Specified Discount Prepayment Response Date”:  as defined in
subsection 3.4(j)(ii)(1).

 

“Specified Discount Proration”:  as defined in subsection 3.4(j)(ii)(3).

 

“Specified Equity Contribution”:  any cash equity contribution made to the
Borrower in exchange for Permitted Cure Securities; provided that (a)(i) such
cash equity contribution to the Borrower and (ii) the contribution of any
proceeds therefrom to, and the receipt thereof by, the Borrower occur (x) 

 

53

--------------------------------------------------------------------------------


 

after the Effective Date and (y) on or prior to the date that is ten Business
Days after the date on which financial statements are required to be delivered
for a fiscal quarter (or fiscal year) pursuant to subsection 6.1(a) or 6.1(b),
(b) the Borrower identifies such equity contribution as a “Specified Equity
Contribution” in a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent, (c) in each four fiscal quarter period,
there shall exist at least two fiscal quarters in respect of which no Specified
Equity Contribution shall have been made, (d) no more than five Specified Equity
Contributions may be made during the term of this Agreement; and (e) the amount
of any Specified Equity Contribution included in the calculation of Consolidated
EBITDA hereunder shall be limited to the amount required to effect or continue
compliance with subsection 7.10 hereof, whether or not the financial covenant in
subsection 7.10 is required to be tested, and such amount shall be added to
Consolidated EBITDA solely when calculating Consolidated EBITDA for purposes of
determining compliance with subsection 7.10.

 

“Specified Excluded Subsidiaries”: the Excluded Subsidiaries other than any
Subsidiaries that are Excluded Subsidiaries solely as a result of being Captive
Insurance Subsidiaries and/or Home Warranty Subsidiaries.

 

“Specified Existing Tranche”:  as defined in subsection 2.5(a).

 

“Specified Refinancing Amendment”:  an amendment to this Agreement effecting the
Incurrence of Specified Refinancing Facilities in accordance with subsection
2.11.

 

“Specified Refinancing Facilities”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Indebtedness”:  Indebtedness Incurred by the Borrower
pursuant to and in accordance with subsection 2.11.

 

“Specified Refinancing Lenders”:  as defined in subsection 2.11(b).

 

“Specified Refinancing Loans”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Revolving Commitment”:  as to any Lender, its obligation
to make Specified Refinancing Revolving Loans to, and/or participate in Swing
Line Loans made to, and/or participate in Letters of Credit issued on behalf of,
the Borrower.

 

“Specified Refinancing Revolving Facilities”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Revolving Loans”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Term Loan Facilities”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Term Loans”:  as defined in subsection 2.11(a).

 

“Specified Refinancing Tranche”:  Specified Refinancing Facilities with the same
terms and conditions made on the same day and any Supplemental Term Loan or
Supplemental Revolving Commitments and Loans in respect thereof, as applicable,
added to such Tranche pursuant to subsection 2.9.

 

“Spin-Off”: the distribution by RemainCo, on a pro rata basis, of at least 80.1%
of the outstanding shares of common stock of the Borrower to the holders of
common shares of RemainCo on the Spin-Off Record Date.

 

54

--------------------------------------------------------------------------------


 

“Spin-Off Documents”: collectively, the separation agreement, the transition
services agreement, the tax matters agreement, the employee matters agreement,
the stockholder and registration rights agreement (in each case, as described in
the Form 10) and any ancillary agreements, including any sublease agreements,
together with any other agreements, instruments or other documents entered into
in connection with any of the foregoing.

 

“Spin-Off Effective Time”: 11:59 P.M., New York City time, on the date of the
Spin-Off.

 

“Spin-Off Record Date”: the close of business on the date to be determined by
the Board of Directors of RemainCo as the record date for determining holders of
shares of common stock of RemainCo entitled to receive shares of common stock of
the Borrower pursuant to the Spin-Off.

 

“Standby Letter of Credit”:  as defined in subsection 2.7(a).

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding (x) any provision providing for the purchase or
repayment of such Indebtedness at the option of the holder thereof upon the
happening of any contingency or (y) a prepayment pursuant to subsection 3.4(l)).

 

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D).  Such reserve percentage shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Submitted Amount”: as defined in subsection 3.4(j)(iii)(1).

 

“Submitted Discount”:  as defined in subsection 3.4(j)(iii)(1).

 

“Subordinated Obligations”:  any Indebtedness of the Borrower or any Restricted
Subsidiary (whether outstanding on the Effective Date or thereafter Incurred)
that is expressly subordinated in right of payment to any Secured Obligations
(or any portion thereof) pursuant to a written agreement.

 

“subsection 2.5 Additional Amendment”:  as defined in subsection 2.5(c).

 

“Subsidiary”:  of any Person means any corporation, association, partnership, or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other equity interests (including partnership interests)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly by (i) such Person or (ii) one or more
Subsidiaries of such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

55

--------------------------------------------------------------------------------


 

“Subsidiary Borrower”: any Domestic Subsidiary that is listed as a Subsidiary
Borrower on Schedule B, as such schedule may be amended from time to time
pursuant to subsection 10.1(h) (including, without limitation, the delivery of
the documents required by subsection 10.1(h)), other than any Subsidiary that
has ceased to be a Subsidiary Borrower pursuant to subsection 10.1(h); provided
that, with respect to each such listed Domestic Subsidiary, its status as a
Subsidiary Borrower hereunder shall not be effective until (a) such Domestic
Subsidiary shall have executed and delivered a Joinder Agreement pursuant to
which such Domestic Subsidiary shall for all purposes of this Agreement be a
party to and a Subsidiary Borrower under this Agreement and the other Loan
Documents and (b) such Domestic Subsidiary shall have entered into security
documents securing such Domestic Subsidiary’s monetary obligations as a
Subsidiary Borrower and the Subsidiaries of such Domestic Subsidiary (other than
any such Subsidiaries which are Excluded Subsidiaries) shall have entered into
guarantee documents guaranteeing, and security documents securing, such Domestic
Subsidiary’s monetary obligations as a Subsidiary Borrower, in each case in form
and substance reasonably satisfactory to the Administrative Agent.

 

“Subsidiary Borrower Termination”: a Subsidiary Borrower Termination
substantially in the form of Exhibit M-2.

 

“Subsidiary Guarantee”:  the Guarantee of the Secured Obligations of the
Borrower under the Loan Documents provided pursuant to the Guarantee and
Collateral Agreement.

 

“Subsidiary Guarantor”:  (x) each Domestic Subsidiary (other than any Excluded
Subsidiary) of the Borrower which executes and delivers a Subsidiary Guarantee
pursuant to subsection 6.9 or otherwise, in each case, unless and until such
time as the respective Subsidiary Guarantor (a) ceases to constitute a Domestic
Subsidiary of the Borrower in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guarantee in accordance with terms and provisions thereof and (y) each other
Subsidiary of the Borrower which the Borrower causes to execute and deliver a
Subsidiary Guarantee pursuant to the last sentence of subsection 6.9(b) or
otherwise, in each case, unless and until such time as the respective Subsidiary
Guarantor (a) ceases to constitute a Subsidiary of the Borrower, in accordance
with the terms and provisions hereof, (b) is designated an Unrestricted
Subsidiary pursuant to the terms of this Agreement or (c) is released from all
of its obligations under the Subsidiary Guarantee in accordance with terms and
provisions thereof.  As of the Effective Date, American Home Shield Corporation,
a Delaware corporation, and Home Security of America Inc., a Wisconsin
corporation, shall be Subsidiary Guarantors.

 

“Successor Company”:  as defined in subsection 7.3(a)(i).

 

“Supermajority Lenders”:  Lenders the Total Credit Percentages of which
aggregate to greater than 66 2/3%; provided that the Revolving Commitments (or,
if the Revolving Commitments have terminated or expired, the Revolving Loans and
interests in L/C Obligations and Swing Line Loans) and Term Loans held or deemed
held by Defaulting Lenders or (unless otherwise agreed by the Administrative
Agent in its sole discretion) the Effective Date Term Loan Lender shall be
excluded for purposes of making a determination of Supermajority Lenders.

 

“Supplemental Revolving Commitments”:  as defined in subsection 2.9(a).

 

“Supplemental Term Loan Commitments”:  as defined in subsection 2.9(a).

 

“Supplemental Term Loans”:  Term Loans made in respect of Supplemental Term Loan
Commitments.

 

56

--------------------------------------------------------------------------------


 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.8.

 

“Swing Line Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans.  The Swing Line Exposure of any Revolving
Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Swing Line Exposure at such time.

 

“Swing Line Lender”:  JPMorgan Chase Bank, N.A. , in its capacity as provider of
the Swing Line Loans.

 

“Swing Line Loan”:  as defined in subsection 2.8(a).

 

“Swing Line Loan Participation Certificate”:  a certificate substantially in the
form of Exhibit N.

 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, fees, deductions or withholdings (including backup
withholding), assessments, fees or other charges, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Temporary Cash Investments”:  any of the following:  (i) any investment in
(x) direct obligations of the United States of America, Canada, a member state
of the European Union or any country in whose currency funds are being held
pending their application in the making of an investment or capital expenditure
by the Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations Guaranteed by any of the foregoing or
(y) direct obligations of any foreign country recognized by the United States of
America rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (ii) overnight bank deposits, and investments in time
deposit accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under a Credit Facility or any affiliate thereof
or (y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 24 months after the date of acquisition, issued by a Person (other
than that of the Borrower or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (v) Investments in securities maturing not more than 24
months after the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least “BBB-” by S&P or
“Baa3” by

 

57

--------------------------------------------------------------------------------


 

Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (vi) Indebtedness or Preferred
Stock (other than of the Borrower or any of its Subsidiaries) having a rating of
“A” or higher by S&P or “A2” or higher by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization), (vii) investment funds investing 95% of their assets in
securities of the type described in clauses (i) - (vi) above (which funds may
also hold reasonable amounts of cash pending investment and/or distribution),
(viii) any money market deposit accounts issued or offered by a domestic
commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act and (ix) similar investments approved by the Board of Directors in
the ordinary course of business.

 

“Term Loan”:  each Initial Term Loan, Incremental Term Loan, Extended Term Loan
or Specified Refinancing Term Loan, as the context shall require.

 

“Term Loan Commitment”:  as to any Lender, the aggregate of its Initial Term
Loan Commitments, Incremental Term Loan Commitment and Supplemental Term Loan
Commitments; collectively as to all Lenders the “Term Loan Commitments.”

 

“Term Loan Lender”:  any Lender having a Term Loan Commitment hereunder and/or a
Term Loan outstanding hereunder; and all such Lenders, collectively, the “Term
Loan Lenders”.

 

“Term Loan Percentage”:  as to any Term Loan Lender at any time, the percentage
which (a) such Lender’s Term Loans then outstanding constitutes of (b) the sum
of all of the Term Loans then outstanding.

 

“Total Credit Percentage”:  as to any Lender at any time, the percentage which
(a) the sum of (i) such Lender’s Revolving Commitment then outstanding (or, if
the Revolving Commitments have terminated or expired, the sum of (x) such
Lender’s then outstanding Revolving Loans plus (y) such Lender’s interests in
the aggregate L/C Obligations and Swing Line Loans then outstanding) and
(ii) such Lender’s then outstanding Term Loans (if any) and such Lender’s unused
Term Loan Commitments (if any) then outstanding constitutes of (b) the sum of
(i) the Revolving Commitments of all Lenders then outstanding (or, if the
Revolving Commitments have terminated or expired, the sum of (x) the aggregate
Revolving Loans of all the Lenders then outstanding plus (y) the aggregate L/C
Obligations and Swing Line Loans of all Lenders then outstanding) and (ii) the
aggregate outstanding Term Loans (if any) of all Lenders then outstanding and
aggregate unused Term Loan Commitments of all Lenders (if any) then outstanding.

 

“Total Liquidity”:  at any time, the sum of (a) the aggregate amount available
to be borrowed by any Loan Party under this Agreement and any other revolving
credit facility plus (b) the Unrestricted Cash of the Borrower and its
Restricted Subsidiaries.

 

“Trade Payables”:  with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

 

“Tranche”:  (i) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1)  Initial Term Loans and Initial Term Loan
Commitments, (2) Incremental Loans or Incremental Term Loan Commitments with the
same terms and conditions made on the same

 

58

--------------------------------------------------------------------------------


 

day and any Supplemental Term Loans added to such Tranche pursuant to subsection
2.9, (3) Extended Term Loans (of the same Extension Series) or (4) Specified
Refinancing Term Loan Facilities with the same terms and conditions made on the
same day and any Supplemental Term Loans added to such Tranche pursuant to
subsection 2.9 and (ii) with respect to Revolving Loans or commitments, refers
to whether such Revolving Loans or commitments are (1) Initial Revolving
Commitments or Initial Revolving Loans, (2) Incremental Revolving Commitments or
Incremental Revolving Loans with the same terms and conditions made on the same
day and any Supplemental Revolving Commitments and Loans in respect thereof
added to such Tranche pursuant to subsection 2.9, (3) Extended Revolving Loans
or Extended Revolving Commitments (of the same Extension Series) or
(4) Specified Refinancing Revolving Facilities with the same terms and
conditions made on the same day any Supplemental Revolving Commitments and Loans
in respect thereof added to such Tranche pursuant to subsection 2.9.

 

“Transactions”:  collectively,  (i) the entry into this Agreement and the other
Loan Documents and the Incurrence of Indebtedness hereunder by one or more of
the Borrower and its Subsidiaries; (ii) the issuance and sale by the Borrower of
the Senior Notes and the entry into the Senior Notes Indenture; (iii) the
consummation of each of the Separation, Contribution and Spin-Off; (iv) any
transaction undertaken by the Borrower or any of its Subsidiaries in order to
facilitate the Separation, Contribution or Spin-Off, as applicable, as
determined in good faith by the Borrower, which determination shall be
conclusive (including any transaction pursuant to, and the performance of all
other obligations under, the Spin-Off Documents) and (v) the payment of all fees
and expenses to be paid and owing in connection with the foregoing.

 

“Transferee”:  any Participant or Assignee.

 

“Treasury Capital Stock”:  as defined in subsection 7.5(b)(i).

 

“Type”:  the type of Loan determined based on the interest option applicable
thereto, with there being two Types of Loans hereunder, namely ABR Loans and
Eurocurrency Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
2007 Revision, International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

 

“Unrestricted Cash”:  at any date of determination, the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Borrower
prepared in accordance with GAAP as of the end of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available to the
extent such cash, Cash Equivalent or Temporary Cash Investment, as applicable,
is not classified as “restricted” for financial statement purposes (it being
understood that cash, Cash Equivalents and Temporary Cash Investments that are
restricted for regulatory purposes shall be deemed to be “restricted” for
financial statement purposes) (unless so classified solely because of any
provision under the Loan Documents or any other agreement or instrument
governing other Indebtedness that is subject to the Intercreditor Agreement
governing the

 

59

--------------------------------------------------------------------------------


 

application thereof or because they are subject to a Lien securing the Senior
Credit Facility Obligations or other Indebtedness that is subject to the
Intercreditor Agreement).

 

For the purposes of this definition, notwithstanding anything herein to the
contrary, pro forma effect shall be given to the consummation of the
Transactions on any date of determination.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that at the time
of determination is an Unrestricted Subsidiary, as designated by the Board of
Directors in the manner provided below, and (ii) any Subsidiary of an
Unrestricted Subsidiary.  The Board of Directors may designate any Subsidiary of
the Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower)(other than a Subsidiary Borrower) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock or
Indebtedness of, or owns or holds any Lien on any property of, the Borrower or
any Restricted Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated; provided that (A) such designation was made at
or prior to the Effective Date, or (B) the Subsidiary to be so designated has
total consolidated assets of $1,000 or less or (C) if such Subsidiary has
consolidated assets greater than $1,000, then such designation would be
permitted under subsection 7.5.  The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that immediately
after giving effect to such designation (x) the Borrower could Incur at least
$1.00 of additional Indebtedness under subsection 7.1(a) or (y) the Consolidated
Coverage Ratio would be no less than it was immediately prior to giving effect
to such designation or (z) such Subsidiary shall be a Special Purpose Subsidiary
with no Indebtedness outstanding other than Indebtedness that can be Incurred
(and upon such designation shall be deemed to be Incurred and outstanding)
pursuant to subsection 7.1(b).  Any such designation by the Board of Directors
shall be evidenced to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the resolution of the Board of Directors giving
effect to such designation and a certificate signed by a Responsible Officer of
the Borrower certifying that such designation complied with the foregoing
provisions.

 

“U.S. Tax Compliance Certificate”:  as defined in subsection 3.11(b).

 

“Voting Stock”: of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

“Wholly Owned Subsidiary”:  as to any Person, means any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly Owned Subsidiaries, all of the Capital Stock of such Subsidiary other
than directors qualifying shares or nominee or other similar shares required
pursuant to applicable law.

 

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Definitional Provisions.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes, any other Loan
Document or any certificate or other document made or delivered pursuant hereto.

 

60

--------------------------------------------------------------------------------


 

(b)           As used herein and in any Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.

 

(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation,” if not expressly followed by
such phrase or the phrase “but not limited to.”

 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(e)           For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:  (i) “or” is not exclusive
and (ii) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time.

 

(f)            Any financial ratios required to be maintained pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (rounding-up any financial ratio ending in a
5).

 

(g)           In connection with any action being taken in connection with a
Limited Condition Transaction (other than a Borrowing of Revolving Loans or
Swing Line Loans or an issuance of a Letter of Credit), for purposes of
determining compliance with any provision of this Agreement which requires that
no Default or Event of Default, as applicable, has occurred, is continuing or
would result from any such action, as applicable, such condition shall, at the
option of the Borrower, be deemed satisfied, so long as no Default or Event of
Default, as applicable, exists on the date the definitive agreement for such
Limited Condition Transaction is entered into or irrevocable notice of
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Stock or Preferred Stock is given.  For
the avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (g), and any Default or Event of Default, as applicable,
occurs following the date the definitive agreement for the applicable Limited
Condition Transaction is entered into or irrevocable notice of redemption,
purchase, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default or Event of
Default, as applicable, shall be deemed to not have occurred or be continuing
for purposes of determining whether any action being taken in connection with
such Limited Condition Transaction is permitted hereunder.

 

(h)           In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)            determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Coverage Ratio, the Consolidated
Net Secured Leverage Ratio, the Consolidated First Lien Leverage Ratio or the
Consolidated Net Leverage Ratio; or

 

61

--------------------------------------------------------------------------------


 

(ii)           testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Tangible Assets);

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into or irrevocable notice of
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Stock or Preferred Stock is given, as
applicable (the “LCT Test Date”), and if, after giving pro forma effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any Incurrence or Discharge of Indebtedness and
the use of proceeds of such Incurrence) as if they had occurred at the beginning
of the most recent four consecutive fiscal quarters ending prior to the LCT Test
Date for which consolidated financial statements of the Borrower are available,
the Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with.  For the avoidance of doubt, if the
Borrower has made an LCT Election and any of the ratios, baskets or amounts for
which compliance was determined or tested as of the LCT Test Date are exceeded
(or if any Consolidated Coverage Ratio test is not satisfied) as a result of
fluctuations in any such ratio, basket or amount, including due to fluctuations
in Consolidated EBITDA or Consolidated Tangible Assets of the Borrower or the
Person subject to such Limited Condition Transaction or any applicable currency
exchange rate, at or prior to the consummation of the relevant transaction or
action, such baskets, ratios or amounts will not be deemed to have been exceeded
(or, in the case of any Consolidated Coverage Ratio test, will not be deemed to
have not been satisfied) as a result of such fluctuations.  If the Borrower has
made an LCT Election for any Limited Condition Transaction, then in connection
with any subsequent calculation of any ratio, basket or amount (other than the
testing of any ratio for purposes of calculating the ECF Percentage or for
purposes of subsection 6.2(b), 7.4(b) or 7.10) on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio, basket or amount shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any Incurrence or
Discharge of Indebtedness and the use of proceeds thereof) have been
consummated.

 

(i)            In calculating the Consolidated First Lien Leverage Ratio, the
Consolidated Net Secured Leverage Ratio or the Consolidated Net Leverage Ratio
for purposes of incurring any Indebtedness, the proceeds of such Indebtedness
shall not be included in the calculation of Unrestricted Cash.

 

(j)            For purposes of the definitions of “Temporary Cash Investments”,
“Cash Equivalents” and “Investment Grade Rating,” rating identifiers, watches
and outlooks will be disregarded in determining whether any obligations satisfy
the rating requirement therein.

 

(k)           Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document, no provision of this Agreement or any Loan
Document shall prevent the consummation of any of the Transactions, nor shall
the Transactions give rise to any default or constitute a utilization of any
basket or ratio under the Credit Agreement or any Loan Document. In addition, in
connection with the calculation of any ratio or basket under this Agreement or
any Loan Document, pro forma effect shall be given to the consummation of the
Transaction on any date of determination.

 

62

--------------------------------------------------------------------------------


 

(l)            Each of the representations and warranties made by or with
respect to Holdings, the Borrower and each applicable Subsidiary contained in
the Loan Documents (and all corresponding definitions) are made after giving pro
forma effect to the Transactions, unless the context otherwise requires.

 

SECTION 2          AMOUNT AND TERMS OF COMMITMENTS.

 

2.1          Loans.

 

(a)           Term Loans Generally.

 

(i)            Subject to the terms and conditions hereof, the Borrower shall
incur in favor of the Effective Date Term Loan Lender, on the Effective Date,
one or more term loans (each, an “Initial Term Loan”) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name in
Schedule A hereto under the heading “Initial Term Loan Commitment”, as such
amount may be adjusted or reduced pursuant to the terms hereof.

 

(ii)           The Initial Term Loans, except as hereinafter provided, shall, at
the option of the Borrower, be Incurred and maintained as, and/or converted
into, ABR Loans or Eurocurrency Loans.

 

Once repaid, the Initial Term Loans Incurred hereunder may not be reborrowed. 
On the Effective Date (after giving effect to the Incurrence of Initial Term
Loan on such date), the Initial Term Loan Commitment of the Effective Date Term
Loan Lender shall terminate.

 

(b)           Revolving Commitments.

 

(i)            Subject to the terms and conditions hereof, each Lender holding
an Initial Revolving Commitment severally agrees to make revolving credit loans
(together, the “Initial Revolving Loans”) to the Borrower from time to time
during the Initial Revolving Commitment Period in an aggregate principal amount
at any one time outstanding which, when added to such Lender’s Revolving
Commitment Percentage of the sum of the then outstanding L/C Obligations and the
then outstanding Swing Line Loans, does not exceed the amount of such Lender’s
Revolving Commitment then in effect.  During the Initial Revolving Commitment
Period, the Borrower may use the Initial Revolving Commitments by borrowing,
prepaying the Initial Revolving Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof.

 

(ii)           The Revolving Loans shall be made in Dollars and, subject to
subsection 3.7, may from time to time be (i) Eurocurrency Loans, (ii) ABR Loans
or (iii) a combination thereof, as determined by the Borrower and notified to
the Administrative Agent in accordance with subsections 2.2 and 3.2; provided
that no Revolving Loan shall be made as a Eurocurrency Loan after the day that
is one month prior to the applicable Maturity Date therefor.

 

2.2          Notes.

 

(a)           The Borrower agrees that, upon the request to the Administrative
Agent by any Lender made on or prior to the Effective Date or in connection with
any assignment pursuant to subsection 10.6(b), in order to evidence such
Lender’s Loan, the Borrower will execute and deliver to such Lender a promissory
note substantially in the form of Exhibit A-1, A-2 or A-3, as applicable (each,
as amended, supplemented, replaced or otherwise modified from time to time, a
“Note”), with appropriate

 

63

--------------------------------------------------------------------------------


 

insertions therein as to payee, date and principal amount, payable to such
Lender and in a principal amount equal to the unpaid principal amount of the
applicable Loans made (or acquired by assignment pursuant to subsection 10.6(b))
by such Lender to the Borrower.  Each Note shall be payable as provided in
subsection 2.2(b) (in the case of Initial Term Loans) or be stated to mature on
the applicable Maturity Date (in the case of Revolving Loans) and provide for
the payment of interest in accordance with subsection 3.1.

 

(b)           The aggregate Initial Term Loans of all Lenders shall be payable
in consecutive quarterly installments beginning December 31, 2018 up to and
including the Initial Term Loan Maturity Date (subject to reduction as provided
in subsection 3.4), on the dates and in the principal amounts, subject to
adjustment as set forth below, equal to the respective amounts set forth below
(together with all accrued interest thereon) opposite the applicable installment
dates (or, if less, the aggregate amount of such Term Loans then outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the Initial
Term Loan Maturity Date

 

0.25% of the aggregate initial principal amount of the Initial Term Loans on the
Effective Date

Initial Term Loan Maturity Date

 

All unpaid aggregate principal amounts of any outstanding Initial Term Loans

 

2.3          Procedure for Borrowing.

 

(a)           The Borrower shall give the Administrative Agent notice specifying
the amount of the Initial Term Loans to be borrowed and the proposed Borrowing
Date by submitting a Borrowing Request signed by a Responsible Officer of the
Borrower (which notice must have been received by the Administrative Agent prior
to 9:30 A.M., New York City time (or such later time as may be agreed by the
Administrative Agent in its reasonable discretion), and shall be irrevocable
after the deemed funding) on the Effective Date.  Upon receipt of such notice
the Administrative Agent shall promptly notify the Effective Date Term Loan
Lender thereof.  The Effective Date Term Loan Lender will be deemed to have made
the amount of the Initial Term Loan Commitments available to the Borrower at
12:00 P.M., New York City time (or such other time as agreed to by each of the
Borrower, the Administrative Agent and the Effective Date Term Loan Lender, in
each case, in its reasonable discretion), on the Effective Date.  Subject to
subsection 2.4(d), the Administrative Agent shall on the Effective Date, and
after the deemed funding of Initial Term Loans, reflect in the Register the
aggregate outstanding principal amount of Initial Term Loans borrowed on the
Effective Date (it being understood that the Initial Term Loans borrowed on the
Effective Date shall be borrowed on a cashless basis).

 

(b)           (i)  The Borrower may borrow under the Revolving Commitments
during the applicable Revolving Commitment Period on any Business Day; provided
that the Borrower (on behalf of any Borrower) shall give the Administrative
Agent irrevocable notice  by submitting a Borrowing Request (which notice must
be received by the Administrative Agent prior to (a) 9:30 A.M., New York City
time (or such later time as may be agreed by the Administrative Agent in its
reasonable discretion), if the requested Borrowing Date is the Effective Date,
(b) 3:00 P.M., New York City time, at least three Business Days (or such shorter
period as may be agreed by the Administrative Agent in its reasonable
discretion) prior to the requested Borrowing Date (if such Borrowing Date is not
the Effective Date), if all or any part of the requested Revolving Loans are to
be initially Eurocurrency Loans made in Dollars or (c) 12:30 P.M., New York City
time (or such later time as may be agreed by the Administrative Agent in its
reasonable discretion), on the requested Borrowing Date, for ABR Loans), in each
case specifying (i) the identity of the Borrower, (ii) the amount to be
borrowed, (iii) the requested Borrowing Date,

 

64

--------------------------------------------------------------------------------


 

(iv) whether the Borrowing is to be of Eurocurrency Loans, ABR Loans or a
combination thereof and (v) if the Borrowing is to be entirely or partly of
Eurocurrency Loans, the respective amounts of each such Type of Loan, the
respective lengths of the initial Interest Periods therefor.

 

(ii)           Each Borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, except any ABR Loan to be used
solely to pay a like amount of outstanding Reimbursement Obligations or Swing
Line Loans, $2.0 million or a whole multiple of $1.0 million in excess thereof
(or, if the then Available Revolving Commitments are (A) less than $2.0 million,
$1.0 million or a whole multiple thereof or (B) less than $1.0 million, such
lesser amount) and (y) in the case of Eurocurrency Loans, $5.0 million or a
whole multiple of $1.0 million in excess thereof.  Upon receipt of any such
notice from a Borrower, the Administrative Agent shall promptly notify each
Lender thereof at such Lender’s applicable office set forth in such Lender’s
administrative questionnaire or such other address as such Lender may from time
to time notify the Administrative Agent and the Borrower.  Subject to the
satisfaction of the conditions precedent specified in subsection 5.2, each
Lender shall make the amount of its pro rata share of each Borrowing of
Revolving Loans available to the Administrative Agent for the account of the
Borrower identified in such notice at the Administrative Agent Office prior to
2:30 P.M.  (or, if the time period for the Borrower’s delivery of notice was
extended, such later time as agreed to by the Borrower and the Administrative
Agent in its reasonable discretion, but in no event less than two hours
following notice) (or, if the time period for the Borrower’s delivery of notice
was extended, such later time as agreed to by the Borrower and the
Administrative Agent in its reasonable discretion, but in no event less than one
hour following notice), New York City time, or at such other time as to which
the Administrative Agent shall notify such Lender and such Borrower reasonably
in advance of the Borrowing Date with respect thereto, on the Borrowing Date
requested by the Borrower in Dollars and in funds immediately available to the
Administrative Agent.  Such Borrowing will then be made available to the
applicable Borrower identified in such notice by the Administrative Agent
crediting the account of such Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

2.4          Repayment of Loans; Record of Loans.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent in Dollars for the account of:  (i) each Lender the then
unpaid principal amount of each Initial Term Loan of such Lender made to the
Borrower, on the Initial Term Loan Maturity Date (or such earlier date on which
the Initial Term Loans become due and payable pursuant to Section 8), (ii) each
Lender the then unpaid principal amount of each Initial Revolving Loan of such
Lender made to the Borrower, on the Initial Revolving Maturity Date (or such
earlier date on which the Initial Revolving Loans become due and payable
pursuant to Section 8) and (iii) the Swing Line Lender, the then unpaid
principal amount of the Swing Line Loans made to the Borrower, on the Initial
Revolving Maturity Date (or such earlier date on which the Swing Line Loans
become due and payable pursuant to Section 8).  The Borrower hereby further
agrees to pay interest on the unpaid principal amount of such Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in subsection 3.1.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

65

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall maintain the Register pursuant to
subsection 10.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, whether such Loan is a Term
Loan or a Revolving Loan, the Type thereof and each Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each applicable Lender’s share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.4(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement and if there is any inconsistency between the Register and the
accounts of each Lender maintained pursuant to Section 2.4(b), the Register
shall control absent manifest error.

 

2.5          Extension Amendments.

 

(a)           The Borrower may at any time and from time to time request that
all or a portion of the (i) Term Loans of one or more Tranches (including any
Extended Term Loans) existing at the time of such request (each, an “Existing
Term Tranche”, and the Term Loans of such Tranche, the “Existing Term Loans”),
(ii) Revolving Commitments of one or more Tranches (including any Extended
Revolving Commitments) existing at the time of such request (each, an “Existing
Revolving Tranche” and together with the Existing Term Tranches, each an
“Existing Tranche”, and the Revolving Commitments of such Existing Revolving
Tranche, the “Existing Revolving Commitments”, and together with the Existing
Term Loans, the “Existing Loans”), in each case, be converted to extend the
scheduled maturity date(s) of any payment of principal or scheduled termination
date(s) of any commitments, as applicable, with respect to all or a portion of
any principal or committed amount of any Existing Tranche (any such Existing
Tranche which has been so extended, an “Extended Term Tranche” or “Extended
Revolving Tranche”, as applicable, and each an “Extended Tranche”, and the Term
Loans or Revolving Commitments, as applicable, of such Extended Tranches, the
“Extended Term Loans” or “Extended Revolving Commitments”, as applicable, and
any Revolving Loans made pursuant to Extended Revolving Commitments, “Extended
Revolving Loans”, and together with Extended Term Loans, the “Extended Loans”)
and to provide for other terms consistent with this subsection 2.5; provided
that (i) any such request shall be made by the Borrower to all Lenders with Term
Loans or Revolving Commitments, as applicable, with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans or on the aggregate
amount of applicable Revolving Commitments), and (ii) any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.  Subject
to the provisions of this subsection 2.5, the Borrower may elect to extend an
Existing Tranche by combining the Existing Loans thereunder with existing
Extended Loans, in which case such Existing Loans shall become Extended Loans
and shall constitute an Extension Series with such existing Extended Loans.  In
order to establish any Extended Tranche, the Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which
Extension Request may be modified, revoked, or replaced by the Borrower at any
time prior to the effectiveness of the Extension Amendment.  The terms of an
Extended Tranche to be established pursuant to an Extension Amendment shall be
substantially similar to those applicable to the Existing Tranche from which
they are to be extended (the “Specified Existing Tranche”) except (x) all or any
of the final maturity dates of such Extended Tranches may be delayed to later
dates than the final maturity dates of the Specified Existing

 

66

--------------------------------------------------------------------------------


 

Tranche, (y) (A) the interest margins with respect to the Extended Tranche may
be higher or lower than the interest margins for the Specified Existing Tranche
and/or (B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any change in margins contemplated by the
preceding clause (A), in each case to the extent provided in the applicable
Extension Amendment, and (z) amortization with respect to the Extended Term
Tranche may be greater or lesser than amortization for the Specified Existing
Tranche, so long as the Extended Term Tranche does not have a weighted average
life to maturity shorter than the remaining weighted average life to maturity of
the Specified Existing Tranche; provided that, notwithstanding anything to the
contrary in this subsection 2.5 or otherwise, assignments and participations of
Extended Tranches shall be governed by the same or, at the Borrower’s
discretion, more restrictive assignment and participation provisions than the
assignment and participation provisions applicable to Initial Term Loans and
Initial Revolving Commitments, as applicable, set forth in subsection 10.6.  No
Lender shall have any obligation to agree to have any of its Existing Loans
converted into an Extended Tranche pursuant to any Extension Request.  Subject
to the second sentence of this paragraph (a), any Extended Tranche shall
constitute a separate Tranche of Term Loans or Revolving Commitments, as
applicable, from the Specified Existing Tranches and from any other Existing
Tranches (together with any other Extended Tranches so established on such
date).

 

(b)           The Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche(s) are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche.  In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the aggregate amount of Specified
Existing Tranches included in all of the relevant Extension Elections.  In
connection with any extension of Term Loans pursuant to this subsection 2.5
(each, an “Extension”), the Borrower shall agree to such procedures regarding
timing, rounding and other administrative adjustments to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension, as may be established by, or acceptable to, the Administrative Agent,
in each case acting reasonably to accomplish the purposes of this subsection
2.5.  Any Lender may revoke an Extension Election at any time prior to 5:00
p.m. on the date that is two Business Days prior to the date (the “Extension
Request Deadline”) on which Lenders under the applicable Existing Term Tranche
or Existing Revolving Tranche are requested to respond to the Extension Request,
at which point the Extension Election becomes irrevocable (unless otherwise
agreed by the Borrower).  The revocation of an Extension Election prior to the
Extension Request Deadline shall not prejudice any Lender’s right to submit a
new Extension Election prior to the Extension Request Deadline.

 

(c)           Extended Tranches shall be established pursuant to an amendment
(an “Extension Amendment”) to this Agreement (which may include amendments to
(i) provisions related to maturity, interest margins, fees or amortization
referenced in clauses (x) through (z) of subsection 2.5(a), (ii) the definitions
of “Additional Obligations”, “Disqualified Stock” and “Refinancing Indebtedness”
to amend the maturity date and the weighted average life to maturity
requirements, from the Initial Term Loan Maturity Date and remaining weighted
average life to maturity of the Initial Term Loans to the extended maturity date
and the remaining weighted average life to maturity of such Extended Tranche, as
applicable and (iii) clause (iii) of the definition of “Additional Obligations”
to provide for the applicable mandatory prepayment protections to apply to such
Extended Term Tranche, and which in each case, except to the extent expressly
contemplated by the third to last sentence of this subsection 2.5(c) and
notwithstanding anything to the contrary set forth in subsection 10.1, shall not
require the consent of any

 

67

--------------------------------------------------------------------------------


 

Lender other than the Extending Lenders with respect to the Extended Tranches
established thereby) executed by the Loan Parties, the Administrative Agent, and
the Extending Lenders.  No Extension Amendment shall provide for any Extended
Tranche in an aggregate principal amount that is less than $10,000,000 (or such
lower principal amount as agreed to by the Administrative Agent in its
reasonable discretion).  Notwithstanding anything to the contrary in this
Agreement and without limiting the generality or applicability of
subsection 10.1 to any subsection 2.5 Additional Amendments, any Extension
Amendment may provide for additional terms and/or additional amendments other
than those referred to or contemplated above (any such additional amendment, a
“subsection 2.5 Additional Amendment”) to this Agreement and the other Loan
Documents; provided that such subsection 2.5 Additional Amendments do not become
effective prior to the time that such subsection 2.5 Additional Amendments have
been consented to (including pursuant to consents applicable to holders of any
Extended Tranches provided for in any Extension Amendment) by such of the
Lenders, Loan Parties and other parties (if any) as may be required in order for
such subsection 2.5 Additional Amendments to become effective in accordance with
subsection 10.1; provided, further, that no Extension Amendment may provide for
any Extended Tranche to be secured by any Collateral or other assets of any Loan
Party that does not also secure the Specified Existing Tranche.  It is
understood and agreed that each Lender has consented for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
subsection 2.5 and the arrangements described above in connection therewith
except that the foregoing shall not constitute a consent on behalf of any Lender
to the terms of any subsection 2.5 Additional Amendment.  In connection with any
Extension Amendment, at the request of the Administrative Agent or the Extending
Lenders, the Borrower shall deliver an opinion of counsel reasonably acceptable
to the Administrative Agent as to the enforceability of this Agreement as
amended by such Extension Amendment, and such of the other Loan Documents (if
any) as may be amended thereby. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Extension
Amendment, this Agreement and any other Loan Document shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Extended Tranches evidenced thereby.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Tranche of each
Extending Lender, the aggregate principal amount of such Specified Existing
Tranche shall be deemed reduced by an amount equal to the aggregate principal
amount of Extended Tranche so converted by such Lender on such date, and such
Extended Tranches shall be established as a separate Tranche from the Specified
Existing Tranche and from any other Existing Tranches (together with any other
Extended Tranches so established on such date), provided that any Extended
Tranche or Extended Loans may, to the extent provided in the applicable
Extension Amendment, be designated as part of any Tranche of Loans established
on or prior to the date of such Extension Amendment.

 

(e)           If, in connection with any proposed Extension Amendment, any
Lender declines to consent to the applicable extension on the terms and by the
deadline set forth in the applicable Extension Request (each such other Lender,
a “Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, (i) replace such Non-Extending Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign pursuant to subsection 10.6 (with the assignment fee and any other
costs and expenses to be paid by the Borrower in such instance) all or any part
of its rights and obligations under this Agreement with respect to Existing Term
Loans and/or Existing Revolving Commitments and Revolving Loans thereunder, in
each case as applicable, to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the

 

68

--------------------------------------------------------------------------------


 

applicable assignee shall have agreed to provide Extended Loans on the terms set
forth in such Extension Amendment; and provided, further, that all obligations
of the Borrower owing to the Non-Extending Lender relating to the Existing Loans
so assigned shall be paid in full by the assignee Lender (or, at the Borrower’s
option, the Borrower) to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (ii) if no Event of Default has occurred and is
continuing under subsection 8.1(a) or (f), upon notice to the Administrative
Agent, prepay the Existing Loans and/or terminate the Existing Revolving
Commitments, as applicable, of such Non-Extending Lender, in whole or in part,
subject to subsection 3.12, without premium or penalty.  In connection with any
such replacement under this subsection 2.5, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (A) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(B) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender (or, at the Borrower’s option, the Borrower) to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date, the Administrative Agent shall record such
assignment in the Register and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

 

(f)            Following any Extension Date, with the written consent of the
Borrower, any Non-Extending Lender may elect to have all or a portion of its
Existing Loans deemed to be an Extended Loan under the applicable Extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such Extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least 10 Business Days
prior to such Designation Date (or such shorter period as the Administrative
Agent may agree in its reasonable discretion).  Following a Designation Date,
the Existing Loans held by such Lender so elected to be extended will be deemed
to be Extended Loans of the applicable Extended Tranche, and any Existing Loans
held by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

 

(g)           With respect to all Extensions consummated by the Borrower
pursuant to this subsection 2.5, (i) such Extensions shall not constitute
optional or mandatory payments or prepayments for purposes of subsection 3.4 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended.  The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
subsection 2.5 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Loans on such terms as may be set
forth in the relevant Extension Request) and hereby waive the requirements of
any provision of this Agreement (including subsections 3.4 and 3.8) or any other
Loan Document that may otherwise prohibit any such Extension or any other
transaction contemplated by this subsection 2.5.

 

2.6          [Reserved].

 

69

--------------------------------------------------------------------------------


 

2.7          Letters of Credit.

 

(a)           L/C Commitment.

 

(i)            Subject to the terms and conditions hereof, each Issuing Bank, in
reliance on the agreements of the other Lenders set forth in subsection
2.7(d)(i), agrees to issue letters of credit (the “Letters of Credit”) for the
account of the Borrower or any of its Restricted Subsidiaries (so long as the
Borrower is a co-applicant and jointly and severally liable thereunder) on any
Business Day during the Initial Revolving Commitment Period but in no event
later than the 30th day prior to the Initial Revolving Maturity Date (unless
otherwise agreed by the applicable Issuing Bank) in such form as may be approved
from time to time by such Issuing Bank; provided that no Issuing Bank shall
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations in respect of Letters of Credit issued by such Issuing Bank would
exceed its L/C Commitment Amount (unless such Issuing Bank agrees to do so in
its sole discretion), (ii) the L/C Obligations in respect of all Letters of
Credit issued hereunder would exceed $25.0 million or (iii) the Aggregate
Outstanding Revolving Credit of all the Revolving Lenders would exceed the
Revolving Commitments of all the Revolving Lenders then in effect.  Each Letter
of Credit shall (i) be denominated in Dollars and shall be either (A) a standby
letter of credit issued to support obligations of the Borrower or any of its
Restricted Subsidiaries, contingent or otherwise, which finance the working
capital and business needs of the Borrower and its Subsidiaries incurred in the
ordinary course of business (a “Standby Letter of Credit”) or (B) a commercial
letter of credit in respect of the purchase of goods or services by the Borrower
or any of its Restricted Subsidiaries in the ordinary course of business (a
“Commercial Letter of Credit”), and (ii) unless otherwise agreed by the
applicable Issuing Bank, mature not more than twelve months after the date of
issuance (automatically renewable annually thereafter or for such longer period
of time as may be agreed by the relevant Issuing Bank) and, in any event, no
later than five Business Days prior to the Initial Revolving Maturity Date
(except to the extent cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the relevant Issuing Bank).  If the
Issuing Bank is Royal Bank of Canada, Goldman Sachs Banks USA or Credit Suisse
AG, Cayman Islands Branch, such Issuing Bank shall not be obligated to issue any
Commercial Letters of Credit unless separately agreed between such Issuing Bank
(in its sole discretion) and the Borrower.  Each Letter of Credit shall be
deemed to constitute a utilization of the Revolving Commitments and shall be
participated in (as more fully described in the following subsection 2.7(d)(i))
by the Lenders in accordance with their respective Revolving Commitment
Percentages.  All Letters of Credit shall be denominated in Dollars and shall be
issued for the account of the Borrower.

 

(ii)           Unless otherwise agreed by the applicable Issuing Bank and the
Borrower, each Letter of Credit shall be governed by, and shall be construed in
accordance with, the laws of the State of New York, and to the extent not
prohibited by such laws, the ISP shall apply to each Standby Letter of Credit,
and the Uniform Customs shall apply to each Commercial Letter of Credit.  The
ISP shall not in any event apply to this Agreement.

 

(iii)          An Issuing Bank shall not at any time issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Bank or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

 

(b)           Procedure for Issuance of Letters of Credit.

 

(i)            The Borrower may from time to time request during the Initial
Revolving Commitment Period but in no event later than the 30th day prior to the
Initial Revolving Maturity

 

70

--------------------------------------------------------------------------------


 

Date (unless otherwise agreed by the applicable Issuing Bank) that an Issuing
Bank issues a Letter of Credit by delivering to such Issuing Bank and the
Administrative Agent, at their respective addresses for notices specified
herein, a Letter of Credit Request therefor (completed to the reasonable
satisfaction of such Issuing Bank), and such other certificates, documents and
other papers and information as such Issuing Bank may reasonably request.  Upon
receipt of any Letter of Credit Request, the applicable Issuing Bank shall
(i) confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not so received, such Issuing Bank shall provide the
Administrative Agent with a copy thereof and (ii) process such Letter of Credit
Request and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and, unless notified by the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance of the applicable
Letter of Credit, that one or more applicable conditions contained in subsection
5.2 shall not then be satisfied, shall promptly issue the Letter of Credit
requested thereby (but in no event shall such Issuing Bank be required to issue
any Letter of Credit earlier than three Business Days after its receipt of the
Letter of Credit Request therefor and all such other certificates, documents and
other papers and information relating thereto) by issuing the original of such
Letter of Credit to the beneficiary thereof or as otherwise may be agreed by
such Issuing Bank and the Borrower.  The applicable Issuing Bank shall furnish a
copy of such Letter of Credit to the Borrower promptly following the issuance
thereof.  Promptly after the issuance of any Standby Letter of Credit, the
applicable Issuing Bank shall notify the Borrower and the Administrative Agent,
in writing, of such issuance and such notice shall be accompanied by a copy of
such issuance.  Upon receipt of such notice, the Administrative Agent shall
promptly notify the Lenders, in writing, of such issuance, and if so requested
by a Lender the Administrative Agent shall provide to such Lender copies of such
issuance.  With regard to Commercial Letters of Credit, each Issuing Bank shall
on the first Business Day of each week provide the Administrative Agent, by
facsimile, with a report detailing the aggregate daily outstanding Commercial
Letters of Credit during the previous week.

 

(ii)           The making of each request for a Letter of Credit by the Borrower
shall be deemed to be a representation and warranty by the Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, subsection 2.7(a).  Unless an Issuing Bank has received notice
from the Administrative Agent before it issues a Letter of Credit that one or
more of the applicable conditions specified in subsection 5.2 are not then
satisfied, or that the issuance of such Letter of Credit would violate
subsection 2.7(a), then such Issuing Bank may issue the requested Letter of
Credit in accordance with such Issuing Bank’s usual and customary practices.

 

(c)           Fees, Commissions and Other Charges.

 

(i)            The Borrower agrees to pay to the Administrative Agent, for the
account of the relevant Issuing Bank and the L/C Participants, a letter of
credit commission with respect to each Letter of Credit issued by such Issuing
Bank, computed for the period from and including the date of issuance of such
Letter of Credit through to the expiration date of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect for
Eurocurrency Loans that are Revolving Loans calculated on the basis of, as
applicable, a 365- or 366- day year for the actual days elapsed, of the maximum
amount available to be drawn under such Letter of Credit, payable in arrears on
each L/C Fee Payment Date with respect to such Letter of Credit and on the
Initial Revolving Maturity Date or such earlier date as the Initial Revolving
Commitments shall terminate as provided herein.  Such commission shall be
payable to the Administrative Agent for the account of the Lenders to be shared
ratably among them in accordance with their

 

71

--------------------------------------------------------------------------------


 

respective Revolving Commitment Percentages.  The Borrower shall pay to the
relevant Issuing Bank a fee equal to the greater of (x) $500 and (y) 1/8 of 1%
per annum of the maximum amount available to be drawn under such Letter of
Credit (or such other fee as may be agreed between any such Issuing Bank and the
Borrower) (the “L/C Facing Fee”), payable quarterly in arrears on each L/C Fee
Payment Date with respect to such Letter of Credit and on the Initial Revolving
Maturity Date or such other date as the Initial Revolving Commitments shall
terminate.  Such commissions and fees shall be nonrefundable and shall be
payable in Dollars.

 

(ii)           In addition to the foregoing commissions and fees, the Borrower
agrees to pay or reimburse the relevant Issuing Bank for such normal and
customary costs and expenses as are Incurred or charged by such Issuing Bank in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit issued by such Issuing Bank.

 

(iii)          The Administrative Agent shall, promptly following its receipt
thereof, distribute to the applicable Issuing Banks and the L/C Participants all
commissions and fees received by the Administrative Agent for their respective
accounts pursuant to subsection 2.7(c)(i).

 

(d)           L/C Participations.

 

(i)            Each Issuing Bank irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce each such Issuing Bank to issue Letters
of Credit hereunder, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the applicable Issuing Bank,
without recourse or warranty, on the terms and conditions hereinafter stated,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Commitment Percentage (determined on the date
of issuance of the relevant Letter of Credit) in such Issuing Bank’s obligations
and rights under each Letter of Credit issued or continued hereunder, the amount
of each draft paid by each such Issuing Bank thereunder and the obligations of
the Loan Parties under this Agreement with respect thereto (although Letter of
Credit fees and commissions shall be payable directly to the Administrative
Agent for the account of the applicable Issuing Bank and L/C Participants, as
provided in subsection 2.7(c), and the L/C Participants shall have no right to
receive any portion of any facing fees with respect to any such Letters of
Credit) and any security therefor or guaranty pertaining thereto.  Each L/C
Participant unconditionally and irrevocably agrees with such Issuing Bank that,
if a draft is paid under any Letter of Credit for which such Issuing Bank is not
reimbursed in full by the applicable Borrower in respect of such Letter of
Credit in accordance with subsection 2.7(e)(i) (an “L/C Disbursement”), such L/C
Participant shall pay to the Administrative Agent for the account of the
applicable Issuing Bank upon demand at the Administrative Agent Office an amount
equal to such L/C Participant’s Revolving Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed; provided that
nothing in this paragraph shall relieve any Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of such Issuing Bank,
or otherwise affect any defense or other right that any L/C Participant may have
as a result of such gross negligence or willful misconduct.  All calculations of
the L/C Participants’ Revolving Commitment Percentages shall be made from time
to time by the Administrative Agent, which calculations shall be conclusive
absent manifest error.

 

(ii)           If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of an Issuing Bank on demand by such
Issuing Bank pursuant to subsection 2.7(d)(i) in respect of any unreimbursed
portion of any payment made by such Issuing Bank under any Letter of Credit is
paid to the Administrative Agent for the account of such Issuing Bank within
three Business Days after the date such demand is made, such L/C

 

72

--------------------------------------------------------------------------------


 

Participant shall pay to the Administrative Agent for the account of such
Issuing Bank on demand an amount equal to the product of such amount, times the
daily average NYFRB Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Administrative Agent for the account of such Issuing Bank, times a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to subsection 2.7(d)(i) is not in fact made
available to the Administrative Agent for the account of such Issuing Bank by
such L/C Participant within three Business Days after the date such payment is
due, such Issuing Bank shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon calculated from such due date at
the rate per annum applicable to Revolving Loans maintained as ABR Loans
hereunder.  A certificate of an Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this subsection (which shall include
calculations of any such amounts in reasonable detail) shall be conclusive in
the absence of manifest error.

 

(iii)          Whenever, at any time after an Issuing Bank has made payment
under any Letter of Credit and has received through the Administrative Agent
from any L/C Participant its pro rata share of such payment in accordance with
subsection 2.7(d)(i), such Issuing Bank receives through the Administrative
Agent any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of Collateral applied thereto by the
Administrative Agent or by such Issuing Bank), or any payment of interest on
account thereof, the Administrative Agent will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
L/C Participant its pro rata share thereof prior to the end of such Business Day
and otherwise the Administrative Agent will distribute such payment on the next
succeeding Business Day; provided, however, that in the event that any such
payment received by an Issuing Bank through the Administrative Agent shall be
required to be returned by such Issuing Bank, such L/C Participant shall return
to such Issuing Bank through the Administrative Agent the portion thereof
previously distributed by the Administrative Agent to it.

 

(e)           Reimbursement Obligation of the Borrower.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, each Issuing Bank shall notify
the Borrower and the Administrative Agent thereof.  The Borrower hereby agrees
to reimburse each Issuing Bank (through the Administrative Agent) upon receipt
by the Borrower of notice from the applicable Issuing Bank of the date and
amount of a draft presented under any Letter of Credit issued on its behalf and
paid by such Issuing Bank, for the amount of such draft so paid and any fees,
charges or other costs or expenses reasonably Incurred by such Issuing Bank in
connection with such payment.  Each such payment shall be made to the
Administrative Agent for the account of the applicable Issuing Bank at the
Administrative Agent Office and in immediately available funds, no later than
3:00 P.M., New York City time, on the next succeeding Business Day after the
date on which the Borrower receives such notice.

 

(ii)           Interest shall be payable on any and all amounts remaining unpaid
by the applicable Borrower (or by the Borrower on behalf of the applicable
Borrower) under this subsection 2.7(e)(ii) from the date the draft presented
under the affected Letter of Credit is paid to the date on which the applicable
Borrower is required to pay such amounts pursuant to paragraph (i) above at the
rate which would then be payable on any outstanding ABR Loans that are Revolving
Loans and thereafter until payment in full at the rate which would be payable on
any outstanding ABR Loans that are Revolving Loans which were then overdue.

 

73

--------------------------------------------------------------------------------


 

(f)            Obligations Absolute.

 

(i)            The Borrower’s obligations under this subsection 2.7 shall be
absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which any of
them may have or have had against any Issuing Bank, any L/C Participant or any
beneficiary of a Letter of Credit; provided that this paragraph shall not
relieve any Issuing Bank or any L/C Participant of any liability resulting from
the gross negligence or willful misconduct of such Issuing Bank or such L/C
Participant, or otherwise affect any defense or other right that the Loan
Parties may have as a result of any such gross negligence or willful misconduct.

 

(ii)           The Borrower agrees with each Issuing Bank that such Issuing Bank
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
subsection 2.7(e)(i) shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between the Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the Borrower against any beneficiary of such Letter of Credit or
any such transferee; provided that this paragraph shall not relieve any Issuing
Bank or any L/C Participant of any liability resulting from the gross negligence
or willful misconduct of such Issuing Bank or such L/C Participant, or otherwise
affect any defense or other right that the Loan Parties may have as a result of
any such gross negligence or willful misconduct.

 

(iii)          Neither any Issuing Bank nor any L/C Participant shall be liable
for any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit, except with respect to errors or omissions caused by such
Person’s gross negligence or willful misconduct.

 

(g)           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Bank shall promptly
notify the Borrower and the Administrative Agent of the date and amount
thereof.  The responsibility of an Issuing Bank to the applicable Borrower in
respect of any Letter of Credit in connection with any draft presented for
payment under such Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit;
provided that this paragraph shall not relieve any Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of such Issuing Bank,
or otherwise affect any defense or other right that the Loan Parties may have as
a result of any such gross negligence or willful misconduct.

 

(h)           Letter of Credit Request.  To the extent that any provision of any
Letter of Credit Request related to any Letter of Credit is inconsistent with
the provisions of this subsection 2.7, the provisions of this subsection 2.7
shall apply.

 

(i)            Additional Issuing Banks.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, delayed or conditioned) and such Lender, designate
one or more additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this subsection
2.7(i) shall be deemed to be an “Issuing Bank” (in addition to being a Lender)
in respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
Issuing Bank or Issuing Banks and such Lender.  Any such additional Issuing

 

74

--------------------------------------------------------------------------------


 

Bank may resign as Issuing Bank (with respect to any future issuances, including
renewals) upon 10 Business Days’ notice to the Lenders.

 

2.8          Swing Line Commitments.

 

(a)           Subject to the terms and conditions hereof, the Swing Line Lender
may, in its sole discretion, make swing line loans (individually, a “Swing Line
Loan”; collectively, the “Swing Line Loans”) to the Borrower from time to time
during the Initial Revolving Commitment Period in an aggregate principal amount
at any one time outstanding not to exceed $25.0 million; provided that at no
time may the sum of the then outstanding Swing Line Loans, Revolving Loans and
L/C Obligations exceed the Revolving Commitments then in effect.  Amounts
borrowed by the Borrower under this subsection 2.8 may be repaid and, through
but excluding the Initial Revolving Maturity Date, reborrowed.  All Swing Line
Loans made to the Borrower shall be made in Dollars as ABR Loans and shall not
be entitled to be converted into Eurocurrency Loans.  The Borrower shall give
the Swing Line Lender and Administrative Agent irrevocable notice (which notice
must be received by the Swing Line Lender and Administrative Agent prior to 2:00
P.M. New York City time (or such later time as may be agreed by the Swing Line
Lender in its reasonable discretion), on the requested Borrowing Date specifying
(1) the identity of the Borrower and (2) the amount of the requested Swing Line
Loan, which shall be in a minimum amount of $100,000 or whole multiples of
$50,000 in excess thereof.  The proceeds of the Swing Line Loan will be made
available by the Swing Line Lender to the Borrower identified in such notice at
an office of the Swing Line Lender by crediting the account of such Borrower at
such office with such proceeds in Dollars.

 

(b)           The Swing Line Lender, at any time in its sole and absolute
discretion, may, and, at any time as there shall be a Swing Line Loan
outstanding for more than seven Business Days, the Swing Line Lender shall, on
behalf of the Borrower (which hereby irrevocably directs and authorizes the
Swing Line Lender to act on its behalf), request (provided that such request
shall be deemed to have been automatically made upon the occurrence of an Event
of Default under subsection 8.1(f)) each Revolving Lender, including the Swing
Line Lender, to make a Revolving Loan as an ABR Loan in an amount equal to such
Lender’s Revolving Commitment Percentage of the principal amount of all Swing
Line Loans made in Dollars (a “Mandatory Revolving Loan Borrowing”) in an amount
equal to such Revolving Lender’s Revolving Commitment Percentage of the
principal amount of all of the Swing Line Loans (collectively, the “Refunded
Swing Line Loans”) outstanding on the date such notice is given; provided that
the provisions of this subsection shall not affect the obligations of the
Borrower to prepay Swing Line Loans in accordance with the provisions of
subsection 3.4(d).  Unless the Revolving Commitments shall have expired or
terminated (in which event the procedures of paragraph (d) of this subsection
2.8 shall apply), each Revolving Lender hereby agrees to make the proceeds of
its Revolving Loan available to the Administrative Agent for the account of the
Swing Line Lender at the Administrative Agent Office prior to 12:00 Noon, New
York City time, in funds immediately available on the Business Day next
succeeding the date such notice is given notwithstanding (i) that the amount of
the Mandatory Revolving Loan Borrowing may not comply with the minimum amount
for Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 5 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory Revolving Loan Borrowing
and (v) the amount of the Revolving Commitment of such, or any other, Lender at
such time.  The proceeds of such Revolving Loans shall be immediately applied to
repay the Refunded Swing Line Loans.

 

(c)           If the Revolving Commitments shall expire or terminate at any time
while Swing Line Loans are outstanding, each Revolving Lender shall, at the
option of the Swing Line Lender, exercised reasonably, either
(i) notwithstanding the expiration or termination of the Revolving Commitments,
make a Revolving Loan as an ABR Loan (which Revolving Loan shall be deemed a
“Revolving Loan” for all purposes of this Agreement and the other Loan
Documents) or (ii) purchase an

 

75

--------------------------------------------------------------------------------


 

undivided participating interest in such Swing Line Loans, in either case in an
amount equal to such Revolving Lender’s Revolving Commitment Percentage
determined on the date of, and immediately prior to, expiration or termination
of the Revolving Commitments of the aggregate principal amount of such Swing
Line Loans; provided that, in the event that any Mandatory Revolving Loan
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under any bankruptcy,
reorganization, dissolution, insolvency, receivership, administration or
liquidation or similar law with respect to the Borrower), then each Revolving
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Revolving Loan Borrowing would otherwise have occurred, but adjusted
for any payments received from the Borrower on or after such date and prior to
such purchase) from the Swing Line Lender such participations in such
outstanding Swing Line Loans as shall be necessary to cause such Revolving
Lenders to share in such Swing Line Loans ratably based upon their respective
Revolving Commitment Percentages; provided, further, that (x) all interest
payable on the Swing Line Loans shall be for the account of the Swing Line
Lender until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay the Swing Line Lender
interest on the principal amount of the participation purchased for each day
from and including the day upon which the Mandatory Revolving Loan Borrowing
would otherwise have occurred to but excluding the date of payment for such
participation, at the rate otherwise applicable to Revolving Loans made as ABR
Loans.  Each Revolving Lender will make the proceeds of any Revolving Loan made
pursuant to the immediately preceding sentence available to the Administrative
Agent for the account of the Swing Line Lender at the Administrative Agent
Office prior to 12:00 Noon, New York City time, in funds immediately available
on the Business Day next succeeding the date on which the Revolving Commitments
expire or terminate and in Dollars.  The proceeds of such Revolving Loans shall
be immediately applied to repay the Swing Line Loans outstanding on the date of
termination or expiration of the Revolving Commitments.  In the event that the
Revolving Lenders purchase undivided participating interests pursuant to the
first sentence of this paragraph (c), each Revolving Lender shall immediately
transfer to the Swing Line Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swing Line Lender will deliver to
such Revolving Lender a Swing Line Loan Participation Certificate dated the date
of receipt of such funds and in such amount.

 

(d)           Whenever, at any time after the Swing Line Lender has received
from any Revolving Lender such Revolving Lender’s participating interest in a
Swing Line Loan, the Swing Line Lender receives any payment on account thereof
(whether directly from the Borrower or otherwise, including proceeds of
Collateral applied thereto by the Swing Line Lender), or any payment of interest
on account thereof, the Swing Line Lender will, if such payment is received
prior to 1:00 P.M., New York City time, on a Business Day, distribute to such
Revolving Lender its pro rata share thereof prior to the end of such Business
Day and otherwise, the Swing Line Lender will distribute such payment on the
next succeeding Business Day (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Line Lender is required to be
returned, such Revolving Lender will return to the Swing Line Lender any portion
thereof previously distributed by the Swing Line Lender to it.

 

(e)           Each Revolving Lender’s obligation to make the Revolving Loans and
to purchase participating interests with respect to Swing Line Loans in
accordance with subsections 2.8(c) and 2.8(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
set-off, counterclaim, recoupment, defense or other right that such Revolving
Lender or the Borrower may have against the Swing Line Lender, the Borrower or
any other Person for any reason whatsoever; (ii) the occurrence or continuance
of a Default or an Event of Default; (iii) any adverse change in condition
(financial or otherwise) of the Borrower; (iv) any breach of this Agreement or
any

 

76

--------------------------------------------------------------------------------


 

other Loan Document by the Borrower, any other Loan Party or any other Lender;
(v) any inability of the Borrower to satisfy the conditions precedent to
borrowing set forth in this Agreement on the date upon which such Revolving Loan
is to be made or participating interest is to be purchased or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.9          Incremental Facilities.

 

(a)           So long as no Event of Default under subsection 8.1(a) or
(f) exists or would arise therefrom, the Borrower shall have the right, at any
time and from time to time after the Effective Date, (i) to request new term
loan commitments under one or more new term loan credit facilities to be
included in this Agreement (the “Incremental Term Loan Commitments”), (ii) to
increase the Existing Term Loans by requesting new term loan commitments to be
added to an Existing Tranche of Term Loans (the “Supplemental Term Loan
Commitments”), (iii) to increase the Existing Revolving Commitments by
requesting new Revolving Loan Commitments be added to an Existing Tranche of
Existing Revolving Commitments (the “Supplemental Revolving Commitments”),
(iv) to request new commitments under one or more new revolving facilities to be
included in this Agreement (the “Incremental Revolving Commitments”), and/or
(v) to request new letter of credit facility commitments under one or more new
letter of credit facilities to be included in this Agreement (the “Incremental
Letter of Credit Commitments” and, together with the Incremental Term Loan
Commitments, Supplemental Term Loan Commitments, Supplemental Revolving
Commitments and the Incremental Revolving Commitments, the “Incremental
Commitments”), provided that, (i) the aggregate amount of Incremental
Commitments permitted pursuant to this subsection 2.9 shall not exceed, at the
time the respective Incremental Commitment becomes effective (and after giving
effect to the Incurrence of Indebtedness in connection therewith and the
application of proceeds of any such Indebtedness), an amount that could then be
Incurred under this Agreement in compliance with subsection 7.1(b)(i), (ii) if
any portion of an Incremental Commitment is to be Incurred in reliance on the
Ratio Incremental Facility, the Borrower shall have delivered a certificate to
the Administrative Agent, certifying compliance with the financial test set
forth in such clause (together with calculations demonstrating compliance with
such test) and (iii) if any portion of an Incremental Commitment is to be
Incurred in reliance on clause (ii) or (iii) of the definition of “Maximum
Incremental Facilities Amount”, the Borrower shall have delivered a certificate
to the Administrative Agent, certifying the amount of the available basket in
such clause to be used for the Incurrence of such Incremental Commitment.  Any
Loans made in respect of any such Incremental Commitment (other than
Supplemental Term Loan Commitments and Supplemental Revolving Commitments) shall
be made by creating a new Tranche.  Each Incremental Commitment made available
pursuant to this subsection 2.9 shall be in a minimum aggregate amount of at
least $10,000,000 and in integral multiples of $5,000,000 in excess thereof (or
in such lower minimum amounts or multiples as agreed to by the Administrative
Agent in its reasonable discretion).

 

(b)           Each request from the Borrower pursuant to this subsection 2.9
shall set forth the requested amount and proposed terms of the relevant
Incremental Commitments.  The Incremental Commitments (or any portion thereof)
may be made by any existing Lender or by any other bank or financial institution
(any such other bank or financial institution, an “Additional Incremental
Lender”, and the Additional Incremental Lenders together with any existing
Lender providing Incremental Commitments, the “Incremental Lenders”); provided
that if such Additional Incremental Lender is not already a Lender hereunder or
an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Supplemental Revolving Commitment)
the consent of the Swing Line Lender or any Issuing Bank (in each case, such
consent not to be unreasonably withheld, delayed or conditioned) shall be
required.

 

(c)           Supplemental Term Loan Commitments and Supplemental Revolving
Commitments shall become commitments under this Agreement pursuant to a
supplement specifying the

 

77

--------------------------------------------------------------------------------


 

Tranche of Term Loans or Revolving Commitments to be increased, executed by the
Borrower and each increasing Lender substantially in the form attached hereto as
Exhibit O-1 (the “Increase Supplement”) or by each Additional Incremental Lender
substantially in the form attached hereto as Exhibit O-2 (the “Lender Joinder
Agreement”), as the case may be, which shall be delivered to the Administrative
Agent for recording in the Register.  Upon effectiveness of the Lender Joinder
Agreement each Additional Incremental Lender shall be a Lender for all intents
and purposes of this Agreement and the term loan made pursuant to such
Supplemental Term Loan Commitment shall be a Term Loan or commitments made
pursuant to such Supplemental Revolving Commitment shall be Revolving
Commitments, as applicable.

 

(d)           Incremental Commitments (other than Supplemental Term Loan
Commitments and Supplemental Revolving Commitments) shall become commitments
under this Agreement pursuant to an amendment (an “Incremental Commitment
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower and each applicable Incremental Lender. 
Notwithstanding anything to the contrary herein or in any other Loan Document,
an Incremental Commitment Amendment may, without the consent of any other
Lender, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the opinion of the Borrower and the Administrative Agent, (x) to
effectuate the provisions of this subsection 2.9 and/or (y) so long as such
amendments are not materially adverse to the other Lenders, to maintain the
fungibility of any such Incremental Term Loans with any Tranche of then
outstanding Term Loans; provided, however, that (i) (A) the Incremental
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be, at the Borrower’s option, secured on an
equal and ratable basis or a junior basis by the same Collateral securing the
Senior Credit Facility Obligations (so long as any such Incremental Commitments
(and related Obligations) are subject to an Intercreditor Agreement) or be
unsecured, (B) the Incremental Commitments and any incremental loans drawn
thereunder (the “Incremental Loans”) shall rank on an equal and ratable basis in
right of payment with or (at the Borrower’s option) junior in right of payment
to the Senior Credit Facility Obligations and (C) no Incremental Commitment
Amendment may provide for (I) any Incremental Commitment or any Incremental
Loans to be secured by any Collateral or other assets of any Loan Party that do
not also secure the Senior Credit Facility Obligations and (II) so long as any
Initial Term Loans are outstanding, any mandatory prepayment from the Net
Available Cash of Asset Dispositions (other than any Asset Disposition in
respect of any assets, business or Person the acquisition of which was financed,
all or in part, with Incremental Loans provided pursuant to such Incremental
Commitment Amendment and the disposition of which was contemplated by any
definitive agreement in respect of such acquisition) or Recovery Events or from
Excess Cash Flow, to the extent the Net Available Cash of such Asset Disposition
or Recovery Event or such Excess Cash Flow are required to be applied to repay
the Initial Term Loans pursuant to subsection 3.4(c) or (d), on more than a
ratable basis with the Initial Term Loans (after giving effect to any amendment
in accordance with subsection 10.1(d)(v)); (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the maturity
date of any Incremental Revolving Commitment shall be no earlier than, and no
scheduled mandatory commitment reduction in respect thereof shall be required
prior to the Initial Revolving Maturity Date; (iv) the maturity date and the
weighted average life to maturity of such Incremental Term Loan Commitments
shall be no earlier than or shorter than, as the case may be, the Initial Term
Loan Maturity Date or the remaining weighted average life to maturity of the
Initial Term Loans, as applicable (other than an earlier maturity date and/or
shorter weighted average life to maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter weighted average life to maturity than
the Initial Term Loan Maturity Date or the remaining weighted average life to
maturity of the Initial Term Loans, as applicable); (v) the interest rate
margins and (subject to clause (iv) above) amortization schedule applicable to
the loans made pursuant to the Incremental Commitments shall be determined by
the Borrower and the applicable Incremental Lenders; provided that in the event

 

78

--------------------------------------------------------------------------------


 

that the applicable interest rate margins for any term loans made prior to the
date that is 12 months after the Effective Date that are secured on an equal and
ratable basis by the same Collateral securing the Senior Credit Facility
Obligations that are Incurred by the Borrower under any Incremental Term Loan
Commitment or under 7.1(b)(i)(B) other than under an Incremental Term Loan
Commitment are, in either case, higher than the applicable interest rate margin
for the Initial Term Loans by more than 50 basis points, then the Applicable
Margin for the Initial Term Loans shall be increased to the extent necessary so
that the applicable interest rate margin for the Initial Term Loans is equal to
the applicable interest rate margins for such Incremental Term Loans or such
other term loans, as applicable, minus 50 basis points; provided, further that,
in determining the applicable interest rate margins for the Initial Term Loans
and the Incremental Term Loans or such other term loans, as applicable,
(A) original issue discount (“OID”) or upfront fees payable generally to all
participating Incremental Lenders in lieu of OID (which shall be deemed to
constitute like amounts of OID) payable by the Borrower to the Lenders under the
Initial Term Loans or any Incremental Term Loan or other term loan, as
applicable, in the initial syndication thereof shall be included (with OID and
upfront fees being equated to interest based on an assumed four-year life to
maturity) (provided that, if the Initial Term Loans are issued in a manner such
that all Initial Term Loans were not issued with a uniform amount of OID or
upfront fees within the Tranche of Initial Term Loans, the amount of OID and
upfront fees attributable to the entire Tranche of Initial Term Loans shall be
determined on a weighted average basis); (B) any arrangement, structuring,
commitment, amendment or other fees payable in connection with the Incremental
Term Loans or such other term loans, as applicable, that are not shared with all
Incremental Lenders providing such Incremental Term Loans or all term loan
lenders providing such other term loans, as applicable, shall be excluded;
(C) any amendments to the Applicable Margin on the Initial Term Loans that
became effective subsequent to the Effective Date but prior to the time of such
Incremental Term Loans or other term loans, as applicable, shall also be
included in such calculations and (D) if the Incremental Term Loans or such
other term loans, as applicable, include an interest rate floor greater than the
interest rate floor applicable to the Initial Term Loans, such increased amount
shall be equated to the applicable interest rate margin for purposes of
determining whether an increase to the Applicable Margin for the Initial Term
Loans shall be required, to the extent an increase in the interest rate floor
for the Initial Term Loans would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
Applicable Margin) applicable to the Initial Term Loans shall be increased by
such amount; (vi) such Incremental Commitment Amendment may provide (1) for the
inclusion, as appropriate, of Additional Incremental Lenders in any required
vote or action of the Required Lenders, Required Revolving Lenders or of the
Lenders of each Tranche hereunder, (2) class voting and other class protections
for any additional credit facilities, (3) for the amendment of the definitions
of “Additional Obligations,” “Disqualified Stock,” and “Refinancing
Indebtedness”, in each case only to extend the maturity date and the weighted
average life to maturity requirements, from the Initial Term Loan Maturity Date
and remaining weighted average life to maturity of the Initial Term Loans to the
extended maturity date and the remaining weighted average life to maturity of
such Incremental Term Loans, as applicable and (4) for the amendment of clause
(iii) of the definition of “Additional Obligations” to provide for the
applicable mandatory prepayment protections to apply to such Incremental Term
Loans; and (vii) the other terms and documentation in respect thereof, to the
extent not consistent with this Agreement as in effect prior to giving effect to
the Incremental Commitment Amendment, shall otherwise be reasonably satisfactory
to the Borrower, provided that to the extent such terms and documentation are
not consistent with, in the case of Incremental Term Loans, the terms and
documentation governing the Initial Term Loans, and, in the case of Incremental
Revolving Commitments, the terms and documentation governing the Initial
Revolving Commitments (except to the extent permitted by clause (iii), (iv),
(v) or (vi) above), they shall be reasonably satisfactory to the Borrower and
the Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Commitment Amendment. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Incremental
Commitment Amendment, this Agreement and any other Loan Document shall be deemed
amended to the extent (but

 

79

--------------------------------------------------------------------------------


 

only to the extent) necessary to reflect the existence and terms of the
Incremental Commitments evidenced thereby.

 

2.10        Permitted Debt Exchanges.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, pursuant to one or more offers (each, a “Permitted Debt Exchange
Offer”) made from time to time by the Borrower to all Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act)) with outstanding Term Loans of a particular
Tranche, as selected by the Borrower, the Borrower may from time to time
following the Effective Date consummate one or more exchanges of Term Loans of
such Tranche for Additional Obligations in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied:  (i) the
aggregate principal amount (calculated on the face amount thereof) of the
Permitted Debt Exchange Notes shall be not greater than the aggregate principal
amount (calculated on the face amount thereof) of Term Loans exchanged therefor
plus accrued interest, fees and premium (if any) thereon and fees and expenses
Incurred in connection with such exchange, (ii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged by the
Borrower pursuant to any Permitted Debt Exchange shall automatically be
cancelled and retired by the Borrower on the date of the settlement thereof
(and, if requested by the Administrative Agent, any applicable exchanging Lender
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, or such other form as may be reasonably requested by the
Administrative Agent, in respect thereof pursuant to which the respective Lender
assigns its interest in the Term Loans being exchanged pursuant to the Permitted
Debt Exchange to the Borrower for immediate cancellation), (iii) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) tendered by Lenders in respect of the relevant Permitted Debt Exchange
Offer (with no Lender being permitted to tender a principal amount of Term Loans
which exceeds the principal amount of the applicable Tranche actually held by
it) shall exceed the maximum aggregate principal amount of Term Loans offered to
be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans subject to such Permitted Debt
Exchange Offer tendered by such Lenders ratably up to such maximum amount based
on the respective principal amounts so tendered, (iv) each such Permitted Debt
Exchange Offer shall be made on a pro rata basis to the Lenders (other than any
Lender that, if requested by the Borrower, is unable to certify that it is
either a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act) or an institutional “accredited investor” (as defined in
Rule 501 under the Securities Act)) based on their respective aggregate
principal amounts of outstanding Term Loans of the applicable Tranche, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Administrative Agent and
(vi) any applicable Minimum Exchange Tender Condition shall be satisfied. 
Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans exchanged pursuant to any Permitted
Debt Exchange Offer.

 

(b)           With respect to all Permitted Debt Exchanges effected by the
Borrower pursuant to this subsection 2.10, (i) such Permitted Debt Exchanges
(and the cancellation of the exchanged Term Loans in connection therewith) shall
not constitute voluntary or mandatory payments or prepayments for purposes of
subsection 3.4 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $10,000,000 in aggregate principal amount of Term Loans (or such lower
principal amount as agreed to by the Administrative Agent in its reasonable
discretion), provided that subject to the foregoing clause (ii), the Borrower
may at its election specify as a condition (a “Minimum Exchange Tender
Condition”) to consummating any such Permitted Debt Exchange that a minimum
amount (to be determined and

 

80

--------------------------------------------------------------------------------


 

specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.  The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this subsection 2.10 and
hereby waive the requirements of any provision of this Agreement (including
subsections 3.4 and 3.8) or any other Loan Document that may otherwise prohibit
any such Permitted Debt Exchange or any other transaction contemplated by this
subsection 2.10.

 

(c)           In connection with each Permitted Debt Exchange, the Borrower
shall provide the Administrative Agent at least ten Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this subsection 2.10 and without
conflict with subsection 2.10(d); provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five Business Days following the date on which
the Permitted Debt Exchange Offer is made (or such shorter period as may be
agreed to by the Administrative Agent in its reasonable discretion).

 

(d)           The Borrower shall be responsible for compliance with, and hereby
agrees to comply with, all applicable securities and other laws in connection
with each Permitted Debt Exchange, it being understood and agreed that
(x) neither the Administrative Agent nor any Lender assumes any responsibility
in connection with the Borrower’s compliance with such laws in connection with
any Permitted Debt Exchange (other than the Borrower’s reliance on any
certificate delivered by a Lender pursuant to subsection 2.10(a) above for which
such Lender shall bear sole responsibility) and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Exchange Act.

 

(e)           The Borrower shall have the right, by written notice to the
Administrative Agent, to modify, revoke and rescind, or revoke and reissue its
offer to make a Permitted Debt Exchange and the notice provided pursuant to
subsection 2.10(c) therefor at its discretion at any time prior to consummation
of such Permitted Debt Exchange.

 

2.11        Specified Refinancing Facilities.

 

(a)           The Borrower may, from time to time, add one or more new term loan
facilities (the “Specified Refinancing Term Loan Facilities”) and new revolving
credit facilities (the “Specified Refinancing Revolving Facilities”, and,
together with the Specified Refinancing Term Loan Facilities, the “Specified
Refinancing Facilities”) to the Facilities to refinance (i) all or any portion
of any Tranche of Term Loans then outstanding under this Agreement or (ii) all
or any portion of any Tranche of Revolving Loans (or unused Revolving
Commitments) under this Agreement; provided that (i) the Specified Refinancing
Facilities will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be, at the Borrower’s option, secured on an
equal and ratable basis or a junior basis by the same Collateral securing the
Senior Credit Facility Obligations (so long as any such Specified Refinancing
Amendments (and related Obligations) are subject to an Intercreditor Agreement)
or be unsecured, (ii) the Specified Refinancing Term Loan Facilities and any
term loans drawn thereunder (the “Specified Refinancing Term Loans”) and
Specified Refinancing Revolving Facilities and revolving loans draw thereunder
(the “Specified Refinancing Revolving Loans” and, together with the Specified
Refinancing Term Loans, the “Specified Refinancing Loans”) shall rank equally
and ratably in right of payment with or (at the Borrower’s option) junior in
right of payment to the Senior Credit Facility Obligations, (iii) no Specified
Refinancing Amendment may provide for any Specified Refinancing Facility or any
Specified Refinancing Loans to be secured by any Collateral or other assets of
any Loan Party that do not also secure the Senior Credit Facility Obligations,
(iv) the Specified Refinancing Facilities will have such pricing, amortization
(subject to clause (vi) below) and optional and mandatory

 

81

--------------------------------------------------------------------------------


 

prepayment terms as may be agreed by the Borrower and the applicable Lenders
thereof, (v) the maturity date of any Specified Refinancing Revolving Facility
shall be no earlier than, and no scheduled mandatory commitment reduction in
respect thereof shall be required prior to, the Maturity Date of the Tranche of
Loans being refinanced, (vi) the maturity date and the weighted average life to
maturity of the Specified Refinancing Term Loan Facilities shall be no earlier
than or shorter than, as the case may be, the Maturity Date of the Tranche of
Term Loans being refinanced or the remaining weighted average life to maturity
of the Term Loans being refinanced, as applicable (other than an earlier
maturity date and/or shorter weighted average life to maturity for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter weighted
average life to maturity than the Maturity Date of the Tranche of Term Loans
being refinanced or the remaining weighted average life to maturity of the Term
Loans being refinanced, as applicable), (vii) the Net Cash Proceeds of such
Specified Refinancing Facility shall be applied, substantially concurrently with
the Incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced (and, in the case of Revolving Loans, a corresponding amount of
Revolving Commitments shall be permanently reduced), in each case pursuant to
subsection 3.4; and (viii) the Specified Refinancing Facilities shall not have a
principal or commitment amount greater than the Loans being refinanced plus
accrued interest, fees and premium (if any) thereon and fees and expenses
Incurred in connection with such refinancing.

 

(b)           Each request from the Borrower pursuant to this subsection 2.11
shall set forth the requested amount and proposed terms of the relevant
Specified Refinancing Facility.  The Specified Refinancing Facilities (or any
portion thereof) may be made by any existing Lender or by any other bank or
financial institution (any such other bank or financial institution, an
“Additional Specified Refinancing Lender”, and the Additional Specified
Refinancing Lenders together with any existing Lender providing Specified
Refinancing Facilities, the “Specified Refinancing Lenders”); provided that if
such Additional Specified Refinancing Lender is not already a Lender hereunder
or an Affiliate of a Lender hereunder or an Approved Fund, the consent of the
Administrative Agent and (in the case of a Specified Refinancing Revolving
Facility) the consent of the Swing Line Lender or any Issuing Bank (in each
case, such consent not to be unreasonably withheld, delayed or conditioned)
shall be required.

 

(c)           Specified Refinancing Facilities shall become facilities under
this Agreement pursuant to a Specified Refinancing Amendment to this Agreement
and, as appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender.  Notwithstanding anything to the
contrary herein or in any other Loan Document, any Specified Refinancing
Amendment may, without the consent of any other Lender, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to effect the provisions of this
subsection 2.11, in each case on terms consistent with this subsection 2.11.

 

(d)           Any Loans made in respect of any such Specified Refinancing
Facility shall be made by creating a new Tranche.  Each Specified Refinancing
Facility made available pursuant to this subsection 2.11 shall be in a minimum
aggregate amount of at least $10,000,000 and in integral multiples of $5,000,000
in excess thereof (or such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its reasonable discretion).  Any Specified
Refinancing Amendment may provide for the issuance of Letters of Credit for the
account of the Borrower or any Restricted Subsidiary, or the provision to the
Borrower of Swing Line Loans, pursuant to any Specified Refinancing Revolving
Facility established thereby; provided that no Issuing Bank or Swing Line Lender
shall be obligated to provide any such Letters of Credit or Swing Line Loans
unless it has consented (in its sole discretion) to the applicable Specified
Refinancing Amendment.

 

82

--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Specified Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement and any other Loan Documents shall be deemed amended
to the extent (but only to the extent) necessary to reflect the existence and
terms of the Specified Refinancing Facilities Incurred pursuant thereto
(including the addition of such Specified Refinancing Facilities as separate
“Facilities” and “Tranches” hereunder and treated in a manner consistent with
the Facilities being refinanced, including for purposes of prepayments and
voting).  In addition, if so provided in the relevant Specified Refinancing
Amendment and with the consent of each issuer of Letters of Credit,
participations in Letters of Credit expiring on or after the scheduled Maturity
Date in respect of the respective Tranche of Revolving Loans or commitments
shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding commitments under Specified Refinancing Revolving Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing Revolving
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Revolving Facilities and the terms
of such participation interests (including the commission applicable thereto)
shall be adjusted accordingly.

 

(f)            The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this subsection 2.11 and hereby waive the
requirements of any provision of this Agreement (including subsections 3.8) or
any other Loan Document that may otherwise prohibit any such Specified
Refinancing Facility or any other transaction contemplated by this subsection
2.11.

 

SECTION 3          GENERAL PROVISIONS.

 

3.1          Interest Rates and Payment Dates.

 

(a)           Each Eurocurrency Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Adjusted LIBOR Rate determined for such day plus the Applicable Margin in effect
for such day.

 

(b)           Each ABR Loan shall bear interest for each day that it is
outstanding at a rate per annum equal to the ABR for such day plus the
Applicable Margin in effect for such day.

 

(c)           If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any letter of credit commission,
letter of credit fee or other amount payable hereunder shall not be paid when
due (whether at the Stated Maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum which is (x) in the case of
overdue principal, the rate that would otherwise be applicable thereto pursuant
to the relevant foregoing provisions of this subsection 3.1 plus 2.00%, (y) in
the case of overdue interest, the rate that would be otherwise applicable to
principal of the related Loan pursuant to the relevant foregoing provisions of
this subsection 3.1 (other than clause (x) above) plus 2.00% and (z) in the case
of other amounts, the rate described in paragraph (b) of this subsection 3.1 for
ABR Loans plus 2.00%, in each case from the date of such non-payment until such
amount is paid in full (after as well as before judgment); provided that (1) no
amount shall be payable pursuant to this subsection 3.1(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender and (2) no amounts
shall accrue pursuant to this subsection 3.1(c) on any overdue amount or other
amount payable to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection shall be payable from time to time on demand.

 

83

--------------------------------------------------------------------------------


 

(e)           It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

3.2          Conversion and Continuation Options.

 

(a)           The Borrower may elect from time to time to convert outstanding
Loans made or outstanding from Eurocurrency Loans to ABR Loans by giving the
Administrative Agent at least two Business Days’ (or such shorter period as may
be agreed by the Administrative Agent in its reasonable discretion) prior
irrevocable notice of such election, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert
outstanding Loans from ABR Loans to Eurocurrency Loans by giving the
Administrative Agent at least three Business Days’ (or such shorter period as
may be agreed by the Administrative Agent in its reasonable discretion) prior
irrevocable notice of such election.  Any such notice of conversion to
Eurocurrency Loans shall specify the length of the initial Interest Period or
Interest Periods therefor.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof.  All or any part of
outstanding Eurocurrency Loans and ABR Loans may be converted as provided
herein, provided that (i) (unless the Required Lenders otherwise consent) no
Loan may be converted into a Eurocurrency Loan when any Default or Event of
Default has occurred and is continuing and the Administrative Agent has given
notice to the Borrower that no such conversions may be made and (ii) no Loan may
be converted into a Eurocurrency Loan after the date that is one month prior to
the applicable Maturity Date.

 

(b)           Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Loan, determined in accordance with the applicable
provisions of the term “Interest Period” set forth in subsection 1.1, provided
that no Eurocurrency Loan may be continued as such (i) (unless the Required
Lenders otherwise consent) when any Default or Event of Default has occurred and
is continuing and the Administrative Agent has given notice to the Borrower that
no such continuations may be made or (ii) after the date that is one month prior
to the applicable Maturity Date, and provided further, if the Borrower shall
fail to give any required notice as described above in this subsection 3.2(b) or
if such continuation is not permitted pursuant to the preceding proviso such
Eurocurrency Loans shall be automatically converted to ABR Loans on the last day
of such then expiring Interest Period.  Upon receipt of any such notice of
continuation pursuant to this subsection 3.2(b), the Administrative Agent shall
promptly notify each affected Lender thereof.

 

3.3          Minimum Amounts of Sets.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurocurrency Loans comprising each Set shall be equal to $5.0 million or a whole
multiple of $1.0 million in excess thereof, and so that there shall not be more
than 15 Sets in any one Tranche at any one time outstanding.

 

3.4          Optional and Mandatory Prepayments.

 

(a)           (i) Optional Prepayment of the Term Loans.  The Borrower may at
any time and from time to time prepay the Term Loans made to it in whole or in
part, subject to subsection 3.12, without premium or penalty, upon notice by the
Borrower to the Administrative Agent prior to 1:00 P.M.,

 

84

--------------------------------------------------------------------------------


 

New York City time at least three Business Days (or such shorter period as may
be agreed by the Administrative Agent in its reasonable discretion) prior to the
date of prepayment (in the case of Eurocurrency Loans), or prior to 12:00 P.M.,
New York City time (or such later time as may be agreed by the Administrative
Agent in its reasonable discretion) on the date of prepayment (in the case of
ABR Loans).  Such notice shall specify the date and amount of prepayment,
whether the prepayment is of Eurocurrency Loans, ABR Loans or a combination
thereof, and, if a combination thereof, the principal amount allocable to each,
the applicable Tranche being repaid and if a combination thereof the principle
amount allocable to each.  Upon the receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof.  Any
such notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  If any such
notice is given and is not revoked, the amount specified in such notice shall be
due and payable on the date specified therein, together with (if a Eurocurrency
Loan is prepaid other than at the end of the Interest Period applicable thereto)
any amounts payable pursuant to subsection 3.12 and accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans pursuant to this
subsection 3.4(a) shall be applied to the respective installments of principal
of such Term Loans in such order as the Borrower may direct.  Partial
prepayments pursuant to this subsection 3.4(a) shall be in multiples of $1.0
million; provided that, notwithstanding the foregoing, any Tranche of Term Loans
may be prepaid in its entirety.  Each prepayment of Initial Term Loans pursuant
to this subsection 3.4(a) made on or prior to the six-month anniversary of the
Effective Date in an amount equal to the Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary from its Incurrence of new term loans
secured on an equal and ratable basis with the Initial Term Loans in a Repricing
Transaction shall be accompanied by the payment of the fee required by
subsection 3.4(i).

 

(ii)           Prepayment of the Revolving Loans; Termination or Reduction of
Revolving Commitments.

 

(A)          The Borrower may at any time and from time to time prepay the
Revolving Loans made to it and the Reimbursement Obligations in respect of
Letters of Credit issued for its account in whole or in part, subject to
subsection 3.12, without premium or penalty, upon notice to the Administrative
Agent at least three Business Days (or such shorter period as may be agreed by
the Administrative Agent in its reasonable discretion) prior to the date of
prepayment (in the case of Eurocurrency Loans), or at least one Business Day (or
such shorter period as may be agreed by the Administrative Agent in its
reasonable discretion) prior to the date of prepayment (in the case of ABR Loans
other than Swing Line Loans) or same day notice (in the case of Swing Line Loans
and Reimbursement Obligations).  Such notice shall specify the date and amount
of prepayment and whether the prepayment is (i) of Initial Revolving
Loans, Incremental Revolving Loans, Extended Revolving Loans, Specified
Refinancing Revolving Loans or Swing Line Loans, or a combination thereof, and
(ii) of Eurocurrency Loans, ABR Loans or a combination thereof and, in each case
if a combination thereof, the principal amount allocable to each and, in the
case of any prepayment of Reimbursement Obligations, the date and amount of
prepayment, the identity of the applicable Letter of Credit or Letters of Credit
and the amount allocable to each of such Reimbursement Obligations.  Any such
notice may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Upon the receipt
of any such notice the Administrative Agent shall promptly notify each affected
Lender thereof.  If any such notice is given and not revoked,

 

85

--------------------------------------------------------------------------------


 

the amount specified in such notice shall be due and payable on the date
specified therein, together with (if a Eurocurrency Loan is prepaid other than
at the end of the Interest Period applicable thereto) any amounts payable
pursuant to subsection 3.12.  Partial prepayments of the Revolving Loans and the
Reimbursement Obligations pursuant to this subsection 3.4(a) shall (unless the
Borrower otherwise directs) be applied, first, to payment of the Swing Line
Loans then outstanding, second, to payment of the Revolving Loans then
outstanding, third, to payment of any Reimbursement Obligations then outstanding
and, last, to cash collateralize any outstanding L/C Obligation on terms
reasonably satisfactory to the applicable Issuing Bank.  Partial prepayments of
Revolving Loans pursuant to this subsection 3.4(a) shall be in whole multiples
of $1,000,000; provided that, notwithstanding the foregoing, any Loan may be
prepaid in its entirety.

 

(B)                               The Borrower shall have the right, upon not
less than three Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice to the Administrative
Agent (which will promptly notify the Lenders thereof), to terminate the Initial
Revolving Commitments, Incremental Revolving Commitments of any Tranche, the
Extended Revolving Commitments of any Tranche or the Specified Refinancing
Revolving Commitments of any Tranche or, from time to time, to reduce the amount
of Initial Revolving Commitments, Incremental Revolving Commitments of any
Tranche, Extended Revolving Commitments of any Tranche or Specified Refinancing
Revolving Commitments of any Tranche; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swing Line Loans made on the effective
date thereof, the aggregate principal amount of the Revolving Loans and Swing
Line Loans then outstanding, when added to the sum of the then outstanding L/C
Obligations, would exceed the Revolving Commitments then in effect and provided,
further, that notwithstanding anything to the contrary in this Agreement, the
Borrower may condition such notice upon the occurrence or non-occurrence of any
event specified therein (including the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any such reduction shall be
in an amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall reduce permanently the applicable Revolving Commitments then
in effect.

 

(C)                               The Borrower shall prepay all Swing Line Loans
then outstanding simultaneously with each borrowing of Revolving Loans.  Upon
the Incurrence by the Borrower or any Restricted Subsidiary of any Specified
Refinancing Revolving Loans, the Borrower shall prepay an aggregate principal
amount of the Tranche of Revolving Loans being refinanced in an amount equal to
100% of all Net Cash Proceeds received therefrom promptly (and in any event
within five Business Days) following receipt thereof by the Borrower or such
Restricted Subsidiary.

 

(D)                               In the event that on any date the
Administrative Agent calculates that the Aggregate Outstanding Revolving Credit
with respect to all of the Lenders (including the Swing Line Lender) exceeds the
aggregate Revolving Commitments then in effect, the Administrative Agent will
give notice to such effect to the Borrower and the Lenders.  Following receipt
of any such notice, the Borrower will, as soon as practicable but in any event
within five Business Days of receipt of such notice, first, make such repayments
or prepayments of Loans (together with interest accrued to the date of such
repayment or prepayment), second, pay any Reimbursement Obligations then
outstanding and, third, cash collateralize any outstanding L/C Obligations on
terms reasonably satisfactory to the

 

86

--------------------------------------------------------------------------------


 

applicable Issuing Bank as shall be necessary to cause the Aggregate Outstanding
Revolving Credit with respect to all of the Lenders (including the Swing Line
Lender) to no longer exceed the aggregate Revolving Commitments then in
effect. If any such repayment or prepayment of a Eurocurrency Loan pursuant to
this subsection 3.4(a)(ii)(D) occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to the
Lenders such amounts, if any, as may be required pursuant to subsection 3.12.

 

(b)                                 If on or after the Effective Date the
Borrower or any Restricted Subsidiary shall Incur Indebtedness for borrowed
money (other than Indebtedness permitted pursuant to subsection 7.1 (other than
Specified Refinancing Term Loans)), then, in each case, the Borrower shall
prepay, in accordance with subsections 3.4(e) and (f), the Term Loans (or in the
case of the Incurrence of any Specified Refinancing Term Loans, the Tranche of
Term Loan being refinanced) in an amount equal to (i) 100% of the Net Cash
Proceeds thereof minus (ii) the portion of such Net Cash Proceeds applied (to
the extent the Borrower or any Restricted Subsidiary is required by the terms
thereof) to prepay, repay or purchase other Pari Passu Indebtedness on a no more
than pro rata basis with the Term Loans, in each case with such prepayment to be
made on or before the fifth Business Day following notice given to each Lender
of the Prepayment Date as contemplated by subsection 3.4(f).

 

(c)                                  On a date within 120 days after the last
day of each fiscal year of the Borrower ending on or after December 31, 2019
(each, an “ECF Payment Date”), the Borrower shall, in accordance with
subsections 3.4(e) and (f), prepay the Term Loans in an amount equal to
(A)(i) the ECF Percentage of the Borrower’s Excess Cash Flow for the immediately
preceding fiscal year minus (ii) the sum of (x) (without giving effect to
prepayments, repayments, repurchases or retirements previously deducted pursuant
to clause (y) below) the aggregate principal amount of Term Loans (including
Incremental Term Loans, Extended Term Loans and Specified Refinancing Term
Loans) prepaid pursuant to subsection 3.4(a), any Revolving Loans (including
Incremental Revolving Loans, Extended Revolving Loans and Specified Refinancing
Revolving Loans) prepaid to the extent accompanied by a corresponding permanent
Revolving Commitment reduction, Pari Passu Indebtedness (in the case of
revolving loans, to the extent accompanied by a corresponding permanent
commitment reduction) voluntarily prepaid, repaid, repurchased or retired and
any prepayment of Term Loans (including Incremental Term Loans, Extended Term
Loans and Specified Refinancing Term Loans) pursuant to subsection
3.4(j) (provided that such deduction for prepayments pursuant to subsection
3.4(j) shall be limited to the actual cash amount of such prepayment) in each
case during such fiscal year and (y) the aggregate principal amount of Term
Loans (including Incremental Term Loans, Extended Term Loans and Specified
Refinancing Term Loans) prepaid pursuant to subsection 3.4(a), any Revolving
Loans (including Incremental Revolving Loans, Extended Revolving Loans and
Specified Refinancing Revolving Loans) prepaid to the extent accompanied by a
corresponding permanent Revolving Commitment reduction, Pari Passu Indebtedness
(in the case of revolving loans, to the extent accompanied by a corresponding
permanent commitment reduction) voluntarily prepaid, repaid, repurchased or
retired and any prepayment of Term Loans (including Incremental Term Loans,
Extended Term Loans and Specified Refinancing Term Loans) pursuant to subsection
3.4(j) (provided that such deduction for prepayments pursuant to subsection
3.4(j) shall be limited to the actual cash amount of such prepayment) in each
case since the end of such fiscal year and on or prior to such ECF Payment Date,
in each case excluding prepayments funded with proceeds from the Incurrence of
long-term Indebtedness (the amount described in this clause (A), the “ECF
Prepayment Amount”) minus (B) the portion of such ECF Prepayment Amount applied
(to the extent the Borrower or any Subsidiary is required by the terms thereof)
to prepay, repay or purchase other Pari Passu Indebtedness on no more than a pro
rata basis with the Term Loans.  For the avoidance of doubt, for purposes of
this subsection 3.4(c), proceeds from the Incurrence of long-term Indebtedness
shall not be deemed to include proceeds from the Incurrence of Indebtedness
under the Revolving Commitments, any Special Purpose Financing or any other
revolving credit or working capital financing.

 

87

--------------------------------------------------------------------------------


 

(d)                                 The Borrower shall, in accordance with
subsections 3.4(e) and 3.4(f), prepay the Term Loans to the extent required by
subsection 7.4(b)(ii) (subject to subsection 7.4(c)).

 

(e)                                  Subject to the last sentence of subsection
3.4(f) and subsection 3.4(k), each prepayment of Term Loans pursuant to
subsection 3.4(b), (c) or (d) (other than a prepayment with the proceeds of
Specified Refinancing Term Loans) shall be allocated pro rata among the Initial
Term Loans, the Incremental Term Loans, the Extended Term Loans and the
Specified Refinancing Term Loans; provided, that at the request of the Borrower,
in lieu of such application on a pro rata basis among all Tranches of Term
Loans, such prepayment may be applied to any Tranche of Term Loans so long as
the maturity date of such Tranche of Term Loans precedes the maturity date of
each other Tranche of Term Loans then outstanding or, in the event more than one
Tranche of Term Loans shall have an identical maturity date that precedes the
maturity date of each other Tranche of Term Loans then outstanding, to such
Tranches on a pro rata basis.  Each prepayment of Term Loans pursuant to
subsection 3.4(a)(i) shall be applied within each applicable Tranche of Term
Loans to the respective installments of principal thereof in the manner directed
by the Borrower (or, if no such direction is given, in direct order of
maturity). Each prepayment of Term Loans pursuant to subsection 3.4(b), (c) or
(d) shall be applied within each applicable Tranche of Term Loans, first, to the
accrued interest on the principal amount of Term Loans being prepaid and,
second, to the respective installments of principal thereof in the manner
directed by the Borrower (or, if no such direction is given in direct order of
maturity).  Notwithstanding any other provision of this subsection 3.4, a Lender
may, at its option, and if agreed by the Borrower, in connection with any
prepayment of Term Loans pursuant to subsection 3.4(a), (b), (c) or (d),
exchange such Lender’s portion of the Term Loan to be prepaid for Rollover
Indebtedness, in lieu of such Lender’s pro rata portion of such prepayment (and
any such Term Loans so exchanged shall be deemed repaid for all purposes under
the Loan Documents).

 

(f)                                   The Borrower shall give notice to the
Administrative Agent of any mandatory prepayment of the Term Loans (x) pursuant
to subsection 3.4(c), no later than three Business Days prior to the date on
which such payment is due and (y) pursuant to subsection 3.4(b) or (d), promptly
within five Business Days upon becoming obligated to make such prepayment.  Such
notice shall state that the Borrower is offering to make such mandatory
prepayment (x) on or before a date that is three Business Days after the date of
such notice in the case of any prepayment pursuant to subsection 3.4(c), (y) on
or before the date specified in subsection 3.4(b), in the case of a prepayment
pursuant to subsection 3.4(b) or (z) on or before the date specified in
subsection 7.4, in the case of a prepayment pursuant to subsection 3.4(d) (any
such date of prepayment, a “Prepayment Date”).  Subject to the following
sentence, once given, such notice shall be irrevocable and all amounts subject
to such notice shall be due and payable on the relevant Prepayment Date as
required by this subsection 3.4 (except as otherwise provided in the last
sentence of this subsection 3.4(f)).  Any such notice of prepayment pursuant to
subsection 3.4(b), (c) or (d) may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent, on or
prior to the specified effective date) if such condition is not satisfied.  Upon
receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately give notice to each Lender of the prepayment and the relevant
Prepayment Date.  In the case of any prepayment pursuant to subsection 3.4(b),
the Borrower (in its sole discretion) may give each Lender the option (in its
sole discretion) to elect to decline any such prepayment by giving notice of
such election in writing to the Administrative Agent by 11:00 A.M., New York
City time, on the date that is three Business Days prior to the Prepayment Date
(or such shorter period as may be agreed to by the Administrative Agent in its
reasonable discretion).  In the case of any prepayment pursuant to subsections
3.4(c) or (d), each Lender may (in its sole discretion) elect to decline any
such prepayment by giving notice of such election in writing to the
Administrative Agent by 11:00 A.M., New York City time, on the date that is
three Business Days prior to the Prepayment Date (or such shorter period as may
be agreed to by the Administrative Agent in its reasonable discretion).  Upon

 

88

--------------------------------------------------------------------------------


 

receipt by the Administrative Agent of such notice, the Administrative Agent
shall immediately notify the Borrower of such election.  Any amount so declined
by any Lender may, at the option of the Borrower, be applied to pay or prepay
the Term Loans of Lenders not declining such prepayment, in the manner described
in subsection 3.4(e), or other obligations under the other Credit Facilities, or
otherwise be retained by the Borrower and its Restricted Subsidiaries or applied
by the Borrower or any of its Restricted Subsidiaries in any manner not
prohibited by this Agreement.

 

(g)                                  Amounts prepaid on account of Term Loans
pursuant to subsection 3.4(a), (b), (c) or (d) may not be reborrowed.

 

(h)                                 Notwithstanding the foregoing provisions of
this subsection 3.4, if at any time any prepayment of the Loans pursuant to
subsection 3.4(a), (b), (c) or (d) would result, after giving effect to the
procedures set forth in this Agreement, in the Borrower Incurring breakage costs
under subsection 3.12 as a result of Eurocurrency Loans being prepaid other than
on the last day of an Interest Period with respect thereto, then, the Borrower
may, so long as no Default or Event of Default shall have occurred and be
continuing, in its sole discretion, initially deposit a portion (up to 100%) of
the amounts that otherwise would have been paid in respect of such Eurocurrency
Loans with the Administrative Agent (which deposit must be equal in amount to
the amount of such Eurocurrency Loans not immediately prepaid), to be held as
security for the obligations of the Borrower to make such prepayment pursuant to
a cash collateral agreement to be entered into on terms reasonably satisfactory
to the Administrative Agent with such cash collateral to be directly applied
upon the first occurrence thereafter of the last day of an Interest Period with
respect to such Eurocurrency Loans (or such earlier date or dates as shall be
requested by the Borrower); provided that such unpaid Eurocurrency Loans shall
continue to bear interest in accordance with subsection 3.1 until such unpaid
Eurocurrency Loans have been prepaid.  In addition, if the Borrower reasonably
determines in good faith that any amounts attributable to Foreign Subsidiaries
that are required to be applied to prepay Term Loans pursuant to subsection
3.4(b) or (c) would result in material adverse tax consequences to Borrower or
any of its Restricted Subsidiaries, then the Borrower shall not be required to
prepay such amounts as required thereunder; provided that the Borrower shall
take commercially reasonable actions to permit repatriation of the proceeds
subject to such prepayments in order to effect such prepayments without
incurring material adverse tax consequences.

 

(i)                                     Notwithstanding the foregoing, if on or
prior to the date that is six months after the Effective Date the Borrower makes
a voluntary prepayment of any outstanding Initial Term Loans pursuant to a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each Initial Term Loan Lender, a prepayment premium of
1.0% of the aggregate principal amount of Initial Term Loans being prepaid. If,
on or prior to the date that is six months after the Effective Date, any Initial
Term Loan Lender is replaced pursuant to subsection 10.1(g) in connection with
any amendment of this Agreement (including in connection with any refinancing
transaction permitted under subsection 10.6(g) to replace the Initial Term
Loans) that results in a Repricing Transaction, such Lender (and not any Person
who replaces such Lender pursuant to subsection 2.5(e) or 10.1(g)) shall receive
a fee equal to 1.0% of the principal amount of the Initial Term Loans of such
Lender assigned to a replacement Lender pursuant to subsection 2.5(e) or
10.1(g).

 

(j)                                    Discounted Term Loan Prepayments. 
Notwithstanding anything in any Loan Document to the contrary, the Borrower may
prepay the outstanding Term Loans on the following basis:

 

(i)                                     Right to Prepay.  The Borrower shall
have the right to make a voluntary prepayment of Term Loans at a discount to par
(such prepayment, the “Discounted Term Loan Prepayment”) pursuant to a Borrower
Offer of Specified Discount Prepayment, a Borrower Solicitation of Discount
Range Prepayment Offers, or a Borrower Solicitation of Discounted Prepayment
Offers, in each case made in accordance with this subsection 3.4(j); provided
that (x) 

 

89

--------------------------------------------------------------------------------


 

at the time of such Discounted Term Loan Prepayment, after giving effect
thereto, Total Liquidity is equal to or greater than $250.0 million and (y) the
Borrower shall not initiate any action under this subsection 3.4(j) in order to
make a Discounted Term Loan Prepayment unless (1) at least 10 Business Days
shall have passed since the consummation of the most recent Discounted Term Loan
Prepayment as a result of a prepayment made by the Borrower on the applicable
Discounted Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion); or (2) at least three
Business Days shall have passed since the date the Borrower was notified that no
Lender was willing to accept any prepayment of any Term Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion).  Each Lender
participating in any Discounted Term Loan Prepayment acknowledges and agrees
that in connection with such Discounted Term Loan Prepayment, (1) the Borrower
then may have, and later may come into possession of, information regarding the
Term Loans or the Loan Parties hereunder that is not known to such Lender and
that may be material to a decision by such Lender to participate in such
Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender,
independently and without reliance on the Borrower, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in such Discounted Term Loan
Prepayment notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (3) none of the Borrower, its Subsidiaries, the Administrative
Agent, or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.  Each
Lender participating in any Discounted Term Loan Prepayment further acknowledges
that the Excluded Information may not be available to the Administrative Agent
or the other Lenders.  Any Term Loans prepaid pursuant to this subsection
3.4(j) shall be immediately and automatically cancelled.

 

(ii)                                  Borrower Offer of Specified Discount
Prepayment.

 

(1)                                 The Borrower may from time to time offer to
make a Discounted Term Loan Prepayment by providing the Administrative Agent
with three Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Borrower, to each Lender or to
each Lender with respect to any Tranche on a Tranche by Tranche basis, (II) any
such offer shall specify the aggregate Outstanding Amount offered to be prepaid
(the “Specified Discount Prepayment Amount”), the Tranches of Term Loans subject
to such offer and the specific percentage discount to par value (the “Specified
Discount”) of the Outstanding Amount of such Loans to be prepaid, (III) the
Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $500,000 in excess thereof, and
(IV) each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date.  The Administrative Agent will promptly provide each
relevant Lender with a copy of such Specified Discount Prepayment Notice and a
form of the Specified Discount Prepayment Response to be completed and returned
by each such Lender to the Administrative Agent (or its delegate) by no later
than 5:00 P.M., New York time, on the third Business Day after the date of
delivery of such notice to the relevant Lenders (or such later date designated
by the Administrative Agent and approved by the Borrower) (the “Specified
Discount Prepayment Response Date”).

 

90

--------------------------------------------------------------------------------


 

(2)                                 Each relevant Lender receiving such offer
shall notify the Administrative Agent (or its delegate) by the Specified
Discount Prepayment Response Date whether or not it agrees to accept a
prepayment of any of its relevant then outstanding Term Loans at the Specified
Discount and, if so (such accepting Lender, a “Discount Prepayment Accepting
Lender”), the amount of such Lender’s Outstanding Amount and Tranches of Term
Loans to be prepaid at such offered discount.  Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable.  Any Lender whose Specified Discount Prepayment Response is not
received by the Administrative Agent by the Specified Discount Prepayment
Response Date shall be deemed to have declined to accept such Borrower Offer of
Specified Discount Prepayment.

 

(3)                                 If there is at least one Discount Prepayment
Accepting Lender, the Borrower will make prepayment of outstanding Term Loans
pursuant to this paragraph (ii) to each Discount Prepayment Accepting Lender in
accordance with the respective Outstanding Amount and Tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to the foregoing clause (2); provided that, if the aggregate Outstanding Amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective Outstanding Amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Administrative Agent (in
consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) will calculate such
proration (the “Specified Discount Proration”).  The Administrative Agent shall
promptly, and in any case within three Business Days following the Specified
Discount Prepayment Response Date, notify (I) the Borrower of the respective
Lenders’ responses to such offer, the Discounted Prepayment Effective Date and
the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and the
Tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, and the aggregate Outstanding Amount and the Tranches of all Term Loans to
be prepaid at the Specified Discount on such date, and (III) each Discount
Prepayment Accepting Lender of the Specified Discount Proration, if any, and
confirmation of the Outstanding Amount, Tranche and Type of Term Loans of such
Lender to be prepaid at the Specified Discount on such date.  Each determination
by the Administrative Agent of the amounts stated in the foregoing notices to
the Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error.  The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with paragraph (vi) below (subject to paragraph (x) below).

 

(iii)                               Borrower Solicitation of Discount Range
Prepayment Offers.

 

(1)                                 The Borrower may from time to time solicit
Discount Range Prepayment Offers by providing the Administrative Agent with
three Business Days’ (or such shorter period as may be agreed by the
Administrative Agent in its reasonable discretion) notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of the Borrower, to each Lender or to each
Lender with respect to any Tranche on a Tranche by Tranche basis, (II) any such
notice shall specify the maximum aggregate Outstanding Amount of the relevant
Term Loans that the Borrower is willing to prepay at a discount (the “Discount
Range Prepayment Amount”), the Tranches of Term Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the Outstanding Amount of such Term Loans willing to be prepaid by the Borrower,
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $500,000 in excess thereof, and
(IV) each such solicitation by the

 

91

--------------------------------------------------------------------------------


 

Borrower shall remain outstanding through the Discount Range Prepayment Response
Date.  The Administrative Agent will promptly provide each relevant Term Loan
Lender with a copy of such Discount Range Prepayment Notice and a form of the
Discount Range Prepayment Offer to be submitted by a responding relevant Term
Loan Lender to the Administrative Agent (or its delegate) by no later than 5:00
P.M., New York time, on the third Business Day after the date of delivery of
such notice to the relevant Term Loan Lenders (or such later date as may be
designated by the Administrative Agent and approved by the Borrower) (the
“Discount Range Prepayment Response Date”).  Each relevant Term Loan Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans and the maximum aggregate Outstanding Amount and Tranches of such
Term Loans such Lender is willing to have prepaid at the Submitted Discount (the
“Submitted Amount”).  Any Term Loan Lender whose Discount Range Prepayment Offer
is not received by the Administrative Agent by the Discount Range Prepayment
Response Date shall be deemed to have declined to accept a Discounted Term Loan
Prepayment of any of its Term Loans at any discount to their par value within
the Discount Range.

 

(2)                                 The Administrative Agent shall review all
Discount Range Prepayment Offers received by it by the Discount Range Prepayment
Response Date and will determine (in consultation with the Borrower and subject
to rounding requirements of the Administrative Agent made in its reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this paragraph (iii).  The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Administrative Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate Outstanding Amount equal to the
lesser of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts.  Each Lender that has submitted a Discount Range Prepayment
Offer to accept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following clause (3)) at the Applicable Discount (each
such Lender, a “Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate Outstanding Amount and of the Tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the Outstanding Amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Administrative Agent (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) will calculate such proration (the
“Discount Range Proration”).  The Administrative Agent shall promptly, and in
any case within three Business Days following the Discount Range Prepayment
Response Date, notify (w) the Borrower of the respective Term Loan Lenders’
responses to such solicitation, the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate Outstanding Amount of the Discounted Term
Loan Prepayment and the Tranches to be

 

92

--------------------------------------------------------------------------------


 

prepaid, (x) each Term Loan Lender of the Discounted Prepayment Effective Date,
the Applicable Discount, and the aggregate Outstanding Amount and Tranches of
all Term Loans to be prepaid at the Applicable Discount on such date, (y) each
Participating Lender of the aggregate Outstanding Amount and Tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).

 

(iv)                              Borrower Solicitation of Discounted Prepayment
Offers.  (1)  The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Administrative Agent with three Business
Days’ (or such shorter period as may be agreed by the Administrative Agent in
its reasonable discretion) notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of the Borrower, to each Term Loan Lender or to each Lender
or to each Lender with respect to any Tranche on a Tranche by Tranche basis,
(II) any such notice shall specify the maximum aggregate Outstanding Amount of
the Term Loans and the Tranches of Term Loans the Borrower is willing to prepay
at a discount (the “Solicited Discounted Prepayment Amount”), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $500,000 in excess thereof, and
(IV) each such solicitation by the Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date.  The Administrative Agent will
promptly provide each relevant Term Loan Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Term Loan Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time on the third
Business Day after the date of delivery of such notice to the relevant Term Loan
Lenders (or such later date as may be designated by the Administrative Agent and
approved by the Borrower) (the “Solicited Discounted Prepayment Response
Date”).  Each Term Loan Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Term
Loan Lender is willing to allow prepayment of its then outstanding Term Loans
and the maximum aggregate Outstanding Amount and Tranches of such Term Loans
(the “Offered Amount”) such Lender is willing to have prepaid at the Offered
Discount.  Any Term Loan Lender whose Solicited Discounted Prepayment Offer is
not received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount to their par value.

 

(2)                                 The Administrative Agent shall promptly
provide the Borrower with a copy of all Solicited Discounted Prepayment Offers
received by it by the Solicited Discounted Prepayment Response Date.  The
Borrower shall review all such Solicited Discounted Prepayment Offers and
select, at its sole discretion, the smallest of the Offered Discounts specified
by the relevant responding Term Loan Lenders in the Solicited Discounted
Prepayment Offers that the Borrower is willing to accept (the “Acceptable
Discount”), if any.  If the Borrower elects to accept any Offered Discount as
the Acceptable Discount, then as soon as practicable after the determination of
the Acceptable Discount, but in no event later than by the third Business Day
after the date of receipt by the Borrower from the Administrative Agent of a
copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this clause (2) (the “Acceptance Date”), the Borrower shall submit
an Acceptance and Prepayment Notice to the Administrative Agent setting forth
the Acceptable Discount.  If the Administrative Agent shall

 

93

--------------------------------------------------------------------------------


 

fail to receive an Acceptance and Prepayment Notice from the Borrower by the
Acceptance Date, the Borrower shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

 

(3)                                 Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Administrative Agent by the
Solicited Discounted Prepayment Response Date, within three Business Days after
receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Administrative Agent will determine (in consultation
with the Borrower and subject to rounding requirements of the Administrative
Agent made in its reasonable discretion) the aggregate Outstanding Amount and
the Tranches of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by
the Borrower at the Acceptable Discount in accordance with this
subsection 3.4(j)(iv).  If the Borrower elects to accept any Acceptable
Discount, then the Borrower agrees to accept all Solicited Discounted Prepayment
Offers received by the Administrative Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer to accept prepayment at an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required proration pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying Lender”). 
The Borrower will prepay outstanding Term Loans pursuant to this paragraph
(3) to each Qualifying Lender in the aggregate Outstanding Amount and of the
Tranches specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the Outstanding Amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”).  On or prior to the Discounted Prepayment Determination
Date, the Administrative Agent shall promptly notify (w) the Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Term Loan Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
Tranches to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate Outstanding Amount and the Tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration.  Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with paragraph (vi) below
(subject to paragraph (x) below).

 

(v)                                 Expenses.  In connection with any Discounted
Term Loan Prepayment, the Borrower and the Lenders acknowledge and agree that
the Administrative Agent may require as a condition to any Discounted Term Loan
Prepayment, the payment of customary fees and expenses of the Administrative
Agent from the Borrower in connection therewith.

 

(vi)                              Payment.  If any Term Loan is prepaid in
accordance with paragraphs (ii) through (iv) above, the Borrower shall prepay
such Term Loans on the Discounted Prepayment

 

94

--------------------------------------------------------------------------------


 

Effective Date.  The Borrower shall make such prepayment to the Administrative
Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office and in immediately available funds not later than
11:00 A.M. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installment of the
Term Loans to be paid on the Maturity Date in respect thereof.  The Term Loans
so prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date.  The aggregate Outstanding Amount of the Tranches of the Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
Outstanding Amount of the Tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.  The Lenders
hereby agree that, in connection with a prepayment of Term Loans pursuant to
this subsection 3.4(j) and notwithstanding anything to the contrary contained in
this Agreement, (i) interest in respect of the Term Loans may be made on a
non-pro rata basis among the Lenders holding such Loans to reflect the payment
of accrued interest to certain Lenders as provided in this subsection
3.4(j)(vi) and (ii) all subsequent prepayments and repayments of the Term Loans
(except as otherwise contemplated by this Agreement) shall be made on a pro rata
basis among the respective Lenders based upon the then outstanding principal
amounts of the Term Loans then held by the respective Lenders after giving
effect to any prepayment pursuant to this subsection 3.4(j) as if made at par. 
It is also understood and agreed that prepayments pursuant to this subsection
3.4(j) shall not be subject to subsection 3.4(a), or, for the avoidance of
doubt, subsection 10.7(a) or the pro rata allocation requirements of subsection
3.8(a).

 

(vii)                           Other Procedures.  To the extent not expressly
provided for herein, each Discounted Term Loan Prepayment shall be consummated
pursuant to procedures consistent with the provisions in this subsection 3.4(j),
established by the Administrative Agent acting in its reasonable discretion and
as reasonably agreed by the Borrower.

 

(viii)                        Notice.  Notwithstanding anything in any Loan
Document to the contrary, for purposes of this subsection 3.4(j), each notice or
other communication required to be delivered or otherwise provided to the
Administrative Agent (or its delegate) shall be deemed to have been given upon
the Administrative Agent’s (or its delegate’s) actual receipt during normal
business hours of such notice or communication; provided that any notice or
communication actually received outside of normal business hours shall be deemed
to have been given as of the opening of business on the next Business Day.

 

(ix)                              Actions of Administrative Agent.  Each of the
Borrower and the Lenders acknowledges and agrees that the Administrative Agent
may perform any and all of its duties under this subsection 3.4(j) by itself or
through any Affiliate of the Administrative Agent and expressly consents to any
such delegation of duties by the Administrative Agent to such Affiliate and the
performance of such delegated duties by such Affiliate.  The exculpatory
provisions in this Agreement shall apply to each Affiliate of the Administrative
Agent and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this subsection 3.4(j) as well as to activities of
the Administrative Agent in connection with any Discounted Term Loan Prepayment
provided for in this subsection 3.4(j).

 

(x)                                       Revocation.  The Borrower shall have
the right, by written notice to the Administrative Agent, to revoke in full (but
not in part) its offer to make a Discounted Term Loan Prepayment and rescind the
applicable Specified Discount Prepayment Notice, Discount Range Prepayment
Notice or Solicited Discounted Prepayment Notice therefor at its discretion at
any time on or prior to the applicable Specified Discount Prepayment Response
Date (and if such

 

95

--------------------------------------------------------------------------------


 

offer is so revoked, the Borrower shall not be required to make any prepayment
to a Lender pursuant to this subsection 3.4(j)).

 

(xi)                                    No Obligation.  This subsection
3.4(j) shall not (i) require the Borrower to undertake any prepayment pursuant
to this subsection 3.4(j) or (ii) limit or restrict the Borrower from making
voluntary prepayments of the Term Loans in accordance with the other provisions
of this Agreement.

 

(k)                                 Notwithstanding anything to the contrary
herein, this subsection 3.4 may be amended (and the Lenders hereby irrevocably
authorize the Administrative Agent to enter into any such amendments) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of Term Loans
added pursuant to subsections 2.5, 2.9 and 2.11, as applicable, or pursuant to
any other credit or letter of credit facility added pursuant to subsection 2.9
or 10.1(e).

 

(l)                                     In the event that (x) the Spin-Off does
not occur on or prior to 11:59 p.m., New York City time, on February 7, 2019, or
(y) the Borrower notifies the Administrative Agent that the Borrower has
abandoned the Spin-Off, then (i) the Revolving Commitments shall terminate at
such time and (ii) the Borrower shall (A) prepay in whole and not in part in
cash the aggregate outstanding principal amount of the Loans then outstanding at
par plus accrued interest, and pay all other amounts payable with respect to the
Facilities and (B) cash collateralize any outstanding L/C Obligations on terms
reasonably satisfactory to the applicable Issuing Bank.

 

3.5                               Administrative Agent’s Fee; Other Fees.

 

(a)                                 The Borrower agrees to pay, or cause to be
paid, to the Administrative Agent and the Other Representatives any fees in the
amounts and on the dates previously agreed to in writing by the Borrower, the
Other Representatives and the Administrative Agent in connection with this
Agreement.

 

(b)                                 The Borrower agrees to pay, or cause to be
paid, to the Administrative Agent, for the account of each Revolving Lender, a
commitment fee for the period from and including the first day of the applicable
Revolving Commitment Period to the applicable Maturity Date, computed at the
Applicable Commitment Fee Percentage on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last Business Day of each
March, June, September and December, and on the applicable Maturity Date, or
such earlier date as the Revolving Commitments shall terminate as provided
herein, commencing on September 30, 2018.

 

3.6                               Computation of Interest and Fees.

 

(a)                                 Interest (other than interest based on the
Prime Rate) shall be calculated on the basis of a 360-day year for the actual
days elapsed; and commitment fees and any other fees and interest based on the
Prime Rate shall be calculated on the basis of a 365-day year (or 366-day year,
as the case may be) for the actual days elapsed.  The Administrative Agent shall
as soon as practicable notify the Borrower and the affected Lenders of each
determination of an Adjusted LIBOR Rate.  Any change in the interest rate on a
Loan resulting from a change in the ABR or the Statutory Reserve Rate shall
become effective as of the opening of business on the day on which such change
becomes effective.  The Administrative Agent shall as soon as practicable notify
the Borrower and the affected Lenders of the effective date and the amount of
each such change in interest rate.

 

96

--------------------------------------------------------------------------------


 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower
or any Lender, deliver to the Borrower or such Lender a statement showing in
reasonable detail the calculations used by the Administrative Agent in
determining any interest rate pursuant to subsection 3.1, excluding any ABR Loan
which is based upon the Prime Rate.

 

3.7                               Inability to Determine Interest Rate.  (a) If
prior to the first day of any Interest Period for a Eurocurrency Loan:

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBOR Rate with respect to any Eurocurrency Loan (the “Affected Rate”)
for such Interest Period (including because the LIBOR Screen Rate is not
available or published on a current basis), or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBOR Rate or the LIBOR Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period,

 

the Administrative Agent shall give notice by electronic means or telephone
thereof to the Borrower and the Lenders as soon as practicable thereafter.  If
such notice is given (a) any Eurocurrency Loans to be made the rate of interest
applicable to which is based on the Affected Rate requested to be made on the
first day of such Interest Period shall be made as ABR Loans and (b) any Loans
that were to have been converted on the first day of such Interest Period to or
continued as Eurocurrency Loans the rate of interest applicable to which is
based upon the Affected Rate shall be converted to or continued as ABR Loans. 
Until such notice has been withdrawn by the Administrative Agent, no further
Eurocurrency Loans the rate of interest applicable to which is based upon the
Affected Rate shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Rate.

 

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBOR Screen Rate has made a
public statement that the administrator of the LIBOR Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBOR Screen Rate), (x) the administrator of the LIBOR Screen Rate has made a
public statement identifying a specific date after which the LIBOR Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Screen
Rate), (y) the supervisor for the administrator of the LIBOR Screen Rate has
made a public statement identifying a specific date after which the LIBOR Screen
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin);

 

97

--------------------------------------------------------------------------------


 

provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Notwithstanding anything to the contrary in subsection 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object in good faith to such amendment. 
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this subsection 3.7(b), only to the extent the LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Eurocurrency Loans requested to be made shall be
made as ABR Loans, (y) any request to convert ABR Loans to Eurocurrency Loans
shall be ineffective and (z) any request to continue Eurocurrency Loans shall be
ineffective and such Loans shall be converted to ABR Loans.

 

3.8                               Pro Rata Treatment and Payments.

 

(a)                                 Except as otherwise expressly provided
herein, each borrowing of Revolving Loans (other than Swing Line Loans) by the
Borrower from the Lenders hereunder shall be made, each payment (except as
provided in subsection 3.14) by the Borrower on account of any commitment fee in
respect of the Revolving Commitments hereunder and any reduction (except as
provided in subsections 2.5, 2.9, 2.11, 3.13(d), 10.1(g) or 10.6(k)) of the
Revolving Commitments of the Lenders shall be allocated by the Administrative
Agent, pro rata according to the respective Revolving Commitment Percentages of
the Lenders (other than payments in respect of any difference in the Applicable
Commitment Fee Percentages in respect of any Tranche); provided that at the
request of the Borrower, in lieu of such application on a pro rata basis among
all Revolving Commitments, such reduction may be applied to any Revolving
Commitments so long as the Maturity Date of such Revolving Commitments precedes
the Maturity Date of each other Tranche of Revolving Commitments then
outstanding or, in the event more than one Tranche of Revolving Commitments
shall have an identical Maturity Date that precedes the Maturity Date of each
other Tranche of Revolving Commitments then outstanding, to such Tranches on a
pro rata basis.  Each payment (including each prepayment, but excluding payments
made pursuant to subsection 2.5, 2.9, 2.10, 2.11, 3.4(i), 3.9, 3.10, 3.11, 3.12,
3.13(d), 3.14, 10.1(g) or 10.6) by the Borrower on account of principal of and
interest on any Tranche of Loans (other than (v) payments in respect of any
difference in the Applicable Margin, Adjusted LIBOR Rate or ABR in respect of
any Tranche, (w) any payment pursuant to subsection 3.4(b), (c) or (d), to the
extent declined by any Lender as provided in subsection 3.4(f), (x) any payments
pursuant to subsection 3.4(j), which shall be allocated as set forth in
subsection 3.4(j); (y) any prepayments pursuant to subsection 10.6(h) or
10.6(k) and (z) any payment accompanying a termination of Revolving Commitments
pursuant to the provisos to the first sentence of this subsection 3.8(a) which
shall be applied to the Revolving Loans outstanding under the Tranches under
which Revolving Commitments are being terminated) shall be allocated by the
Administrative Agent pro rata according to the respective outstanding principal
amounts of such Loans of such Tranche then held by the respective Lenders;
provided that a Lender may, at its option, and if agreed by the Borrower,
exchange such Lender’s portion of a Term Loan to be prepaid for Rollover
Indebtedness, in lieu of such Lender’s pro rata portion of such prepayment,
pursuant to the last sentence of subsection 3.4(e).  All payments (including
prepayments) to be made by the Borrower hereunder, whether on account of
principal, interest, fees, Reimbursement Obligations or otherwise, shall be made
without set-off or counterclaim and shall be made at or prior to the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 P.M., New York City
time), on the due date thereof to the Administrative Agent for the account of
the Lenders holding the relevant Loans, the L/C Participants, the Administrative
Agent, or the Other Representatives, as the case may be, at the Administrative
Agent’s Office, and shall be made in Dollars and in immediately available
funds.  Payments received by the Administrative Agent after such time shall be
deemed to have been received on the next Business Day.  The Administrative Agent
shall distribute such payments to

 

98

--------------------------------------------------------------------------------


 

such Lenders, L/C Participants or Other Representatives, as the case may be, if
any such payment is received prior to 2:00 P.M., New York City time, on a
Business Day, in like funds as received prior to the end of such Business Day,
and otherwise the Administrative Agent shall distribute such payment to such
Lenders on the next succeeding Business Day.  If any payment hereunder (other
than payments on the Eurocurrency Loans) becomes due and payable on a day other
than a Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity of such payment shall be extended to the next
succeeding Business Day (and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension)
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  This subsection 3.8(a) may be amended in accordance
with subsection 10.1(d) to the extent necessary to reflect differing amounts
payable, and priorities of payments, to Lenders participating in any new
Tranches added pursuant to subsections 2.5, 2.9 and 2.11, as applicable.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to such Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower in
respect of such borrowing a corresponding amount.  If such amount is not made
available to the Administrative Agent by the required time on the Borrowing Date
therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to the daily average NYFRB Rate.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this subsection 3.8(b) shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, (x) the Administrative Agent shall notify the Borrower
of the failure of such Lender to make such amount available to the
Administrative Agent and the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder on demand, from the Borrower and (y) then the Borrower may,
without waiving or limiting any rights or remedies it may have against such
Lender hereunder or under applicable law or otherwise, borrow a like amount on
an unsecured basis from any commercial bank for a period ending on the date upon
which such Lender does in fact make such borrowing available.

 

3.9                               Illegality.  Notwithstanding any other
provision herein, if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Effective Date
shall make it unlawful for any Lender to make or maintain any Eurocurrency Loans
as contemplated by this Agreement (“Affected Loans”), (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Affected Loans, continue Affected Loans as such and convert an ABR Loan to
an Affected Loan shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain such Affected Loans,
such Lender shall then have a commitment only to make an ABR Loan (or a Swing
Line Loan denominated in Dollars) when an Affected Loan is requested and
(c) such Lender’s Loans then outstanding as Affected Loans, if any, shall be
converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Revolving Loans or within such
earlier period as required by law.  If any such conversion of an Affected Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Borrower shall pay to such Lender such amounts, if
any, as may be required pursuant to subsection 3.12.

 

99

--------------------------------------------------------------------------------


 

3.10                        Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender, or compliance by any Lender or Issuing Bank with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority, in each case made subsequent to the Effective Date
(or, if later, the date on which such Lender becomes a Lender or such Issuing
Bank becomes an Issuing Bank):

 

(i)                                     shall subject such Lender or Issuing
Bank to any tax of any kind whatsoever with respect to any Eurocurrency Loan or
Letter of Credit made or maintained or, in the case of Letters of Credit,
participated in, by it or any Letter of Credit issued by it as applicable or its
obligation to make or maintain Eurocurrency Loans or issue or participate in any
Letters of Credit, or change the basis of taxation of payments to such Lender or
Issuing Bank in respect thereof in each case, except for (x) Non-Excluded Taxes,
(y) taxes measured by or imposed upon net income, or franchise taxes, or taxes
measured by or imposed upon overall capital or net worth, or branch taxes (in
the case of such capital, net worth or branch taxes, imposed in lieu of such net
income tax) and (z) Taxes imposed by FATCA, of such Lender or Issuing Bank or
its applicable lending office, branch, or any affiliate thereof;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender which is not otherwise included in the
determination of the Adjusted LIBOR Rate or the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender or Issuing Bank
any other condition (excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender or Issuing Bank,
through the Administrative Agent, in accordance herewith, the Borrower shall
promptly pay such Lender or Issuing Bank, upon its demand, any additional
amounts necessary to compensate such Lender or Issuing Bank for such increased
cost or reduced amount receivable with respect to such Eurocurrency Loans or
Letters of Credit, provided that, in any such case, the Borrower may elect to
convert the Eurocurrency Loans made by such Lender hereunder to ABR Loans by
giving the Administrative Agent at least one Business Day’s notice (or such
shorter period as may be agreed by the Administrative Agent in its reasonable
discretion) of such election, in which case the Borrower shall promptly pay to
such Lender, upon demand, without duplication, amounts theretofore required to
be paid to such Lender pursuant to this subsection 3.10(a) and such amounts, if
any, as may be required pursuant to subsection 3.12.  If any Lender or Issuing
Bank becomes entitled to claim any additional amounts pursuant to this
subsection, it shall provide prompt notice thereof to the Borrower, through the
Administrative Agent, certifying (x) that one of the events described in this
paragraph (a) has occurred and describing in reasonable detail the nature of
such event, (y) as to the increased cost or reduced amount resulting from such
event and (z) as to the additional amount demanded by such Lender or Issuing
Bank and a reasonably detailed explanation of the calculation thereof.  Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender or Issuing Bank, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this subsection 3.10(a), the
Borrower shall not be required to compensate a Lender pursuant to this
subsection 3.10(a) (i) for any amounts Incurred more than six months prior to
the date that such Lender notifies the Borrower

 

100

--------------------------------------------------------------------------------


 

of such Lender’s intention to claim compensation therefor or (ii) for any
amounts, if such Lender is applying this provision to the Borrower in a manner
that is inconsistent with its application of “increased cost” or other similar
provisions under other syndicated credit agreements to similarly situated
borrowers.  This subsection 3.10 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

 

(b)                                 If any Lender or Issuing Bank shall have
determined that the adoption of or any change in any Requirement of Law
regarding capital adequacy or liquidity or in the interpretation or application
thereof or compliance by such Lender or Issuing Bank or any corporation
controlling such Lender or Issuing Bank with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the Effective Date,
does or shall have the effect of reducing the rate of return on such
Lender’s, Issuing Bank’s or such corporation’s capital as a consequence of such
Lender’s, Issuing Bank’s obligations or hereunder or in respect of any Letter of
Credit to a level below that which such Lender, Issuing Bank or such corporation
could have achieved but for such change or compliance (taking into consideration
such Lender’s, Issuing Bank’s or such corporation’s policies with respect to
capital adequacy) by an amount deemed by such Lender or Issuing Bank to be
material, then from time to time, within ten Business Days after submission by
such Lender or Issuing Bank to the Borrower (with a copy to the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this paragraph (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender, Issuing Bank or corporation and a reasonably detailed
explanation of the calculation thereof, the Borrower shall pay to such Lender or
Issuing Bank such additional amount or amounts as will compensate such
Lender, Issuing Bank or corporation for such reduction.  Such a certificate as
to any additional amounts payable pursuant to this subsection submitted by such
Lender or Issuing Bank, through the Administrative Agent, to the Borrower shall
be conclusive in the absence of manifest error.  Notwithstanding anything to the
contrary in this subsection 3.10(b), the Borrower shall not be required to
compensate a Lender pursuant to this subsection 3.10(b) (i) for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor or (ii) for
any amounts, if such Lender is applying this provision to the Borrower in a
manner that is inconsistent with its application of “increased cost” or other
similar provisions under other syndicated credit agreements to similarly
situated borrowers.  This subsection 3.10 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(c)                                  Notwithstanding anything herein to the
contrary, the Dodd Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, regulations, guidelines and directives promulgated thereunder
or issued in connection therewith, and all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III, in
each case shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Effective Date for all purposes herein.

 

3.11                        Taxes.

 

(a)                                 Except as provided below in this subsection
or as required by law (which term shall include FATCA), all payments made by the
Borrower under this Agreement and any Notes shall be made free and clear of, and
without deduction or withholding for or on account of any Taxes; provided that
if any Non-Excluded Taxes are required to be withheld from any amounts payable
by the Borrower or the Administrative Agent to the Administrative Agent, Issuing
Bank or any Lender hereunder or under any Notes, the amounts so payable by the
Borrower shall be increased to the extent necessary to yield to

 

101

--------------------------------------------------------------------------------


 

such Agent, such Lender or the Issuing Bank (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that the Borrower
shall be entitled to deduct and withhold, and the Borrower shall not be required
to indemnify for, any Non-Excluded Taxes, and any such amounts payable by the
Borrower or the Administrative Agent to or for the account of any Agent, Lender
or Issuing Bank shall not be increased (x) if such Agent, Lender or Issuing Bank
fails to comply with the requirements of paragraph (b), (c) or (d) of this
subsection, (y) with respect to any Non-Excluded Taxes imposed in connection
with the payment of any fees paid under this Agreement, other than fees paid by
or on behalf of a Foreign Subsidiary, unless such Non-Excluded Taxes are imposed
(1) as a result of a change in treaty, law or regulation that occurred after
such Agent became an Agent hereunder or such Lender became a Lender hereunder or
such Issuing Bank becomes an Issuing Bank hereunder (or, if such Agent, Lender
or Issuing Bank is a non-U.S. intermediary or flow-through entity for U.S.
federal income tax purposes, after the relevant beneficiary or member of such
Agent, Lender or Issuing Bank became such a beneficiary or member, if later)
(any such change, at such time, a “Change in Law”) or (2) on a Person that is an
assignee whose assignor was entitled to receive additional amounts with respect
to payments made by the Borrower, at the time such assignment was effective, as
a result of Change in Law that occurred after the Effective Date and such
assignee (including, for the avoidance of doubt, any replacement of the Issuing
Bank) is subject to the same Change in Law with respect to payments from the
Borrower, provided that in no event shall such additional amounts under this
clause (2) exceed the additional amounts that the assignor was entitled to
receive at the time such assignment was effective, or (z) with respect to any
Non-Excluded Taxes imposed by the United States or any state or political
subdivision thereof, unless such Non-Excluded Taxes are imposed (1) as a result
of a Change in Law or (2) on a Person that is an assignee whose assignor was
entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Effective Date and such assignee (including, for the
avoidance of doubt, any replacement of the Issuing Bank) is subject to the same
Change in Law with respect to payments from the Borrower, provided that in no
event shall such additional amounts under this clause (2) exceed the additional
amounts that the assignor was entitled to receive at the time such assignment
was effective.  Whenever any Non-Excluded Taxes are payable by the Borrower, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Issuing Bank, Lender or
Agent, as the case may be, a certified copy of an original official receipt (or
other documentary evidence of such payment reasonably acceptable to the
Administrative Agent) received by the Borrower showing payment thereof.  If the
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority in accordance with applicable law or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall reimburse the Administrative Agent, the
Lenders, Issuing Bank and the Agents, within 30 days after demand therefore, for
any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  The
agreements in this subsection 3.11 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.

 

(b)                                 Each Agent, Issuing Bank and each Lender
that is a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Effective Date or, in the case of an Agent, Issuing Bank or Lender that
is an assignee or transferee of an interest under this Agreement pursuant to
subsection 10.6, on the date of such assignment or transfer to such
Agent, Issuing Bank or Lender, two accurate and complete original signed copies
of Internal Revenue Service Form W-9 (or successor form), in each case
certifying that such Agent, Issuing Bank or Lender is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) and to such
Agent’s, Issuing Bank’s or Lender’s entitlement as of such date to a complete
exemption from United States federal backup withholding Tax with respect to
payments to be made under this Agreement and under any Note.  Each
Agent, Issuing Bank and each Lender that is not a “United States person” (within
the meaning of Section 7701(a)(30) of the Code) shall deliver to the

 

102

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent on or prior to the Effective Date or, in
the case of an Agent, Issuing Bank or Lender that is an assignee or transferee
of an interest under this Agreement pursuant to subsection 10.6, on the date of
such assignment or transfer to such Agent, Issuing Bank or Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Form W-8BEN or W-8 BEN-E (claiming the benefits of an income tax
treaty) (or successor forms), in each case certifying to such Agent’s, Issuing
Bank’s or Lender’s entitlement as of such date to a complete exemption from
United States federal withholding tax with respect to payments to be made under
this Agreement and under any Note (ii) if such Agent, Issuing Bank or Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, not a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or Form W-8BEN or W-8 BEN-E (claiming the benefits
of an income tax treaty) (or successor form) pursuant to clause (i) above,
(x) two certificates substantially in the form of Exhibit B-1 (any such
certificate, a “U.S. Tax Compliance Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN or W-8
BEN-E (claiming the benefits of the portfolio interest exemption) (or successor
form) certifying to such Agent’s, Issuing Bank’s or Lender’s entitlement as of
such date to a complete exemption from United States federal withholding tax
with respect to payments of interest to be made under this Agreement and under
any Note or (iii) if such Agent, Issuing Bank or Lender is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes, two
accurate and complete signed copies of Internal Revenue Service Form W-8IMY (and
all necessary attachments) and U.S. Tax Compliance Certificates (substantially
in the form of Exhibit B-2 or Exhibit B-3, in the case of an non-U.S.
intermediary, or in the case of a non-U.S. partnership in which one or more
direct or indirect non-U.S. partners are claiming the portfolio interest
exemption, substantially in the form of Exhibit B-4 on behalf of each such
direct and indirect partner) certifying to such Agent’s, Issuing Bank’s or
Lender’s entitlement as of such date to a complete exemption from United States
federal withholding tax with respect to payments to be made under this Agreement
and under any Note (or, to the extent the beneficial owners of such non-U.S.
intermediary or flow through entity are (i) non-U.S. persons claiming portfolio
interest treatment, a complete exemption from United States withholding tax with
respect to interest payments or (ii) United States persons, a complete exemption
from United States federal backup withholding tax), unless, in each case, such
Person is an assignee whose assignor was entitled to receive additional amounts
with respect to payments made by the Borrower, at the time such assignment was
effective, as a result of Change in Law that occurred after the Effective Date
and such assignee is subject to the same Change in Law with respect to payments
from the Borrower, provided that in no event shall such additional amounts
exceed the additional amounts that the assignor was entitled to receive at the
time such assignment was effective.  In addition, each Agent, Issuing Bank and
Lender agrees that from time to time after the Effective Date, when the passage
of time or a change in circumstances renders the previous certification obsolete
or inaccurate, such Agent, Issuing Bank or Lender shall deliver to the Borrower
and the Administrative Agent two new accurate and complete original signed
copies of Internal Revenue Service Form W-9, Internal Revenue Service
Form W-8ECI, Form W-8BEN or W-8 BEN-E (claiming the benefits of an income tax
treaty), or Form W-8BEN or W-8 BEN-E (claiming the benefits of the portfolio
interest exemption) and the applicable U.S. Tax Compliance Certificate, or
Form W-8IMY (with respect to a non-U.S. intermediary or flow-through entity), as
the case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Agent, Issuing Bank or Lender to a continued
exemption from United States federal withholding tax with respect to payments
under this Agreement and any Note (or, to the extent the beneficial owners of
such non-U.S. intermediary or flow through entity are (i) non-U.S. persons
claiming portfolio interest treatment, a complete exemption from United States
withholding tax with respect to interest payments or (ii) United States persons,
a complete exemption from United States federal backup withholding tax), unless,
in each case, (1) there has been a Change in Law that occurs after the date such
Agent, Issuing Bank or Lender becomes an Agent, Issuing Bank or Lender hereunder
(or after the date the relevant beneficiary or member in the case of a Lender
that is a non-U.S. intermediary or flow through

 

103

--------------------------------------------------------------------------------


 

entity for U.S. federal income tax purposes becomes a beneficiary or member, if
later) which renders all such forms inapplicable or which would prevent such
Agent, Issuing Bank or Lender from duly completing and delivering any such form
with respect to it, in which case such Agent, Issuing Bank or Lender shall
promptly notify the Borrower and the Administrative Agent of its inability to
deliver any such form or (2) such Person is an assignee whose assignor was
entitled to receive additional amounts with respect to payments made by the
Borrower, at the time such assignment was effective, as a result of Change in
Law that occurred after the Effective Date and such assignee is subject to the
same Change in Law with respect to payments from the Borrower, provided that in
no event shall such additional amounts under this clause (2) exceed the
additional amounts that the assignor was entitled to receive at the time such
assignment was effective.

 

(c)                                  Each Agent, Issuing Bank and Lender shall,
upon request by the Borrower or the Administrative Agent, deliver to the
Borrower, the Administrative Agent and/or the applicable Governmental Authority,
as the case may be, any form or certificate required in order that any payment
by the Borrower or the Administrative Agent under this Agreement or any Note to
such Agent, Issuing Bank or Lender may be made free and clear of, and without
deduction or withholding for or on account of any Non-Excluded Taxes (or to
allow any such deduction or withholding to be at a reduced rate), provided that
such Agent, Issuing Bank or Lender is legally entitled to complete, execute and
deliver such form or certificate.  Each Person that shall become a Lender or a
Participant pursuant to subsection 10.6 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements pursuant to paragraph (b), this paragraph (c) and paragraph (d) of
this subsection 3.11 (subject to the requirements and limitations therein),
provided that in the case of a Participant the obligations of such Participant
pursuant to paragraph (b), this paragraph (c) and paragraph (d) of this
subsection 3.11 shall be determined as if such Participant were a Lender except
that such Participant shall furnish all such required forms, certifications and
statements to the Lender from which the related participation shall have been
purchased.

 

(d)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

3.12                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each such Lender harmless from any loss or expense which such
Lender may sustain or Incur (other than through such Lender’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable decision) as a consequence of
(a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest which would have accrued on

 

104

--------------------------------------------------------------------------------


 

the amount so prepaid, or converted, or not so borrowed, converted or continued,
for the period from the date of such prepayment or conversion or of such failure
to borrow, convert or continue to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Eurocurrency Loans, as applicable,
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market.  If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 3.12, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or Incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof.  Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of manifest error.  This subsection 3.12 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

3.13                        Certain Rules Relating to the Payment of Additional
Amounts.

 

(a)                                 Upon the request, and at the expense, of the
Borrower, each Agent, Lender and Issuing Bank to which the Borrower is required
to pay any additional amount pursuant to subsection 3.10 or 3.11, and any
Participant in respect of whose participation such payment is required, shall
reasonably afford the Borrower the opportunity to contest, and reasonably
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Agent, Lender or Issuing
Bank shall not be required to afford the Borrower the opportunity to so contest
unless the Borrower shall have confirmed in writing to such Agent, Lender or
Issuing Bank its obligation to pay such amounts pursuant to this Agreement and
(ii) the Borrower shall reimburse such Agent, Lender or Issuing Bank for its
reasonable attorneys’ and accountants’ fees and disbursements Incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Agent, Lender or
Issuing Bank shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Agent, Lender or Issuing Bank in its sole discretion
in good faith determines that to do so would have an adverse effect on it.

 

(b)                                 If a Lender or Issuing Bank changes its
applicable lending office (other than (i) pursuant to paragraph (c) below or
(ii) after an Event of Default under subsection 8.1(a) or (f) has occurred and
is continuing) and the effect of such change, as of the date of such change,
would be to cause the Borrower to become obligated to pay any additional amount
under subsection 3.10 or 3.11, the Borrower shall not be obligated to pay such
additional amount.

 

(c)                                  If a condition or an event occurs which
would, or would upon the passage of time or giving of notice, result in the
payment of any additional amount to any Lender or Issuing Bank by the Borrower
pursuant to subsection 3.10 or 3.11, such Lender or Issuing Bank shall promptly
after becoming aware of such event or condition notify the Borrower and the
Administrative Agent and shall take such steps as may reasonably be available to
it to mitigate the effects of such condition or event (which shall include
efforts to rebook the Loans held by such Lender at another lending office, or
through another branch or an affiliate, of such Lender); provided that such
Lender or Issuing Bank shall not be required to take any step that, in its
reasonable judgment, would be materially disadvantageous to its business or
operations or would require it to Incur additional costs (unless the Borrower
agrees to reimburse such Lender or Issuing Bank for the reasonable incremental
out-of-pocket costs thereof).

 

105

--------------------------------------------------------------------------------


 

(d)                                 If the Borrower shall become obligated to
pay additional amounts pursuant to subsection 3.10 or 3.11 and any affected
Lender shall not have promptly taken steps necessary to avoid the need for such
payments under subsection 3.10 or 3.11, the Borrower shall have the right, for
so long as such obligation remains, (i) with the assistance of the
Administrative Agent, to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and the Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) so long as no Default or Event of
Default then exists or will exist immediately after giving effect to the
respective prepayment, upon at least four Business Days’ irrevocable notice to
the Administrative Agent, to prepay the affected Loan, in whole or in part,
subject to subsection 3.12, without premium or penalty.  In the case of the
substitution of a Lender, the Borrower, the Administrative Agent, the affected
Lender, and any substitute Lender shall execute and deliver an appropriately
completed Assignment and Acceptance pursuant to subsection 10.6(b) to effect the
assignment of rights to, and the assumption of obligations by, the substitute
Lender; provided that any fees required to be paid by subsection 10.6(b) in
connection with such assignment shall be paid by the Borrower or the substitute
Lender.  In the case of a prepayment of an affected Loan, the amount specified
in the notice shall be due and payable on the date specified therein, together
with any accrued interest to such date on the amount prepaid.  In the case of
each of the substitution of a Lender and of the prepayment of an affected Loan,
the Borrower shall first pay the affected Lender any additional amounts owing
under subsections 3.10 and 3.11 (as well as any commitment fees and other
amounts then due and owing to such Lender, including any amounts under this
subsection 3.13) prior to such substitution or prepayment.  In the case of the
substitution of a Lender, if the Lender being replaced does not execute and
deliver to the Administrative Agent a duly completed Assignment and Acceptance
and/or any other documentation necessary to reflect such replacement by the
later of (a) the date on which the assignee Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to such replaced Lender relating to
the Loans so assigned shall be paid in full by the assignee Lender to such
Lender being replaced, then the Lender being replaced shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Lender.

 

(e)                                  If any Agent, Lender or any Issuing Bank
determines, in its sole discretion exercised in good faith, that it has received
a refund directly attributable to taxes for which the Borrower has made
additional payments pursuant to subsection 3.10(a) or 3.11(a), such Agent, such
Lender or such Issuing Bank, as the case may be, shall promptly pay such refund
(together with any interest with respect thereto received from the relevant
taxing authority, but net of any reasonable cost Incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such
Agent, Issuing Bank or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

(f)                                   The obligations of any Agent,
Lender, Issuing Bank or Participant under this subsection 3.13 shall survive the
termination of this Agreement and the payment of the Loans and all amounts
payable hereunder.

 

3.14                        Defaulting Lenders.  Notwithstanding anything
contained in this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

106

--------------------------------------------------------------------------------


 

(a)                                 no commitment fee shall accrue for the
account of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender (except to the extent it is payable to an Issuing Bank pursuant to clause
(d)(v) below);

 

(b)                                 in determining the Required Lenders or
Required Revolving Lenders, any Lender that at the time is a Defaulting Lender
(and the Loans and/or Revolving Commitment of such Defaulting Lender) shall be
excluded and disregarded;

 

(c)                                  the Borrower shall have the right, at its
sole expense and effort (i) to seek one or more Persons reasonably satisfactory
to the Administrative Agent and the Borrower to each become a substitute Lender
and assume all or part of the Commitment and Loans of any Defaulting Lender and
the Borrower, the Administrative Agent and any such substitute Lender shall
execute and deliver, and such Defaulting Lender shall thereupon be deemed to
have executed and delivered, an appropriately completed Assignment and
Acceptance to effect such substitution or (ii) so long as no Event of Default
under subsection 8.1(a) or 8.1(f) then exists or will exist immediately after
giving effect to the respective prepayment, upon notice to the Administrative
Agent, to prepay the Loans and, at the Borrower’s option, terminate the
Commitments of such Defaulting Lender, in whole or in part, without premium or
penalty;

 

(d)                                 if any Swing Line Exposure exists or any L/C
Obligations exist at the time a Revolving Lender becomes a Defaulting Lender
then:

 

(i)                                     all or any part of such Swing Line
Exposure and L/C Obligations shall be re-allocated among the Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages but
only to the extent the sum of all Non-Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Swing Line Exposure and L/C Obligations does not
exceed the total of all Non-Defaulting Lenders’ Revolving Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swing Line Exposure and (y) second, cash collateralize
such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the applicable Issuing Banks for so long as such L/C Obligations are
outstanding;

 

(iii)                               if any portion of such Defaulting Lender’s
L/C Obligations is cash collateralized pursuant to clause (ii) above, the
Borrower shall not be required to pay the L/C Facing Fee for participation with
respect to such portion of such Defaulting Lender’s L/C Obligations so long as
it is cash collateralized;

 

(iv)                              if any portion of such Defaulting Lender’s L/C
Obligations is reallocated to the Non-Defaulting Lenders pursuant to clause
(i) above, then the letter of credit commission with respect to such portion
shall be allocated among the Non-Defaulting Lenders in accordance with their
Revolving Commitment Percentages; or

 

(v)                                 if any portion of such Defaulting Lender’s
L/C Obligations is neither cash collateralized nor reallocated pursuant to this
subsection 3.14(d), then, without prejudice to any rights or remedies of any
Issuing Bank or any Revolving Lender hereunder, the commitment fee that
otherwise would have been payable to such

 

107

--------------------------------------------------------------------------------


 

Defaulting Lender (with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such L/C Obligations) and the letter of credit
commission payable with respect to such Defaulting Lender’s L/C Obligations
shall be payable to the applicable Issuing Bank until such L/C Obligations are
cash collateralized and/or reallocated;

 

(e)                                  so long as any Revolving Lender is a
Defaulting Lender, the Swing Line Lender shall not be required to fund any Swing
Line Loan and the Issuing Banks shall not be required to issue, amend, extend or
increase any Letter of Credit, unless they are respectively satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateralized on terms reasonably
satisfactory to the Issuing Bank, and participations in any such newly issued or
increased Letter of Credit or newly made Swing Line Loan shall be allocated
among Non-Defaulting Lenders in accordance with their respective Revolving
Commitment Percentages (and Defaulting Lenders shall not participate therein);

 

(f)                                   any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to subsection 10.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Banks or Swing Line
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swing Line Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of L/C Disbursements in respect of
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in subsection 6.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender;

 

(g)                                  In the event that the Administrative Agent,
the Borrower, each applicable Issuing Bank or the Swing Line Lender, as the case
may be, each agrees that a Defaulting Lender that is a Revolving Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Commitment Percentage.  The
rights and remedies against a Defaulting Lender under this subsection 3.14 are
in addition to other rights and remedies that the Borrower, the Administrative
Agent, the Issuing Bank, the Swing Line Lender and the Non-Defaulting Lenders
may have against such Defaulting Lender.  The arrangements permitted or required
by this subsection 3.14

 

108

--------------------------------------------------------------------------------


 

shall be permitted under this Agreement, notwithstanding any limitation on Liens
or the pro rata sharing provisions or otherwise; and

 

(h)                                 In the event that any portion of a
Defaulting Lender’s L/C Obligations or Swing Line Exposure are reallocated to
Non-Defaulting Lenders pursuant to this subsection 3.14, then defined terms
(including the term “Revolving Commitment Percentage”) shall, as necessary or
advisable (in the reasonable determination of the Administrative Agent) be read
as used in this Agreement (other than subsection 9.6) to give effect to such
reallocation.

 

SECTION 4                               REPRESENTATIONS AND WARRANTIES.  To
induce the Administrative Agent and each Lender to make the Extensions of Credit
requested to be made by it on the Effective Date and on each Borrowing Date
thereafter, the Borrower hereby represents and warrants, on the Effective Date
and on each Borrowing Date thereafter, to the Administrative Agent and each
Lender that:

 

4.1                               Financial Condition.  The audited combined
balance sheet of the American Home Shield business of RemainCo (the “Business”)
as of December 31, 2016 and December 31, 2017 and the combined statements of
income, shareholders’ equity and cash flows of for the fiscal years ended
December 31, 2016 and December 31, 2017, reported on by and accompanied by
unqualified reports from Deloitte & Touche LLP, present fairly, in all material
respects, the financial condition as at such date, and the combined statements
of operations and comprehensive income and combined statements of cash flows for
the respective fiscal year then ended, of the Business.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.

 

4.2                               No Change; Solvent.  Since December 31, 2017,
there has not been any event, change, circumstance or development which,
individually or in the aggregate, has had or would reasonably be expected to
have, a Material Adverse Effect (after giving effect to the consummation of the
Transactions).  As of the Effective Date, after giving effect to the
consummation of the Transactions, the Borrower and its Restricted Subsidiaries
on a Consolidated basis are Solvent.

 

4.3                               Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation except (other than with respect to the Borrower), to
the extent that the failure to be organized, existing and in good standing would
not reasonably be expected to have a Material Adverse Effect, (b) has the power
and authority to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such power and authority would not be
reasonably expected to have a Material Adverse Effect and (c) is duly qualified
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect.

 

4.4                               Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain Extensions of Credit hereunder, and each such Loan Party has
taken all necessary action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the Extensions of Credit to it, if any, on the terms and conditions
of this Agreement and any Notes.  No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the execution,

 

109

--------------------------------------------------------------------------------


 

delivery, performance, validity or enforceability of the Loan Documents to which
it is a party or, in the case of the Borrower, with the Extensions of Credit to
it, if any, hereunder, except for (a) consents, authorizations, notices and
filings which have been obtained or made prior to or on the Effective Date,
(b) filings to perfect the Liens created by the Security Documents, (c) filings
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727
et seq.), in respect of Accounts of the Borrower and its Restricted Subsidiaries
the Obligor in respect of which is the United States of America or any
department, agency or instrumentality thereof and (d) consents, authorizations,
notices, filings and any similar act which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect.  This Agreement
has been duly executed and delivered by the Borrower, and each other Loan
Document to which any Loan Party is a party will be duly executed and delivered
on behalf of such Loan Party.  This Agreement constitutes a legal, valid and
binding obligation of the Borrower and each other Loan Document to which any
Loan Party is a party when executed and delivered will constitute a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its terms, except as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium
or similar laws affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.5                               No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties and the Extensions
of Credit hereunder (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect, (b) will not violate the certificate of
incorporation and bylaws or other organizational or governing documents of such
Loan Party in any respect that would reasonably be expected to have a Material
Adverse Effect and (c) will not result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of its properties or
revenues pursuant to any such Requirement of Law or Contractual Obligation.

 

4.6                               No Material Litigation.  Except for any
litigation, investigation or proceeding which has been disclosed in any of the
Company’s public filings with the Securities and Exchange Commission prior to
the Effective Date, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues,
(a) except as described on Schedule 4.6, which is so pending or threatened at
any time on or prior to the Effective Date and relates to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) which
would be reasonably expected to have a Material Adverse Effect.

 

4.7                               No Default.  Neither the Borrower, nor any of
its Restricted Subsidiaries is in default under or with respect to any of its
Contractual Obligations in any respect that would be reasonably expected to have
a Material Adverse Effect.  Since the Effective Date, no Default or Event of
Default has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Each of the
Borrower and its Restricted Subsidiaries has good title in fee simple to, or a
valid leasehold interest in, all its material real property, and good title to,
or a valid leasehold interest in, all its other material property, except where
the failure to have such title would not reasonably be expected to have a
Material Adverse Effect, and none of such property is subject to any Lien,
except for Permitted Liens.

 

4.9                               Intellectual Property.  The Borrower and each
of its Restricted Subsidiaries owns, or has the legal right to use, all United
States patents, patent applications, trademarks, trademark applications, trade
names, copyrights, technology, know-how and processes (the “Intellectual
Property”)

 

110

--------------------------------------------------------------------------------


 

necessary for each of them to conduct its business substantially as currently
conducted, , except for those the failure to own or have such legal right to use
would not be reasonably expected to have a Material Adverse Effect.

 

4.10                        Compliance with Laws.  Neither the Borrower nor any
of its Restricted Subsidiaries is in violation of any Requirement of Law
applicable to the Borrower or any of its Restricted Subsidiaries that would be
reasonably expected to have a Material Adverse Effect.

 

4.11                        Taxes.  To the knowledge of the Borrower, each of
the Borrower and its Restricted Subsidiaries has filed or caused to be filed all
United States federal income tax returns and all other material tax returns that
are required to be filed by it and has paid (a) all taxes shown to be due and
payable on such returns and (b) all taxes shown to be due and payable on any
assessments of which it has received notice made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, and no tax Lien has been filed, and no
claim is being asserted, with respect to any such tax, fee or other charge
(other than, for purposes of this subsection 4.11, any (i) taxes, fees, other
charges or Liens with respect to which the failure to pay, or the existence
thereof, in the aggregate, would not have a Material Adverse Effect or
(ii) taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrower or one or more of its Restricted Subsidiaries, as the
case may be).

 

4.12                        Federal Regulations.  No part of the proceeds of any
Extensions of Credit will be used for any purpose that violates the provisions
of the regulations of the Board, including without limitation, Regulation T,
Regulation U or Regulation X of the Board.

 

4.13                        ERISA.

 

(a)                                 During the five year period prior to each
date as of which this representation is made, or deemed made, with respect to
any Plan (or, with respect to (vi) or (viii) below, as of the date such
representation is made or deemed made), none of the following events or
conditions, either individually or in the aggregate, has resulted or is
reasonably likely to result in a Material Adverse Effect:  (i) a Reportable
Event; (ii) an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA); (iii) any noncompliance with
the applicable provisions of ERISA or the Code; (iv) a termination of a Single
Employer Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA); (v) a Lien on the property of the Borrower or its Restricted
Subsidiaries in favor of the PBGC or a Plan; (vi) any Underfunding with respect
to any Single Employer Plan; (vii) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (viii) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; (ix) the
Insolvency of any Multiemployer Plan; or (x) any transactions that resulted or
could reasonably be expected to result in any liability to the Borrower or any
Commonly Controlled Entity under Section 4069 of ERISA or Section 4212(c) of
ERISA; provided that the representation made in clauses (ii) and (ix) of this
subsection 4.13(a) with respect to a Multiemployer Plan is based on knowledge of
the Borrower.

 

(b)                                 With respect to any Foreign Plan, none of
the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Borrower or its

 

111

--------------------------------------------------------------------------------


 

Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan that is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge of the Borrower or any of its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Borrower or any of its Restricted Subsidiaries, would reasonably be expected
to result in a material liability to the Borrower or any of its Restricted
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (vii) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.

 

4.14                        Collateral.  Upon execution and delivery thereof by
the parties thereto, the Guarantee and Collateral Agreement and the Mortgages,
if any, will be effective to create (to the extent described therein) in favor
of the Collateral Agent for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein, except as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  When (a) the actions specified
in Schedule 3 to the Guarantee and Collateral Agreement have been duly taken,
(b) all applicable Instruments, Chattel Paper and Documents (each as described
therein) a security interest in which is perfected by possession have been
delivered to, and/or are in the continued possession of, the Collateral Agent,
(c) all Electronic Chattel Paper and Pledged Stock (as defined in the Guarantee
and Collateral Agreement) a security interest in which is required to be or is
perfected by “control” (as described in the UCC) are under the “control” of the
Collateral Agent or the Administrative Agent, as agent for the Collateral Agent
and as directed by the Collateral Agent and (d) the Mortgages, if any, have been
duly recorded, the security interests granted pursuant thereto shall constitute
(to the extent described therein) a perfected security interest in, all right,
title and interest of each pledgor or mortgagor (as applicable) party thereto in
the Collateral described therein (excluding Commercial Tort Claims, as defined
in the Guarantee and Collateral Agreement, other than such Commercial Tort
Claims set forth on Schedule 6 thereto (if any)) with respect to such pledgor. 
Notwithstanding any other provision of this Agreement, capitalized terms that
are used in this subsection 4.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.

 

4.15                        Investment Company Act; Other Regulations.  The
Borrower is not an “investment company” within the meaning of the Investment
Company Act.  The Borrower is not subject to regulation under any federal or
state statute or regulation (other than Regulation X of the Board) which limits
its ability to Incur Indebtedness as contemplated hereby.

 

4.16                        Subsidiaries.  Schedule 4.16 sets forth all the
Subsidiaries of the Borrower at the Effective Date, the jurisdiction of their
organization and the direct or indirect ownership interest of the Borrower
therein.

 

4.17                        Purpose of Loans.  The proceeds of the Revolving
Loans and Swing Line Loans shall be used by the Borrower to finance the working
capital and business requirements of, and for capital expenditures and for
general corporate purposes (including permitted acquisitions and Investments)
of, the Borrower and its Subsidiaries.

 

4.18                        Environmental Matters.  Other than as disclosed on
Schedule 4.18 or as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:

 

112

--------------------------------------------------------------------------------


 

(a)                                 The Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

 

(b)                                 Materials of Environmental Concern have not
been transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or at any other location, that would reasonably be expected to (i) give rise to
liability or other Environmental Costs of the Borrower or any of its Restricted
Subsidiaries under any applicable Environmental Law, (ii) interfere with the
Borrower’s or any of its Restricted Subsidiaries’ planned or continued
operations, or (iii) impair the fair saleable value of any real property owned
by the Borrower or any of its Restricted Subsidiaries that is part of the
Collateral.

 

(c)                                  There is no judicial, administrative, or
arbitral proceeding (including any notice of violation or alleged violation)
under any Environmental Law to which the Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of the Borrower or any of its Restricted
Subsidiaries is reasonably likely to be, named as a party that is pending or, to
the knowledge of the Borrower or any of its Restricted Subsidiaries, threatened.

 

(d)                                 Neither the Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible party, under the United
States Federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law, or received any other written request for
information from any Governmental Authority with respect to any Materials of
Environmental Concern.

 

(e)                                  Neither the Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

4.19                        No Material Misstatements.  The written factual
information, reports, financial statements, exhibits and schedules furnished by
or on behalf of the Borrower to the Administrative Agent, the Other
Representatives and the Lenders in connection with the negotiation of any Loan
Document or included therein or delivered pursuant thereto, taken as a whole,
did not contain as of the Effective Date any material misstatement of fact and
did not omit to state as of the Effective Date any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in their presentation of the Borrower and
its Restricted Subsidiaries taken as a whole.  It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based,
contained in any such information, reports, financial statements, exhibits or
schedules, except that as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such

 

113

--------------------------------------------------------------------------------


 

forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

4.20                        Labor Matters.  There are no strikes pending or, to
the knowledge of the Borrower, reasonably expected to be commenced against the
Borrower or any of its Restricted Subsidiaries that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.  The
hours worked and payments made to employees of the Borrower and each of its
Restricted Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

 

4.21                        Insurance.  Schedule 4.21 (as may be updated
pursuant to subsection 10.1(a)) sets forth a complete and correct listing of all
insurance that is (a) maintained by the Borrower and its Restricted Subsidiaries
that are Loan Parties and (b) material to the business and operations of the
Borrower and its Restricted Subsidiaries taken as a whole, in each case as of
the Spin-Off Effective Time, with the amounts insured (and any deductibles) set
forth therein.

 

4.22                        Anti-Terrorism.  Each of the Borrower and each
Restricted Subsidiary and, to the knowledge of the Borrower, each of their
respective officers, directors, employees and agents is in compliance, in all
material respects, with (i) the PATRIOT Act, (ii) the Trading with the Enemy
Act, as amended and (iii) any applicable economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by the U.S.
government (include those sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department and the U.S. Department of State), the
United Nations Security Council, the European Union, any European Union member
state or the United Kingdom and any other enabling legislation or executive
order relating thereto (“Sanctions”).  Neither the Borrower, nor any Restricted
Subsidiary nor, to the knowledge of the Borrower, their respective officers,
directors, employees or agents, is the subject or target of any Sanctions
(including but not limited to being listed as a person on the list of “Specially
Designated Nationals and Blocked Persons”) (each a “Sanctioned Person”).  No
proceeds of the Loans, if any, or the Letters of Credit will be used directly
or, to the knowledge of the Borrower, indirectly for the purpose of funding or
financing any activities or business of or with any Sanctioned Person or in any
country, region or territory which is itself the subject target of any
Sanctions.  The Borrower has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Sanctions.

 

4.23                        Anti-Corruption.  Each of the Borrower, each
Restricted Subsidiary and to the knowledge of the Borrower, their respective
directors, officers, employees and agents are in compliance with Anti-Corruption
Laws in all material respects.  No proceeds of the Loans, if any, or the Letters
of Credit will be used directly or, to the knowledge of the Borrower, indirectly
in violation of any Anti-Corruption Law.  The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance in all material respects by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws.

 

SECTION 5                               CONDITIONS PRECEDENT.

 

5.1                               Conditions Precedent to Effectiveness.  This
Agreement, including the agreement of each Lender to make the initial Extension
of Credit requested to be made by it, shall become effective on the date on
which the following conditions precedent shall have been satisfied or waived:

 

(a)                                 Loan Documents.  The Administrative Agent
(or its counsel) shall have received the following Loan Documents, executed and
delivered as required below:

 

114

--------------------------------------------------------------------------------


 

(i)             this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Lender set forth on Schedule A; and

 

(ii)          the Guarantee and Collateral Agreement, executed and delivered by
a duly authorized officer of each Loan Party signatory thereto.

 

(b)                                 Lien Searches. The Administrative Agent
shall have received the results of a recent search of the UCC and judgment lien
filings that have been filed with respect to personal property of the Loan
Parties in each of the jurisdictions set forth in Schedule 5.1(b).

 

(c)                                  Legal Opinions. The Administrative Agent
(or its counsel) shall have received the following:

 

(i)             the executed legal opinion of Wachtell, Lipton, Rosen & Katz,
special New York counsel to the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(ii)          the executed legal opinion of Richards Layton & Finger, special
Delaware counsel to the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent; and

 

(iii)       the executed legal opinion of Quarles & Brady LLP, special Wisconsin
counsel to the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent.

 

(d)                                 Officer’s Certificate.  The Administrative
Agent (or its counsel) shall have received a certificate from the Borrower,
dated the Effective Date, confirming compliance with the conditions set forth in
subsections 5.2(b) and (c).

 

(e)                                  Closing Certificates.   The Administrative
Agent (or its counsel) shall have received a certificate from each Loan Party,
dated the Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments (including a
long-form good standing certificate from each Loan Party from its jurisdiction
of organization).

 

(f)                                   Perfected Liens.  All documents,
instruments, filings, recordations and searches reasonably necessary in
connection with the perfection and, in the case of the filings with the U.S.
Patent and Trademark Office and the U.S. Copyright Office, protection of such
security interests shall have been executed and delivered or made, or, in the
case of UCC filings, written authorization to make such UCC filings shall have
been delivered to the Collateral Agent, and none of such Collateral shall be
subject to any other pledges, security interests or mortgages except for
Permitted Liens.

 

(g)                                  Pledged Stock; Stock Powers; Pledged Notes;
Endorsements.  The Collateral Agent shall have received:

 

(i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; and

 

115

--------------------------------------------------------------------------------


 

(ii) the promissory notes representing each of the Pledged Notes under (and as
defined in) the Guarantee and Collateral Agreement, duly endorsed as required by
the Guarantee and Collateral Agreement.

 

(h)                                 Fees.  The Agents, the Lead Arrangers and
the Lenders shall have received all fees and expenses required to be paid or
delivered by the Borrower to them on or prior to the Effective Date, including
any such fees referred to in subsection 3.5.

 

(i)                                     Solvency.   The Administrative Agent (or
its counsel) shall have received a certificate of the chief financial officer of
the Borrower (or another authorized officer of the Borrower) substantially in
the form attached hereto as Exhibit P, certifying the solvency of the Borrower
and its Restricted Subsidiaries on a Consolidated basis after giving effect to
the Transactions.

 

(j)                                    Financial Statements. The Administrative
Agent shall have received the audited financial statements referred to in
subsection 4.1.

 

(k)                                 KYC.  The Administrative Agent shall have
received, at least three days prior to the Effective Date, all documentation and
other information regarding the Borrower required by applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, to the extent requested in writing of the Borrower at least 10 days prior
to the Effective Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

5.2                               Conditions Precedent to Each Extension of
Credit.  The agreement of each Lender and Issuing Bank to make any Extension of
Credit requested to be made by it on or after the Effective Date is subject to
the satisfaction or waiver of the following conditions precedent:

 

(a)                                 Notice.  With respect to any Loan, the
Administrative Agent shall have received a duly executed Borrowing Request; with
respect to the issuance of any Letter of Credit, the applicable Issuing Bank
shall have received a duly executed Letter of Credit Request.

 

(b)                                 Representations and Warranties.  All
representations and warranties set forth in Section 4 and in the other Loan
Documents, shall, except to the extent that they relate to a particular date, be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date.

 

(c)                                  No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extensions of Credit requested to be made on such date.

 

Each Borrowing of Loans by and each Letter of Credit issued on behalf of the
Borrower hereunder shall be deemed to constitute a representation and warranty
by the Borrower as to the matters specified in clauses (b) and (c) above on the
date of such Extension of Credit.

 

SECTION 6                               AFFIRMATIVE COVENANTS.  The Borrower
hereby agrees that, from and after the Effective Date and so long as the
Revolving Commitments remain in effect, and thereafter until payment in full of
the Loans, all Reimbursement Obligations and any other amount then due and owing
to any Lender or any Agent hereunder and under any Note and no Letters of Credit
shall be

 

116

--------------------------------------------------------------------------------


 

outstanding (unless cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent), the Borrower shall and
(except in the case of subsections 6.1, 6.2 and 6.7) shall cause each of the
Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                 as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Borrower ending on or after December 31, 2018 (or such longer
period as would be permitted by the SEC if the Borrower were then subject to SEC
reporting requirements as a non-accelerated filer), a copy of the combined
statement of financial position of the Borrower and its consolidated
Subsidiaries as at the end of such year and the related combined statements of
operations and comprehensive income and combined statement of cash flows for
such year, setting forth in each case, in comparative form the figures for and
as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit (provided that such report may contain a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, if such qualification or exception is related solely to an upcoming
Maturity Date hereunder or the maturity date of the Senior Notes or other
Indebtedness), by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing (it being agreed that the
furnishing of the Borrower’s annual report on Form 10-K for such year, as filed
with the SEC, will satisfy the Borrower’s obligation under this
subsection 6.1(a) with respect to such year including with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, so long as the report included in such Form 10-K does not
contain any “going concern” or like qualification or exception (other than a
“going concern” or like qualification or exception with respect to an upcoming
Maturity Date hereunder or the maturity date of the Senior Notes or other
Indebtedness)), together with a management’s discussion and analysis of
financial information (which need not be prepared in accordance with Item 303 of
Regulation S-K of the Securities Act);

 

(b)                                 as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of the Borrower (or
such longer period as would be permitted by the SEC if the Borrower were then
subject to SEC reporting requirements as a non-accelerated filer), the unaudited
combined statement of financial position of the Borrower and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited combined
statements of operations and comprehensive income and combined statement of cash
flows of the Borrower and its consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for and as of the corresponding
periods of the previous year, certified by a Responsible Officer of the Borrower
as being fairly stated in all material respects (subject to normal year-end
audit and other adjustments) (it being agreed that the furnishing of the
Borrower’s quarterly report on Form 10-Q for such quarter, as filed with the
SEC, will satisfy the Borrower’s obligations under this subsection 6.1(b) with
respect to such quarter), together with a management’s discussion and analysis
of financial information (which need not be prepared in accordance with Item 303
of Regulation S-K of the Securities Act);

 

(c)                                  to the extent applicable, concurrently with
any delivery of consolidated financial statements under subsection 6.1(a) or
(b) above, related unaudited condensed consolidating financial statements
reflecting the material adjustments necessary (as determined by the Borrower

 

117

--------------------------------------------------------------------------------


 

in good faith) to eliminate the accounts of Unrestricted Subsidiaries (if any)
from the accounts of the Borrower and its Restricted Subsidiaries; and

 

(d)                                 all such financial statements delivered
pursuant to subsection 6.1(a) or (b) to be (and, in the case of any financial
statements delivered pursuant to subsection 6.1(b) shall be certified by a
Responsible Officer of the Borrower as being) complete and correct in all
material respects in conformity with GAAP and to be (and, in the case of any
financial statements delivered pursuant to subsection 6.1(b) shall be certified
by a Responsible Officer of the Borrower as being) prepared in reasonable detail
in accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Effective Date (except
as approved by such accountants or officer, as the case may be, and disclosed
therein, and except, in the case of any financial statements delivered pursuant
to subsection 6.1(b), for the absence of certain notes).

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)                                 [reserved];

 

(b)                                 concurrently with the delivery of the
financial statements and reports referred to in subsections 6.1(a) and (b), a
certificate signed by a Responsible Officer of the Borrower (a “Compliance
Certificate”) (i) stating that, to the best of such Responsible Officer’s
knowledge, the Borrower and its Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate, (ii)  setting
forth a reasonably detailed calculation of the Consolidated First Lien Leverage
Ratio for the Most Recent Four Quarter Period (whether or not the financial
covenant in subsection 7.10 is required to be tested) and (iii) with respect to
any Compliance Certificate delivered with the financial statements required by
subsection 6.1(a), if  the Consolidated First Lien Leverage Ratio as of the last
day of the immediately preceding fiscal year was greater than or equal to the
Consolidated First Lien Leverage Ratio that would cause the ECF Percentage to be
greater than 0%, setting forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective fiscal year covered by such financial statements;

 

(c)                                  [reserved];

 

(d)                                 within five Business Days after the same are
sent, copies of all financial statements and reports which the Borrower sends to
its public security holders, and within five Business Days after the same are
filed, copies of all financial statements and periodic reports which the
Borrower may file with the SEC or any successor or analogous Governmental
Authority;

 

(e)                                  within five Business Days after the same
are filed, copies of all registration statements and any amendments and exhibits
thereto, which the Borrower may file with the SEC or any successor or analogous
Governmental Authority , and such other documents or instruments as may be
reasonably requested by the Administrative Agent in connection therewith; and

 

118

--------------------------------------------------------------------------------


 

(f)                                   with reasonable promptness, such
additional information (financial or otherwise) as the Administrative Agent on
its own behalf or on behalf of any Lender (acting through the Administrative
Agent) may reasonably request in writing from time to time.

 

Documents required to be delivered pursuant to subsection 6.1 or this subsection
6.2 may at the Borrower’s option be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 6.2 (or such
other website address as the Borrower may specify by written notice to the
Administrative Agent from time to time); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). 
Following the electronic delivery of any such documents by posting such
documents to a website in accordance with the preceding sentence (other than the
posting by the Borrower of any such documents on any website maintained for or
sponsored by the Administrative Agent), the Borrower shall promptly provide the
Administrative Agent notice of such delivery (which notice may be by facsimile
or electronic mail) and the electronic location at which such documents may be
accessed; provided that, in the absence of bad faith, the failure to provide
such prompt notice shall not constitute a Default hereunder.

 

6.3                               Payment of Taxes.  Pay, discharge or otherwise
satisfy at or before they become delinquent, all its material Taxes, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings diligently conducted and reserves in conformity with
GAAP with respect thereto have been provided on the books of the Borrower or any
of its Restricted Subsidiaries, as the case may be, and except to the extent
that failure to do so, in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

6.4                               Maintenance of Existence.  Preserve, renew and
keep in full force and effect its legal existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, except as otherwise expressly permitted pursuant to
subsection 7.3 or 7.4, provided that the Borrower and its Restricted
Subsidiaries shall not be required to maintain any such rights, privileges or
franchises and the Borrower’s Restricted Subsidiaries shall not be required to
maintain such existence, if the failure to do so would not reasonably be
expected to have a Material Adverse Effect; and comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.

 

(a)                                 Keep all property useful and necessary in
the business of the Loan Parties, taken as a whole, in good working order and
condition; use commercially reasonable efforts to (i) maintain with insurance
companies insurance on, or self insure, all property material to the business of
the Loan Parties, taken as a whole, in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are consistent with the past practices of the Loan
Parties or otherwise as are usually insured against in the same general area by
companies engaged in the same or a similar business; furnish to the
Administrative Agent, upon written request, information in reasonable detail as
to the insurance carried and (ii) ensure that at all times following the date
that is 45 days after the Spin-Off Effective Time (as may be extended by the
Administrative Agent in its reasonable discretion), the Administrative Agent for
the benefit of the Secured Parties, shall be named as additional insured with
respect to liability policies, and the Collateral Agent, for the benefit of the
Secured Parties, shall be named as lender loss payee, and if applicable,
mortgagee with respect to property insurance, maintained by the Borrower and any
Subsidiary Guarantor; provided that, unless an Event of Default shall

 

119

--------------------------------------------------------------------------------


 

have occurred and be continuing, the Collateral Agent shall turn over to the
Borrower any amounts received by it as lender loss payee and, if applicable,
mortgagee under any such property insurance maintained by such Loan Parties, the
disposition of such amounts to be subject to the provisions of
subsection 3.4(d) to the extent applicable, and, unless an Event of Default
shall have occurred and be continuing, the Collateral Agent agrees that the
Borrower and/or the applicable Subsidiary Guarantor shall have the sole right to
adjust or settle any claims under such insurance.

 

(b)                                 (i) The applicable Loan Party promptly shall
comply with (x) all provisions of each such insurance policy, and (y) all
requirements of the insurers applicable to such party or to such property or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of such property, except for such non-compliance as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Such Loan Party shall not use or permit the use of such
property in any manner that would reasonably be expected to result in the
cancellation of any such insurance policy or would reasonably be expected to
void coverage required to be maintained with respect to such property pursuant
to clause (a) of this subsection 6.5.

 

(ii)          If any such Loan Party is in default of its obligations to insure
or deliver any such prepaid policy or policies, the result of which would
reasonably be expected to have a Material Adverse Effect, then the
Administrative Agent, at its option upon 10 days’ written notice to the
Borrower, may effect such insurance from year to year at rates substantially
similar to the rate at which such Loan Party had insured such property, and pay
the premium or premiums therefore, and the Borrower shall pay or cause to be
paid to the Administrative Agent on demand such premium or premiums so paid by
the Administrative Agent with interest from the time of payment at a rate per
annum equal to 2.00%.

 

(iii)       If such property, or any part thereof, shall be destroyed or damaged
and the reasonably estimated cost thereof would exceed $15.0 million the
Borrower shall give prompt notice thereof to the Administrative Agent.  All
insurance proceeds paid or payable in connection with any damage or casualty to
any such property shall be applied in the manner specified in subsection 6.5(a).

 

6.6                               Inspection of Property; Books and Records;
Discussions.  Keep proper books, records and accounts in which full, complete
and correct entries in conformity with GAAP and all material Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities; and, in each case, subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract, permit
representatives of the Administrative Agent to visit and inspect any of its
properties and examine and, to the extent reasonable, make abstracts from any of
its books and records and to discuss the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers and employees of the Borrower and its Restricted Subsidiaries and
with its independent certified public accountants, in each case at any
reasonable time, upon reasonable notice, during normal business hours, provided
that (a) except during the continuation of an Event of Default, only one such
visit in any twelve month period shall be at the Borrower’s expense, and
(b) during the continuation of an Event of Default, the Administrative Agent and
its representatives may do any of the foregoing at the Borrower’s expense.

 

6.7                               Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

(a)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, the occurrence of any Default or Event of
Default;

 

120

--------------------------------------------------------------------------------


 

(b)                                 as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Restricted Subsidiaries and any Governmental Authority, which would reasonably
be expected to be adversely determined and if adversely determined would
reasonably be expected to have a Material Adverse Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, any litigation or proceeding affecting
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to have a Material Adverse Effect;

 

(d)                                 the following events, as soon as possible
and in any event within 30 days after a Responsible Officer of the Borrower
knows thereof:  (i) the occurrence or expected occurrence of any Reportable
Event with respect to any Single Employer Plan, a failure to make any required
contribution to a Single Employer Plan or Multiemployer Plan, the creation of
any Lien on the property of the Borrower or its Restricted Subsidiaries in favor
of the PBGC or a Plan or any withdrawal from, or the full or partial
termination, Insolvency of any Multiemployer Plan; (ii) the institution of
proceedings or the taking of any other formal action by the PBGC or the Borrower
or any of its Restricted Subsidiaries or any Commonly Controlled Entity or any
Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan
or Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, would be
reasonably expected to result in a Material Adverse Effect; and

 

(e)                                  as soon as possible after a Responsible
Officer of the Borrower knows thereof, (i) any release or discharge by the
Borrower or any of its Restricted Subsidiaries of any Materials of Environmental
Concern required to be reported under applicable Environmental Laws to any
Governmental Authority, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such release or discharge would not
reasonably be expected to have a Material Adverse Effect; (ii) any condition,
circumstance, occurrence or event not previously disclosed in writing to the
Administrative Agent that would reasonably be expected to result in liability or
expense under applicable Environmental Laws, unless the Borrower reasonably
determines that the total Environmental Costs arising out of such condition,
circumstance, occurrence or event would not reasonably be expected to have a
Material Adverse Effect, or would not reasonably be expected to result in the
imposition of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect; and (iii) any proposed action
to be taken by the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to subject the Borrower or any of its Restricted
Subsidiaries to any material additional or different requirements or liabilities
under Environmental Laws, unless the Borrower reasonably determines that the
total Environmental Costs arising out of such proposed action would not
reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this subsection 6.7 shall be accompanied by a statement
of a Responsible Officer of the Borrower (and, if applicable, the relevant
Commonly Controlled Entity) setting forth details of the occurrence referred to
therein and stating what action the Borrower (or, if applicable, the relevant
Commonly Controlled Entity) proposes to take with respect thereto; provided that
if such Commonly Controlled Entity fails to provide such statement, a statement
of a Responsible Officer of the Borrower based on his or knowledge shall be
sufficient.

 

121

--------------------------------------------------------------------------------


 

6.8                               Environmental Laws.  Except as would not
reasonably be expected to have a Material Adverse Effect, (i) comply with, and
require compliance by all tenants, subtenants, contractors, and invitees with
respect to any property leased or subleased from, or operated by the Borrower or
its Restricted Subsidiaries with, all applicable Environmental Laws including
all Environmental Permits and all orders and directions of any Governmental
Authority; (ii) obtain, comply with and maintain any and all Environmental
Permits necessary for its operations as conducted and as planned; and
(iii) require that all tenants, subtenants, contractors, and invitees obtain,
comply with and maintain any and all Environmental Permits necessary for their
operations as conducted and as planned, with respect to any property leased or
subleased from, or operated by the Borrower or its Restricted Subsidiaries.

 

6.9                               After-Acquired Real Property and Fixtures and
Future Subsidiaries.

 

(a)                                 With respect to any owned real property or
fixtures thereon, in each case with a Fair Market Value at the time of
acquisition of at least $15.0 million in which any Loan Party acquires ownership
rights at any time after the Effective Date (or owned by any Subsidiary that
becomes a Loan Party after the Effective Date), promptly grant to the Collateral
Agent for the benefit of the Secured Parties, a Mortgage of record on all such
owned real property and fixtures in accordance with any applicable requirements
of any Governmental Authority (including any required appraisals of such
property under FIRREA); provided that (i) nothing in this subsection 6.9 shall
defer or impair the attachment or perfection of any security interest in any
Collateral covered by any of the Security Documents that would attach or be
perfected pursuant to the terms thereof without action by any Loan Party or any
other Person and (ii) no such Lien shall be required to be granted as
contemplated by this subsection 6.9 on (x) any real property containing
improvements located in a Special Flood Hazard Area or (y) any owned real
property or fixtures the acquisition of which is or is to be financed or
refinanced in whole or in part through the Incurrence of Indebtedness permitted
by subsection 7.1, until such Indebtedness is repaid in full (and not refinanced
as permitted by subsection 7.1) or, as the case may be, the Borrower determines
not to proceed with such financing or refinancing.  In connection with any such
grant to the Collateral Agent, for the benefit of the Secured Parties, of a
Mortgage on any such real property in accordance with this subsection, the
Borrower or such Restricted Subsidiary shall deliver or cause to be delivered to
the Collateral Agent any surveys, title insurance policies, opinions, life of
loan flood hazard determinations, environmental reports and other documents in
connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the Collateral
Agent shall reasonably request (in light of the value of such real property and
the cost and availability of such surveys, title insurance policies, opinions,
environmental reports and other documents and whether the delivery of such
surveys, title insurance policies, opinions, environmental reports and other
documents would be customary in connection with such grant of such Lien in
similar circumstances).

 

(b)                                 (i) with respect to any Domestic Subsidiary
that is a Wholly Owned Subsidiary (other than a Specified Excluded Subsidiary)
(A) created or acquired subsequent to the Effective Date by a Loan Party,
(B) being designated as a Restricted Subsidiary, (C) ceasing to be an Immaterial
Subsidiary, a Foreign Subsidiary Holdco or other Specified Excluded Subsidiary
as provided in the applicable definition thereof after the expiry of any
applicable period referred to in such definition or (D) that becomes a Domestic
Subsidiary as a result of a transaction pursuant to, and permitted by,
subsection 7.3 or 7.5 (other than a Specified Excluded Subsidiary), promptly
notify the Administrative Agent of such occurrence and, if the Administrative
Agent or the Required Lenders so request, promptly (1) execute and deliver to
the Collateral Agent for the benefit of the Secured Parties such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent shall reasonably
deem necessary or reasonably advisable to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary and (2) deliver to the Collateral Agent or to
such agent therefor as may be

 

122

--------------------------------------------------------------------------------


 

provided by any Intercreditor Agreement, the certificates (if any) representing
such Capital Stock, together with undated stock powers, executed and delivered
in blank by a duly authorized officer of the parent of such new Domestic
Subsidiary, and (ii) With respect to any Domestic Subsidiary that is a Wholly
Owned Subsidiary (other than an Excluded Subsidiary) (A) created or acquired
subsequent to the Effective Date by a Loan Party, (B) being designated as a
Restricted Subsidiary, (C) ceasing to be an Immaterial Subsidiary, a Foreign
Subsidiary Holdco or other Excluded Subsidiary as provided in the applicable
definition thereof after the expiry of any applicable period referred to in such
definition or (D) that becomes a Domestic Subsidiary as a result of a
transaction pursuant to, and permitted by, subsection 7.3 or 7.5 (other than an
Excluded Subsidiary), promptly cause such new Domestic Subsidiary  (A) to become
a party to the Guarantee and Collateral Agreement and (B) to take all actions
reasonably deemed by the Collateral Agent to be necessary or advisable to cause
the Lien created by the Guarantee and Collateral Agreement in such new Domestic
Subsidiary’s Collateral to be duly perfected in accordance with all applicable
Requirements of Law (as and to the extent provided in the Guarantee and
Collateral Agreement), including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Collateral Agent.  In
addition, the Borrower may cause any Subsidiary that is not required to become a
Subsidiary Guarantor to become a Subsidiary Guarantor by executing and
delivering a Subsidiary Guarantee.

 

(c)                                  With respect to any Foreign Subsidiary or
Domestic Subsidiary that is a Non-Wholly Owned Subsidiary created or acquired
subsequent to the Effective Date by a Loan Party, the Capital Stock of which is
owned directly by a Loan Party, promptly notify the Administrative Agent of such
occurrence and if the Administrative Agent or the Required Lenders so request,
promptly (i) execute and deliver to the Collateral Agent a new pledge agreement
or such amendments to the Guarantee and Collateral Agreement as the Collateral
Agent shall reasonably deem necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Subsidiary that is directly owned by
such Loan Party, and (ii) to the extent reasonably deemed advisable by the
Collateral Agent, deliver to the Collateral Agent or to any agent therefor as
provided by any Intercreditor Agreement, the certificates, if any, representing
such Capital Stock, together with undated stock powers, executed and delivered
in blank by a duly authorized officer of the relevant parent of such new
Subsidiary and take such other action as may be reasonably deemed by the
Collateral Agent to be necessary or desirable to perfect the Collateral Agent’s
security interest therein (in each case as and to the extent required by the
Guarantee and Collateral Agreement); provided that in either case in no event
shall more than 65.0% of the Voting Stock of any such new Foreign Subsidiary be
required to be so pledged and, provided, further, that no such pledge or
security shall be required with respect to any Non-Wholly Owned Subsidiary to
the extent that the grant of such pledge or security interest would violate the
terms of any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein.

 

(d)                                 At its own expense, execute, acknowledge and
deliver, or cause the execution, acknowledgement and delivery of, and thereafter
register, file or record or cause the registration, filing or recordation, in an
appropriate governmental office, any document or instrument reasonably deemed by
the Collateral Agent to be necessary or desirable for the creation, perfection
and priority and the continuation of the validity, perfection and priority of
the foregoing Liens or any other Liens created pursuant to the Security
Documents (to the extent the Collateral Agent determines, in its reasonable
discretion, that such action is required to ensure the perfection or the
enforceability as against third parties of its security interest in such
Collateral) in each case in accordance with, and to the extent required by, the
Guarantee and Collateral Agreement.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, nothing in this subsection 6.9 shall require that any Loan Party
grant a Lien with respect to any owned real property or

 

123

--------------------------------------------------------------------------------


 

fixtures in which such Subsidiary acquires ownership rights to the extent that
the Administrative Agent, in its reasonable judgment, determines that the
granting of such a Lien is impracticable.

 

(f)                                   Notwithstanding anything to the contrary
in this Agreement, (A) no security interest or lien is or will be granted
pursuant to any Loan Document or otherwise in any right, title or interest of
any of the Borrower or any of its Subsidiaries in, and “Collateral” shall not
include, any Excluded Asset, (B) no Loan Party or any Affiliate thereof shall be
required to take any action in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction), (C) to the extent not
automatically perfected by filings under the Uniform Commercial Code of each
applicable jurisdiction, no Loan Party shall be required to take any actions in
order to perfect any security interests granted with respect to any assets
specifically requiring perfection through control (including cash, cash
equivalents, deposit accounts, securities accounts or other bank accounts, but
excluding Capital Stock that is Collateral required to be delivered pursuant to
subsections 6.9(b) and (c) above and promissory notes required to be delivered
pursuant to the Guarantee and Collateral Agreement), (D) nothing in this
subsection 6.9 shall require that any Subsidiary grant a Lien with respect to
any property or assets in which such Subsidiary acquires ownership rights to the
extent that the Borrower and the Administrative Agent reasonably determine in
writing that the costs or other consequences to the Borrower or any of its
Subsidiaries of the granting of such a Lien is excessive in view of the benefits
that would be obtained by the Secured Parties, (E) landlord, mortgagee and
bailee waivers shall not be required in respect of any real property, (F) no
notices shall be required to be sent to account debtors or other contractual
third parties prior to the occurrence of an Event of Default, (G) amounts owing
by the Borrower under this Agreement, any Bank Products Obligations and any
Hedging Obligations and all of the obligations of the Subsidiary Guarantors
under the Subsidiary Guarantees shall not be secured by any assets of a Captive
Insurance Subsidiary or Home Warranty Subsidiary, including but not limited to
Intellectual Property, receivables and franchise loans owned by any such
Subsidiary, (H) the pledge of Capital Stock of any Captive Insurance Company or
Home Warranty Subsidiary (other than any such pledge on the Effective Date)
shall be subject to all applicable laws, including applicable rules and
regulations, and (if required by applicable laws, rules or regulations) the
obtaining from any applicable Governmental Authority of its prior written
consent with respect thereto and (I) the right to foreclose or exercise any
other remedies with respect to any Capital Stock of any Captive Insurance
Subsidiary or Home Warranty Subsidiary that is Collateral shall be subject to
all applicable laws, including applicable rules and regulations, and (if
required by applicable laws, rules or regulations) the obtaining from any
applicable Governmental Authority of its prior written consent with respect
thereto.

 

SECTION 7                               NEGATIVE COVENANTS.  The Borrower hereby
agrees that, from and after the Effective Date and so long as Revolving
Commitments remain in effect, and thereafter until payment in full of the Loans,
all Reimbursement Obligations and any other amount then due and owing to any
Lender or any Agent hereunder and under any Note and the termination or
expiration of all Letters of Credit (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent):

 

7.1                               Limitation on Indebtedness.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to Incur any Indebtedness; provided, however, that
(x) the Borrower or any Restricted Subsidiary may Incur Indebtedness if on the
date of the Incurrence of such Indebtedness, after giving effect to the
Incurrence thereof, the Consolidated Coverage Ratio would be equal to or greater
than 2.00:1.00 and (y) the aggregate principal amount of Indebtedness Incurred
pursuant to the preceding clause (x) by Restricted

 

124

--------------------------------------------------------------------------------


 

Subsidiaries that are not Subsidiary Guarantors shall not exceed an amount equal
to the greater of $100.0 million and 25.0% of Consolidated Tangible Assets at
any time outstanding.

 

(b)                                 Notwithstanding the foregoing paragraph (a),
the Borrower and its Restricted Subsidiaries may Incur the following
Indebtedness:

 

(i)             Indebtedness Incurred pursuant to any Credit Facility (including
but not limited to in respect of letters of credit or bankers’ acceptances
issued or created thereunder) and Indebtedness Incurred other than pursuant to
any Credit Facility, and (without limiting the foregoing), in each case, any
Refinancing Indebtedness in respect thereof, in a maximum principal amount at
any time outstanding not exceeding in the aggregate the amount equal to the sum
of (A) (i) $900.0 million minus (ii) the amount of any voluntary repayment of
Initial Term Loans and reductions in Initial Revolving Commitments that increase
the “Maximum Incremental Facilities Amount” pursuant to the definition thereof,
plus (B) an amount not in excess of the Maximum Incremental Facilities Amount
(provided that any such Indebtedness Incurred in the form of term loans secured
on an equal and ratable basis by the same Collateral securing the Senior Credit
Facility Obligations shall be subject to clause (v) of the proviso to
Section 2.9(d)) plus (C) in the event of any refinancing of any such
Indebtedness, the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing;

 

(ii)          Indebtedness (A) of any Restricted Subsidiary to the Borrower or
(B) of the Borrower or any Restricted Subsidiary to any Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock of such
Restricted Subsidiary to which such Indebtedness is owed, or other event, that
results in such Restricted Subsidiary ceasing to be a Restricted Subsidiary or
any other subsequent transfer of such Indebtedness (except to the Borrower or a
Restricted Subsidiary) will be deemed, in each case, an Incurrence of such
Indebtedness by the issuer thereof not permitted by this subsection 7.1(b)(ii);

 

(iii)       (x) Indebtedness represented by the Senior Notes issued on the
Effective Date (and any Senior Notes issued in respect thereof or in exchange
therefor), (y) any Indebtedness (other than the Indebtedness described in
clause (ii) above) outstanding on the Effective Date and (z) any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in this
subsection 7.1(b)(iii) or subsection 7.1(a) above;

 

(iv)      Purchase Money Obligations, Capitalized Lease Obligations, and in each
case any Refinancing Indebtedness with respect thereto; provided that the
aggregate principal amount of such Purchase Money Obligations Incurred to
finance the acquisition of Capital Stock of any Person at any time outstanding
pursuant to this clause (iv) shall not exceed an amount equal to the greater of
$100.0 million and 25.0% of Consolidated Tangible Assets;

 

(v)         Indebtedness (A) supported by a letter of credit issued pursuant to
any Credit Facility in a principal amount not exceeding the face amount of such
letter of credit or (B) consisting of accommodation Guarantees for the benefit
of trade creditors of the Borrower or any of its Restricted Subsidiaries;

 

(vi)      (A) Guarantees by the Borrower or any Restricted Subsidiary of
Indebtedness or any other obligation or liability of the Borrower or any
Restricted Subsidiary (other than any Indebtedness Incurred by the Borrower or
such Restricted Subsidiary, as the case may be, in violation of this
subsection 7.1), or (B) without limiting subsection 7.2, Indebtedness of the
Borrower or any Restricted Subsidiary arising by reason of any Lien granted by
or applicable to

 

125

--------------------------------------------------------------------------------


 

such Person securing Indebtedness of the Borrower or any Restricted Subsidiary
(other than any Indebtedness Incurred by the Borrower or such Restricted
Subsidiary, as the case may be, in violation of this subsection 7.1);

 

(vii)                                                   Indebtedness of the
Borrower or any Restricted Subsidiary (A) arising from the honoring of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, or (B) consisting of Guarantees, indemnities, obligations in
respect of earnouts or other purchase price adjustments, or similar
obligations, Incurred in connection with the acquisition or disposition of any
business, assets or Person;

 

(viii)                                                Indebtedness of the
Borrower or any Restricted Subsidiary in respect of (A) letters of credit,
bankers’ acceptances or other similar instruments or obligations issued, or
relating to liabilities or obligations Incurred, in the ordinary course of
business (including those issued to governmental entities in connection with
self-insurance under applicable workers’ compensation statutes), or
(B) completion Guarantees, surety, judgment, appeal or performance bonds, or
other similar bonds, instruments or obligations, provided, or relating to
liabilities or obligations Incurred, in the ordinary course of business,
including in respect of liabilities or obligations of franchisees, or
(C) Hedging Obligations, entered into for bona fide hedging purposes, or
(D) Management Guarantees, or (E) the financing of insurance premiums in the
ordinary course of business, or (F) take-or-pay obligations under supply
arrangements Incurred in the ordinary course of business, or (G) netting,
overdraft protection and other arrangements arising under standard business
terms of any bank at which the Borrower or any Restricted Subsidiary maintains
an overdraft, cash pooling or other similar facility or arrangement or (H) Bank
Products Obligations;

 

(ix)                                                Indebtedness (A) of a
Special Purpose Subsidiary secured by a Lien on all or part of the assets
disposed of in, or otherwise Incurred in connection with, a Financing
Disposition or (B) otherwise Incurred in connection with a Special Purpose
Financing; provided that (1) such Indebtedness is not recourse to the Borrower
or any Restricted Subsidiary that is not a Special Purpose Subsidiary (other
than with respect to Special Purpose Financing Undertakings); (2) in the event
such Indebtedness shall become recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings), such Indebtedness will be deemed to be,
and must be classified by the Borrower as, Incurred at such time (or at the time
initially Incurred) under one or more of the other provisions of this subsection
7.1 for so long as such Indebtedness shall be so recourse; and (3) in the event
that at any time thereafter such Indebtedness shall comply with the provisions
of the preceding subclause (1), the Borrower may classify such Indebtedness in
whole or in part as Incurred under this subsection 7.1(b)(ix);

 

(x)                                                         Indebtedness of any
Foreign Subsidiary in an aggregate principal amount at any time outstanding not
exceeding an amount equal to the greater of (x) $10.0 million and
(y) (A) (1) the Foreign Borrowing Base less (2) the aggregate principal amount
of Indebtedness Incurred by Special Purpose Subsidiaries that are Foreign
Subsidiaries then outstanding pursuant to subsection 7.1(b)(ix) plus (B) in the
event of any refinancing of any Indebtedness Incurred under this clause (x), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses Incurred or payable in connection with such refinancing;

 

(xi)                                                      Contribution
Indebtedness and any Refinancing Indebtedness with respect thereto;

 

126

--------------------------------------------------------------------------------


 

(xii)                                                   Indebtedness of (A) the
Borrower or any Restricted Subsidiary Incurred to finance or refinance, or
otherwise Incurred in connection with, any acquisition of assets (including
Capital Stock), business or Person, or any merger or consolidation of any Person
with or into the Borrower or any Restricted Subsidiary, or (B) any Person that
is acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary (including Indebtedness thereof Incurred in connection
with any such acquisition, merger or consolidation); provided that on the date
of such acquisition, merger or consolidation, after giving effect thereto,
either (1)  the Borrower could Incur at least $1.00 of additional Indebtedness
under subsection 7.1(a) or (2) the Consolidated Coverage Ratio of the Borrower
would equal or exceed the Consolidated Coverage Ratio of the Borrower
immediately prior to giving effect thereto; provided, further, that if, at the
Borrower’s option, on the date of the initial borrowing of such Indebtedness or
entry into the definitive agreement providing the commitment to fund such
Indebtedness, pro forma effect is given to the Incurrence of the entire
committed amount of such Indebtedness, such committed amount may thereafter be
borrowed and reborrowed, in whole or in part, from time to time, without further
compliance with this clause (xii); and any Refinancing Indebtedness with respect
to any such Indebtedness;

 

(xiii)                                                Indebtedness of the
Borrower or any Restricted Subsidiary Incurred to finance or refinance, or
otherwise Incurred in connection with, any acquisition of assets (including
Capital Stock), business or Person, or any merger or consolidation of any Person
with or into the Borrower or any Restricted Subsidiary and any Refinancing
Indebtedness with respect thereto, in an aggregate principal amount at any time
outstanding not exceeding an amount equal to the greater of $120.0 million and
30.0% of Consolidated Tangible Assets;

 

(xiv)                                               Indebtedness issuable upon
the conversion or exchange of shares of Disqualified Stock issued in accordance
with paragraph (a) above, and any Refinancing Indebtedness with respect thereto;
and

 

(xv)                                                  Indebtedness of the
Borrower or any Restricted Subsidiary in an aggregate principal amount at any
time outstanding not exceeding an amount equal to the greater of $145.0 million
and 37.0% of Consolidated Tangible Assets.

 

(c)                                  For purposes of determining compliance
with, and the outstanding principal amount of any particular Indebtedness
Incurred pursuant to and in compliance with, this subsection 7.1, (i) any other
obligation of the obligor on such Indebtedness (or of any other Person who could
have Incurred such Indebtedness under this subsection 7.1) arising under any
Guarantee, Lien or letter of credit, bankers’ acceptance or other similar
instrument or obligation supporting such Indebtedness shall be disregarded to
the extent that such Guarantee, Lien or letter of credit, bankers’ acceptance or
other similar instrument or obligation secures or otherwise provides credit
support for the principal amount of such Indebtedness; (ii) in the event that
Indebtedness Incurred pursuant to subsection 7.1(b) meets the criteria of more
than one of the types of Indebtedness described in subsection 7.1(b) above, the
Borrower, in its sole discretion, shall classify or reclassify such item of
Indebtedness and may include the amount and type of such Indebtedness in one or
more of the clauses of subsection 7.1(b) (including in part under one such
clause and in part under another such clause); provided that any Indebtedness
Incurred pursuant to subsection 7.1(b)(iv) as limited by the proviso thereto,
or subsection 7.1(b)(i) (to the extent such debt is unsecured), subsection
7.1(b)(xiii) or subsection 7.1(b)(xv) shall automatically, and without any
further action by the Borrower, cease to be deemed Incurred or outstanding for
purposes of such clause but shall be deemed Incurred for the purposes of
subsection 7.1(a) from and after the first date on which the Borrower or any
Restricted Subsidiary could have Incurred such Indebtedness under subsection
7.1(a) without reliance on such clause; (iii) in the event that Indebtedness
could be Incurred in part under subsection 7.1(a), the Borrower, in its sole
discretion, may classify a portion of such Indebtedness as

 

127

--------------------------------------------------------------------------------


 

having been Incurred under subsection 7.1(a) and the remainder of such
Indebtedness as having been Incurred under subsection 7.1(b); (iv) the amount of
Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
accordance with GAAP; (v) the principal amount of Indebtedness outstanding under
any clause of paragraph (b) above, including for purposes of any determination
of the “Maximum Incremental Facilities Amount,” shall be determined after giving
effect to the application of proceeds of any such Indebtedness; (vi) if any
Indebtedness is Incurred to refinance Indebtedness initially Incurred (or
Indebtedness Incurred to refinance Indebtedness initially Incurred) in reliance
on any provision of subsection 7.1(b) measured by reference to a percentage of
Consolidated Tangible Assets at the time of Incurrence, and such refinancing
would cause such percentage of Consolidated Tangible Assets restriction to be
exceeded if calculated based on the Consolidated Tangible Assets on the date of
such refinancing, such percentage of Consolidated Tangible Assets restriction
shall not be deemed to be exceeded (and such refinancing Indebtedness shall be
deemed permitted) so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing; (vii) if any Indebtedness is
Incurred to refinance Indebtedness initially Incurred (or, Indebtedness Incurred
to refinance Indebtedness initially Incurred) in reliance on any provision of
subsection 7.1(b) above measured by a Dollar amount, such Dollar amount shall
not be deemed to be exceeded (and such refinancing Indebtedness shall be deemed
permitted) to the extent the principal amount of such newly Incurred
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing and (viii) notwithstanding anything
herein to the contrary pro forma effect shall be given to the consummation of
the Transactions on any date of determination.  Notwithstanding anything herein
to the contrary, Indebtedness Incurred by the Borrower on the Effective Date
under this Agreement shall be classified as Incurred under subsection
7.1(b)(i)(A), and may not later be reclassified.

 

(d)                                 For purposes of determining compliance with
any Dollar-denominated restriction or by reference to a percentage of
Consolidated Tangible Assets for the Incurrence of Indebtedness, or Liens
securing Indebtedness, denominated in a foreign currency, the Dollar-equivalent
principal amount of such Indebtedness Incurred pursuant thereto shall be
calculated based on the relevant currency exchange rate in effect on the date
that such Indebtedness was Incurred, in the case of term Indebtedness, or first
committed, in the case of revolving credit or delayed draw Indebtedness;
provided that (x) the Dollar-equivalent principal amount of any such
Indebtedness outstanding on the Effective Date shall be calculated based on the
relevant currency exchange rate in effect on the Effective Date, (y) if such
Indebtedness is Incurred to refinance other Indebtedness denominated in a
foreign currency (or in a different currency from such Indebtedness so being
Incurred), and such refinancing would cause the applicable Dollar-denominated
restriction or percentage of Consolidated Tangible Assets to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction or percentage of Consolidated
Tangible Assets shall be deemed not to have been exceeded so long as the
principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) Incurred or payable in connection with such refinancing and
(z) the Dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency and Incurred pursuant to a Senior Credit Facility shall be
calculated based on the relevant currency exchange rate in effect on, at the
Borrower’s option, (i) the Effective Date, (ii) any date on which any of the
respective commitments under such Senior Credit Facility shall be reallocated
between or among facilities or subfacilities hereunder or thereunder, or on
which such rate is otherwise calculated for any purpose thereunder, or (iii) the
date of such Incurrence.  The principal amount of any Indebtedness Incurred to

 

128

--------------------------------------------------------------------------------


 

refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such respective Indebtedness
is denominated that is in effect on the date of such refinancing.

 

7.2                               Limitation on Liens.  The Borrower shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly,
create or permit to exist any Lien on any of its property or assets, whether now
owned or hereafter acquired, securing any Indebtedness, except for the following
Liens:

 

(a)                                 Liens for taxes, assessments or other
governmental charges not yet delinquent or the nonpayment of which in the
aggregate would not reasonably be expected to have a material adverse effect on
the Borrower and its Restricted Subsidiaries or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower or a Subsidiary thereof, as the case
may be, in accordance with GAAP;

 

(b)                                 Liens with respect to outstanding motor
vehicle fines, and carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business in respect of obligations that are not overdue for a period of more
than 60 days or that are bonded or that are being contested in good faith and by
appropriate proceedings;

 

(c)                                  pledges, deposits or Liens in connection
with workers’ compensation, professional liability insurance, insurance
programs, unemployment insurance and other social security and other similar
legislation or other insurance-related obligations (including, without
limitation, pledges or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements);

 

(d)                                 pledges, deposits or Liens to secure the
performance of bids, tenders, trade, government or other contracts (other than
for borrowed money), obligations for utilities, leases, licenses, statutory
obligations, completion Guarantees, surety, judgment, appeal or performance
bonds, other similar bonds, instruments or obligations, and other obligations of
a like nature Incurred in the ordinary course of business;

 

(e)                                  easements (including reciprocal easement
agreements), rights-of-way, building, zoning and similar restrictions, utility
agreements, covenants, reservations, restrictions, encroachments, charges, and
other similar encumbrances or title defects incurred, or leases or subleases
granted to others, in the ordinary course of business, which do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole;

 

(f)                                   Liens existing on, or provided for under
written arrangements existing on, the Effective Date, which Liens or
arrangements are set forth on Schedule 7.2, or (in the case of any such Liens
securing Indebtedness of the Borrower or any of its Subsidiaries existing or
arising under written arrangements existing on the Effective Date) securing any
Refinancing Indebtedness in respect of such Indebtedness so long as the Lien
securing such Refinancing Indebtedness is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or under such written
arrangements could secure) the original Indebtedness;

 

(g)                                  (i) mortgages, liens, security interests,
restrictions, encumbrances or any other matters of record that have been placed
by any developer, landlord or other third party on property over which the
Borrower or any Restricted Subsidiary has easement rights or on any

 

129

--------------------------------------------------------------------------------


 

leased property and subordination or similar agreements relating thereto and
(ii) any condemnation or eminent domain proceedings affecting any real property;

 

(h)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Purchase Money
Obligations or Capitalized Lease Obligations Incurred in compliance with
subsection 7.1; provided that with respect to Purchase Money Obligations and
Capitalized Lease Obligations, such Liens are limited to the property so
acquired, constructed or improved in such transaction (provided that individual
financings in respect of Purchase Money Obligations or Capitalized Lease
Obligations provided by one Person (or an Affiliate thereof) may be
cross-collateralized to other such financings provided by such Person and its
Affiliates);

 

(i)                                     Liens arising out of judgments, decrees,
orders or awards in respect of which the Borrower or any Restricted Subsidiary
shall in good faith be prosecuting an appeal or proceedings for review, which
appeal or proceedings shall not have been finally terminated, or if the period
within which such appeal or proceedings may be initiated shall not have expired;

 

(j)                                    leases, subleases, licenses or
sublicenses to or from third parties;

 

(k)                                 (i) Liens on the Collateral securing
Indebtedness (including Liens securing any Obligations in respect thereof)
consisting of Indebtedness Incurred in compliance with subsection 7.1(b)(i);
provided that any such Liens (other than the Liens granted under the Loan
Documents) are subject to an Intercreditor Agreement, and (ii) Liens securing
Indebtedness (including Liens securing any Obligations in respect thereof)
consisting of (A) Indebtedness Incurred in compliance with subsection 7.1(b)(v),
(vii), (viii), (ix) (limited to all or a part of the assets disposed of in such
Financing Disposition), (x) (limited to the property or assets of Foreign
Subsidiaries), (xi), (xiii) or (xv), (B) Indebtedness of any Restricted
Subsidiary that is not a Subsidiary Guarantor, (C) Indebtedness or other
obligations of any Special Purpose Entity (limited to the property or assets of
such Special Purpose Entity) or (D) obligations in respect of Management
Advances or Management Guarantees, in each case under the foregoing clauses
(i) and (ii) including Liens securing any Guarantee thereof;

 

(l)                                     Liens existing on property or assets of
a Person at, or provided for under written arrangements existing at, the time
such Person becomes a Subsidiary of the Borrower (or at the time the Borrower or
a Restricted Subsidiary acquires such property or assets, including any
acquisition by means of a merger or consolidation with or into the Borrower or
any Restricted Subsidiary); provided, however, that such Liens and arrangements
are not created in contemplation of such other Person becoming such a Subsidiary
(or such acquisition of such property or assets), and that such Liens are
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or, under the written arrangements under which such Liens arose, could
secure) the obligations to which such Liens relate; provided further, that for
purposes of this clause (l), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof shall be deemed
to become a Subsidiary of the Borrower, and any property or assets of such
Person or any such Subsidiary shall be deemed acquired by the Borrower or a
Restricted Subsidiary, as the case may be, when such Person becomes such
Successor Company;

 

(m)                             Liens on Capital Stock, Indebtedness or other
securities of an Unrestricted Subsidiary or any joint venture that is not a
Subsidiary of the Borrower that secure Indebtedness or other obligations of such
Unrestricted Subsidiary or joint venture, respectively;

 

130

--------------------------------------------------------------------------------


 

(n)                                 any encumbrance or restriction (including,
but not limited to, pursuant to put and call agreements or buy/sell
arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(o)                                 Liens securing Indebtedness (including Liens
securing any Obligations in respect thereof) consisting of Refinancing
Indebtedness Incurred in respect of any Indebtedness (other than Indebtedness
Incurred in compliance with subsection 7.1(b)(i)) secured by, or securing any
refinancing, refunding, extension, renewal or replacement (in whole or in part)
of any other obligation secured by, any other Permitted Liens, provided that any
such new Lien is limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which the
original Lien arose, could secure) the obligations to which such Liens relate;

 

(p)                                 Liens (i) arising by operation of law (or by
agreement to the same effect) in the ordinary course of business, (ii) on
property or assets under construction (and related rights) in favor of a
contractor or developer or arising from progress or partial payments by a third
party relating to such property or assets, (iii) on receivables (including
related rights), (iv) on cash set aside at the time of the Incurrence of any
Indebtedness or government securities purchased with such cash, in either case
to the extent that such cash or government securities pre-fund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose, (v) securing or arising by reason of
any netting or set-off arrangement entered into in the ordinary course of
banking or other trading activities (including in connection with purchase
orders and other agreements with customers), (vi) in favor of the Borrower or
any Subsidiary (other than Liens on property or assets of the Borrower or any
Subsidiary Guarantor in favor of any Subsidiary that is not a Subsidiary
Guarantor), (vii) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business, (viii) on inventory or other goods and proceeds securing
obligations in respect of bankers’ acceptances issued or created to facilitate
the purchase, shipment or storage of such inventory or other goods,
(ix) relating to pooled deposit or sweep accounts to permit satisfaction of
overdraft, cash pooling or similar obligations Incurred in the ordinary course
of business, (x) attaching to commodity trading or other brokerage accounts
Incurred in the ordinary course of business, or (xi) arising in connection with
repurchase agreements permitted under subsection 7.1, on assets that are the
subject of such repurchase agreements;

 

(q)                                 other Liens securing Indebtedness or other
obligations, which Indebtedness or other obligations do not exceed at any time
outstanding an amount equal to the greater of $45.0 million and 11.0% of
Consolidated Tangible Assets at the time of Incurrence of such Indebtedness or
other obligations;

 

(r)                                    any Lien created or arising in connection
with the consummation of the Transactions;

 

(s)                                   Liens securing Indebtedness (including
Liens securing any Obligations in respect thereof) consisting of Indebtedness
Incurred in compliance with subsection 7.1, provided that on the date of the
Incurrence of such Indebtedness after giving effect to such Incurrence (or, at
the Borrower’s option, on the date of the initial borrowing of such Indebtedness
or entry into the definitive agreement providing the commitment to fund such
Indebtedness after giving pro forma effect to the Incurrence of the entire
committed amount, in which case such committed amount may thereafter be borrowed
and reborrowed in whole or in part, from time to time, without further
compliance with this clause) after giving pro forma effect to the Incurrence of
the entire

 

131

--------------------------------------------------------------------------------


 

committed amount of such Indebtedness, the Consolidated Net Secured Leverage
Ratio shall not exceed 2.50:1.00; and

 

(t)                                    Liens on the Collateral, if such Liens
rank junior to the Liens on such Collateral in relation to the Lien securing the
Loans and the Subsidiary Guarantees, as applicable (so long as any such Liens
(and related Obligations) are subject to an Intercreditor Agreement).

 

For purposes of determining compliance with this subsection 7.2, (s) a Lien need
not be incurred solely by reference to one category of Permitted Lien described
in this subsection 7.2 but may be incurred under any combination of such
categories (including in part under one such category and in part under any
other such category), (t) in the event that a Lien (or any portion thereof)
meets the criteria of one or more of such categories of Permitted Liens, the
Borrower shall, in its sole discretion, classify or reclassify such Lien (or any
portion thereof) in any manner that complies with this subsection 7.2; (u) in
the event that a portion of Indebtedness secured by a Lien could be classified
as secured in part pursuant to clause (k)(i) above in respect of Indebtedness
Incurred pursuant to subsection 7.1(b)(i) (giving effect to the Incurrence of
such portion of such Indebtedness), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness (and any Obligations in respect
thereof) as having been secured pursuant to clause (k)(i) above in respect of
Indebtedness Incurred pursuant to subsection 7.1(b)(i) and the remainder of the
Indebtedness as having been secured pursuant to one or more of the other clauses
of this definition (other than clause (s)), (v) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to
clause (s) above (giving effect to the Incurrence of such portion of
Indebtedness), the Borrower, in its sole discretion, may classify such portion
of Indebtedness (and any Obligations in respect thereof) as having been secured
pursuant to clause (s) above and the remainder of the Indebtedness as having
been secured pursuant to one or more of the other clauses of this definition
(other than clause (k)(i) above in respect of Indebtedness Incurred pursuant to
subsection 7.1(b)(i)), (w) the principal amount of Indebtedness secured by a
Lien outstanding under any category of Permitted Lien shall be determined after
giving effect to the application of proceeds of any such Indebtedness, (x) any
Lien securing Indebtedness that was permitted to secure such Indebtedness at the
time of the Incurrence of such Indebtedness shall also be permitted to secure
any increase in the amount of such Indebtedness in connection with the accrual
of interest, the accretion of accreted value, the payment of interest in the
form of additional Indebtedness and the payment of dividends on Capital Stock
constituting Indebtedness in the form of additional shares of the same class of
Capital Stock, (y) if any Indebtedness or other obligation is secured by any
Lien outstanding under any category of Permitted Lien measured by reference to a
percentage of Consolidated Tangible Assets at the time of Incurrence of such
Indebtedness or other obligations, and is refinanced by any Indebtedness or
other obligation secured by any Lien Incurred by reference to such category of
Permitted Lien, and such refinancing would cause the percentage of Consolidated
Tangible Assets to be exceeded if calculated based on the Consolidated Tangible
Assets on the date of such refinancing, such percentage of Consolidated Tangible
Assets shall not be deemed to be exceeded (and such refinancing Lien shall be
deemed permitted) so long as the principal amount of such refinancing
Indebtedness or other obligation does not exceed the principal amount of such
Indebtedness or other obligation being refinanced, plus the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) Incurred or payable in connection with such
refinancing and (z) if any Indebtedness or other obligation is secured by any
Lien outstanding under any category of Permitted Lien measured by reference to a
Dollar amount, and is refinanced by any Indebtedness or other obligation secured
by any Lien Incurred by reference to such category of Permitted Lien, and such
refinancing would cause such Dollar amount to be exceeded, such Dollar amount
shall not be deemed to be exceeded (and such refinancing Lien shall be deemed
permitted) so long as the principal amount of such refinancing Indebtedness or
other obligation does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) Incurred or
payable in connection with such refinancing.

 

132

--------------------------------------------------------------------------------


 

7.3                               Limitation on Fundamental Changes.

 

(a)                                 The Borrower will not consolidate with or
merge with or into, or convey, transfer or lease all or substantially all of its
and its Restricted Subsidiaries’ assets, taken as a whole, to, any Person,
unless:

 

(i)             the resulting, surviving or transferee Person (the “Successor
Company”) will be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and the
Successor Company (if not the Borrower) will expressly assume all the
obligations of the Borrower under this Agreement and the Loan Documents to which
it is a party by executing and delivering to the Administrative Agent a joinder
or one or more other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

 

(ii)          immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Restricted Subsidiary as a result of such transaction as having been Incurred by
the Successor Company or such Restricted Subsidiary at the time of such
transaction), no Default will have occurred and be continuing;

 

(iii)       immediately after giving effect to such transaction, either (A) the
Borrower (or, if applicable, the Successor Company with respect thereto) could
Incur at least $1.00 of additional Indebtedness pursuant to subsection 7.1(a),
or (B) the Consolidated Coverage Ratio of the Borrower (or, if applicable, the
Successor Company with respect thereto) would equal or exceed the Consolidated
Coverage Ratio of the Borrower immediately prior to giving effect to such
transaction;

 

(iv)      each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor
that will be released from its obligations under its Subsidiary Guarantee in
connection with such transaction and (y) any party to any such consolidation or
merger) shall have delivered a joinder or other document or instrument in form
reasonably satisfactory to the Administrative Agent, confirming its Subsidiary
Guarantee (other than any Subsidiary Guarantee that will be discharged or
terminated in connection with such transaction);

 

(v)         to the extent required to be Collateral pursuant to the terms of the
Security Documents and this Agreement, the Collateral owned by the Successor
Company will (a)  constitute Collateral under the Security Documents and (b) be
subject to a Lien in favor of the Collateral Agent; and

 

(vi)      the Borrower will have delivered to the Administrative Agent a
certificate signed by a Responsible Officer and a legal opinion each to the
effect that such consolidation, merger or transfer complies with the provisions
described in this paragraph, provided that (x) in giving such opinion such
counsel may rely on such certificate of such Responsible Officer as to
compliance with the foregoing clauses (ii) and (iii) of this subsection
7.3(a) and as to any matters of fact, and (y) no such legal opinion will be
required for a consolidation, merger or transfer described in clause (d) of this
subsection 7.3.

 

(b)                                 Any Indebtedness that becomes an obligation
of the Borrower (or, if applicable, the Successor Company with respect thereto)
or any Restricted Subsidiary (or that is deemed to be Incurred by any Person
that becomes a Restricted Subsidiary) as a result of any such transaction
undertaken in compliance with this subsection 7.3, and any Refinancing
Indebtedness with respect thereto, shall be deemed to have been Incurred in
compliance with subsection 7.1.

 

133

--------------------------------------------------------------------------------


 

(c)                                  Upon any transaction involving the Borrower
in accordance with subsection 7.3(a) in which the Borrower is not the Successor
Company, the Successor Company will succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under the Loan Documents, and
thereafter the predecessor Borrower shall be relieved of all obligations and
covenants under the Loan Documents, except that the predecessor Borrower in the
case of a lease of all or substantially all of its and its Restricted
Subsidiaries’ assets, taken as a whole, will not be released from the obligation
to pay the principal of and interest on the Loans and Reimbursement Obligations.

 

(d)                                 Clauses (ii) and (iii) of subsection
7.3(a) will not apply to any transaction in which the Borrower consolidates with
or merges with or into or conveys or transfers all or substantially all of its
and its Restricted Subsidiaries’ assets, taken as a whole, to (x) an Affiliate
incorporated or organized for the purpose of reincorporating or reorganizing the
Borrower in another jurisdiction or changing its legal structure to a
corporation, limited liability company or other entity or (y) a Restricted
Subsidiary of the Borrower so long as all assets of the Borrower and its
Restricted Subsidiaries immediately prior to such transaction (other than
Capital Stock of such Restricted Subsidiary) are owned by such Restricted
Subsidiary and its Restricted Subsidiaries immediately after the consummation
thereof.  Subsection 7.3(a) will not apply to (1) any transaction in which any
Restricted Subsidiary consolidates with, merges into or transfers all or part of
its assets to the Borrower or (2) the Transactions.

 

7.4                               Limitation on Asset Dispositions; Proceeds
from Asset Dispositions and Recovery Events.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, make any Asset Disposition (other than any Asset
Disposition pursuant to or in connection with the Transactions) unless:

 

(i)             the Borrower or such Restricted Subsidiary receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) at the time of
such Asset Disposition at least equal to the Fair Market Value (as of the date a
legally binding commitment for such Asset Disposition was entered into) of the
shares and assets subject to such Asset Disposition,

 

(ii)          in the case of any Asset Disposition (or series of related Asset
Dispositions) having a Fair Market Value (as of the date a legally binding
commitment for such Asset Disposition was entered into) of $30.0 million or
more, at least 75% of the consideration therefor (excluding, in the case of an
Asset Disposition (or series of related Asset Dispositions), any consideration
by way of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, that are not Indebtedness) received by the
Borrower or such Restricted Subsidiary is in the form of cash, and

 

(iii)       to the extent required by subsection 7.4(b), an amount equal to
100.0% (as may be adjusted pursuant to the final proviso of subsection 7.4(b))
of the Net Available Cash from such Asset Disposition is applied by the Borrower
(or any Restricted Subsidiary, as the case may be) as provided in such
subsection.

 

(b)                                 In the event that on or after the Effective
Date, (x) the Borrower or any Restricted Subsidiary shall make an Asset
Disposition or (y) a Recovery Event shall occur, an amount equal to 100.0% (as
may be adjusted pursuant to the final proviso of this subsection 7.4(b)) of the
Net Available Cash from such Asset Disposition or Recovery Event shall be
applied by the Borrower (or any Restricted Subsidiary, as the case may be) as
follows:

 

134

--------------------------------------------------------------------------------


 

(i)                                     first, (x) to the extent the Borrower or
such Restricted Subsidiary elects, to invest in Additional Assets (including by
means of an investment in Additional Assets by a Restricted Subsidiary with an
amount equal to the Net Available Cash received by the Company or another
Restricted Subsidiary) within 12 months from the later of the date of such Asset
Disposition or Recovery Event, as the case may be, and the date of receipt of
such Net Available Cash (or, if such investment in Additional Assets is a
project authorized by the Board of Directors that will take longer than 12
months to complete, the period of time necessary to complete such project);
provided that a binding commitment or letter of intent shall be treated as a
permitted application of the Net Available Cash from the date of such commitment
or letter of intent until the 18-month anniversary of the later of the date of
such Asset Disposition or Recovery Event and the date of receipt of such Net
Available Cash (such 18-month anniversary, the “18-Month Anniversary”) (so long
as the Borrower or such Restricted Subsidiary enters into such commitment or
letter of intent with the good faith expectation that such Net Available Cash
will be applied to satisfy such commitment or letter of intent within such
period and such Net Available Cash is actually applied in such manner);
provided, further, that in the event such binding commitment or letter of intent
is later cancelled or terminated for any reason on or after the 12-month
anniversary of the later of the date of such Asset Disposition or Recovery
Event, as applicable, and the date of receipt of such Net Available Cash but
before such Net Available Cash is so applied, then such Net Available Cash
shall  constitute Excess Proceeds pursuant to clause (ii) below unless the
Borrower or such Restricted Subsidiary enters into another binding commitment (a
“Second Commitment”) within six months of such cancellation or termination of
the prior binding commitment (but in any event no later than the 18-Month
Anniversary); provided, further, that the Borrower or such Restricted Subsidiary
may only enter into a Second Commitment under the foregoing provision one time
with respect to each Asset Disposition or Recovery Event, and to the extent such
Second Commitment is later cancelled or terminated for any reason before such
Net Available Cash is applied or such Net Available Cash is not applied within
six months of such Second Commitment, then such Net Available Cash shall
constitute Excess Proceeds  pursuant to clause (ii) below; or (y) in the case of
any Asset Disposition by any Restricted Subsidiary that is not a Subsidiary
Guarantor, to the extent that the Borrower or any Restricted Subsidiary elects
(or is required by the terms of any Indebtedness of any Restricted Subsidiary
that is not a Subsidiary Guarantor), to prepay, repay or purchase any such
Indebtedness or (in the case of letters of credit, bankers’ acceptances or other
similar instruments) cash collateralize any such Indebtedness (in each case
other than Indebtedness owed to the Borrower or a Restricted Subsidiary) within
12 months after the later of the date of such Asset Disposition and the date of
receipt of such Net Available Cash;

 

(ii)                                  second, to the extent of the balance of
such Net Available Cash after application in accordance with clause (i) above
(such balance, the “Excess Proceeds”), no later than the latest of
(1) 10 Business Days of determination of such balance, (2) the time required
under any other Indebtedness prepaid, repaid or purchased pursuant to this
clause (ii), and (3) the time required by applicable law, toward the prepayment
of the Term Loans and (to the extent the Borrower or any Restricted Subsidiary
is required by the terms thereof) to prepay, repay or purchase other Additional
Indebtedness that is Pari Passu Indebtedness on a pro rata basis with the Term
Loans, in accordance with subsection 3.4(d) (and subject to
subsections 3.4(e) and 3.4(f)) or the agreements or instruments governing such
other Additional Indebtedness; and

 

(iii)                               third, to the extent of the balance of such
Net Available Cash after application in accordance with clauses (i) and
(ii) above (the amount of such balance, the “Declined Excess Proceeds”), to fund
any general corporate purposes (including but not limited to the repurchase,
repayment or other acquisition or retirement of Loans or Subordinated
Obligations or the making of any other Restricted Payment);

 

135

--------------------------------------------------------------------------------


 

provided, however, that (x) in connection with any prepayment, repayment or
purchase of Indebtedness pursuant to clause (b)(i)(y) or (b)(ii), the Borrower
or such Restricted Subsidiary will retire such Indebtedness and will cause the
related loan commitment (if any) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid or purchased, (y) the Borrower (or any
Restricted Subsidiary, as the case may be) may elect to invest in Additional
Assets prior to receiving the Net Available Cash attributable to any given Asset
Disposition (provided that such investment shall be made no earlier than the
earliest of notice to the Administrative Agent of the relevant Asset
Disposition, execution of a definitive agreement for the relevant Asset
Disposition, and consummation of the relevant Asset Disposition) and deem the
amount so invested to be applied pursuant to and in accordance with
clause (b)(i)(x) above with respect to such Asset Disposition and (z) the
percentage first set forth above in this subsection 7.4(b) shall be reduced to
50.0% if the Consolidated Net Leverage Ratio at the time of such Asset
Disposition (or, at the Borrower’s option, on the date a legally binding
commitment for such Asset Disposition was entered into) is less than or equal to
3.00:1.00 after giving pro forma effect to any application of such Net Available
Cash as set forth herein (any Net Available Cash in respect of Asset
Dispositions not required to be applied in accordance with clause (b)as a result
of the application of this proviso shall collectively constitute “Leverage
Excess Proceeds”).

 

(c)                                  Notwithstanding the foregoing provisions of
this subsection 7.4, the Borrower and its Restricted Subsidiaries shall not be
required to apply any Net Available Cash in accordance with this subsection 7.4
(1) except to the extent that the aggregate Net Available Cash from all Asset
Dispositions and Recovery Events that is not applied in accordance with this
subsection 7.4 (excluding all Leverage Excess Proceeds) exceeds $20.0 million
and (2) to the extent that repatriating or transferring any or all of the Net
Available Cash from any Asset Disposition by, or Recovery Event relating to any
asset of, any Restricted Subsidiary that is not a Subsidiary Guarantor (w) could
result in adverse tax consequences to the Borrower or any of its Subsidiaries,
(x) is prohibited or delayed by applicable local law, (y) could reasonably be
expected to give rise to or result in (A) any violation of applicable law,
(B) any liability (criminal, civil, administrative or other) for any of the
officers, directors or equityholders of the Borrower or any Restricted
Subsidiary, (C) any violation of the provisions of any joint venture or other
material agreement governing or binding upon the Company or any Restricted
Subsidiary or (D) any material risk of any such violation or liability referred
to in clauses (A), (B) and (C) or (z) could reasonably be expected to give rise
to or result in any cost, expense, liability or obligation (including any tax)
other than routine and immaterial out-of-pocket expenses (in the case of the
foregoing clauses (w), (x), (y) and (z), as determined by the Borrower in good
faith, which determination shall be conclusive), the portion of such Net
Available Cash so affected will not be required to be applied in compliance with
the foregoing provisions of this covenant, and such amounts may be retained by
the Borrower or any Restricted Subsidiary or invested in, distributed to or
otherwise transferred to any other Subsidiary); provided that in the case of the
foregoing clause (2)(y), the Borrower shall take commercially reasonable efforts
to and to cause the applicable Restricted Subsidiary to, take all actions
reasonably required by the applicable local law, the applicable organizational
impediments or other impediment to permit such repatriation or transfer, and if
such repatriation or transfer of any of such affected Net Available Cash can be
achieved, such repatriation or transfer will be promptly effected and such
repatriated or transferred Net Available Cash will be applied (whether or not
repatriation or transfer actually occurs) in compliance with the foregoing
provisions of this subsection 7.4. The time periods set forth in this
subsection 7.4 shall not start until such time as the Net Available Cash may be
repatriated or transferred whether or not such repatriation or transfer actually
occurs.

 

(d)                                 For the purposes of subsection
7.4(a)(ii) above, the following are deemed to be cash:  (1) Temporary Cash
Investments and Cash Equivalents, (2) the assumption of Indebtedness of the
Borrower (other than Disqualified Stock of the Borrower) or any Restricted
Subsidiary and the release of the Borrower or such Restricted Subsidiary from
all liability on payment of the principal amount of such Indebtedness in
connection with such Asset Disposition, (3) Indebtedness of any Restricted
Subsidiary

 

136

--------------------------------------------------------------------------------


 

that is no longer a Restricted Subsidiary as a result of such Asset Disposition,
to the extent that the Borrower and each other Restricted Subsidiary are
released from any Guarantee of payment of the principal amount of such
Indebtedness in connection with such Asset Disposition, (4) securities received
by the Borrower or any Restricted Subsidiary from the transferee that are
converted by the Borrower or such Restricted Subsidiary into cash within
180 days (to the extent of the cash received), (5) consideration consisting of
Indebtedness of the Borrower or any Restricted Subsidiary, (6) Additional Assets
and (7) any Designated Noncash Consideration received by the Borrower or any of
its Restricted Subsidiaries in an Asset Disposition having an aggregate Fair
Market Value, taken together with all other Designated Noncash Consideration
received pursuant to this clause, not to exceed an aggregate amount at any time
outstanding equal to the greater of $75.0 million and 19.0% of Consolidated
Tangible Assets as of the date a legally binding commitment for such Asset
Disposition was entered into (with the Fair Market Value of each item of
Designated Noncash Consideration being measured as of the date a legally binding
commitment for such Asset Disposition (or if later, for the payment of such
item) was entered into and without giving effect to subsequent changes in
value).

 

7.5                               Limitation on Dividends and Other Restricted
Payments.

 

(a)                                 The Borrower shall not, and shall not permit
any Restricted Subsidiary, directly or indirectly, to (i) declare or pay any
dividend or make any distribution on or in respect of its Capital Stock
(including any such payment in connection with any merger or consolidation to
which the Borrower is a party) except (x) dividends or distributions payable
solely in its Capital Stock (other than Disqualified Stock) and (y) dividends or
distributions payable to the Borrower or any Restricted Subsidiary (and, in the
case of any such Restricted Subsidiary making such dividend or distribution, to
other holders of its Capital Stock on no more than a pro rata basis, measured by
value), (ii) purchase, redeem, retire or otherwise acquire for value any Capital
Stock of the Borrower held by Persons other than the Borrower or a Restricted
Subsidiary (other than any acquisition of Capital Stock deemed to occur upon the
exercise of options or vesting of restricted stock units if such Capital Stock
represents a portion of the exercise price thereof or a withholding obligation),
(iii) voluntarily purchase, repurchase, redeem, defease or otherwise voluntarily
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Obligations (other than
Subordinated Obligations owed to the Borrower or a Restricted Subsidiary and
other than a purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of such purchase, repurchase, redemption, defeasance or other acquisition
or retirement) or (iv) make any Investment (other than a Permitted Investment)
in any Person (any such dividend, distribution, purchase, repurchase,
redemption, defeasance, other acquisition or retirement or Investment being
herein referred to as a “Restricted Payment”), if at the time the Borrower or
such Restricted Subsidiary makes such Restricted Payment and after giving effect
thereto:

 

(1)                                 An Event of Default under subsection 8.1(a),
(c), (e), (f), (h), (i), (j) or (k) or another Event of Default known to the
Borrower shall have occurred and be continuing (or would result therefrom);

 

(2)                                 the Borrower could not Incur at least an
additional $1.00 of Indebtedness pursuant to subsection 7.1(a); or

 

(3)                                 the aggregate amount of such Restricted
Payment and all other Restricted Payments (the amount so expended, if other than
in cash, to be as determined in good faith by the Board of Directors, whose
determination shall be conclusive and evidenced by a resolution of the Board of
Directors) declared or made subsequent to the Effective Date and then
outstanding would exceed, without duplication, the sum of:

 

137

--------------------------------------------------------------------------------


 

(A)                               50% of the Consolidated Net Income accrued
during the period (treated as one accounting period) beginning on July 1, 2018
to the end of the most recent fiscal quarter ending prior to the date of such
Restricted Payment for which consolidated financial statements of the Borrower
are available (or, in case such Consolidated Net Income shall be a negative
number, 100% of such negative number);

 

(B)                               the aggregate Net Cash Proceeds and the Fair
Market Value of property or assets received (x) by the Borrower as capital
contributions to the Borrower after the Effective Date or from the issuance or
sale (other than to a Restricted Subsidiary) of its Capital Stock (other than
Disqualified Stock or Designated Preferred Stock) after the Effective Date
(other than Contribution Amounts and Cure Amounts) or (y) by the Borrower or any
Restricted Subsidiary from the Incurrence by the Borrower or any Restricted
Subsidiary after the Effective Date of Indebtedness that shall have been
converted into or exchanged for Capital Stock of the Borrower (other than
Disqualified Stock or Designated Preferred Stock), plus the amount of any cash
and the Fair Market Value of any property or assets, received by the Borrower or
any Restricted Subsidiary upon such conversion or exchange;

 

(C)                               (i) the aggregate amount of cash and the Fair
Market Value of any property or assets received after the Effective Date from
dividends, distributions, interest payments, return of capital, repayments of
Investments or other transfers of assets to the Borrower or any Restricted
Subsidiary from any Unrestricted Subsidiary, plus (ii) the aggregate amount
resulting from the redesignation after the Effective Date, of any Unrestricted
Subsidiary as a Restricted Subsidiary (valued in each case as provided in the
definition of “Investment”);

 

(D)                               in the case of any disposition or repayment of
any Investment after the Effective Date constituting a Restricted Payment
(without duplication of any amount deducted in calculating the amount of
Investments at any time outstanding included in the amount of Restricted
Payments), the aggregate amount of cash and the Fair Market Value of any
property or assets received by the Borrower or a Restricted Subsidiary after the
Effective Date, with respect to all such dispositions and repayments; and

 

(E)                                $25,000,000.

 

(b)                                 The provisions of subsection 7.5(a) do not
prohibit any of the following (each, a “Permitted Payment”):

 

(i)                                     (x) any purchase, redemption,
repurchase, defeasance or other acquisition or retirement of Capital Stock of
the Borrower (“Treasury Capital Stock”) or Subordinated Obligations made by
exchange (including any such exchange pursuant to the exercise of a conversion
right or privilege in connection with which cash is paid in lieu of the issuance
of fractional shares) for, or out of the proceeds of the issuance or sale of,
Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to a Subsidiary) (“Refunding Capital Stock”) or a
capital contribution to the Borrower, in each case other than Contribution
Amounts and Cure Amounts; provided that the Net Cash Proceeds from such
issuance, sale or capital contribution shall be excluded in subsequent
calculations under subsection 7.5(a)(3)(B) and (y) if immediately prior to such
acquisition or retirement of such Treasury Capital Stock, dividends thereon were
permitted pursuant to subsection 7.5(b)(xiv), dividends on such Refunding
Capital Stock in an aggregate amount per annum not exceeding the aggregate
amount per annum of dividends so permitted on such Treasury Capital Stock;

 

138

--------------------------------------------------------------------------------


 

(ii)                                  any purchase, redemption, repurchase,
defeasance or other acquisition or retirement of Subordinated Obligations
(x) made by exchange for, or out of the proceeds of the Incurrence
of, Indebtedness of the Borrower or Refinancing Indebtedness, in each case
Incurred in compliance with subsection 7.1, (y) from Net Available Cash or an
equivalent amount to the extent permitted by subsection 7.4 or (z) following the
occurrence of a Change of Control (or other similar event described therein as a
“change of control”) but only if the Borrower shall have made payment in full of
all of the Loans and terminated the Revolving Commitments, or made a Change of
Control Offer;

 

(iii)                               any dividend paid or redemption made within
60 days after the date of declaration thereof or of the giving of notice
thereof, as applicable, if at such date of declaration or notice such dividend
or redemption would have complied with subsection 7.5(a) above;

 

(iv)                              payments to repurchase or otherwise acquire
Capital Stock of the Borrower (including any options, warrants or other rights
in respect thereof), in each case from current or former Management Investors
(including any repurchase or acquisition by reason of the Borrower retaining any
Capital Stock, option, warrant or other right in respect of tax withholding
obligations, and any related payment in respect of any such obligation), such
payments, loans, advances, dividends or distributions not to exceed an amount
(net of repayments of any such loans or advances) equal to (x) (1)
$20.0 million, plus (2) $5.0 million multiplied by the number of calendar years
that have commenced since the Effective Date, plus (y) the Net Cash Proceeds
received by the Borrower since the Effective Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Capital Stock
(including any options, warrants or other rights in respect thereof), to the
extent such Net Cash Proceeds are not included in any calculation under
subsection 7.5(a)(3)(B)(x), plus (z) the cash proceeds of key man life insurance
policies received by the Borrower or any Restricted Subsidiary since the
Effective Date, to the extent such cash proceeds are not included in any
calculation under subsection 7.5(a)(3)(A); provided that any cancellation of
Indebtedness owing to the Borrower or any Restricted Subsidiary by any current
or former Management Investor in connection with any repurchase or other
acquisition of Capital Stock (including any options, warrants or other rights in
respect thereof) from any Management Investor shall not constitute a Restricted
Payment for purposes of this subsection 7.5 or any other provision of this
Agreement;

 

(v)                                 the payment by the Borrower of dividends on
the common stock, units or equity of the Borrower in an amount not to exceed in
any fiscal year 6.0% of Market Capitalization of the Borrower;

 

(vi)                              Restricted Payments (including loans or
advances) in an aggregate amount outstanding at any time not to exceed an amount
(net of repayments of any such loans or advances) equal to the greater of
$60.0 million and 15.0% of Consolidated Tangible Assets;

 

(vii)                           dividends, distributions or other payments by
the Borrower or any Restricted Subsidiary pursuant to the Spin-Off Documents;

 

(viii)                        payments by the Borrower to holders of Capital
Stock of the Borrower in lieu of issuance of fractional shares of such Capital
Stock;

 

(ix)                              dividends or other distributions of, or
Investments paid for or made with, Capital Stock, Indebtedness or other
securities of Unrestricted Subsidiaries;

 

(x)                                 any Restricted Payment pursuant to or in
connection with the Transactions;

 

139

--------------------------------------------------------------------------------


 

(xi)                              dividends to holders of any class or series of
Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with subsection 7.1;

 

(xii)                           the Incurrence of Indebtedness (including
Guarantees) and the granting of Liens to the extent in compliance with
subsections 7.1 and 7.2, and any payment of consideration to holders of the
Borrower’s or any of its Restricted Subsidiaries’ equity interests from the
proceeds thereof, in each case, in connection with a merger or consolidation
constituting or resulting in a Change of Control and otherwise permitted by this
Agreement if (x) the Consolidated Coverage Ratio of the Borrower would equal or
exceed 2.00:1.00 and (y) there shall not be effective as of the close of
business on the date of the consummation of such transaction or be effective as
of such date as a result of an earlier announcement (which date shall be
extended for so long as the rating of the Term Loans is under publicly announced
consideration for possible downgrade by either of the Rating Agencies), a
decrease of one or more gradations (including gradations within rating
categories as well as between rating categories and excluding, for the avoidance
of doubt, changes in ratings outlook) in the rating of the Term Loans by either
of the Rating Agencies as compared with the rating of the Term Loans in effect
by each such Rating Agency on the date that is 60 days prior the earlier of the
consummation of such merger or consolidation or the public announcement of the
occurrence of such merger or consolidation or of the intention of the Borrower
to effect such merger or consolidation, or a withdrawal of the ratings of the
Term Loans by either of such Rating Agencies;

 

(xiii)                        Investments or other Restricted Payments in an
aggregate amount outstanding at any time not to exceed an amount equal to the
sum of the Declined Excess Proceeds and the Leverage Excess Proceeds;

 

(xiv)                       (A) dividends on any Designated Preferred Stock of
the Borrower issued after the Effective Date; provided that at the time of such
issuance and after giving effect thereto on a pro forma basis, the Consolidated
Coverage Ratio would be at least 2.00 to 1.00, or (B) any dividend on Refunding
Capital Stock that is Preferred Stock in excess of the amount of dividends
thereon permitted by clause (i) of this paragraph (b), provided that at the time
of the declaration of such dividend and after giving effect thereto on a pro
forma basis, the Consolidated Coverage Ratio would be at least 2.00:1.00;

 

(xv)                          Investments in Unrestricted Subsidiaries in an
aggregate amount outstanding at any time not exceeding an amount equal to the
greater of $45.0 million and 11.0% of Consolidated Tangible Assets;

 

(xvi)                       distributions or payments of Special Purpose
Financing Fees; and

 

(xvii)                    any Restricted Payment; provided that on a pro forma
basis after giving effect to such Restricted Payment the Consolidated Net
Leverage Ratio would be equal to or less than 3.00:1.00;

 

provided that (A) in the case of subsections 7.5(b)(i)(y), (iii), (v),
(viii) and (xiv)(B), the net amount of any such Permitted Payment shall be
included in subsequent calculations of the amount of Restricted Payments, (B) in
all cases other than pursuant to clause (A) immediately above, the net amount of
any such Permitted Payment shall be excluded in subsequent calculations of the
amount of Restricted Payments and (C) solely with respect to
subsections 7.5(b)(vi) and (xvii), no Event of Default under subsection 8.1(a),
(c), (e), (f), (h), (i), (j) or (k) or other Event of Default known to the
Borrower shall have occurred and be continuing at the time of any such Permitted
Payment after giving effect thereto.  The Borrower, in its sole discretion, may
classify and reclassify any Investment or other Restricted

 

140

--------------------------------------------------------------------------------


 

Payment or Permitted Payment as being made in part under one of the provisions
of this covenant (or in the case of any Investment, the clauses or subclauses of
Permitted Investments) and in part under one or more other such provisions (or,
as applicable, clauses or subclauses).

 

7.6                               Limitation on Transactions with Affiliates.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, directly or indirectly, enter into or conduct any
transaction or series of related transactions (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Borrower (an “Affiliate Transaction”) involving aggregate
consideration in excess of $10.0 million unless (i) the terms of such Affiliate
Transaction are not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time in
a transaction with a Person who is not such an Affiliate and (ii) if such
Affiliate Transaction involves aggregate consideration in excess of
$20.0 million, the terms of such Affiliate Transaction have been approved by a
majority of the Board of Directors.  For purposes of this paragraph, any
Affiliate Transaction shall be deemed to have satisfied the requirements set
forth in this subsection 7.6(a) if (x) such Affiliate Transaction is approved by
a majority of the Disinterested Directors or (y) in the event there are no
Disinterested Directors, a fairness opinion is provided by a nationally
recognized appraisal or investment banking firm with respect to such Affiliate
Transaction.

 

(b)                                 The provisions of subsection 7.6(a) will not
apply to:

 

(i)                                     any Restricted Payment Transaction;

 

(ii)                                  (1) the entering into, maintaining or
performance of any employment or consulting contract, collective bargaining
agreement, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former management member,
employee, officer, director or consultant of or to the Borrower or any
Restricted Subsidiary heretofore or hereafter entered into in the ordinary
course of business, including vacation, health, insurance, deferred
compensation, severance, retirement, savings or other similar plans, programs or
arrangements, (2) payments, compensation, performance of indemnification or
contribution obligations, the making or cancellation of loans, or any issuance,
grant or award of stock, options, other equity-related interests or other
securities, to any such management members, employees, officers, directors or
consultants in the ordinary course of business, (3) the payment of reasonable
fees to directors of the Borrower or any of its Subsidiaries (as determined in
good faith by the Borrower, which determination shall be conclusive), (4) any
transaction with an officer or director of the Borrower or any of its
Subsidiaries in the ordinary course of business not involving more than $120,000
in any one case, or (5) Management Advances and payments in respect thereof (or
in reimbursement of any expenses referred to in the definition of such term);

 

(iii)                               any transaction between or among any of the
Borrower, one or more Restricted Subsidiaries, and/or one or more Special
Purpose Entities;

 

(iv)                              any transaction arising out of agreements,
arrangements or instruments in existence on the Effective Date and any payments
made pursuant thereto;

 

(v)                                 any transaction in the ordinary course of
business on terms that are fair to the Borrower and its Restricted Subsidiaries
in the reasonable determination of the Board of Directors or senior management
of the Borrower, or are not materially less favorable to the

 

141

--------------------------------------------------------------------------------


 

Borrower or the relevant Restricted Subsidiary than those that could be obtained
at the time in a transaction with a Person who is not an Affiliate of the
Borrower;

 

(vi)                              any transaction in the ordinary course of
business, or approved by a majority of the Board of Directors, between the
Borrower or any Restricted Subsidiary and any Affiliate of the Borrower that is
a joint venture or similar entity;

 

(vii)                           (1) the execution, delivery and performance of
any of the Spin-Off Documents and (2) payments made pursuant to any of the
Spin-Off Documents or that are approved by a majority of the Board of Directors
in good faith, whose determination shall be conclusive;

 

(viii)                        the Transactions, all transactions in connection
therewith (including but not limited to the financing thereof and all
transactions contemplated by the Spin-Off Documents), and all fees and expenses
paid or payable in connection with the Transactions;

 

(ix)                              any issuance or sale of Capital Stock (other
than Disqualified Stock) of the Borrower or any capital contribution to the
Borrower; and

 

(x)                                 transactions permitted by, and complying
with, subsection 7.3 solely for purposes of effecting a transaction of the type
described in subsection 7.3(d).

 

7.7                               [Reserved].

 

7.8                               [Reserved].

 

7.9                               Limitation on Restrictions on Distributions
from Restricted Subsidiaries.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create or otherwise cause to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to (i) pay dividends or make any other distributions on its Capital
Stock or pay any Indebtedness or other obligations owed to the Borrower,
(ii) make any loans or advances to the Borrower or (iii) transfer any of its
property or assets to the Borrower (provided that neither the Transactions, nor
dividend or liquidation priority between classes of Capital Stock, nor
subordination of any obligation (including the application of any remedy bars
thereto) to any other obligation, will be deemed to constitute such an
encumbrance or restriction), except any encumbrance or restriction:

 

(a)                                 pursuant to an agreement, arrangement or
instrument in effect at or entered into on the Effective Date, any Credit
Facility, and, on and after the execution and delivery thereof, any
Intercreditor Agreement, any Permitted Debt Exchange Notes (and any related
documents) and any Additional Obligations Documents;

 

(b)                                 pursuant to any agreement or instrument of a
Person, or relating to Indebtedness or Capital Stock of a Person, which Person
is acquired by or merged or consolidated with or into the Borrower or any
Restricted Subsidiary, or which agreement or instrument is assumed by the
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets from such Person, or any other transaction entered into in connection
with any such acquisition, merger or consolidation, as in effect at the time of
such acquisition, merger, consolidation or transaction (except to the extent
that such Indebtedness was Incurred to finance, or otherwise in connection with,
such acquisition, merger, consolidation or transaction); provided that for
purposes of this subsection 7.9(b), if a Person other than the Borrower is the
Successor Company with respect thereto, any Subsidiary thereof or agreement or
instrument of such Person or any such Subsidiary shall be deemed acquired or
assumed, as the case may

 

142

--------------------------------------------------------------------------------


 

be, by the Borrower or a Restricted Subsidiary, as the case may be, when such
Person becomes such Successor Company;

 

(c)                                  pursuant to an agreement or instrument (a
“Refinancing Agreement”) effecting a refinancing of Indebtedness Incurred or
outstanding pursuant or relating to, or that otherwise extends, renews, refunds,
refinances or replaces, any agreement or instrument referred to in subsections
7.9(a) or (b) above or this subsection 7.9(c) (an “Initial Agreement”) or that
is, or is contained in, any amendment, supplement or other modification to an
Initial Agreement or Refinancing Agreement (an “Amendment”); provided, however,
that the encumbrances and restrictions contained in any such Refinancing
Agreement or Amendment taken as a whole are not materially less favorable to the
Lenders than encumbrances and restrictions contained in the Initial Agreement or
Initial Agreements to which such Refinancing Agreement or Amendment relates (as
determined in good faith by the Borrower, which determination shall be
conclusive);

 

(d)                                 (i) pursuant to any agreement or instrument
that restricts in a customary manner (as determined in good faith by the
Borrower, which determination shall be conclusive) the assignment or transfer
thereof, or the subletting, assignment or transfer of any property or asset
subject thereto, (ii) by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Borrower or any Restricted Subsidiary not otherwise prohibited by this
Agreement, (iii) contained in mortgages, pledges or other security agreements
securing Indebtedness or other obligations of the Borrower or a Restricted
Subsidiary to the extent restricting the transfer of the property or assets
subject thereto, (iv) pursuant to customary provisions (as determined in good
faith by the Borrower, which determination shall be conclusive) restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Borrower or any Restricted Subsidiary, (v) pursuant to
Purchase Money Obligations that impose encumbrances or restrictions on the
property or assets so acquired, (vi) on cash or other deposits, net worth or
inventory imposed by customers or suppliers under agreements entered into in the
ordinary course of business, (vii) pursuant to customary provisions (as
determined in good faith by the Borrower, which determination shall be
conclusive) contained in agreements and instruments entered into in the ordinary
course of business (including but not limited to leases and licenses) or in
joint venture and other similar agreements or in shareholder, partnership,
limited liability company and other similar agreements in respect of non-wholly
owned Restricted Subsidiaries, (viii) that arises or is agreed to in the
ordinary course of business and does not detract from the value of property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or such Restricted Subsidiary, (ix) pursuant to Hedging Obligations
or Bank Products Obligations or (x) with respect to which the Borrower
determines in good faith, which determination shall be conclusive, that such
encumbrance or restriction will not materially affect the Borrower’s ability to
make principal or interest payments on the Loans;

 

(e)                                  with respect to a Restricted Subsidiary (or
any of its property or assets) imposed pursuant to an agreement entered into for
the direct or indirect sale or disposition of (A) property or assets of such
Restricted Subsidiary or (B) all or substantially all of the Capital Stock of
such Restricted Subsidiary, in each case, pending the closing of such sale or
disposition;

 

(f)                                   by reason of any applicable law, rule,
regulation or order, or required by any regulatory authority having jurisdiction
over the Borrower or any Restricted Subsidiary or any of their businesses,
including any such law, rule, regulation, order or requirement applicable in
connection with such Restricted Subsidiary’s status (or the status of any
Subsidiary of such Restricted Subsidiary) as a Captive Insurance Subsidiary or
Home Warranty Subsidiary; or

 

(g)                                  pursuant to an agreement or instrument
(i) relating to any Indebtedness permitted to be Incurred subsequent to the
Effective Date pursuant to subsection 7.1, (A) if the encumbrances and

 

143

--------------------------------------------------------------------------------


 

restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Borrower, which determination shall be conclusive), or (B) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings (as determined in good faith by the
Borrower, which determination shall be conclusive) and either (x) the Borrower
determines in good faith, which determination shall be conclusive, that such
encumbrance or restriction will not materially affect the Borrower’s ability to
make principal or interest payments on the Loans or (y) such encumbrance or
restriction applies only if a default occurs in respect of a payment or
financial covenant relating to such Indebtedness, (ii) relating to any sale of
receivables by or Indebtedness of a Foreign Subsidiary or (iii) relating to
Indebtedness of or a Financing Disposition by or to or in favor of any Special
Purpose Entity.

 

7.10                        Financial Covenant.  If the outstanding amount of
Revolving Loans, Swing Line Loans and L/C Obligations (excluding L/C Obligations
under clause (a) of the definition thereof not in excess of $15,000,000 and any
Letters of Credit which are cash collateralized by the Borrower to at least 102%
of their undrawn and unexpired amount) as of the end of any fiscal quarter of
the Borrower exceeds 30% of the aggregate amount of all Revolving Commitments,
the Borrower shall not permit the Consolidated First Lien Leverage Ratio for the
Most Recent Four Quarter Period ending as of the end of such fiscal quarter to
exceed 3.50:1.00.

 

SECTION 8                               EVENTS OF DEFAULT.

 

8.1                               Events of Default.  If any of the following
events shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Loan when due in accordance with the terms hereof (whether at Stated
Maturity, by mandatory prepayment or otherwise); or the Borrower shall fail to
pay any interest on any Loan, Reimbursement Obligation, or any other amount
payable hereunder, within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or

 

(b)                                 Any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document (or in any
amendment, modification or supplement hereto or thereto) or that is contained in
any certificate furnished at any time by or on behalf of any Loan Party pursuant
to this Agreement or any such other Loan Document shall prove to have been
incorrect in any material respect on or as of the date made or deemed made; or

 

(c)                                  Any Loan Party shall default in the
observance or performance of any agreement contained in Section 7 of this
Agreement (subject to, in the case of the financial covenant contained in
subsection 7.10, the cure rights in subsection 8.2); provided that in the case
of any Event of Default under subsection 7.10 (a “Financial Covenant Event of
Default”), such default shall not constitute a default with respect to any Term
Loans unless and until the Revolving Loans have been declared due and payable
and the Revolving Commitments have been terminated by the Required Revolving
Lenders pursuant to subsection 8.1; provided, however that if (i) Required
Revolving Lenders irrevocably rescind such acceleration and termination in a
writing delivered to the Administrative Agent within 20 Business Days after such
acceleration and termination and (ii) Required Lenders (including the Term Loan
Lenders) have not accelerated the Loans, the Financial Covenant Event of Default
shall automatically cease to constitute an Event of Default with respect to the
Term Loans from and after such date; or

 

(d)                                 Any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in

 

144

--------------------------------------------------------------------------------


 

paragraphs (a) through (c) of this subsection 8.1), and such default shall
continue unremedied for a period of 30 days after the date on which written
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or

 

(e)                                  (i) Any Loan Party or any of its Restricted
Subsidiaries shall default in any payment of principal of or interest on any
Indebtedness for borrowed money, or any Loan Party or any of its Material
Restricted Subsidiaries shall default in any payment of principal of or interest
on any Indebtedness, in each case (excluding the Loans and any Indebtedness owed
to the Borrower or any Loan Party) in excess of $50.0 million beyond the period
of grace (not to exceed 30 days), if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) any Loan Party or
any of its Material Restricted Subsidiaries shall default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(excluding the Loans) referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice or lapse of time if required, such Indebtedness
to become due prior to its stated maturity (an “Acceleration”), and such time
shall have lapsed and, if any notice (a “Default Notice”) shall be required to
commence a grace period or declare the occurrence of an event of default before
notice of Acceleration may be delivered, such Default Notice shall have been
given, and such Indebtedness shall have been caused to become due prior to its
stated maturity; or

 

(f)                                   If (i)  any Loan Party or any of its
Material Restricted Subsidiaries shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts (excluding, in each case, the
solvent liquidation or reorganization of any Foreign Subsidiary of the Borrower
that is not a Loan Party) or (B) seeking appointment of a receiver, interim
receiver, receivers, receiver and manager, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets,
or any Loan Party or any of its Material Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Loan Party or any of its Material Restricted Subsidiaries
any case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) there shall be commenced against any Loan Party or
any of its Material Restricted Subsidiaries any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party or any of its Material Restricted Subsidiaries
shall take any organizational action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Loan Party or any of its Material
Restricted Subsidiaries shall be generally unable to, or shall admit in writing
its general inability to, pay its debts as they become due; or

 

(g)                                  (i) Any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, or (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), or, on and after the effectiveness of the
Pension Act, any failure by any Plan to satisfy the minimum funding standard (as
defined in

 

145

--------------------------------------------------------------------------------


 

Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either of the Borrower or any
Commonly Controlled Entity, or (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is in the reasonable opinion of the Administrative Agent likely to
result in the termination of such Plan for purposes of Title IV of ERISA, or
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA
other than a standard termination pursuant to Section 4041(b) of ERISA, or
(v) either of the Borrower or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Administrative Agent is reasonably likely to, Incur
any liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan, or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would be reasonably expected to result in a Material Adverse Effect; or

 

(h)                                 One or more judgments or decrees shall be
entered against any Loan Party or any of its Material Restricted Subsidiaries
involving in the aggregate at any time a liability (net of any insurance or
indemnity payments actually received in respect thereof prior to or within
60 days from the entry thereof, or to be received in respect thereof in the
event any appeal thereof shall be unsuccessful) of $50.0 million or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

 

(i)                                     (i) The Guarantee and Collateral
Agreement shall, or any other Security Document covering a significant portion
of the Collateral shall (at any time after its execution, delivery and
effectiveness) cease for any reason to be in full force and effect (other than
pursuant to the terms hereof or thereof), or the Borrower or any Loan Party, in
each case that is a party to such Security Document shall so assert in writing,
or (ii) the Lien created by any of the Security Documents shall cease to be
perfected and enforceable in accordance with its terms or of the same effect as
to perfection and priority purported to be created thereby with respect to any
significant portion of the Collateral (other than in connection with any
termination of such Lien in respect of any Collateral as permitted hereby or by
any Security Document), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
20 days; or

 

(j)                                    Any Loan Party shall assert in writing
that any Intercreditor Agreement, (after execution and delivery thereof) shall
have ceased for any reason to be in full force and effect (other than pursuant
to the terms hereof or thereof) or shall knowingly contest, or knowingly support
any other Person in any action that seeks to contest, the validity or
effectiveness of any such Intercreditor Agreement (other than pursuant to the
terms hereof or thereof); or

 

(k)                                 Subject to the Borrower’s option to make a
payment in full of all of the Loans and to terminate the Revolving Commitments
(and cancel, backstop or cash collateralize each Letter of Credit on terms
reasonably satisfactory to the applicable Issuing Bank), or to make a Change of
Control Offer, a Change of Control shall have occurred;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments, if any, shall automatically immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement (including L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately

 

146

--------------------------------------------------------------------------------


 

become due and payable, and (B) if such event is any other Event of Default,
with the consent of the Required Lenders (or, if a Financial Covenant Event of
Default occurs and is continuing, at the request of, or with the consent of the
Required Revolving Lenders only, and without limiting subsection 8.1(c), only
with respect to the Revolving Loans, Revolving Commitments, Swing Line
Commitments, Swing Line Loans, any Letter of Credit and L/C Obligations), the
Administrative Agent may, or upon the request of the Required Lenders or the
Required Revolving Lenders, as the case may be, the Administrative Agent shall,
by notice to the Borrower, declare the Commitments to be terminated forthwith,
whereupon the Commitments, if any, shall immediately terminate, and/or declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement to be due and payable forthwith, whereupon the same shall
immediately become due and payable.

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the UCC or
any other applicable law.

 

Except as expressly provided above in this subsection 8.1, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 

8.2                               Borrower’s Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
otherwise contained in this Section 8, in the event of any Financial Covenant
Event of Default and upon the receipt of a Specified Equity Contribution within
the time period specified in the definition thereof, and subject to the
satisfaction of the other conditions with respect to Specified Equity
Contribution set forth in the definition thereof, Consolidated EBITDA shall be
increased with respect to such applicable fiscal quarter and any four fiscal
quarter period that contains such fiscal quarter by the amount of such Specified
Equity Contribution (the “Cure Amount”), solely for the purpose of measuring
compliance with subsection 7.10.  If, after giving effect to the foregoing pro
forma adjustment (without giving effect to any repayment of any Indebtedness
with any portion of the Cure Amount or any portion of the Cure Amount on the
balance sheet of the Borrower and its Restricted Subsidiaries, in each case,
with respect to such fiscal quarter only), the Borrower and its Restricted
Subsidiaries shall then be in compliance with the requirements of subsection
7.10, they shall be deemed to have been in compliance therewith as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
hereunder that had occurred shall be deemed cured for the purposes of this
Agreement.

 

(b)                                 The parties hereby acknowledge that
notwithstanding any other provision in this Agreement to the contrary, (i) the
Cure Amount received pursuant to the occurrence of any Specified Equity
Contribution shall be disregarded for purposes of calculating Consolidated
EBITDA in any determination of any financial ratio-based conditions, pricing or
basket under Section 7 (other than as applicable to subsection 7.10) and (ii) no
Revolving Lender or Issuing Bank shall be required to make any Extension of
Credit hereunder, if a Financial Covenant Event of Default has occurred and is
continuing during the ten Business Day period during which a Specified Equity
Contribution may be made (as provided in the definition of Specified Equity
Contribution), unless and until the Cure Amount is actually received.

 

147

--------------------------------------------------------------------------------


 

SECTION 9                               THE AGENTS AND THE OTHER
REPRESENTATIVES.

 

9.1                               Appointment.

 

(a)                                 Each Lender hereby irrevocably designates
and appoints JPMorgan Chase Bank, N.A., as the Administrative Agent and
Collateral Agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes JPMorgan Chase Bank,
N.A., as Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to or
required of the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent and
the Collateral Agent, those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents or
the Other Representatives.

 

(b)                                 Each of the Agents may perform any of their
respective duties under this Agreement, the other Loan Documents and any other
instruments and agreements referred to herein or therein by or through its
respective officers, directors, agents, employees or affiliates, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent (it being understood and agreed, for avoidance of doubt and without
limiting the generality of the foregoing, that the Administrative Agent and the
Collateral Agent may perform any of their respective duties under the Security
Documents by or through one or more of their respective affiliates).  Each Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Section 9 shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)                                  Except for subsections 9.5 and (to the
extent of the Borrower’s rights thereunder and the conditions included therein)
9.9 and 9.10, the provisions of this Section 9 are solely for the benefit of the
Agents and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

 

9.2                               The Administrative Agent and Affiliates.  Each
Person serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity.  Such Person
and its affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.3                               Action by Agent.  In performing its functions
and duties under this Agreement, (a) each Agent shall act solely as an agent for
the Lenders and, as applicable, the other secured parties, and (b) no Agent
assumes any (and shall not be deemed to have assumed any) relationship of agency
or trust with or for the Borrower or any of its Subsidiaries.  Each Agent may
execute any of its duties under this Agreement and the other Loan Documents by
or through agents or attorneys-in-fact (including the Collateral Agent in the
case of the Administrative Agent), and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact or counsel
selected by it with reasonable care.

 

148

--------------------------------------------------------------------------------


 

9.4                               Exculpatory Provisions.

 

(a)                                 No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:

 

(i)                                     shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that such Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose such Agent to liability or that is contrary to any
Loan Document or applicable Requirement of Law; and

 

(iii)                               shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its affiliates in any capacity.

 

(b)                 No Agent shall be liable for any action taken or not taken
by it (x) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in subsection 8.1 or subsection 10.1, as applicable) or (y) in the
absence of its own bad faith, gross negligence or willful misconduct.  No Agent
shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent by the Borrower or a Lender.

 

(c)                  No Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.  Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term as used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

9.5                               Acknowledgement and Representation by
Lenders.  Each Lender expressly acknowledges that none of the Agents or the
Other Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Agent or any Other Representative hereafter taken,
including any review of the affairs of the Borrower or any other Loan Party,
shall be deemed to constitute any representation or warranty by such Agent or
such Other Representative to any Lender.  Each Lender further represents and
warrants to the Agents, the Other Representatives and each of the Loan Parties
that it has had the opportunity to review each document made available to it on
the Approved Electronic Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients

 

149

--------------------------------------------------------------------------------


 

thereof.  Each Lender represents to the Agents, the Other Representatives and
each of the Loan Parties that, independently and without reliance upon any
Agent, the Other Representatives or any other Lender, and based on such
documents and information as it has deemed appropriate, it has made and will
make, its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties, it has made its own decision to make its Loans hereunder
and enter into this Agreement and it will make its own decisions in taking or
not taking any action under this Agreement and the other Loan Documents and,
except as expressly provided in this Agreement, neither the Agents nor any Other
Representative shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
Each Lender (other than, in the case of clause (i), any Unrestricted Subsidiary)
represents to each other party hereto that (i) it is a bank, savings and loan
association or other similar savings institution, insurance company, investment
fund or company or other financial institution which makes or acquires
commercial loans in the ordinary course of its business and that it is
participating hereunder as a Lender for such commercial purposes and (ii) it has
the knowledge and experience to be and is capable of evaluating the merits and
risks of being a Lender hereunder.  Each Lender acknowledges and agrees to
comply with the provisions of subsection 9.6 applicable to the Lenders
hereunder.  Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrower and the other Loan
Parties.  No Agent shall be liable for any action taken or not taken by any such
service provider.

 

9.6                               Indemnity; Reimbursement by Lenders.

 

(a)                                 To the extent that the Borrower or any other
Loan Party for any reason fails to indefeasibly pay any amount required under
subsection 10.5 to be paid by it to the Administrative Agent (or any sub-agent
thereof), or the Collateral Agent (or any sub-agent thereof), the Swing Line
Lender, the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay ratably according to their respective Term Loan
Percentages or Revolving Commitment Percentages, as the case may be, on the date
on which the applicable unreimbursed expense or indemnity payment is sought
under this subsection 9.6 such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are Incurred or asserted by any party hereto or any third party);
provided that (i) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was Incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Collateral Agent
(or any sub-agent thereof), the Swing Line Lender or the Issuing Banks in their
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent), the Collateral Agent (or
any sub-agent thereof), the Swing Line Lender or the Issuing Banks in connection
with such capacity and (ii) such indemnity for the Swing Line Lender or the
Issuing Banks shall not include losses Incurred by the Swing Line Lender or the
Issuing Banks due to one or more Lenders defaulting in their obligations to
purchase participations of Swing Line Exposure under subsections 2.8(d) or
2.8(e) or L/C Obligations under subsection 2.7(d) (it being understood that this
proviso shall not affect the Swing Line Lender’s or any Issuing Bank’s rights
against any Defaulting Lender).  The obligations of the Lenders under this
subsection 9.6 are subject to the provisions of subsection 3.8.

 

(b)                                 Any Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document (except actions expressly required to be taken by it hereunder or under
the Loan Documents) unless it shall first be indemnified to its satisfaction by
the

 

150

--------------------------------------------------------------------------------


 

Lenders pro rata against any and all liability, cost and expense that it may
Incur by reason of taking or continuing to take any such action.

 

(c)                                  All amounts due under this subsection 9.6
shall be payable not later than three Business Days after demand therefor.  The
agreements in this subsection 9.6 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

9.7                               Right to Request and Act on Instructions.

 

(a)                                 Each Agent may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the Loan Documents an Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, the requesting Agent shall be absolutely entitled as between itself
and the Lenders to refrain from taking any action or to withhold any approval
and shall not be under any liability whatsoever to any Lender for refraining
from any action or withholding any approval under any of the Loan Documents
until it shall have received such instructions from Required Lenders or all or
such other portion of the Lenders as shall be prescribed by this Agreement. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against any Agent as a result of an Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Required Lenders (or all or such other portion of
the Lenders as shall be prescribed by this Agreement) and, notwithstanding the
instructions of the Required Lenders (or such other applicable portion of the
Lenders), an Agent shall have no obligation to any Lender to take any action if
it believes, in good faith, that such action would violate applicable law or
exposes an Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of subsection 9.6.

 

(b)                                 Each Agent shall be entitled to rely upon,
and shall not Incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not Incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with such advice.

 

9.8                               Credit Bidding. The Lenders, and the Secured
Parties (by their acceptance of the benefits of the Security Documents), hereby
irrevocably authorize the Administrative Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Secured Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Secured Obligations pursuant to a deed in lieu of foreclosure or otherwise) and
in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code, including under  Sections 363, 1123
or 1129 of the Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Loan Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Administrative Agent at
the direction of the

 

151

--------------------------------------------------------------------------------


 

Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Secured Parties’
ratable interests in the Secured Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in subsection 10.1), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Secured Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Secured Obligations shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

9.9                               Collateral Matters.

 

(a)                                 Each Lender authorizes and directs the
Administrative Agent and the Collateral Agent to enter into (x) the Security
Documents and any Intercreditor Agreement for the benefit of the Lenders and the
other Secured Parties, (y) any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to the
Security Documents and any Intercreditor Agreement or a separate intercreditor
agreement in connection with the Incurrence by any Loan Party or any Subsidiary
thereof of Additional Indebtedness (each an “Intercreditor Agreement
Supplement”) to permit such Additional Indebtedness to be secured by a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) and (z) any Incremental Commitment Amendment as provided in
subsection 2.9, any Increase Supplement as provided in subsection 2.9, any
Lender Joinder Agreement as provided in subsection 2.9, and any Extension
Amendment as provided in subsection 2.5, any agreement required in connection
with a Permitted Debt Exchange Offer pursuant to subsection 2.10, and any
Specified

 

152

--------------------------------------------------------------------------------


 

Refinancing Amendment as provided in subsection 2.11.  Each Lender hereby
agrees, and each holder of any Note or participant in Letters of Credit by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Administrative Agent, the Collateral Agent or
the Required Lenders in accordance with the provisions of this Agreement, the
Security Documents, any Intercreditor Agreement, any Intercreditor Agreement
Supplement, any Incremental Commitment Amendment, any Increase Supplement, any
Lender Joinder Agreement or any agreement required in connection with a
Permitted Debt Exchange Offer or any Extension Amendment or any Specified
Refinancing Amendment and the exercise by the Agents or the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders.  The Administrative Agent and the Collateral Agent are hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time, to take any action
with respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.  Each Lender agrees that
it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Loans unless
instructed to do so by the Collateral Agent, it being understood and agreed that
such rights and remedies may be exercised only by the Collateral Agent.  The
Collateral Agent may grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions or
other deliverables with respect to particular assets or the provision of any
guarantee by any Subsidiary (including extensions beyond the Effective Date or
in connection with assets acquired, or Subsidiaries formed or acquired, after
the Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

 

(b)                                 The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, in each case at
its option and in its discretion, to (A) release any Lien granted to or held by
such Agent upon any Collateral (i) upon termination of the Revolving Commitments
and payment and satisfaction of all of the Senior Credit Facility Obligations
under the Loan Documents at any time arising under or in respect of this
Agreement or the Loan Documents or the transactions contemplated hereby or
thereby that are then due and unpaid (excluding, for the avoidance of doubt, any
contingent indemnification and expense reimbursement claims not then due), with
no Letters of Credit outstanding (unless cash collateralized or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Bank), (ii) constituting property being sold or otherwise disposed of (to
Persons other than a Loan Party) upon the sale or other disposition thereof in
compliance with subsection 7.4, (iii) owned by any Subsidiary Guarantor which
becomes an Excluded Subsidiary or ceases to be a Restricted Subsidiary of the
Borrower or constituting Capital Stock or other equity interests of a Specified
Excluded Subsidiary, (iv) if approved, authorized or ratified in writing by the
Required Lenders (or such greater amount, to the extent required by
subsection 10.1), (v) to the extent that such Collateral comprises property
leased or licensed to a Loan Party, upon termination or expiration of such lease
or license or (vi) as otherwise may be expressly provided in the relevant
Security Documents; (B) enter into any Intercreditor Agreement on behalf of, and
binding with respect to, the Lenders and their interest in designated assets, to
give effect to any Special Purpose Financing, including to clarify the
respective rights of all parties in and to designated assets; (C) at the written
request of the Borrower to subordinate any Lien on any Excluded Assets (or to
confirm in writing the absence of any Lien thereon) or any other property
granted to or held by such Agent under any Loan Document to the holder of any
Permitted Lien (other than Permitted Liens securing the Obligations under the
Loan Documents or that are required by the express terms of this Agreement to be
secured on an equal and ratable or junior basis with the Liens on the Collateral
securing the Senior Credit Facility Obligations pursuant to an Intercreditor
Agreement and (D) to release any Subsidiary Guarantor from its Obligations under
any Loan Documents to which it is a party (i) if such Person ceases to be a
Restricted Subsidiary or a Domestic Subsidiary of the Borrower or becomes an
Excluded Subsidiary (other than by virtue of clause (l) of the definition
thereof unless such Subsidiary Guarantor no

 

153

--------------------------------------------------------------------------------


 

longer constitutes a Subsidiary) or (ii) at the election of the Borrower
(exercised in its sole discretion) in the case of any Subsidiary Guarantor that
the Borrower caused to become a Subsidiary Guarantor pursuant to the last
sentence of subsection 6.9(b) and that is not otherwise required to become a
Subsidiary Guarantor pursuant to such subsection.  Upon request by the
Administrative Agent or the Collateral Agent, at any time, the Required Lenders
or all or such other portion of the Lenders as shall be prescribed by this
Agreement will confirm in writing such Agent’s authority to release particular
types or items of Collateral pursuant to this subsection 9.9.

 

(c)                                  The Lenders hereby authorize the
Administrative Agent and the Collateral Agent, as the case may be, in each case
at its option and in its discretion, to enter into any amendment, amendment and
restatement, restatement, waiver, supplement or modification, and to make or
consent to any filings or to take any other actions, in each case as
contemplated by subsection 10.17.  Upon request by any Agent, at any time, the
Lenders will confirm in writing the Administrative Agent’s and the Collateral
Agent’s authority under this subsection 9.9(c).

 

(d)                                 No Agent shall have any obligation
whatsoever to the Lenders to assure that the Collateral exists or is owned by
the Borrower or any of its Subsidiaries or is cared for, protected or insured or
that the Liens granted to any Agent herein or pursuant hereto have been properly
or sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
subsection 9.9 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as Lender and that
no Agent shall have any duty or liability whatsoever to the Lenders, except for
its gross negligence or willful misconduct.

 

(e)                                  Notwithstanding any provision herein to the
contrary, any Security Document may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by and in accordance
with either subsection 10.1 or 10.17, as applicable, with the written consent of
the Agent party thereto and the Loan Party party thereto.

 

(f)                                   The Collateral Agent may, and hereby does,
appoint the Administrative Agent as its agent for the purposes of holding any
Collateral and/or perfecting the Collateral Agent’s security interest therein
and for the purpose of taking such other action with respect to the Collateral
as such Agents may from time to time agree.

 

9.10                        Successor Agent.  Subject to the appointment of a
successor as set forth herein, the Administrative Agent and the Collateral Agent
may resign as Administrative Agent or Collateral Agent, respectively, upon 10
days’ notice to the Lenders and the Borrower and if the Administrative Agent has
admitted in writing that it is insolvent or becomes a Defaulting Lender, either
the Required Lenders or the Borrower may, upon 10 days’ notice to the
Administrative Agent, remove such Agent.  If the Administrative Agent or
Collateral Agent shall resign or be removed as Administrative Agent or
Collateral Agent, as applicable, under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Borrower (provided that such approval by the Borrower in
connection with the appointment of any successor Administrative Agent shall only
be required so long as no Event of Default under subsection 8.1(a) or (f) has
occurred and is continuing; provided further, that the Borrower shall not
unreasonably withhold its approval of any successor Administrative Agent if such
successor is a commercial bank with a consolidated combined capital and surplus
of at least $5,000,000,000) whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or the Collateral Agent,
as applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable,

 

154

--------------------------------------------------------------------------------


 

shall mean such successor agent effective upon such appointment and approval,
and the former Agent’s rights, powers and duties as Administrative Agent or
Collateral Agent, as applicable, shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans or issuers of Letters of Credit. 
After any retiring Agent’s resignation or removal as Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.  Additionally, after any retiring Agent’s resignation or removal as
such Agent, the provisions of this subsection shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was such Agent under
this Agreement and the other Loan Documents.  After the resignation or removal
of the Administrative Agent pursuant to the preceding provisions of this
subsection 9.10, the resigning or removed Administrative Agent (x) shall not be
required to act as Issuing Bank for any Letters of Credit to be issued after the
date of such resignation or removal and (y) shall not be required to act as
Swing Line Lender with respect to Swing Line Loans to be made after the date of
such resignation or removal (and all outstanding Swing Line Loans of such
resigning or removed Administrative Agent shall be required to be repaid in full
upon its resignation or removal), although the resigning Administrative Agent
shall retain all rights hereunder as Issuing Bank and Swing Line Lender with
respect to all Letters of Credit issued by it and all Swing Line Loans made by
it, prior to the effectiveness of its resignation or removal as Administrative
Agent hereunder.

 

9.11                        Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding tax.  If the Internal
Revenue Service or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding tax ineffective), such Lender shall indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of such Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any interest, additions to tax or penalties thereto, together with all
expenses Incurred, including legal expenses and any other out-of-pocket
expenses.  The agreements in this subsection 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, and assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Senior Credit Facility
Obligations.

 

9.12                        Other Representatives.  None of the entities
identified as joint bookrunners and joint lead arrangers or as co-documentation
agents pursuant to the definition of Other Representative contained herein,
shall have any duties or responsibilities hereunder or under any other Loan
Document in its capacity as such.  Without limiting the foregoing, no Other
Representative shall have nor be deemed to have a fiduciary relationship with
any Lender.  At any time that any Lender serving as an Other Representative
shall have transferred to any other Person (other than any of its affiliates)
all of its interests in the Loans and in the Commitments, such Lender shall be
deemed to have concurrently resigned as such Other Representative.

 

9.13                        Administrative Agent May File Proofs of Claims.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) is hereby
authorized by the Lenders, by intervention in such proceeding or otherwise:

 

155

--------------------------------------------------------------------------------


 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under subsections 3.5 and
10.5) allowed in such judicial proceeding;

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under subsections 3.5 and 10.5.

 

9.14                        Application of Proceeds.  The Lenders, the
Administrative Agent and the Collateral Agent agree, as among such parties, as
follows:  subject to the terms of any Intercreditor Agreement or any
Intercreditor Agreement Supplement, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent, the Collateral Agent or any Lender on account of amounts
then due and outstanding under any of the Loan Documents (the “Collection
Amounts”) shall, except as otherwise expressly provided herein, be applied as
follows:  first, to pay all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees to the extent provided herein) due and
owing hereunder of the Administrative Agent and the Collateral Agent in
connection with enforcing the rights of the Agents and the Lenders under the
Loan Documents (including all expenses of sale or other realization of or in
respect of the Collateral and any sums advanced to the Collateral Agent or to
preserve its security interest in the Collateral), second, to pay all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees to the
extent provided herein) due and owing hereunder of each of the Lenders in
connection with enforcing such Lender’s rights under the Loan Documents, third,
to pay interest on Loans and L/C Obligations then outstanding; fourth, to pay
principal of Loans then outstanding, Reimbursement Obligations then outstanding
and obligations under Interest Rate Agreements, Currency Agreements, Commodities
Agreements and Bank Products Agreements permitted hereunder and secured by the
Guarantee and Collateral Agreement, ratably among the applicable Secured Parties
in proportion to the respective amounts described in this clause “fourth”
payable to them, and fifth, to pay the surplus, if any, to whomever may be
lawfully entitled to receive such surplus.  To the extent any amounts available
for distribution pursuant to clause “third” or “fourth” above are insufficient
to pay all obligations described therein in full, such moneys shall be allocated
pro rata among the applicable Secured Parties in proportion to the respective
amounts described in the applicable clause at such time.  This subsection 9.14
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendment) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to subsections 2.5, 2.9
and 2.11, as applicable.

 

Notwithstanding the foregoing, Excluded Obligations (as defined in the Guarantee
and Collateral Agreement) with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or its assets and such
Excluded Obligations shall be disregarded in any application of Collection
Amounts pursuant to the preceding paragraph.

 

156

--------------------------------------------------------------------------------


 

9.15                        Approved Electronic Communications.

 

(a)                                 The Borrower agrees that the Administrative
Agent may, but shall not be obligated to, make any Communications available to
the Lenders and the Issuing Banks by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders, each of
the Issuing Banks and the Borrower acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Approved
Electronic Platform, and that there are confidentiality and other risks
associated with such distribution.  Each of the Lenders, each of the Issuing
Banks and the Borrower hereby approves distribution of the Communications
through the Approved Electronic Platform (it being understood that,
notwithstanding the foregoing, nothing herein shall limit the obligations of
each Agent, Issuing Bank, Other Representative and Lender under subsection
10.16).

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  THE APPLICABLE PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC
PLATFORM AND THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM. EXCEPT, SOLELY WITH RESPECT TO DIRECT DAMAGES,
TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE
JUDGMENT TO HAVE RESULTED FORM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF THE APPLICABLE PARTIES.

 

(d)                                 Each Lender and each Issuing Bank agrees
that notice to it (as provided in the next sentence) specifying that
Communications have been posted to the Approved Electronic Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents. Each Lender and Issuing Bank agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing

 

157

--------------------------------------------------------------------------------


 

Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

 

(e)                                  Each of the Lenders, each of the Issuing
Banks and the Borrower agrees that the Administrative Agent may, but (except as
may be required by applicable law) shall not be obligated to, store the
Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally applicable document retention procedures and
policies.

 

(f)                                   Nothing herein shall prejudice the right
of the Administrative Agent, any Lender or any Issuing Bank to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

9.16                        Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Lead Arrangers and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and (E) all of the conditions for exemptive relief thereunder are and
will continue to be satisfied in connection therewith, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

158

--------------------------------------------------------------------------------


 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Lender or
(2) a Lender has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that none of the Administrative
Agent or any Lead Arranger or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

 

(c)                                  The Administrative Agent and the Lead
Arrangers hereby inform the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

SECTION 10                        MISCELLANEOUS.

 

10.1                        Amendments and Waivers.

 

(a)                                 Subject to subsection 3.7(b), neither this
Agreement nor any other Loan Document, nor any terms hereof or thereof, may be
amended, supplemented, modified or waived except in accordance with the
provisions of this subsection 10.1.  The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent and the
Collateral Agent may, from time to time, (x) enter into with the respective Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing, in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders, the Administrative Agent or
the Collateral Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to subsections 10.1(a)(vii), (d) and (f) may be effected without the
consent of the Required Lenders to the extent provided therein; provided further
that no such waiver and no such amendment, supplement or modification shall:

 

(i)             reduce or forgive the amount or extend the Stated Maturity of
any Loan or Reimbursement Obligation hereunder or of any scheduled installment
thereof or reduce the stated rate of any interest, commission or fee payable
hereunder (other than as a result of any waiver of the applicability of any
post-default increase in interest rates) or extend the scheduled date of any

 

159

--------------------------------------------------------------------------------


 

payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment or change the currency in which any Loan or Reimbursement
Obligation is payable, in each case without the consent of each Lender directly
and adversely affected thereby (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitment of all Lenders shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender);

 

(ii)          amend, modify or waive any provision of this subsection 10.1(a) or
reduce the percentage specified in the definition of Required Lenders or
Supermajority Lenders, or consent to the assignment or transfer by the Borrower
of any of its rights and obligations under this Agreement and the other Loan
Documents (other than pursuant to subsection 7.3 or 10.6(a)), in each case
without the written consent of all the Lenders;

 

(iii)       release Subsidiary Guarantors accounting for all or substantially
all of the value of the Guarantee of the Senior Credit Facility Obligations
pursuant to the Guarantee and Collateral Agreement, or, in the aggregate (in a
single transaction or a series of related transactions), all or substantially
all of the Collateral without the consent of all of the Lenders, except as
expressly permitted hereby or by any Security Document (as such documents are in
effect on the date hereof or, if later, the date of execution and delivery
thereof in accordance with the terms hereof);

 

(iv)                              require any Lender to make Loans having an
Interest Period of longer than six months or shorter than one month without the
consent of such Lender;

 

(v)                                 amend, modify or waive any provision of
Section 9 without the written consent of the then Administrative Agent and of
any Other Representative directly and adversely affected thereby;

 

(vi)                              amend, modify or waive the provisions of any
Letter of Credit or any of any Issuing Bank’s rights under subsection 2.7
without the written consent of such Issuing Bank;

 

(vii)                           (A) amend or otherwise modify subsection 7.10,
(B) waive or consent to any Default or Event of Default resulting from a breach
of subsection 7.10, (C) amend or otherwise modify subsection 5.2 solely with
respect to any Extension of Credit in respect of Revolving Loans, Swing Line
Loans or the issuance of Letters of Credit, (D) waive any representation made or
deemed made in connection with any Extension of Credit in respect of Revolving
Loans, Swing Line Loans or the issuance of Letters of Credit or (E) waive or
consent to any Default or Event of Default relating solely to the Revolving
Loans and Revolving Commitments (including Defaults and Events of Default
relating to the foregoing clauses (A) through (D)), in each case without the
written consent of the Required Revolving Lenders; provided, however, that the
amendments, modifications, waivers and consents described in this clause
(vii) shall not require the consent of any Lenders other than the Required
Revolving Lenders;

 

(viii)                        reduce the percentage specified in the definition
of “Required Revolving Lenders” without the written consent of all Revolving
Lenders;

 

(ix)                              amend, modify or waive any provision of the
Swing Line Note (if any) or subsection 2.8 without the written consent of the
Swing Line Lender and each other Lender, if

 

160

--------------------------------------------------------------------------------


 

any, which holds, or is required to purchase, a participation in any Swing Line
Loan pursuant to subsection 2.8(c); or

 

(x)                                 amend, modify or waive subsection
3.4(l) without the written consent of the Supermajority Lenders;

 

provided further that, notwithstanding the foregoing, (a) and in addition to
Liens on the Collateral that the Collateral Agent is authorized to release
pursuant to subsection 9.9(b), the Collateral Agent may, in its discretion,
release the Lien on Collateral valued in the aggregate not in excess of
$20.0 million in any fiscal year without the consent of any Lender and
(b) Schedule 4.21 may updated from time to time prior to the Spin-Off Effective
Time by the Borrower without the consent of any other party to this Agreement.

 

(b)                                 Any waiver and any amendment, supplement or
modification pursuant to this subsection 10.1 shall apply to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents, the Issuing
Banks and all future holders of the Loans.  In the case of any waiver, each of
the Loan Parties, the Lenders and the Agents shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

(c)                                  Notwithstanding any provision herein to the
contrary, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder or under any of the Loan Documents,
except to the extent the consent of such Lender would be required under
clause (i) in the first paragraph of subsection 10.1(a).

 

(d)                                 Notwithstanding any provision herein to the
contrary, this Agreement and the other Loan Documents may be amended (i) to cure
any ambiguity, mistake, omission, defect, or inconsistency with the consent of
the Borrower and the Administrative Agent, (ii) in accordance with
subsection 2.9 to incorporate the terms of any Incremental Commitments
(including to add a new revolving facility or letter of credit facility under
this Agreement with respect to any Incremental Revolving Commitment or
Incremental Letter of Credit Commitment) with the written consent of the
Borrower and Lenders providing such Incremental Commitments, (iii) in accordance
with subsection 2.5 to effectuate an Extension with the written consent of the
Borrower and the Extending Lenders, (iv) in accordance with subsection 2.11 to
incorporate the terms of any Specified Refinancing Facilities with the consent
of the Borrower and the applicable Specified Refinancing Lenders, (v) with the
consent of the Borrower and the Administrative Agent (in each case such consent
not to be unreasonably withheld, delayed or conditioned), in the event any
mandatory prepayment or redemption provision in respect of the Net Available
Cash of Asset Dispositions or Recovery Events or from Excess Cash Flow included
or to be included in any Incremental Commitment Amendment or any Indebtedness
constituting Additional Obligations or that would constitute Additional
Obligations would result in Incremental Term Loans or Additional Obligations, as
applicable, being prepaid or redeemed on a more than ratable basis with the Term
Loans in respect of the Net Available Cash from any such Asset Disposition or
Recovery Event or Excess Cash Flow prepayment to the extent such Net Available
Cash or Excess Cash Flow are required to be applied to repay Term Loans
hereunder pursuant to subsection 3.4(c) or (d), to provide for mandatory
prepayments of the Initial Term Loans such that, after giving effect thereto,
the prepayments made in respect of such Incremental Term Loans or Additional
Obligations, as applicable, are not on more than a ratable basis, (vi) with
respect to Schedule B, as set forth in subsection 10.1(h), and (vii) with the
consent of the Borrower and the Administrative Agent (in each case such consent
not to be unreasonably withheld, delayed or conditioned), upon a Subsidiary
Borrower becoming party hereto, to reflect that there are multiple borrowers
party hereto.  Without limiting the generality of the foregoing, any provision
of this Agreement and the other Loan Documents, including subsection 3.4, 3.8 or
9.14 hereof, may be amended

 

161

--------------------------------------------------------------------------------


 

as set forth in the immediately preceding sentence pursuant to any Incremental
Commitment Amendment, any Extension Amendment or any Specified Refinancing
Amendment, as the case may be, to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Tranches, including the Term
Loans, Revolving Commitments, Revolving Loans, any Incremental Commitments or
Incremental Loans, any Extended Tranche and any Specified Refinancing Tranche,
or to provide for the inclusion, as appropriate, of the Lenders of any Extended
Tranche, Specified Refinancing Tranche, Incremental Commitments or Incremental
Loans in any required vote or action of the Required Lenders or of the Lenders
of each Tranche hereunder.  The Administrative Agent hereby agrees (if requested
by the Borrower) to execute any amendment referred to in this clause (d) or an
acknowledgement thereof.

 

(e)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof, (y) to include,
as appropriate, the Lenders holding such credit facilities in any required vote
or action of the Required Lenders or of the Lenders of each Facility hereunder
and (z) to provide class protection for any additional credit facilities in a
manner consistent with those provided the original Facilities pursuant to the
provisions of subsection 10.1(a) as originally in effect.

 

(f)                                   Notwithstanding any provision herein to
the contrary, any Security Document may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by subsection 10.17
with the written consent of the Agent party thereto and the Loan Party party
thereto.

 

(g)                                  If, in connection with any proposed change,
waiver, discharge or termination of or to any of the provisions of this
Agreement and/or any other Loan Document as contemplated by subsection 10.1(a),
the consent of each Lender, each Revolving Lender or each affected Lender, as
applicable, is required and the consent of the Required Lenders or Required
Revolving Lenders, as applicable, at such time is obtained but the consent of
one or more of such other Lenders whose consent is required is not obtained
(each such other Lender, a “Non-Consenting Lender”), then the Borrower may, on
prior written notice to the Administrative Agent and the Non-Consenting Lender,
(A) replace such Non-Consenting Lender by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to subsection 10.6 (with the
assignment fee and any other costs and expenses to be paid by the Borrower in
such instance) all of its rights and obligations under this Agreement to one or
more assignees; provided that neither the Administrative Agent nor any Lender
shall have any obligation to the Borrower to find a replacement Lender;
provided, further, that the applicable assignee shall have agreed to the
applicable change, waiver, discharge or termination of this Agreement and/or the
other Loan Documents; and provided, further, that all obligations of the
Borrower owing to the Non-Consenting Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Consenting Lender concurrently with such Assignment and Acceptance or (B) so
long as no Event of Default under subsection 8.1(a) or (f) then exists or will
exist immediately after giving effect to the respective prepayment prepay the
Loans and, at the Borrower’s option, terminate the Commitments of such
Non-Consenting Lender, in whole or in part, subject to subsection 3.12, without
premium or penalty.  In connection with any such replacement under this
subsection 10.1(g), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(a) the date on which the replacement Lender executes and delivers such
Assignment and Acceptance and/or such other documentation and (b) the date as of
which all obligations of the Borrower owing to the Non-Consenting Lender
relating to the Loans, Commitments and participations so assigned shall be paid
in full by the assignee Lender to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to

 

162

--------------------------------------------------------------------------------


 

have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Consenting Lender.

 

(h)                                 A Domestic Subsidiary listed on Schedule B
may become a Subsidiary Borrower by (x) delivery to the Administrative Agent of
a Joinder Agreement executed by such Subsidiary and the Borrower and approved by
the Administrative Agent in accordance with the next sentence and (y) compliance
with the other provisions of this subsection 10.1(h), and thereupon such
Domestic Subsidiary shall for all purposes of this Agreement be a party to and a
Subsidiary Borrower under this Agreement and the other Loan Documents.  The
Administrative Agent may, to the extent reasonable, condition such approval on
the receipt of information required by law, customary closing opinions and
certificates, and the satisfaction of other reasonable and customary documentary
conditions, in each case, no more burdensome with respect to the Subsidiary
Borrower than those set forth in subsection 5.1 with respect to the Borrower. 
Schedule B may be supplemented by the Borrower by written notice to the
Administrative Agent, from time to time to add Domestic Subsidiaries that may
become additional Subsidiary Borrowers so long as any such Subsidiary Borrower
is reasonably satisfactory to the Administrative Agent.  A Domestic Subsidiary
listed on Schedule B shall become a Subsidiary Borrower upon delivery of the
Joinder Agreement described above if:

 

(i)                                     the Borrower shall have provided at
least ten (10) Business Days’ written notice to the Administrative Agent of its
intention to have a Person listed on Schedule B become a Subsidiary Borrower
(which notice shall specify the name of such Subsidiary Borrower and its
jurisdiction of organization) (with the Administrative Agent hereby agreeing to
promptly furnish any such notice received from the Borrower to each Lender);

 

(ii)                                  if the requirements applicable to a
Subsidiary Borrower contained in the definition of “Subsidiary Borrower” are
satisfied; and

 

(iii)                               at least two (2) Business Days prior to the
date such Subsidiary becomes a Subsidiary Borrower, any such Subsidiary that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification to any Lender that has
requested such certification at least six (6) Business Days in advance of such
Subsidiary becoming a Subsidiary Borrower.

 

Upon the execution by the Borrower and delivery to the Administrative Agent of a
Subsidiary Borrower Termination with respect to any Subsidiary Borrower, such
Domestic Subsidiary shall cease to be a Subsidiary Borrower; provided that no
Subsidiary Borrower Termination shall be effective as to any Subsidiary Borrower
(other than to terminate its right to borrow additional Revolving Loans under
this Agreement) at any time when any principal of or interest on any Revolving
Loan or any Letter of Credit to such Subsidiary Borrower shall be outstanding
hereunder, unless the obligations of such Subsidiary Borrower shall have been
assumed by the Borrower or another Subsidiary Borrower on terms and conditions
reasonably satisfactory to the Administrative Agent.  In the event that any
Subsidiary Borrower shall cease to be a Restricted Subsidiary of the Borrower,
the Borrower shall promptly execute and deliver to the Administrative Agent a
Subsidiary Borrower Termination terminating its status as a Subsidiary Borrower,
subject to the proviso in the immediately preceding sentence.  Promptly
following its receipt of any Joinder Agreement or Subsidiary Borrower
Termination, the Administrative Agent shall send a copy thereof to each Lender.

 

163

--------------------------------------------------------------------------------


 

10.2                        Notices.

 

(a)                                 All notices, requests, and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by electronic means), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days after being deposited in the mail, postage prepaid, or, in the
case of electronic means, when received, or, in the case of delivery by a
nationally recognized overnight courier, when received, addressed as follows in
the case of the Borrower, JPMorgan Chase Bank, N.A., as an Issuing Bank,
Administrative Agent and the Collateral Agent, and as set forth in Schedule A in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

The Borrower:

frontdoor, inc.

 

150 Peabody Place

 

Memphis, TN 38103

 

Attention: General Counsel

 

Telephone: 901-701-5002

 

Facsimile: 844-425-4045

 

 

The Administrative Agent:

JPM Loan & Agency Services

 

10 South Dearborn, Floor L2

 

Chicago, IL 60603-2300

 

Attention: Pastell Jenkins

 

Facsimile: 1-877-379-7755

 

Telephone: 312-732-2568

 

Email: jpm.agency.servicing.1@jpmorgan.com

 

 

The Collateral Agent:

JPMorgan Chase Bank

 

Chase Bank Collateral Services

 

10 S. Dearborn, Floor L-2

 

Chicago, IL 60603

 

Attention: Takiyah Chin

 

MailCode: IL-1-1145

 

 

JPMorgan Chase Bank, N.A.,

JPMorgan Loan Service

as an Issuing Bank

JPMorgan Chase Bank

 

10 South Dearborn, 19th floor

 

Chicago, IL 60603

 

Attention: Pastell Jenkins

 

Facsimile: 214-307-6874

 

Telephone: 855-609-0059

 

E-mail: chicago.lc.agency.activity.team@jpmchase.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsection 2.3, 3.2, 3.4 or 3.8 shall not be
effective until received.

 

(b)                                 Without in any way limiting the obligation
of any Loan Party and its Subsidiaries to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent, or the Swing
Line Lender (in the case of a borrowing of Swing Line Loans) or any Issuing Bank
(in the case of the issuance of a Letter of Credit) as the case may be, may
prior to receipt of written confirmation act

 

164

--------------------------------------------------------------------------------


 

without liability upon the basis of such telephonic notice, believed by the
Administrative Agent, the Swing Line Lender or such Issuing Bank in good faith
to be from a Responsible Officer.

 

(c)                                  Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tiff”).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.  The Administrative Agent may also require that any
such documents and signatures be confirmed by delivery of a signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or other electronic document or
signature.

 

(d)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including electronic mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 if such Lender, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes (with the Borrower’s consent),
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the posting thereof.

 

(e)                                  THE APPROVED ELECTRONIC PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
OF ITS RELATED PARTIES WARRANT THE ACCURACY OR COMPLETENESS OF MATERIALS AND/OR
INFORMATION PROVIDED BY OR ON BEHALF OF THE BORROWER HEREUNDER (THE “BORROWER
MATERIALS”) OR THE ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE APPROVED ELECTRONIC
PLATFORM.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Lender or any Loan Party, any right, remedy, power or privilege hereunder or
under the other Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in the other Loan Documents
(or in any amendment, modification or supplement

 

165

--------------------------------------------------------------------------------


 

hereto or thereto) and in any certificate delivered pursuant hereto or such
other Loan Documents shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

10.5                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Agents and the Other Representatives for (1) all
their reasonable and documented out-of-pocket costs and expenses Incurred in
connection with (i) the syndication of the Facilities and the development,
preparation, execution and delivery of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, (ii) the consummation
and administration of the transactions (including the syndication of the Initial
Term Loans and the Initial Revolving Commitments) contemplated hereby and
thereby and (iii) efforts to monitor the Loans and verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of any of the
Collateral in accordance with the terms of the Loan Documents, and (2) the
reasonable and documented fees and disbursements of Simpson Thacher & Bartlett
LLP, and such other special or local counsel, consultants, advisors, appraisers
and auditors whose retention (other than during the continuance of an Event of
Default) is approved by the Borrower in writing, (b) to pay or reimburse each
Lender and the Agents for all their reasonable and documented out-of-pocket
costs and expenses Incurred in connection with the enforcement of any rights
under this Agreement, the other Loan Documents and any other documents prepared
in connection herewith or therewith, including the fees and disbursements of
counsel to the Agents (limited to one firm of counsel for the Agents and, if
necessary, one firm of local counsel in each appropriate jurisdiction, in each
case for the Agents), (c) to pay, indemnify or reimburse each Lender, each
Issuing Bank and the Agents for, and hold each Lender, each Issuing Bank and the
Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify or reimburse each Lender, the Other
Representatives, each Issuing Bank, each Agent, and each Related Party of any of
the foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee
harmless from and against, any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (in the case of fees and disbursements of
counsel, limited to one firm of counsel for all Indemnitees and, if necessary,
one firm of local counsel in each appropriate jurisdiction, in each case for all
Indemnitees (and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of such
conflict and thereafter, after receipt of the Borrower’s consent (which shall
not be unreasonably withheld), retains its own counsel, of another firm of
counsel for such affected Indemnitee)) arising out of or relating to any actual
or prospective claim, litigation, investigation or proceeding, whether based on
contract, tort or any other theory, brought by a third party or by the Borrower
or any other Loan Party and regardless of whether any Indemnitee is a party
thereto, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, the Letters of Credit or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or any of the property of the Borrower or
any of its Subsidiaries (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided that the Borrower shall not have any
obligation hereunder to any Agent, any Other Representative, any Issuing Bank or
any Lender (or any Related Party of any such Agent, Other Representative, 
Issuing Bank or Lender) with respect to Indemnified Liabilities arising from
(i) the gross negligence, bad faith or willful misconduct (as determined by a
court of competent jurisdiction in a final non-appealable decision) of such
Agent, Other Representative, Issuing Bank or Lender (or any Related Party of
such Agent, Other Representative, Issuing Bank or Lender), (ii) any material
breach of any Loan Document by such Agent, Other Representative, Issuing Bank or
Lender (or any Related Party of such Agent, Other Representative,

 

166

--------------------------------------------------------------------------------


 

Issuing Bank or Lender) as determined by a court of competent jurisdiction in a
final and non-appealable decision or (iii) claims against such Indemnitee or any
Related Party brought by any other Indemnitee that do not involve claims against
any Other Representative or Agent in its capacity as such.  To the fullest
extent permitted under applicable law, neither the Borrower nor any Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facilities provided that nothing contained in this sentence shall limit the
Borrower’s indemnity or reimbursement obligations under this subsection 10.5 to
the extent such indirect, special, punitive or consequential damages are
included in any third party claim in connection with which such Indemnitee is
entitled to indemnification hereunder.  All amounts due under this subsection
10.5 shall be payable not later than 30 days after written demand therefor. 
Statements reflecting amounts payable by the Loan Parties pursuant to this
subsection 10.5 shall be submitted to the address of the Borrower set forth in
subsection 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a notice to the Administrative Agent. 
Notwithstanding the foregoing, except as provided in clauses (b) and (c) above,
the Borrower shall have no obligation under this subsection 10.5 to any
Indemnitee with respect to any Taxes imposed, levied, collected, withheld or
assessed by any Governmental Authority.  The agreements in this subsection 10.5
shall survive repayment of the Term Loans and all other amounts payable
hereunder.

 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than in
accordance with subsection 7.3, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
subsection 2.5(e), 3.13(d), 3.14(c), 10.1(g) or this subsection 10.6.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender other than a Conduit Lender may, in the
ordinary course of business and in accordance with applicable law, assign (other
than to Disqualified Lenders or any natural person) to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including its Commitments and/or Loans), pursuant to an Assignment
and Acceptance with the prior written consent (each such consent not to be
unreasonably withheld, delayed or conditioned) of:

 

(A)                               The Borrower, provided that (x) no consent of
the Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
subsection 8.1(a) or (f) has occurred and is continuing, any other Person;
provided, further, that if any Lender assigns all or a portion of its rights and
obligations under this Agreement to one of its affiliates in connection with or
in contemplation of the sale or other disposition of its interest in such
affiliate, the Borrower’s prior written consent shall be required for such
assignment and (y) the Borrower shall be deemed to have consented to an
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for (x) an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund and (y) assignment of the
Initial Term Loans within five Business Days of the Effective Date; and

 

(C)                               in the case of an assignment of Revolving
Commitments, any Issuing Bank and the Swing Line Lender.

 

167

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of Commitments or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) $1.0 million in the case of Term Loans and (y) $5,000,000
in the case of Revolving Loans and Revolving Commitments, in each case unless
the Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under subsection 8.1(a) or (f) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (unless waived by the
Administrative Agent in any given case); provided that for concurrent
assignments to two or more Approved Funds such assignment fee shall only be
required to be paid once in respect of and at the time of such assignments;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire;

 

(D)                               [reserved]; and

 

(E)                                any Term Loans acquired by the Borrower or
any Restricted Subsidiary shall be retired and cancelled promptly upon
acquisition thereof.

 

For the purposes of this subsection 10.6, the term “Approved Fund” has the
following meaning:  any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate of an
entity that administers or manages a Lender.  Notwithstanding the foregoing, no
Lender shall be permitted to make assignments under this Agreement to any
Disqualified Lender, except to the extent the Borrower has consented to such
assignment in writing (in which case such Lender will not be considered a
Disqualified Lender solely for that particular assignment).

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and bound by any related obligations under) subsections 3.10, 3.11,
3.12, 3.13 and 10.5, and bound by its continuing obligations under subsection
10.16).  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection 10.6 shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this subsection.

 

168

--------------------------------------------------------------------------------


 

(iv)                              The Borrower hereby designates the
Administrative Agent, and the Administrative Agent agrees, to serve as the
Borrower’s agent, solely for purposes of this subsection 10.6, to maintain at
one of its offices in New York, New York a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and interest and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower (and, solely with respect to entries applicable to
such Lender, any Lender), at any reasonable time and from time to time upon
reasonable prior notice.  Notwithstanding anything herein to the contrary, in
the event of any assignment by a Lender to a Disqualified Lender, such
assignment shall not be void but the provisions of subsection 10.6(k) shall
apply and the Borrower shall be entitled to pursue any remedy available to them
(whether at law or in equity, including specific performance to unwind such
assignment) against the Lender and such Disqualified Lender.  In no event shall
the Administrative Agent be obligated to ascertain, monitor or inquire as to
whether any prospective assignee is a Disqualified Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee
(unless such assignment is being made in accordance with subsection 2.5(e),
subsection 3.13(d), subsection 3.14(c) or subsection 10.1(g), in which case the
effectiveness of such Assignment and Acceptance shall not require execution by
the assigning Lender), the Assignee’s completed administrative questionnaire
(unless the Assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in this subsection 10.6(b) and any written consent
to such assignment required by this subsection 10.6(b), the Administrative Agent
shall accept such Assignment and Acceptance, record the information contained
therein in the Register and give prompt notice of such assignment and
recordation to the Borrower.  No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)                              On or prior to the effective date of any
assignment pursuant to this subsection 10.6(b), the assigning Lender shall
surrender any outstanding Notes held by it all or a portion of which are being
assigned.  Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Borrower marked “cancelled.”

 

Notwithstanding the foregoing provisions of this subsection 10.6(b) or any other
provision of this Agreement, if the Borrower shall have consented thereto in
writing (such consent not to be unreasonably withheld, delayed or conditioned),
the Administrative Agent shall have the right, but not the obligation, to
effectuate assignments of Loans, Incremental Commitments, Initial Term Loan
Commitments and Revolving Commitments via an electronic settlement system
acceptable to the Administrative Agent and the Borrower as designated in writing
from time to time to the Lenders by the Administrative Agent (the “Settlement
Service”).  At any time when the Administrative Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed Assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be subject to the prior written approval of the Borrower and shall be consistent
with the other provisions of this subsection 10.6(b).  Each assigning Lender and
proposed Assignee shall comply with the requirements of the Settlement Service
in connection with effecting any assignment of Loans, and Commitments pursuant
to the Settlement Service.  If so elected by each of the Administrative Agent
and the Borrower in writing (it being understood that the Borrower shall have no
obligation to make such an election), the Administrative Agent’s and the
Borrower’s approval of such

 

169

--------------------------------------------------------------------------------


 

Assignee shall be deemed to have been automatically granted with respect to any
transfer effected through the Settlement Service.  Assignments and assumptions
of the Loans and Commitments shall be effected by the provisions otherwise set
forth herein until the Administrative Agent notifies the Lenders of the
Settlement Service as set forth herein.  The Borrower may withdraw its consent
to the use of the Settlement Service at any time upon at least 10 Business Days
prior written notice to the Administrative Agent, and thereafter assignments and
assumptions of the Loans and Commitments shall be effected by the provisions
otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this subsection 10.6(b) would be entitled to receive any greater payment
under subsection 3.10, 3.11 or 10.5 than the assigning Lender would have been
entitled to receive as of such date under such subsections with respect to the
rights assigned, shall be entitled to receive such greater payments unless the
assignment was made after an Event of Default under subsection 8.1(a) or (f) has
occurred and is continuing or the Borrower has expressly consented in writing to
waive the benefit of this provision at the time of such assignment.

 

(c)                                  (i)  Any Lender other than a Conduit Lender
may, in the ordinary course of its business and in accordance with applicable
law, without the consent of the Borrower or the Administrative Agent, sell
participations (other than to a Disqualified Lender or a natural person) to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Initial Term Loan Commitments, Incremental Commitments, Extended
Revolving Commitments and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) such Lender shall remain the holder of any
such Loan for all purposes under this Agreement and the other Loan Documents and
(D) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that, to the extent of such participation, such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to clause (i) or (iii) of the second proviso to the
second sentence of subsection 10.1(a) and (2) directly affects such
Participant.  Subject to paragraph (c)(iii) of this subsection, the Borrower
agrees that each Participant shall be entitled to the benefits of (and shall
have the related obligations under) subsections 3.10, 3.11, 3.12, 3.13 and 10.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this subsection.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
subsection 10.7(b) as though it were a Lender, provided that such Participant
shall be subject to subsection 10.7(a) as though it were a Lender. 
Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender, except to the
extent the Borrower has consented to such participation in writing (in which
case such Lender will not be considered a Disqualified Lender solely for that
particular participation).  Any attempted participation which does not comply
with subsection 10.6 shall be null and void.  Notwithstanding the foregoing,
each Loan Party and the Lenders acknowledge and agree that the Administrative
Agent shall not have any responsibility to determine the compliance of any
Lender with the requirements of this subsection 10.6(c) (it being understood
that each Lender shall be responsible for ensuring its own compliance with the
requirements of this subsection 10.6(c)).

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amount) of each Participant’s

 

170

--------------------------------------------------------------------------------


 

interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit, Tax proceeding or any other
governmental inquiry to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iii)                               No Loan Party shall be obligated to make any
greater payment under subsection 3.10, 3.11 or 10.5, than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made with the prior written consent of the Borrower and the
Borrower expressly waives the benefit of this provision at the time of such
participation.  No Participant shall be entitled to the benefits of subsection
3.11 to the extent such Participant fails to comply with subsection 3.11(b),
(c) or (d) or to provide the forms and certificates referenced therein to the
Lender that granted such participation and such failure increases the obligation
of the Borrower under subsection 3.11.

 

(iv)                              Subject to paragraph (c)(iii), any Lender
other than a Conduit Lender may also sell participations on terms other than the
terms set forth in paragraph (c)(i) above, provided such participations are on
terms and to Participants satisfactory to the Borrower and the Borrower has
consented to such terms and Participants in writing.

 

(d)                                 Any Lender, without the consent of the
Borrower or the Administrative Agent, may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this subsection shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)                                  No assignment or participation made or
purported to be made to any Assignee or Participant shall be effective without
the prior written consent of the Borrower if it would require the Borrower to
make any filing with any Governmental Authority or qualify any Loan or Note
under the laws of any jurisdiction, and the Borrower shall be entitled to
request and receive such information and assurances as it may reasonably request
from any Lender or any Assignee or Participant to determine whether any such
filing or qualification is required or whether any assignment or participation
is otherwise in accordance with applicable law.

 

(f)                                   Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of the Borrower or the Administrative
Agent and without regard to the limitations set forth in subsection 10.6(b). 
The Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any domestic or foreign bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state, federal or provincial bankruptcy or similar law, for one year and one day
after the payment in full of the latest

 

171

--------------------------------------------------------------------------------


 

maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.  Each such indemnifying Lender shall
pay in full any claim received from the Borrower pursuant to this subsection
10.6(f) within 30 Business Days of receipt of a certificate from a Responsible
Officer of the Borrower specifying in reasonable detail the cause and amount of
the loss, cost, damage or expense in respect of which the claim is being
asserted, which certificate shall be conclusive absent manifest error.  Without
limiting the indemnification obligations of any indemnifying Lender pursuant to
this subsection 10.6(f), in the event that the indemnifying Lender fails timely
to compensate the Borrower for such claim, any Loans held by the relevant
Conduit Lender shall, if requested by the Borrower, be assigned promptly to the
Lender that administers the Conduit Lender and the designation of such Conduit
Lender shall be void.

 

(g)                                  If the Borrower wishes to replace the Loans
under any Facility or Tranche in whole or in part with ones having different
terms, it shall have the option, with the consent of the Administrative Agent
and subject to at least three Business Days’ (or such shorter period as may be
agreed by the Administrative Agent in its reasonable discretion) advance notice
to the Lenders of such Facility or Tranche, as applicable, instead of prepaying
the Loans to be replaced, to (i) require the Lenders under such Facility of
Tranche to assign such Loans to the Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with subsection 10.1.  Pursuant to
any such assignment, all Loans to be replaced shall be purchased at par
(allocated among the Lenders of such Facility or Tranche in the same manner as
would be required if such Loans were being optionally prepaid by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to subsection 3.12.  By receiving such purchase price, the
Lenders of such Facility or Tranche, as applicable, shall automatically be
deemed to have assigned the Loans under such Facility or Tranche pursuant to the
terms of the form of Assignment and Acceptance attached hereto as Exhibit C, and
accordingly no other action by such Lenders shall be required in connection
therewith.  The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

 

(h)                                 (i)  Notwithstanding anything to the
contrary contained herein, (x) any Lender may, at any time, assign all or a
portion of its rights and obligations under this Agreement in respect of its
Term Loans to the Borrower or any Subsidiary and (y) the Borrower and any
Subsidiary may, from time to time, purchase or prepay Term Loans, in each case,
on a non-pro rata basis through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction); provided that any such Dutch auction by
the Borrower or its Subsidiaries shall be made in accordance with
subsection 3.4(j) or (2) open market purchases; provided further that any such
Term Loans acquired by the Borrower or a Restricted Subsidiary shall be retired
or cancelled promptly upon the acquisition thereof.

 

(i)                                     Notwithstanding the foregoing provisions
of this subsection 10.6, nothing in this subsection 10.6 is intended to or
should be construed to limit the Borrower’s right to prepay the Loans as
provided hereunder, including under subsection 3.4.

 

(j)                                    Notwithstanding anything in the Loan
Documents to the contrary, the Administrative Agent shall not be responsible (or
have any liability) for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lender. 
Without limiting the generality of the foregoing, the Administrative Agent (in
its capacity as such) shall not (1) be obligated to ascertain, monitor or
inquire as to whether any Lender or participant or prospective Lender or
participant is a Disqualified Lender or (2) have any liability with respect to
or

 

172

--------------------------------------------------------------------------------


 

arising out of any assignment or participation of Loans or Commitments, or
disclosure of confidential information by any Lender, to any Disqualified
Lender.

 

(k)                                 (i) If any assignment or participation is
made to any Disqualified Lender without the Borrower’s prior written consent,
the Borrower may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, (A) terminate any Revolving
Commitment of such Disqualified Lender and repay all obligations of the Borrower
owing to such Disqualified Lender in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Lenders, purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this subsection 10.6), all of
its interest, rights and obligations under this Agreement to one or more
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) then payable to it hereunder.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting on any Bankruptcy Plan, each Disqualified Lender
party hereto hereby agrees (1) not to vote on such Bankruptcy Plan, (2) if such
Disqualified Lender does vote on such Bankruptcy Plan notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Bankruptcy Plan in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

 

10.7                        Adjustments; Set-off; Calculations; Computations.

 

(a)                                 Following the first date on which the
Effective Date Term Loan Lender is not a Lender, if any Lender (a “Benefited
Lender”) shall at any time receive any payment of all or part of its Loans owing
to it, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in subsection 8.1(f), or otherwise (except
pursuant to subsection 2.5, 2.9, 2.10, 2.11, 3.4, 3.9, 3.10, 3.11, 3.12,
3.13(d), 3.14, 10.1(g) or 10.6)), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans owing to it, or interest thereon, such Benefited Lender shall
purchase for cash from the other Lenders an interest (by participation,
assignment or

 

173

--------------------------------------------------------------------------------


 

otherwise) in such portion of each such other Lender’s Loans, as the case may
be, owing to it, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, upon the occurrence of an Event of
Default under subsection 8.1(a) to set off and appropriate and apply against any
amount then due and payable under subsection 8.1(a) by the Borrower any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

10.8                        [Reserved].

 

10.9                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts
(including by electronic means), and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Agreement signed by all the parties shall be delivered to the Borrower
and the Administrative Agent.

 

10.10                 Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.11                 Integration.  This Agreement and the other Loan Documents
represent the entire agreement of each of the Loan Parties party hereto, the
Agents, the Issuing Banks and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by any of the Loan Parties party hereto, the Administrative Agent or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

 

10.12                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER
LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW
THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

174

--------------------------------------------------------------------------------


 

10.13                 Submission to Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the general jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (the “Federal District Court”) (or if such court lacks subject matter
jurisdiction, the Supreme Court of the State of New York sitting in the  Borough
of Manhattan (the “New York Supreme Court”; and together with the Federal
District Court, the “New York Courts”)), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court;

 

(b)                                 consents that any such action or proceeding
may be brought in the New York Courts and waives, to the maximum extent not
prohibited by law, any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)                                  agrees that the New York Courts and
appellate courts from either of them shall be the exclusive forum for any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, and that it shall not initiate (or collusively assist in
the initiation of) any such action or proceeding in any court other than the New
York Courts and appellate courts from either of them; provided that

 

(i)                                     if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having such jurisdiction;

 

(ii)                                  in the event that a legal action or
proceeding is brought against any party hereto or involving any of its property
or assets in another court (without any collusive assistance by such party or
any of its Subsidiaries or Affiliates), such party shall be entitled to assert
any claim or defense (including any claim or defense that this subsection
10.13(c) would otherwise require to be asserted in a legal action or proceeding
in a New York Court) in any such action or proceeding;

 

(iii)                               the Agents and the Lenders may bring any
legal action or proceeding against any Loan Party in any jurisdiction in
connection with the exercise of any rights under any Security Documents,
provided that any Loan Party shall be entitled to assert any claim or defense
(including any claim or defense that this subsection 10.13(c) would otherwise
require to be asserted in a legal action or proceeding in a New York Court) in
any such action or proceeding; and

 

(iv)                              any party hereto may bring any legal action or
proceeding in any jurisdiction for the recognition and enforcement of any
judgment;

 

(d)                                 agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of

 

175

--------------------------------------------------------------------------------


 

mail), postage prepaid, to the Borrower, the applicable Lender or the
Administrative Agent, as the case may be, at the address specified in subsection
10.2 or at such other address of which the Administrative Agent, any such Lender
and the Borrower shall have been notified pursuant thereto;

 

(e)                                  agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(f)                                   waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this subsection 10.13 any consequential or punitive
damages.

 

10.14                 Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 neither the Administrative Agent nor any
Agent, Other Representative, Issuing Bank or Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on the one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of creditor and
debtor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby and thereby among the Lenders or among the Borrower and the
Lenders.

 

10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

10.16                 Confidentiality.

 

(a)                                 Each Agent, each Issuing Bank, each Other
Representative and each Lender agrees to keep confidential any information
(x) provided to it by or on behalf of Borrower, or any of its Subsidiaries
pursuant to or in connection with the Loan Documents or (y) obtained by such
Lender based on a review of the books and records of Borrower or any of its
Subsidiaries; provided that nothing herein shall prevent any Lender from
disclosing any such information (i) to any Agent, any Other Representative or
any other Lender, (ii) to any Transferee, or prospective Transferee or any
creditor or any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations which
agrees to comply with the provisions of this subsection (or with other
confidentiality provisions satisfactory to and consented to in writing by the
Borrower) pursuant to a written instrument (or electronically recorded agreement
from any Person listed above in this clause (ii), which Person has been approved
by the Borrower (such approval not be unreasonably withheld, delayed or
conditioned), in respect to any electronic information (whether posted or
otherwise distributed on Intralinks or any other electronic distribution
system)) for the benefit of the Borrower (it being understood that each relevant
Lender shall be solely responsible for obtaining such instrument (or such
electronically recorded agreement)), (iii) to its affiliates and the employees,
officers, directors, agents, attorneys, accountants and other professional
advisors of it and its affiliates, provided that such Lender shall inform each
such Person of the agreement under this subsection 10.16 and take reasonable
actions to cause

 

176

--------------------------------------------------------------------------------


 

compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this subsection 10.16),
(iv) upon the request or demand of any Governmental Authority having
jurisdiction over such Lender or its affiliates or to the extent required in
response to any order of any court or other Governmental Authority or as shall
otherwise be required pursuant to any Requirement of Law, provided that such
Lender shall, unless prohibited by any Requirement of Law, notify the Borrower
of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Agreement, (vii) in connection with periodic regulatory examinations and
reviews conducted by the National Association of Insurance Commissioners or any
Governmental Authority having jurisdiction over such Lender or its affiliates
(to the extent applicable), (viii) in connection with any litigation to which
such Lender (or, with respect to any Interest Rate Agreement, any affiliate of
any Lender party thereto) may be a party, subject to the proviso in clause
(iv) and (ix) if, prior to such information having been so provided or obtained,
such information was already in an Agent’s, Lead Arranger’s or a Lender’s
possession on a non-confidential basis without a duty of confidentiality to the
Borrower (or any of their respective Affiliates) being violated. 
Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this subsection 10.16 shall
survive with respect to each Agent and Lender until the second anniversary of
such Agent or Lender ceasing to be an Agent or a Lender, respectively.

 

(b)                                 Each Lender acknowledges that any such
information referred to in subsection 10.16(a), and any information (including
requests for waivers and amendments) furnished by the Borrower or the
Administrative Agent pursuant to or in connection with this Agreement and the
other Loan Documents, may include material non-public information concerning the
Borrower, the other Loan Parties and their respective Affiliates or their
respective securities.  Each Lender represents and confirms that such Lender has
developed compliance procedures regarding the use of material non-public
information; that such Lender will handle such material non-public information
in accordance with those procedures and applicable law, including United States
federal and state securities laws; and that such Lender has identified to the
Administrative Agent a credit contact who may receive information that may
contain material non-public information in accordance with its compliance
procedures and applicable law.

 

10.17                 Incremental Indebtedness; Additional Indebtedness.  In
connection with the Incurrence by any Loan Party or any Subsidiary thereof of
any Incremental Indebtedness, Specified Refinancing Indebtedness or Additional
Indebtedness, each of the Administrative Agent and the Collateral Agent agrees
to execute and deliver any Intercreditor Agreement or Intercreditor Agreement
Supplement and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Security Document
(including but not limited to any Mortgages), and to make or consent to any
filings or take any other actions in connection therewith, as may be reasonably
deemed by the Borrower to be necessary or reasonably desirable for any Lien on
the assets of any Loan Party permitted to secure such Incremental Indebtedness,
Specified Refinancing Indebtedness or Additional Indebtedness to become a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise.

 

10.18                 USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. Law 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify, and record information that identifies the Borrower
and each Subsidiary Guarantor, which information includes the name of the
Borrower and each Subsidiary Guarantor and other information that will allow
such Lender to identify the Borrower and each

 

177

--------------------------------------------------------------------------------


 

Subsidiary Guarantor in accordance with the Patriot Act, and the Borrower agrees
to provide such information from time to time to any Lender.

 

10.19                 Special Provisions Regarding Pledges of Capital Stock in,
and Promissory Notes Owed by, Persons Not Organized in the United States.  To
the extent any Security Document requires or provides for the pledge of
promissory notes issued by, or Capital Stock in, any Person organized under the
laws of a jurisdiction outside the United States, it is acknowledged that no
actions have been or will be required to be taken to perfect, under local law of
the jurisdiction of the Person who issued the respective promissory notes or
whose Capital Stock is pledged, under the Security Documents.

 

10.20                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as an
originally executed signature or the use of a paper-based recordkeeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.21                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

* * * * *

 

[Signature pages follow]

 

178

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

FRONTDOOR, INC.,

 

 

 

By:

/s/ Brian K. Turcotte

 

 

Name: Brian K. Turcotte

Title: Senior Vice President and Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

 

 

By:

/s/ Brendan Korb

 

 

Name: Brendan Korb

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE SERVICEMASTER COMPANY, LLC, as Effective Date Term Loan Lender and Lender

 

 

 

By:

/s/ Jesse J. Jenkins

 

 

Name: Jesse J. Jenkins

Title: Assistant Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as Lender and an Issuing Bank

 

 

 

By:

/s/ Joseph M. Evangelisti

 

 

Name: Joseph M. Evangelisti

Title: Executive Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as Lender and an Issuing Bank

 

 

 

By:

/s/ Andrew Crain

 

 

Name: Andrew Crain

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as Lender and an Issuing Bank

 

 

 

By:

/s/ Peter Wesemeier

 

 

Name: Peter Wesemeier

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as Lender and an Issuing Bank

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Lender and an Issuing Bank

 

 

 

By:

/s/ Brij Grewal

 

 

Name: Brij Grewal

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender and an Issuing Bank

 

 

 

By:

/s/ John D. Toronto

 

 

Name: John D. Toronto

Title: Authorized Signatory

 

 

By:

/s/ Joan Park

 

 

Name: Joan Park

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

to Credit Agreement

 

Commitments and Addresses

 

Initial Term Loan Commitments

 

Name of Lender and
Address for Notices

 

Initial Term Loan
Commitment

 

The ServiceMaster Company, LLC

150 Peabody Place

Memphis, Tennessee 38103

 

$

650,000,000

 

Total:

 

$

650,000,000

 

 

Initial Revolving Commitments

 

Name of Lender and
Address for Notices

 

Initial Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

 

$

50,000,000

 

First Tennessee Bank National Association

165 Madison Ave.

Memphis, TN 38103

 

$

50,000,000

 

Capital One, N.A.

299 Park Avenue

New York, New York 10171

 

$

40,000,000

 

Regions Capital Markets, A Division of Regions Bank

615 South College Street

Charlotte, NC 28202

 

$

40,000,000

 

Goldman Sachs Bank USA

200 West Street

New York, New York 10282

 

$

30,000,000

 

Royal Bank of Canada

200 Vesey Street

New York, New York 20181

 

$

30,000,000

 

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, New York 10010

 

$

10,000,000

 

Total:

 

$

250,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule B

to Credit Agreement

 

Subsidiary Borrowers

 

American Home Shield Corporation

 

Home Security of America, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 4.6

to Credit Agreement

 

Litigation

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.16

to Credit Agreement

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of 
Incorporation or 
Formation

 

Direct Equity Holder

 

Ownership Interest

 

American Home Shield Corporation

 

Delaware

 

frontdoor, inc.

 

100

%

American Home Shield of Arizona, Inc.

 

Arizona

 

American Home Shield Corporation

 

100

%

American Home Shield of California, Inc.

 

California

 

American Home Shield Corporation

 

100

%

American Home Shield of Florida, Inc.

 

Florida

 

American Home Shield Corporation

 

100

%

American Home Shield of Iowa, Inc.

 

Iowa

 

American Home Shield Corporation

 

100

%

American Home Shield of Maine, Inc.

 

Maine

 

American Home Shield Corporation

 

100

%

American Home Shield of Oklahoma, Inc.

 

Oklahoma

 

American Home Shield Corporation

 

100

%

American Home Shield of Texas, Inc.

 

Texas

 

American Home Shield Corporation

 

100

%

American Home Shield of Virginia, Inc.

 

Virginia

 

American Home Shield Corporation

 

100

%

American Home Shield of Washington, Inc.

 

Washington

 

American Home Shield Corporation

 

100

%

Home Security of America, Inc.

 

Wisconsin

 

American Home Shield Corporation

 

100

%

Home Security Association, Inc.

 

Wisconsin

 

Home Security of America, Inc.

 

100

%

Home Security Association of Florida, Inc.

 

Wisconsin

 

Home Security of America, Inc.

 

100

%

Home Security Association of Virginia, Inc.

 

Virginia

 

Home Security of America, Inc.

 

100

%

Landmark Home Warranty, LLC

 

Utah

 

American Home Shield Corporation

 

100

%

OneGuard Arizona, LLC

 

Arizona

 

American Home Shield Corporation

 

100

%

OneGuard Nevada, LLC

 

Nevada

 

American Home Shield Corporation

 

100

%

OneGuard Texas, LLC

 

Texas

 

American Home Shield Corporation

 

100

%

Steward of Texas, LLC

 

Texas

 

American Home Shield Corporation.

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 4.18

to Credit Agreement

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.21

to Credit Agreement

 

Insurance

 

REDACTED

 

--------------------------------------------------------------------------------


 

Schedule 5.1(b)

to Credit Agreement

 

Jurisdictions

 

1. Delaware

 

2. Wisconsin

 

3. Tennessee

 

--------------------------------------------------------------------------------


 

Schedule 6.2

to Credit Agreement

 

Document Posting Website

 

http://investors.servicemaster.com/

 

--------------------------------------------------------------------------------


 

Schedule 7.2

to Credit Agreement

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1
to
CREDIT AGREEMENT

 

FORM OF TERM LOAN NOTE

 

THIS TERM LOAN NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS TERM LOAN NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

$

New York, New York

 

 

 

[           , 20  ]

 

FOR VALUE RECEIVED, the undersigned, FRONTDOOR, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to                (the “Lender”) and its
successors and assigns, at the office of JPMORGAN CHASE BANK, N.A., located at
383 Madison Avenue, New York, New York 10179, unless otherwise agreed by the
Lender and the Borrower, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Term
Loans made by the Lender to the undersigned pursuant to subsection 2.1 of the
Credit Agreement referred to below, which sum shall be payable at such times and
in such amounts as are specified in the Credit Agreement.  The Borrower further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time at the applicable rates per annum and on the
dates set forth in subsection 3.1 of the Credit Agreement until such principal
amount is paid in full (both before and after judgment).

 

This Term Loan Note is one of the Notes referred to as Exhibit A-1 in, and is
subject in all respects to, the Credit Agreement, dated as of August 16, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time parties thereto (including the Lender) (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein) as
swing line lender and as an issuing bank, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and is subject to
optional and mandatory prepayment in whole or in part as provided therein. 
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Term Loan Note in respect thereof.  The holder hereof, by its
acceptance of this Term Loan Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the Credit
Agreement.  Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Term Loan Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Term Loan Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Term Loan Note.

 

--------------------------------------------------------------------------------


 

THIS TERM LOAN NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

 

 

FRONTDOOR, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2
to
CREDIT AGREEMENT

 

FORM OF REVOLVING NOTE

 

THIS REVOLVING NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

New York, New York

 

[               , 20  ]

 

FOR VALUE RECEIVED, the undersigned, FRONTDOOR, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to [           ] (the “Lender”) and its
successors and assigns, at the office of JPMORGAN CHASE BANK, N.A., located at
383 Madison Avenue, New York, New York 10179, unless otherwise agreed by the
Lender and the Borrower, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the
Revolving Loans made by the Lender to the undersigned pursuant to Subsection 2.1
of the Credit Agreement referred to below, which sum shall be payable at such
times and in such amounts as are specified in the Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 3.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

 

This Revolving Note is one of the Notes referred to as Exhibit A-2 in, and is
subject in all respects to, the Credit Agreement, dated as of August 16, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time party thereto (including the Lender) (the
“Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein), as
swing line lender and as an issuing bank, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and is subject to
optional and mandatory prepayment in whole or in part as provided therein. 
Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Revolving Note in respect thereof.  The holder hereof, by its
acceptance of this Revolving Note, agrees to the terms of, and to be bound by
and to observe the provisions applicable to the Lenders contained in, the Credit
Agreement.  Capitalized terms used herein which are defined in the Credit
Agreement shall have such defined meanings unless otherwise defined herein or
unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein.

 

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Note.

 

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

 

FRONTDOOR, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-3
to
CREDIT AGREEMENT

 

FORM OF SWING LINE NOTE

 

THIS SWING LINE NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
REFERRED TO BELOW.  TRANSFERS OF THIS SWING LINE NOTE AND THE RIGHTS AND
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

New York, New York

 

[               , 20]

 

FOR VALUE RECEIVED, the undersigned, FRONTDOOR, INC., a Delaware corporation
(together with its successors and assigns, the “Borrower”), hereby
unconditionally promises to pay to JPMORGAN CHASE BANK, N.A. (the “Swing Line
Lender”) and its successors and assigns, located at 383 Madison Avenue, New
York, New York 10179, unless otherwise agreed by the Lender and the Borrower, in
lawful money of the United States of America and in immediately available funds,
the aggregate unpaid principal amount of the Swing Line Loans made by the Swing
Line Lender to the undersigned pursuant to Subsection 2.8 of the Credit
Agreement referred to below, which sum shall be payable at such times and in
such amounts as are specified in the Credit Agreement.

 

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in Subsection 3.1 of the Credit Agreement until
paid in full (both before and after judgment).

 

This Swing Line Note is the Note referred to as Exhibit A-3 in, and is subject
in all respects to, the Credit Agreement, dated as of August 16, 2018 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the several banks and other financial
institutions from time to time party thereto (including the Swing Line Lender)
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein), as
swing line lender and as an issuing bank, and is entitled to the benefits
thereof, is secured and guaranteed as provided therein and in the Loan Documents
and is subject to optional and mandatory prepayment in whole or in part as
provided therein.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Swing Line Note in respect thereof.  The holder
hereof, by its acceptance of this Swing Line Note, agrees to the terms of, and
to be bound by and to observe the provisions applicable to the Lenders contained
in, the Credit Agreement.  Capitalized terms used herein which are defined in
the Credit Agreement shall have such defined meanings unless otherwise defined
herein or unless the context otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Swing Line Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 

All parties now and hereafter liable with respect to this Swing Line Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swing Line Note.

 

--------------------------------------------------------------------------------


 

THIS SWING LINE NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

 

FRONTDOOR, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

to

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of August 16, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among frontdoor,
inc., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent, collateral agent and as issuing bank (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.11(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

Title:

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

to

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of August 16, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among frontdoor,
inc., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent, collateral agent and as issuing bank (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.11(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its representative Lender with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

Title:

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

to

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of August 16, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among frontdoor,
inc., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent, collateral agent and as issuing bank (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.11(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its representative Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

Title:

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-4

to

CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Loan(s) held by the undersigned pursuant to the Credit
Agreement, dated as of August 16, 2018 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among frontdoor,
inc., a Delaware corporation (together with its successors and assigns, the
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent, collateral agent and as issuing bank (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.11(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

Title:

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

Exhibit C

to

Credit Agreement

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

FRONTDOOR, INC.

 

 

 

4.

Administrative Agent:

JPMORGAN CHASE BANK, N.A., as administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of August 16, 2018 among FRONTDOOR, INC., the
several Lenders party thereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent

 

--------------------------------------------------------------------------------

(1)                                 Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                 , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

--------------------------------------------------------------------------------

(2)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “Revolving Commitment,” “Initial Term Commitment”).

(3)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

By:

 

 

  Title:

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

By:

 

 

  Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 Administrative Agent

 

 

 

By

 

 

  Title:

 

 

 

 

[Consented to:](5)

 

 

 

FRONTDOOR, INC.

 

 

 

By

 

 

  Title:

 

 

--------------------------------------------------------------------------------

(4)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(5)                                 To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

to

EXHIBIT C

 

Credit Agreement, dated as of August 16, 2018 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among
FRONTDOOR, INC. (the “Borrower”), the several Lenders party thereto and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), as collateral agent, as swing line lender and as issuing bank.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

EXHIBIT C

 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

to

CREDIT AGREEMENT

 

FORM OF BORROWING REQUEST

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention: Pastell Jenkins

Facsimile: (844) 490-5663

Telephone: (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of August 16, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among frontdoor, inc., a Delaware corporation (together with its
successors and assigns, the “Borrower”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”) and JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders, as collateral agent
for the Secured Parties, as swing line lender and as issuing bank.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. This notice
constitutes a Borrowing Request and the Borrower hereby gives you notice,
pursuant to subsection 2.3 of the Credit Agreement, that it requests a Borrowing
under the Credit Agreement, and the Borrower specifies the following information
with respect to such Borrowing:

 

(A)                               Aggregate principal amount of Borrowing:(1) $
                                    

 

(B)                               Date of Borrowing (which is a Business Day):
                                    

 

(C)                               Type of Borrowing:(2)
                                                      

 

(D)                               Interest Period:(3)
                                                             

 

[(E)                            Location and number of the Borrower’s account to
which proceeds of the requested Borrowing are to be disbursed: [NAME OF BANK]
(Account No.:               )]

 

--------------------------------------------------------------------------------

(1)                                 Must comply with subsection 2.3(b)(ii) of
the Credit Agreement.

(2)                                 Specify ABR Borrowing, Eurodollar Borrowing
or a combination thereof.  If no election as to the Type of Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing.

(3)                                 Applicable to Eurodollar Borrowings only.
Shall be subject to the definition of “Interest Period” and can be a period of
one, two, three or six months (or, with the consent of each Lender, 12 months).
Cannot extend beyond the Maturity Date. If an Interest Period is not specified,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

  [BORROWER],

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

to

CREDIT AGREEMENT

 

FORM OF LETTER OF CREDIT REQUEST

 

Dated [           ](1)

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank and as Administrative Agent, under
the Credit Agreement, dated as of August 16, 2018 (as amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
frontdoor, inc., a Delaware corporation (together with its successors and
assigns, the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, as collateral agent for the Secured Parties (as defined therein), as
swing line lender and as an issuing bank (in such capacity, an “Issuing Bank”).

 

Attention:

 

 

Issuing Bank:

 

 

 

 

with a copy to:

 

 

 

 

(2)

 

 

 

Attention:

 

 

 

--------------------------------------------------------------------------------

(1)                                 Date of Letter of Credit Request

(2)                                 Insert name and address of Issuing Bank in
the case of a Letter of Credit Request to any Issuing Bank other than JPMorgan
Chase Bank, N.A.

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

Pursuant to subsection 2.7 of the Credit Agreement, we hereby request that the
Issuing Bank referred to above issue a [Commercial Letter of Credit] [Standby
Letter of Credit] (“L/C”) for the account of the undersigned on(3) [          ]
(the “Date of Issuance”) in the aggregate stated amount of(4) [         ].  The
requested L/C shall be denominated in Dollars.

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meanings provided therein.

 

The beneficiary of the requested L/C will be of [          ](5) and such L/C
will be in support of [             ](6) and will have a stated expiration date
of [          ](7).

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

 

FRONTDOOR, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)                                 Date of issuance which shall be (x) a
Business Day, (y) no later than the 30th day prior to the Initial Revolving
Maturity Date (as defined in the Credit Agreement) (unless otherwise agreed by
the applicable Issuing Bank) and (z) at least three Business Days from the date
hereof (or such shorter period as is acceptable to the respective Issuing Bank
in any given case).

(4)                                 Insert aggregate stated amount.

(5)                                 Insert name and address of beneficiary.

(6)                                 Insert a description of relevant
obligations.

(7)                                 Insert the last date upon which drafts may
be presented which, unless otherwise agreed by Issuing Bank, may not be later
than the earlier of (A) one year after its date of issuance (subject, if
requested by the Borrower and agreed to by the Issuing Bank, to auto renewals
for successive periods not exceeding one year or such longer period of time as
agreed by the Issuing Bank and ending prior to the 5th Business Day prior to the
Initial Revolving Maturity Date) and (B) the 5th Business Day prior to the
Initial Revolving Maturity Date.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

to

CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

 

Floor L2

 

Chicago, IL 60603

 

Attention: Pastell Jenkins

 

Facsimile: (844) 490-5663

 

Telephone: (312) 732-2568

 

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention:  Pastell Jenkins

 

Re:                             FRONTDOOR, INC.

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
subsection 3.4(j)(ii) of that certain Credit Agreement dated as of August 16,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(ii) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [·, 20·](1) Tranche[s]] on the
following terms:

 

1.             This Borrower Offer of Specified Discount Prepayment is available
only to each [Lender of the Initial Term Loans] [[and to each] Lender of the [·,
20·](2) Tranche[s]].

 

2.             The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this offer shall not exceed
$[·] of the [Initial Term Loans] [[and $[·] of the] [·, 20·](3) Tranche[(s)] of
Incremental Term Loans] (the “Specified Discount Prepayment Amount”).(4)

 

3.             The percentage discount to par value at which such Discounted
Term Loan Prepayment will be made is [·]% (the “Specified Discount”).

 

--------------------------------------------------------------------------------

(1)                                 List multiple Tranches if applicable.

(2)                                 List multiple Tranches if applicable.

(3)                                 List multiple Tranches if applicable.

(4)                                 Minimum of $5,000,000 and whole increments
of $500,000 in excess thereof.

 

--------------------------------------------------------------------------------


 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York City time
on the date that is three (3) Business Days following the date of delivery of
this notice pursuant(5) to subsection 3.4(j)(ii) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [and the
Lenders] [[and] each Lender of the [·, 20·](6) Tranche[s]] as follows:

 

1.             [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).](7)

 

The Borrower acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(5)                                 Or such later date as may be designated by
the Administrative Agent and approved by the Borrower.

(6)                                 List multiple Tranches if applicable.

(7)                                 Insert applicable representation.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

FRONTDOOR, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure: Form of Specified Discount Prepayment Response

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

to

CREDIT AGREEMENT

 

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

 

Floor L2

 

Chicago, IL 60603

 

Attention: Pastell Jenkins

 

Facsimile: (844) 490-5663

 

Telephone: (312) 732-2568

 

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention:  Pastell Jenkins

 

Re:                             FRONTDOOR, INC.

 

Reference is made to (a) that certain Credit Agreement dated as of August 16,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Specified Discount Prepayment
Notice, dated       , 20  , from the Borrower (the “Specified Discount
Prepayment Notice”).  Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
subsection 3.4(j)(ii) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Tranches of] Term Loans held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

 

[Initial Term Loans - $[·]]

 

[[·, 20·](1) Tranche[s] - $[·]]

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [·, 20·](2) Tranche[s]] pursuant to
subsection 3.4(j)(ii) of the Credit Agreement at a price equal to the Specified
Discount in the aggregate Outstanding Amount not to exceed the amount set forth
above, as such amount may be reduced in accordance with the Specified Discount
Proration, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 List multiple Tranches if applicable.

(2)                                 List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties or any of their Subsidiaries hereunder that is not known to
such Lender and that may be material to the decision by such Lender to accept
the Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender
independently and, without reliance on the Borrower, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of the Borrower, its Subsidiaries, the Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and the
undersigned Lender hereby waives and releases, to the extent permitted by law,
any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.  The
undersigned Lender further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                      ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

to

CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention:  Pastell Jenkins

Facsimile:  (844) 490-5663

Telephone:  (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention:  Pastell Jenkins

 

Re: FRONTDOOR, INC.

 

This Discount Range Prepayment Notice is delivered to you pursuant to subsection
3.4(j)(iii) of that certain Credit Agreement dated as of August 16, 2018
(together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(iii) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[·, 20·](1) Tranche[s]] submit a Discount Range Prepayment Offer.  Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.                            This Borrower Solicitation of Discount Range
Prepayment Offers is extended at the sole discretion of the Borrower to each
[Lender of the Initial Term Loans] [[and to each] Lender of the [·,
20·](2) Tranche[(s)]].

 

2.                            The maximum aggregate Outstanding Amount of the
Discounted Term Loan Prepayment that will be made in connection with this
solicitation is [$[·] of Initial Term Loans] [[and] $[·] of the [·,
20·](3) Tranche[(s)] of Incremental Term Loans] (the “Discount Range Prepayment
Amount”).(4)(4)

 

--------------------------------------------------------------------------------

(1)                                 List multiple Tranches if applicable.

(2)                                 List multiple Tranches if applicable.

(3)                                 List multiple Tranches if applicable.

(4)                                 Minimum of $5,000,000 and whole increments
of $500,000 in excess thereof.

 

--------------------------------------------------------------------------------


 

3.         The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [·]% but less than or
equal to [·]% (the “Discount Range”).

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York City time on the date that is three Business Days
following the dated delivery of the notice(5) pursuant to subsection
3.4(j)(iii) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent and the
[Lenders] [[and the] Lenders of the [·, 20·](6) Tranche[s]] as follows:

 

1.             [At least ten Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrower on the applicable Discounted Prepayment Effective Date (or such
shorter period as agreed to by the Administrative Agent in its reasonable
discretion).][At least three Business Days have passed since the date the
Borrower was notified that no Lender was willing to accept any prepayment of any
Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower Solicitation of
Discounted Prepayment Offers, the date of the Borrower’s election not to accept
any Solicited Discounted Prepayment Offers made by a Lender (or such shorter
period as agreed to by the Administrative Agent in its reasonable
discretion).](7)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(5)                                 Or such later date designated by the
Administrative Agent and approved by the Borrower.

(6)                                 List multiple Tranches if applicable.

(7)                                 Insert applicable representation.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

 

FRONTDOOR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Discount Range Prepayment Offer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT I

to

CREDIT AGREEMENT

 

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention:  Pastell Jenkins

Facsimile:  (844) 490-5663

Telephone:  (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention: Pastell Jenkins

 

Re:          FRONTDOOR, INC.

 

Reference is made to (a) that certain Credit Agreement dated as of August 16,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Discount Range Prepayment
Notice, dated       , 20  , from the Borrower (the “Discount Range Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein are
used herein as defined in the Credit Agreement.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
subsection 3.4(j)(iii) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                     This Discount Range Prepayment Offer is
available only for prepayment on the [Initial Term Loans] [[and the] [·,
20·](1) Tranche[s]] held by the undersigned.

 

2.                                     The maximum aggregate Outstanding Amount
of the Discounted Term Loan Prepayment that may be made in connection with this
offer shall not exceed (the “Submitted Amount”):

 

[Initial Term Loans - $[·]]

 

[[·, 20·](2) Tranche[s] - $[·]]

 

3.            The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [·]% (the “Submitted Discount”).

 

--------------------------------------------------------------------------------

(1)                                 List multiple Tranches if applicable.

(2)                                 List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [·, 20·](3) Tranche[s]] indicated above
pursuant to subsection 3.4(j) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties or any of their Subsidiaries hereunder that is not known to
such Lender and that may be material to the decision by such Lender to accept
the Discounted Term Loan Prepayment (“Excluded Information”), (2) such Lender
independently and, without reliance on the Borrower, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, has made its own
analysis and determination to participate in the Discounted Term Loan Prepayment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, and
(3) none of the Borrower, its Subsidiaries, the Administrative Agent, or any of
their respective Affiliates shall have any liability to such Lender, and the
undersigned Lender hereby waives and releases, to the extent permitted by law,
any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent, and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.  The
undersigned Lender further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

 

--------------------------------------------------------------------------------

(3)                                 List multiple Tranches if applicable.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                      ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J

to

CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention:  Pastell Jenkins

Facsimile:  (844) 490-5663

Telephone:  (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention:  Pastell Jenkins

 

Re:          FRONTDOOR, INC.

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
subsection 3.4(j)(iv) of that certain Credit Agreement dated as of August 16,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(iv) of the Credit Agreement, the hereby requests
that [each Lender of the Initial Term Loans] [[and] each Lender of the [·,
20·](1) Tranche[s]] submit a Solicited Discounted Prepayment Offer.  Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.             This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Borrower to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [·, 20·](2) Tranche[s]].

 

2.             The maximum aggregate Outstanding Amount of the Discounted Term
Loan Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):(3)

 

[Initial Term Loans - $[·]]

 

--------------------------------------------------------------------------------

(1)                                 List multiple Tranches if applicable.

(2)                                 List multiple Tranches if applicable.

(3)                                 Minimum of $5,000,000 and whole increments
of $500,000 in excess thereof.

 

--------------------------------------------------------------------------------


 

[[·, 20·](4) Tranche[s] - $[·]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York City time on the date that is three Business Days
following delivery of this notice(5) pursuant to subsection 3.4(j)(iv) of the
Credit Agreement.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(4)                                 List multiple Tranches if applicable.

(5)                                 Or such later date as may be designated by
the Administrative Agent and approved by the Borrower.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

 

FRONTDOOR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Enclosure:  Form of Solicited Discounted Prepayment Offer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT K

to

CREDIT AGREEMENT

 

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention:  Pastell Jenkins

Facsimile:  (844) 490-5663

Telephone:  (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention: Pastell Jenkins

 

Re:                             FRONTDOOR, INC.

 

Reference is made to (a) that certain Credit Agreement dated as of August 16,
2018 (together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein) and (b) that certain Solicited Discounted
Prepayment Notice, dated       , 20  , from the Borrower (the “Solicited
Discounted Prepayment Notice”).  Capitalized terms used herein and not otherwise
defined herein shall have the meaning ascribed to such terms in the Solicited
Discounted Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day(1) following your receipt
of this notice.

 

The undersigned Lender hereby gives you irrevocable notice, pursuant to
subsection 3.4(j)(iv) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

1.                                      This Solicited Discounted Prepayment
Offer is available only for prepayment on the [Initial Term Loans][[and the] [·,
20·](2) Tranche[s]] held by the undersigned.

 

2.                                      The maximum aggregate Outstanding Amount
of the Discounted Term Loan Prepayment that may be made in connection with this
offer shall not exceed (the “Offered Amount”):

 

[Initial Term Loans - $[·]]

 

--------------------------------------------------------------------------------

(1)                                 Or such later date as may be designated by
the Administrative Agent and approved by the Borrower.

(2)                                 List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

[[·, 20·](3) Tranche[s] - $[·]]

 

3.                                 The percentage discount to par value at which
such Discounted Term Loan Prepayment may be made is [·]% (the “Offered
Discount”).

 

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [·, 20·](4) Tranche[s]] pursuant to
subsection 3.4(j) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

 

The undersigned Lender further acknowledges and agrees that (1) the Borrower may
have, and may come into possession of information regarding the Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to the decision by such Lender to accept the Discounted Term Loan
Prepayment (“Excluded Information”), (2) such Lender independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in the Discounted Term Loan Prepayment notwithstanding such
Lender’s lack of knowledge of the Excluded Information, and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent, or any of their respective
Affiliates shall have any liability to such Lender, and the undersigned Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Borrower, its Subsidiaries, the Administrative
Agent, and their respective Affiliates, under applicable laws or otherwise, with
respect to the nondisclosure of the Excluded Information.  The undersigned
Lender further acknowledges that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.

 

--------------------------------------------------------------------------------

(3)                                 List multiple Tranches if applicable.

(4)                                 List multiple Tranches if applicable.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                      ]

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT L

to

CREDIT AGREEMENT

 

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention:  Pastell Jenkins

Facsimile:  (844) 490-5663

Telephone:  (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[DATE]

 

Attention:  Pastell Jenkins

 

Re:                             FRONTDOOR, INC.

 

This Acceptance and Prepayment Notice is delivered to you pursuant to subsection
3.4(j)(iv) of that certain Credit Agreement dated as of August 16, 2018
(together with all exhibits and schedules thereto and as the same may be
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”) among frontdoor, inc., a Delaware corporation (together with
its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as collateral agent for the Secured
Parties (as defined therein).  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

Pursuant to subsection 3.4(j)(iv) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[·]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

 

The Borrower expressly agrees that this Acceptance and Prepayment Notice and is
subject to the provisions of subsection 3.4(j) of the Credit Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent [,][and]
[the Lenders of the Initial Term Loans] [[and]] the Lenders of the [·,
20·](1) Tranche[s]] as follows:

 

1.                                      [At least ten Business Days have passed
since the consummation of the most recent Discounted Term Loan Prepayment as a
result of a prepayment made by the Borrower on the applicable Discounted
Prepayment Effective Date (or such shorter period as agreed to by the
Administrative Agent in its reasonable discretion).][At least three Business
Days have passed since the date the Borrower was notified that no Lender was
willing to accept any prepayment of any Term Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
the Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a

 

--------------------------------------------------------------------------------

(1)                                 List multiple Tranches if applicable.

 

--------------------------------------------------------------------------------


 

Lender (or such shorter period as agreed to by the Administrative Agent in its
reasonable discretion).](2)

 

The Borrower acknowledges that the Administrative Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(2)                                 Insert applicable representation.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

 

FRONTDOOR, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT M-1

to

CREDIT AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT, dated as of            ,     , made by each of the
signatories hereto (other than the Parent Borrower) (the “Additional Subsidiary
Borrowers”) in favor of JPMorgan Chase Bank, N.A., organized under the federal
laws of the United States, as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent and issuing bank for the several banks
and other lenders (the “Lenders”) from time to time parties to the Credit
Agreement, dated as of August 16, 2018, among frontdoor, inc., a Delaware
corporation (the “Parent Borrower”), the Subsidiary Borrowers (as defined
therein) from time to time parties thereto (together with the Parent Borrower,
the “Borrowers”), the Lenders and the Administrative Agent as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with any agreement extending the maturity of, or restructuring, refunding,
refinancing or increasing, all or any portion of the Indebtedness under such
agreement or any successor agreements (as so amended, supplemented, waived or
modified, and together with any such other agreement, the “Credit Agreement”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

W I T N E S S E T H:

 

[WHEREAS, the parties to this Joinder Agreement wish to amend Schedule B to the
Credit Agreement in the manner hereinafter set forth;]

 

WHEREAS, in order[ to amend Schedule B to the Credit Agreement] to add
Subsidiaries as Additional Subsidiary Borrowers, the Credit Agreement requires
that the Parent Borrower, such Subsidiaries and the Administrative Agent execute
and deliver a Joinder Agreement pursuant to which such Subsidiaries become
Subsidiary Borrowers under the Credit Agreement; and WHEREAS, this Joinder
Agreement is entered into pursuant to subsection 10.1(h) of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.                                      Each of the Additional Subsidiary
Borrowers hereby acknowledges that it has received and reviewed a copy of the
Credit Agreement, and acknowledges and agrees to:

 

(a)                                 join the Credit Agreement as a Subsidiary
Borrower;

 

(b)                                 be bound by all relevant covenants,
agreements and acknowledgments applicable to a Subsidiary Borrower under the
Credit Agreement; and

 

(c)                                  perform all applicable obligations and
duties required of it by the Credit Agreement.

 

2.                                      Each of the undersigned Additional
Subsidiary Borrowers hereby represents and warrants that the representations and
warranties with respect to it contained in Section 4 of the Credit Agreement and
each of the other Loan Documents to which such Additional Subsidiary Borrower is
a party or which are contained in any certificate furnished by or on behalf of
such Additional Subsidiary Borrower are true and correct on the date hereof,
except to the extent that they relate to a particular date.

 

[3.                                  Schedule B to the Credit Agreement is
hereby amended to include the Additional Subsidiary Borrowers that are
signatories hereto.]

 

--------------------------------------------------------------------------------


 

[3.][4.]            The address and jurisdiction of incorporation of each of the
Additional Subsidiary Borrowers is set forth in Annex 1 to this Joinder
Agreement.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its duly authorized officer as of the date set
forth below.

 

 

[NAME OF ADDITIONAL SUBSIDIARY BORROWER]

 

Dated:                            ,      

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[LIST ANY OTHER ADDITIONAL SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FRONTDOOR, INC. as Parent Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT M-2

to

CREDIT AGREEMENT

 

FORM OF SUBSIDIARY BORROWER TERMINATION

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the
Credit Agreement referred to below

10 South Dearborn

Floor L2

Chicago, IL 60603

Attention:  Pastell Jenkins

Facsimile:  (844) 490-5663

Telephone:  (312) 732-2568

Email:

Pastell.Jenkins@jpmorgan.com

 

Jpm.agency.cri@jpmorgan.com

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated August 16, 2018, among
frontdoor, inc., a Delaware corporation (the “Parent Borrower”), the Subsidiary
Borrowers (as defined therein) from time to time parties thereto (together with
the Parent Borrower, the “Borrowers”), the Lenders and the Administrative Agent
and the other parties thereto as the same may be amended, supplemented, waived
or otherwise modified from time to time, together with any agreement extending
the maturity of, or restructuring, refunding, refinancing or increasing, all or
any portion of the Indebtedness under such agreement or any successor agreements
(as so amended, supplemented, waived or modified, and together with any such
other agreement, the “Credit Agreement”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Parent Borrower hereby terminates the status and rights of                 (the
“Terminated Subsidiary Borrower”) as a Subsidiary Borrower under the Credit
Agreement.  [Parent Borrower represents and warrants that no Loans made to the
Terminated Subsidiary Borrower are outstanding as of the date hereof and that
all amounts payable by the Terminated Subsidiary Borrower in respect of interest
and/or fees (and, to the extent notified by the Administrative Agent or any
Lender, any other amounts payable under the Credit Agreement) pursuant to the
Credit Agreement have been paid in full on or prior to the date hereof.] 
[Parent Borrower acknowledges that the Terminated Subsidiary Borrower shall
continue to be a Subsidiary Borrower until such time as all Loans made to the
Terminated Subsidiary Borrower shall have been paid and all amounts payable by
the Terminated Subsidiary Borrower in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Subsidiary Borrower shall not
have the right to make further borrowings as a Subsidiary Borrower under the
Credit Agreement.]

 

--------------------------------------------------------------------------------


 

This Subsidiary Borrower Termination shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.  This
Subsidiary Borrower Termination may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed signature page of this
Subsidiary Borrower Termination by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

 

Very truly yours,

 

 

 

FRONTDOOR, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT N

to

CREDIT AGREEMENT

 

FORM OF SWING LINE LOAN PARTICIPATION CERTIFICATE

 

[               ], 2018

 

[Name of Lender]

 

 

Ladies and Gentlemen:

 

Pursuant to subsection 2.8 of the Credit Agreement (as amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), dated
as of August 16, 2018, among frontdoor, inc., a Delaware corporation (together
with its successors and assigns, the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as an issuing lender, as administrative agent for the
Lenders, as collateral agent for the Secured Parties (as defined therein), and
as swing line lender (in such capacity, the “Swing Line Lender”), the
undersigned hereby acknowledges receipt from you on the date hereof of DOLLARS
($) as payment for a participating interest in the following Swing Line Loan:

 

Date of Swing Line Loan:

 

Principal Amount of Swing Line Loan:

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

     as Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O-1

to

CREDIT AGREEMENT

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of [       ], to the Credit Agreement, dated as of
August 16, 2018 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among frontdoor, inc., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders and as collateral agent
for the Secured Parties.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

1.             Pursuant to subsection 2.9 of the Credit Agreement, the Borrower
hereby proposes to increase (the “Increase”) the aggregate [Existing Term Loan
commitments][Existing Revolving Commitments] from [$       ] to [$       ].

 

2.             Each of the following Lenders (each, an “Increasing Lender”) has
been invited by the Borrower, and has agreed, subject to the terms hereof, to
increase its [Existing Term Loan commitments][Existing Revolving Commitment] as
follows:

 

Name of Lender

 

[[Initial][  Tranche](1)]
[Term Loan] [Revolving]
Commitment

 

[[Initial Term Loan][    
Tranche](2)] Supplemental
[Term Loan] [Revolving]
Commitment
(after giving effect hereto)

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

 

$

 

 

$

 

 

 

3.             Pursuant to subsection 2.9 of the Credit Agreement, by execution
and delivery of this Increase Supplement, each of the Increasing Lenders agrees
and acknowledges that it shall have an aggregate [[Initial][   Tranche](3)]
[Term Loan][Revolving] Commitment and [[Initial Term Loan][    Tranche](4)]
Supplemental [Term Loan][Revolving] Commitment in the amount equal to the amount
set forth above next to its name.

 

4.             In accordance with the Credit Agreement, this Increase Supplement
is designated as a Loan Document.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1)                                 Indicate relevant Tranche.

(2)                                 Indicate relevant Tranche.

(3)                                 Indicate relevant Tranche.

(4)                                 Indicate relevant Tranche.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their duly authorized officers as of the day
and year first above written.

 

The Increasing Lender:

 

[INCREASING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

FRONTDOOR, INC.,

 

as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT O-2

to

CREDIT AGREEMENT

 

FORM OF LENDER JOINDER AGREEMENT

 

THIS LENDER JOINDER AGREEMENT, dated as of [          ] (this “Lender Joinder
Agreement”), by and among the bank or financial institution party hereto (the
“Additional Commitment Lender”), frontdoor, inc., a Delaware corporation
(together with its successors and assigns, the “Borrower”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

 

RECITALS:

 

WHEREAS, reference is made to the Credit Agreement, dated as of August [16],
2018 (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions from time to time parties thereto (the “Lenders”) and the
Administrative Agent; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental [Term Loan][Revolving] Commitments of one or more
Additional Commitment Lenders by entering into one or more Lender Joinder
Agreements, provided that after giving effect thereto the aggregate amount of
all Supplemental [Term Loan][Revolving] Commitments shall not exceed the Maximum
Incremental Facilities Amount.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.                                      The Additional Commitment Lender party
hereto hereby agrees to provide its Commitments as set forth on Schedule A
annexed hereto, on the terms and subject to the conditions set forth below:

 

The Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in subsection 6.1 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Additional Commitment Lender as
a Lender contained in subsection 9.6 of the Credit Agreement; and (f) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with the terms of the Credit Agreement all the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to subsection 10.16 of the Credit
Agreement, and, if it is organized under the laws of a jurisdiction outside the
United States, its obligations pursuant to subsection 3.11(b) of the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      The Additional Commitment Lender hereby
agrees to make its Supplemental [Term Loan][Revolving] Commitment on the
following terms and conditions on the Effective Date set forth on Schedule A
pertaining to such Additional Commitment Lender attached hereto:

 

1.                                      Additional Commitment Lender to Be a
Lender.  Such Additional Commitment Lender acknowledges and agrees that upon its
execution of this Lender Joinder Agreement that such Additional Commitment
Lender shall on and as of the Effective Date set forth on Schedule A become a
“Lender” with respect to the [Term Loan][Revolving] Tranche indicated on
Schedule A, under, and for all purposes of, the Credit Agreement and the other
Loan Documents, shall be subject to and bound by the terms thereof, shall
perform all the obligations of and shall have all rights of a Lender thereunder,
and shall make available such amount to fund its ratable share of outstanding
Supplemental [Term Loan][Revolving] Commitments on the Effective Date as the
Administrative Agent may instruct.

 

2.                                      Certain Delivery Requirements.  Such
Additional Commitment Lender has delivered or shall deliver herewith to the
Borrower and the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Additional Commitment Lender may be required to deliver to the Borrower and the
Administrative Agent pursuant to subsection 3.11 of the Credit Agreement.

 

3.                                      Credit Agreement Governs.  Except as set
forth in this Lender Joinder Agreement, Supplemental [Term Loan][Revolving]
Commitments shall otherwise be subject to the provisions of the Credit Agreement
and the other Loan Documents.

 

4.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of such Additional Commitment Lender shall
be as set forth below its signature below.

 

5.                                      Recordation of the New Loans.  Upon
execution, delivery and effectiveness hereof, the Administrative Agent will
record the Supplemental [Term Loan][Revolving] Commitments made by such
Additional Commitment Lender in the Register.

 

6.                                      Amendment, Modification and Waiver. 
This Lender Joinder Agreement may not be amended, modified or waived except by
an instrument or instruments in writing signed and delivered on behalf of each
of the parties hereto.

 

7.                                      Entire Agreement.  This Lender Joinder
Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

8.                                      GOVERNING LAW.  THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN

 

2

--------------------------------------------------------------------------------


 

ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION
OF ANY OTHER LAW.

 

9.                                      Severability.  Any provision of this
Lender Joinder Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.                               Counterparts.  This Lender Joinder Agreement
may be executed by one or more of the parties to this Lender Joinder Agreement
on any number of separate counterparts (including by telecopy and other
electronic transmission), and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

 

[NAME OF ADDITIONAL COMMITMENT LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:](1)

 

 

 

[JPMORGAN CHASE BANK, N.A.],

 

as Issuing Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:](2)

 

--------------------------------------------------------------------------------

(1)                                 Insert if required by subsection 2.9(b) of
the Credit Agreement.

(2)                                 Insert if required by subsection 2.9(b) of
the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

 

[[NAME OF ISSUING BANK],

 

as Issuing Bank

 

 

 

By:

 

 

 

Name:

 

 

Title:](3)

 

 

FRONTDOOR, INC.,

 

as Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(3)                                 Insert if required by subsection 2.9(b) of
the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SUPPLEMENTAL [TERM LOAN][REVOLVING] COMMITMENTS

 

Additional
Commitment
Lender

 

[    Tranche](4)
Supplemental [Term
Loan][Revolving]
Commitment

 

Principal Amount
 Committed

 

Aggregate Amount
of All Supplemental
[Term
Loan][Revolving]
Commitments

 

Maturity Date

 

 

 

 

 

$

 

 

$

 

 

 

 

 

Effective Date of Lender Joinder Agreement:

 

--------------------------------------------------------------------------------

(4)                                 Indicate relevant Tranche.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT P

to

CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

Date: [     ], 2018

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of frontdoor, inc., a Delaware
corporation (the “Company”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon (i) facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof) and (ii) such materials and information as
I have deemed relevant to the determination of the matters set forth in this
certificate, that:

 

1.                            This certificate is furnished to the
Administrative Agent and the Lenders pursuant to subsection 5.1(i) of the Credit
Agreement, dated as of August 16, 2018, among the Company, the several banks and
other financial institutions from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (the “Credit Agreement”).  Unless otherwise defined herein,
capitalized terms used in this certificate shall have the meanings set forth in
the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Company and its Subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Company and its Subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c)                                  “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d)                                 “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Company and its Subsidiaries taken as a
whole after giving effect to the Transactions (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities), as

 

--------------------------------------------------------------------------------


 

identified and explained in terms of their nature and estimated magnitude by
responsible officers of the Company.

 

(e)                                  “Will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Company and
its Subsidiaries taken as a whole will be able to pay their respective Stated
Liabilities and Identified Contingent Liabilities as those liabilities mature or
(in the case of contingent liabilities) otherwise become payable.

 

(f)                                   “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Company and
its Subsidiaries taken as a whole after consummation of the Transactions will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the date hereof.

 

3.                                      For purposes of this certificate, I, or
officers of the Company under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
referred to in subsection 5.1(j) of the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of the
Company, I am familiar with the financial condition of the Company and its
Subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of the Company that as of the date hereof, immediately
after giving effect to the consummation of the Transactions, it is my opinion
that (i) the Fair Value and Present Fair Salable Value of the assets of the
Company and its Subsidiaries taken as a whole exceed their Stated Liabilities
and Identified Contingent Liabilities; (ii) the Company and its Subsidiaries
taken as a whole do not have Unreasonably Small Capital; and (iii) the Company
and its Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

* * *

 

IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date first written above.

 

2

--------------------------------------------------------------------------------


 

 

FRONTDOOR, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT Q

to

CREDIT AGREEMENT

 

FORM OF CLOSING CERTIFICATE

 

[    ], 20[  ]

 

[    ]

 

Reference is hereby made to that certain Credit Agreement, dated August 16, 2018
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement” together with the other Loan Documents (as defined in the
Credit Agreement), the “Transaction Documents”), among frontdoor, inc., a
Delaware corporation (the “Company”), the several banks and other financial
institutions from time to time party thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders, and as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined therein).

 

The undersigned, [  ], [  ] of [  ] (the “Company”), certifies to the
Administrative Agent, the Collateral Agent and the Lenders solely in the name of
and on behalf of the Company, in  [his][her] capacity as [  ] and not
individually, as follows:

 

(a) Attached hereto as Annex 1 is a true, correct and complete copy of the
[certificate of incorporation][certificate of formation][other charter document]
of the Company, as amended through the date hereof (the “Certificate of
Incorporation”), as certified by the Secretary of State of the State of
[Delaware]. The Certificate of Incorporation is in full force and effect on the
date hereof, has not been amended or cancelled and no amendment to the
Certificate of Incorporation is pending. To the best of the undersigned’s
knowledge, no steps have been taken and no proceedings are pending for the
merger, consolidation, conversion, dissolution, termination or liquidation of
the Company and no such proceedings are threatened or contemplated.

 

(b) Attached hereto as Annex 2 is a true, correct and complete copy of the
[bylaws][limited liability company agreement][other operating agreement] of the
Company, as amended through the date hereof (the “Governing Document”) as in
effect on the date hereof. Such Governing Document has not been amended,
repealed, modified, superseded, revoked or restated, and such Governing Document
is in full force and effect on the date hereof and no amendment to the Governing
Document is pending.

 

(c) Attached hereto as Annex 3 is a true, correct and complete copy of the
resolutions adopted by the [Board of Directors][managing member][other
authorizing body] of the Company (the “Authorizing Body”), dated [  ], 2018 (the
“Resolutions”), authorizing, among other things, the execution, delivery and
performance of each of the Transaction Documents to which the Company is a party
and the transactions contemplated thereby. The Resolutions (i) were duly adopted
by the Authorizing Body and have not been amended, modified, superseded, revoked
or rescinded in any respect, (ii) are in full force and effect on the date
hereof, and (iii) are the only proceedings of the Authorizing Body [or any
committee thereof] relating to or affecting the Transaction Documents to which
the Company is a party and the matters referred to therein.

 

(d) Attached hereto as Annex 4 is a list of the persons who, as of the date
hereof, are duly elected and qualified officers of the [managing member of the]
Company holding the offices indicated next to their respective names, and the
signatures appearing opposite their respective names are the true and genuine
signatures of such officers or true facsimiles thereof, and each of such
officers is duly authorized to execute and deliver, on behalf of the [managing
member of the] Company, the Transaction Documents to which the Company is a
party and any of the other documents contemplated thereby.

 

--------------------------------------------------------------------------------


 

(e) Attached hereto as Annex 5 is a true and correct copy of the long-form
certificate of good standing of the Company, certified as of a recent date by
the Secretary of State of the State of [Delaware].

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first written above.

 

 

[     ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------